Case 1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 1 of 293




                EXHIBIT B
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                               INDEX NO. 811359/2019
                Case 1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page
NYSCEF DOC. NO. 2                                                       2 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF ERIE

         THE CITY OF BUFFALO,                   Index No.:


               Plaintiff,                       VERIFIED COMPLAINT

            -against-                           PLAINTIFF DEMANDS A TRIAL BY
                                                JURY
         PURDUE PHARMA L.P.; PURDUE
         PHARMA INC.; PURDUE FREDERICK
         COMPANY, INC.; TEVA
         PHARMACEUTICALS USA, INC.;
         CEPHALON, INC.; JOHNSON &
         JOHNSON; JANSSEN
         PHARMACEUTICALS, INC.; JANSSEN
         PHARMACEUTICA, INC. N/K/A JANSSEN
         PHARMACEUTICALS, INC.; ORTHO-
         MCNEIL-JANSSEN PHARMACEUTICALS,
         INC. N/K/A JANSSEN
         PHARMACEUTICALS, INC.; ENDO
         HEALTH SOLUTIONS INC.; ENDO
         PHARMACEUTICALS, INC.; ALLERGAN
         PLC F/K/A ACTAVIS PLC; ACTAVIS, INC.
         F/K/A WATSON PHARMACEUTICALS,
         INC.; WATSON LABORATORIES, INC.;
         ACTAVIS LLC; ACTAVIS PHARMA, INC.
         F/K/A WATSON PHARMA, INC.;
         MCKESSON CORPORATION; CARDINAL
         HEALTH INC.; AMERISOURCEBERGEN
         DRUG CORPORATION; AMERICAN
         MEDICAL DISTRIBUTORS, INC.; BELLCO
         DRUG CORP.; BLENHEIM PHARMACAL,
         INC.; EVEREADY WHOLESALE DRUGS
         LTD.; KINRAY, LLC; PSS WORLD
         MEDICAL, INC.; ROCHESTER DRUG
         COOPERATIVE, INC.; RAYMOND
         SACKLER FAMILY; MORTIMER SACKLER
         FAMILY; RICHARD S. SACKLER;
         JONATHAN D. SACKLER; MORTIMER
         D.A. SACKLER; KATHE A. SACKLER;
         ILENE SACKLER LEFCOURT; BEVERLY
         SACKLER; THERESA SACKLER; DAVID A.
         SACKLER; RHODES TECHNOLOGIES;
         RHODES TECHNOLOGIES INC.; RHODES
         PHARMACEUTICALS L.P.; RHODES




                                            1 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                               INDEX NO. 811359/2019
                Case 1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page
NYSCEF DOC. NO. 2                                                       3 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         PHARMACEUTICALS INC.; TRUST FOR
         THE BENEFIT OF MEMBERS OF THE
         RAYMOND SACKLER FAMILY; THE P.F.
         LABORATORIES, INC.; STUART D.
         BAKER; PAR PHARMACEUTICAL, INC.;
         PAR PHARMACEUTICAL COMPANIES,
         INC.; MALLINCKRODT PLC;
         MALLINCKRODT LLC; SPECGX LLC;
         MYLAN PHARMACEUTICALS, INC.;
         SANDOZ, INC.; WEST-WARD
         PHARMACEUTICALS CORP. N/K/A
         HIKMA PHARMACEUTICALS, INC.;
         AMNEAL PHARMACEUTICALS, INC.;
         NORAMCO, INC.; JOHN N. KAPOOR;
         ANDA, INC.; DISCOUNT DRUG MART,
         INC.; HBC SERVICE COMPANY; MORRIS
         & DICKSON CO., LLC; PUBLIX
         SUPERMARKETS, INC.; SAJ
         DISTRIBUTORS; VALUE DRUG
         COMPANY; SMITH DRUG COMPANY; CVS
         HEALTH CORPORATION; RITE AID OF
         MARYLAND, INC., D/B/A RITE AID MID-
         ATLANTIC CUSTOMER SUPPORT
         CENTER, INC.; RITE AID CORP.;
         WALGREENS BOOTS ALLIANCE, INC.;
         WALGREEN EASTERN CO.; WALGREEN,
         CO.; WAL-MART INC.; MIAMI-LUKEN,
         INC.;
                       Defendants.




                                            2 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                                                                    INDEX NO. 811359/2019
                Case 1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page
NYSCEF DOC. NO. 2                                                       4 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                                                                       TABLE OF CONTENTS
         INTRODUCTION ................................................................................................................... 1

         JURISDICTION AND VENUE ............................................................................................ 12

         PARTIES ................................................................................................................................. 12

            A.        Plaintiff. .............................................................................................................................. 12
            B.        Defendants.......................................................................................................................... 12
         FACTS RELEVANT TO ALL CAUSES OF ACTION ......................................................... 81

            A.        Background on Pain Medicine. ........................................................................................... 81
                 1.       Safe and Effective Treatment of Chronic Pain Centers on Informed Risk Management. .................81
                 2.       Opioid Use Is Associated with Known and Substantial Risks. ............................................................82
                 3.       Long-Term Opioid Use Benefits Are Unproven and Contradicted. ...................................................88
                 4.       Defendants’ Impact on the Perception and Prescribing of Opioids. ..................................................91
            B. Defendants Promoted Their Branded Products Through Direct Marketing to Prescribers
            and Consumers. .......................................................................................................................... 93
                 1.    Defendants Relied Upon Branded Advertisements. .............................................................................93
                 2.    Defendants Relied Upon Their Sales Forces and Recruited Physician Speakers. .............................94
                 3.    Defendants Directed These Promotional Efforts Through Detailed Marketing Plans. ....................97
                    a.   Targeting categories of prescribers ........................................................................................................97
                    b.   Increasing “direct to consumer” marketing ...........................................................................................98
                    c.   Differentiating each brand.....................................................................................................................99
                    d.   Moving beyond office visits ................................................................................................................100
                 4.    Defendants Marketed Opioids in the City of Buffalo Using the Same Strategies and Messages They
                 Employed Nationwide. ..................................................................................................................................100
            C. Defendants Used “Unbranded” Marketing to Evade Regulations and Consumer Protection
            Laws. ........................................................................................................................................ 101
                 1.    Regulations Governing Branded Promotion Require that it Be Truthful, Balanced, and Supported
                 by Substantial Evidence. ................................................................................................................................102
                 2.    Defendants Deployed Front Groups and Doctors to Disseminate Unbranded Information on Their
                 Behalf...............................................................................................................................................................104
                    a.      Defendants’ Use of KOLs ..................................................................................................................107
                    b.      “Research” That Lacked Supporting Evidence ....................................................................................111
                    c.      Treatment Guidelines ..........................................................................................................................114
                       i.      FSMB.............................................................................................................................................114
                       ii.     AAPM/APS Guidelines ...................................................................................................................116
                       iii.    American Geriatrics Society .................................................................................................................117
                       iv. Guidelines That Did Not Receive Defendants’ Support .............................................................................118
                    d.      Continuing Medical Education ............................................................................................................120
                    e.      Unbranded Patient Education .............................................................................................................122
                    f.      Defendants’ Use of Front Groups .......................................................................................................122
                 3.    Defendants Acted in Concert with KOLs and Front Groups in the Creation, Promotion, and
                 Control of Unbranded Marketing. .................................................................................................................126
                 4.    Defendants Targeted Vulnerable and Lucrative Populations. ...........................................................128
                    a.      The Elderly .........................................................................................................................................128
                    b.      Veterans..............................................................................................................................................129
            D.        Why Defendants’ Marketing Messages Are Misleading and Unfair ................................... 131

                                                                                                i


                                                                                       3 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                                                                   INDEX NO. 811359/2019
                Case 1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page
NYSCEF DOC. NO. 2                                                       5 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




              1.    Defendants and Their Third-Party Allies Misrepresented that Opioids Improve Function ...........132
              2. Defendants and Their Third-Party Allies Concealed the Truth About the Risk of Addiction from Long-
              Term Opioid Use ............................................................................................................................................137
              3. Defendants and Their Third-Party Allies Misrepresented that Addiction Risk Can Be Avoided or
              Managed..........................................................................................................................................................146
              4. Defendants and Their Third-Party Allies Created Confusion By Promoting the Misleading Term
              “Pseudoaddiction.” ........................................................................................................................................148
              5. Defendants and Their Third-Party Allies Claimed Withdrawal is Simply Managed .............................150
              6. Defendants and Their Third-Party Allies Misrepresented that Increased Doses Pose No Significant
              Additional Risks .............................................................................................................................................152
              7. Defendants and Their Third-Party Allies Deceptively Omitted or Minimized Adverse Effects of
              Opioids and Overstated the Risks of Alternative Forms of Pain Treatment. .............................................154
              8. Purdue Misleadingly Promoted OxyContin as Providing 12 Hours of Relief ........................................157
           E. Each Defendant Engaged in Deceptive Marketing, Both Branded and Unbranded, that
           Targeted and Reached City prescribers. .................................................................................... 161
              1.        Actavis ....................................................................................................................................................161
                   a.        Actavis’ Deceptive Direct Marketing ...................................................................................................162
                        i.      Actavis’ Deceptive Sales Training ..........................................................................................................163
                        ii.     Actavis’ Deceptive Speaking Training ....................................................................................................167
                   b.        Actavis’s Deceptive Statements to Prescribers and Patients in the City of Buffalo ...............................169
              2.        Cephalon ................................................................................................................................................170
                   a.        Cephalon’s Deceptive Direct Marketing ..............................................................................................171
                        i.      Cephalon’s Fraudulent Off-Label Marketing of Actiq and Fentora .............................................................171
                             a)     Cephalon launched its fraudulent marketing scheme for Actiq ...................................................171
                             b)     October 1, 2006 – Cephalon fraudulently marked Actiq’s successor drug, Fentora .....................173
                             c)     September 2007 – Reports of death and serious side effects led the FDA to issue a public health
                             warning for Fentora ............................................................................................................................175
                             d)     May 6, 2008 – The FDA rejected Cephalon’s request for expanded approval of Fentora ............176
                             e)     March 26, 2009 – the FDA’s Division of Drug Marketing, Advertising and Communications
                             (“DDMAC”) warned Cephalon about its misleading advertising of Fentora ........................................177
                             f)     Cephalon continues to knowingly, deceptively, and illegally promote Fenotra for off-label uses .178
                        ii.     Cephalon’s Misrepresentation of the Risks Associated with the Use of Opioids for the Long-Term Treatment of
                        Chronic Pain ..............................................................................................................................................179
                   b.        Cephalon’s Deceptive Third-Party Statements .....................................................................................181
                        i.      FSMB – Responsible Opioid Prescribing ................................................................................................182
                        ii.     APF – Treatment Options: A Guide for People Living with Pain ..............................................................183
                        iii.    Key Opinion Leaders and Misleading Science ...........................................................................................185
                        iv. Misleading Continuing Medical Education ..............................................................................................186
                   c.        Cephalon’s Deceptive Third-Party Statements to City prescribers and Patients ....................................189
              3.        Endo .......................................................................................................................................................190
                   a.        Endo’s Deceptive Direct Marketing ....................................................................................................190
                        i.      Endo’s Sales Force and Deceptive Sales Training .....................................................................................191
                             a)     Endo’s Sales Force Deceptively Minimized the Risks of Addiction Associated with Chronic Opioid
                             Therapy...............................................................................................................................................193
                             b)     Endo’s Sales Force Deceptively Implied that Chronic Opioid Therapy Would Improve Patients’
                             Ability to Function. .............................................................................................................................196
                             c)     Endo’s Sales Force Deceptively presented the Risks and Benefits of Opioids to Make Them
                             Appear Safer Than Other Analgesics ...................................................................................................197
                        ii.     Endo’s Speakers Bureau Programs Deceptively Minimized the Risks of Addiction Associated with Chronic Opioid
                        Therapy .....................................................................................................................................................198
                        iii.    Endo’s Misleading Journal Supplement ..................................................................................................199
                        iv. Endo’s Deceptive Unbranded Advertising ...............................................................................................200
                   b.        Endo’s Deceptive Third-Party Statements ...........................................................................................201

                                                                                             ii


                                                                                     4 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                                                                     INDEX NO. 811359/2019
                Case 1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page
NYSCEF DOC. NO. 2                                                       6 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                          i.      APF ...............................................................................................................................................202
                               a)    Misleading Medical Education ...................................................................................................205
                               b)    Painknowledge.com ........................................................................................................................207
                               c)    Exit Wounds ...............................................................................................................................208
                          ii.     Other Front Groups: FSMB, AAPM, and AGS ...................................................................................209
                          iii.    Key Opinion Leaders and Misleading Science ...........................................................................................211
                     c.        Endo’s Deceptive Statements to City prescribers and Patients .............................................................214
                4.        Janssen ...................................................................................................................................................215
                     a.        Janssen’s Deceptive Direct Marketing .................................................................................................216
                          i.      Janssen’s Deceptive Sales Training .........................................................................................................217
                          ii.     Janssen’s Deceptive Speakers Bureau Programs ........................................................................................219
                          iii.    Janssen’s Deceptive Unbranded Advertising .............................................................................................220
                     b.        Janssen’s Deceptive Third-Party Statements ........................................................................................220
                          i.      AAPM and AGS – Finding Relief: Pain Management for Older Adults ....................................................220
                          ii.     AGS – Misleading Medical Education ..................................................................................................224
                          iii.    APF ...............................................................................................................................................224
                               a)    Let’s Talk Pain ...........................................................................................................................225
                               b)    Exit Wounds .............................................................................................................................228
                     c.        Janssen’s Deceptive Statements to Prescribers and Patients in the City of Buffalo ...............................228
                          i.      Janssen’s Deceptive Medical Education Programs in the City of Buffalo .........................................................228
                          ii.     Janssen’s Deceptive Detailing Practices in the City of Buffalo .......................................................................228
                5.        Purdue ....................................................................................................................................................229
                     a.        Purdue’s Deceptive Direct Marketing ..................................................................................................230
                     b.        Purdue’s Deceptive Third-Party Statements ........................................................................................234
                          i.      APF ...............................................................................................................................................234
                               a)    Purdue’s Control of APF ...........................................................................................................234
                               b)    A Policymaker’s Guide ..................................................................................................................239
                               c)    Treatment Options: A Guide for People Living with Pain .....................................................................241
                          ii.     Purdue’s Work with Other Third Party Front Groups and KOLs ..............................................................242
                               a)    FSMB – Responsible Opioid Prescribing ...........................................................................................242
                               b)    AGS – Pharmacological Management of Persistent Pain in Older Persons ................................................243
                               c)    Chronic Pain Management and Opioid Use: Easing Fears, Managing Risks, and Improving Outcomes .........244
                               d)    Managing Patient’s Opioid Use: Balancing the Need and Risk ..............................................................244
                               e)    Path of the Patient, Managing Chronic Pain in Younger Adults at Risk for Abuse ....................................244
                               f)    Overview of Management Options .....................................................................................................245
                          iii.    Purdue’s Misleading Science .................................................................................................................246
                               a)    Purdue’s Deceptive Statements to Prescribers and Patients in the City of Buffalo ......................246
                6.        Insys .......................................................................................................................................................248
           F.        The Result of Defendants’ Fraudulent Scheme.................................................................. 254
                1.    Defendants’ Fraudulent and Deceptive Marketing of Opioids Directly Caused Harm to the City of
                Buffalo. ............................................................................................................................................................254
                   a.     Increase in Opioid Prescribing Nationally ...........................................................................................255
                   b.     The City’s Increased Spending on Opioids ..........................................................................................261
                      i.      Defendants’ Misrepresentations Were Material .........................................................................................261
                      ii.     The City’s Increased Costs Correlate with Defendants’ Promotion ................................................................262
                2.    Defendants’ Fraudulent and Deceptive Marketing of Opioids Directly Caused Harm to Consumers
                in the City of Buffalo. .....................................................................................................................................262
                   a.     Increased Opioid Use Has Led to an Increase in Opioid Abuse, Addiction, and Death .......................262
                   b.     Increased Opioid Use Has Increased Costs Related to Addiction Treatment .......................................264
                   c.     Increased Opioid Use Has Fueled An Illegal Secondary Market for Narcotics and the Criminals Who
                   Support It .....................................................................................................................................................264
                3.    Defendants’ Fraudulent Marketing Has Led to Record Profits ........................................................266

                                                                                               iii


                                                                                       5 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                                       INDEX NO. 811359/2019
                Case 1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page
NYSCEF DOC. NO. 2                                                       7 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                4.     Defendants Fraudulently Concealed Their Misrepresentations ........................................................266
         G. Defendants Entered into and Engaged in a Civil Conspiracy ......................................... 267

         H. Defendants Flooded Plaintiff the City of Buffalo with Suspiciously Large Amounts of
         Opioids. ................................................................................................................................. 268

         FIRST CAUSE OF ACTION ................................................................................................ 276

         SECOND CAUSE OF ACTION .......................................................................................... 277

         THIRD CAUSE OF ACTION .............................................................................................. 279

         FOURTH CAUSE OF ACTION .......................................................................................... 280

         FIFTH CAUSE OF ACTION............................................................................................... 281

         SIXTH CAUSE OF ACTION ............................................................................................... 282

         SEVENTH CAUSE OF ACTION........................................................................................ 283

         PRAYER FOR RELIEF ....................................................................................................... 285




                                                                              iv


                                                                        6 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
                Case 1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page
NYSCEF DOC. NO. 2                                                       8 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




               Plaintiff, the City of Buffalo, New York (“Plaintiff,” “City,” or “Buffalo”), by and through

        their attorneys, against Defendants Purdue Pharma L.P.; Purdue Pharma Inc.; the Purdue Frederick

        Company, Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson & Johnson; Janssen

        Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Ortho-

        McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Endo Health Solutions

        Inc.; Endo Pharmaceuticals, Inc.; Allergan plc f/k/a Actavis plc; Actavis, Inc. f/k/a Watson

        Pharmaceuticals, Inc.; Watson Laboratories, Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson

        Pharma, Inc.; Rhodes Technologies; Rhodes Technologies Inc.; Rhodes Pharmaceuticals L.P.; Rhodes

        Pharmaceuticals Inc.; The P.F. Laboratories, Inc.; Par Pharmaceutical, Inc.; Par Pharmaceutical

        Companies, Inc.; Mallinckrodt plc; Mallinckrodt LLC; SpecGx LLC; Mylan Pharmaceuticals, Inc.;

        Sandoz, Inc.; West-Ward Pharmaceuticals Corp. n/k/a Hikma Pharmaceuticals, Inc.; Amneal

        Pharmaceuticals,   Inc.;   Noramco,     Inc.;   Miami-Luken,    Inc.;   (Collectively,   “Manufacturers,”

        “Manufacturer Defendants,” or “Defendants”); McKesson Corporation; Cardinal Health Inc.;

        AmerisourceBergen Drug Corporation; American Medical Distributors, Inc.; Bellco Drug Corp.;

        Blenheim Pharmacal, Inc.; Eveready Wholesale Drugs Ltd.; Kinray, LLC; PSS World Medical, Inc.;

        Rochester Drug Cooperative, Inc.; Publix Supermarkets, Inc.; SAJ Distributors; Discount Drug Mart,

        Inc., HBC Service Company, Morris & Dickson Co. LLC, Value Drug Company; Smith Drug

        Company; CVS Health Corporation; Rite Aid of Maryland, Inc., d/b/a Rite Aid Mid-Atlantic

        Customer Support Center, Inc.; Rite Aid Corp.; Walgreens Boots Alliance, Inc.; Walgreen Eastern Co.;

        Walgreen, Co.; Wal-Mart Inc.; (Collectively, “Distributors,” “Distributor Defendants,” or

        “Defendants”); alleges as follows:

                                                 INTRODUCTION

               1.      This case is about one thing: corporate greed. Defendants put their desire for profits

        above the health and well-being of consumers in the City of Buffalo at the cost of Plaintiff.

                                                            1


                                                        7 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                           INDEX NO. 811359/2019
                Case 1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page
NYSCEF DOC. NO. 2                                                       9 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                   2.       The City of Buffalo spends millions of dollars each year to provide and pay for health

        care, services, pharmaceutical care and other necessary services and programs on behalf of residents of

        its City whom are indigent or otherwise eligible for serves, including payments through services such as

        Medicaid for prescription opium painkillers (“opioids”) which are manufactured, marketed, promoted,

        sold, and/or distributed by the Defendants.

                   3.       The City of Buffalo also provides a wide range of other services to its residents,

        including law enforcement, services for families and children, and public assistance.

                   4.       In recent years, the City of Buffalo has been forced to expend exorbitant amounts of

        money, described further below, due to what is commonly referred to as the “opioid epidemic” and as

        a direct result of the actions of Defendants.

                   5.       Plaintiff is also responsible for either partially or fully funding a medical insurance plan

        for their employees, including the costs of prescription drugs, including opioids.

                   6.       Addiction is a spectrum of substance use disorders that range from misuse and abuse

        of drugs to addiction.1 Throughout this Complaint, “addiction” refers to the entire range of substance

        abuse disorders. Individuals suffer negative consequences wherever they fall on the substance use

        disorder spectrum.

                   7.       Defendants knew that opioids were effective treatments for short-term post-surgical

        and trauma-related pain, and for palliative (end-of-life) care. Yet they also knew–and had known for

        years–that opioids were addictive and subject to abuse, particularly when used long-term for chronic

        non-cancer pain (pain lasting three months or longer, hereinafter referred to as “chronic pain”), and

        should there not be used except as a last-resort.

                   8.       Defendants knew that, barring exceptional circumstances, opioids were too addictive

        and too debilitating for long-term use for chronic non-cancer pain lasting three months or longer.

        1   Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (“DSM-V”).

                                                                     2


                                                                8 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                          INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 10 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                  9.        Defendants further knew–and had known for years–that with prolonged use, the

         effectiveness of opioids wanes, requiring increases in doses and markedly increasing the risk of

         significant side effects and addiction.2,       3



                  10.       Defendants also knew that controlled studies of the safety and efficacy of opioids were

         limited to short-term use (not longer than 90 days), and in managed settings (e.g., hospitals), where the

         risk of addiction and other adverse outcomes was much less significant.

                  11.       Indeed, the U.S. Food and Drug Administration (“FDA”) has expressly recognized that

         there have been no long-term studies demonstrating the safety and efficacy of opioids for long-term

         use.4

                  12.       Prescription opioids, which include well-known brand-name drugs like OxyContin and

         Percocet, and generics like oxycodone and hydrocodone, are narcotics. They are derived from or

         possess properties similar to opium and heroin, which is why they are regulated as controlled

         substances.5 Like heroin, prescription opioids work by binding to receptors on the spinal cord and in



         2  See, e.g., Russell K. Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, 1 Progress in Pain Res. & Mgmt.
         247 (1994).
         3 The authoritative Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (“DSM-V”) classifies addiction as a

         spectrum of “substance use disorders” that ranges from misuse and abuse of drugs to addiction. Patients suffer negative
         consequences wherever they fall on the substance use disorder continuum. Throughout this Complaint, “addiction” refers
         to this range of substance use disorders.
         4 Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew Kolodny, M.D., Pres. Physicians for

         Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10, 2013).
         5 Since passage of the Controlled Substances Act (“CSA”) in 1970, opioids have been regulated as controlled substances.

         Controlled substances are categorized in five schedules, ranked in order of their potential for abuse, with Schedule I being
         the highest. The CSA imposes a hierarchy of restrictions on prescribing and dispensing drugs based on their medicinal
         value, likelihood of addiction or abuse, and safety. Opioids generally had been categorized as Schedule II or Schedule III
         drugs. Schedule II drugs have a high potential for abuse, have a currently accepted medical use, and may lead to severe
         psychological or physical dependence. 21 U.S.C. § 812. Schedule II drugs may not be dispensed without an original copy of
         a manually signed prescription from a doctor, which may not be refilled, and filled by a pharmacist who both must be
         licensed by their state and registered with the DEA. 21 U.S.C. § 829. Opioids that have been categorized as Schedule II
         drugs include morphine (Avinza, Embeda, Kadian, MS Contin), fentanyl (Duragesic, Actiq, Fentora), methadone,
         oxycodone (OxyContin, Percocet, Percodan, Tylox), oxymorphone (Opana), and hydromorphone (Dilaudid, Palladone).
         Schedule III drugs are deemed to have a lower potential for abuse, but their abuse still may lead to moderate or low
         physical dependence or high psychological dependence. 21 U.S.C. § 812. Schedule III drugs may not be dispensed without
         a written or oral prescription, which may not be filled or refilled more than six months after the date of the prescription or
         be refilled more than five times. 21 U.S.C. § 829. Some opioids had been categorized as Schedule III drugs, including forms
         of hydrocodone and codeine combined with other drugs, like acetaminophen. However, in October 2013, the FDA,

                                                                        3


                                                                  9 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 11 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         the brain, dampening the perception of pain. Opioids also can create a euphoric high, which can make

         them addictive. At certain doses, opioids can slow the user’s breathing, causing respiratory depression

         and death.

                  13.      In order to expand the market for opioids and realize blockbuster profits, Defendants

         needed to create a sea of change in the medical and public perception that would permit the use of

         opioids not just for acute and palliative care, but also for long periods of time to treat more common

         aches and pains, like lower back pain, arthritis, and headaches.

                  14.      Defendants, through a sophisticated and highly deceptive and unfair marketing

         campaign that began in the late 1990s, deepened around 2006, and continues to the present, set out to,

         and did, reverse the popular and medical understanding of opioids. Chronic opioid therapy—the

         prescribing of opioids to treat chronic pain long-term—is now commonplace.

                  15.      To accomplish this reversal, Defendants spent hundreds of millions of dollars: (a)

         developing and disseminating seemingly truthful scientific and educational materials and advertising

         that misrepresented the risks, benefits, and superiority of opioids long-term use to treat chronic pain

         (b) deploying sales representatives who visited doctors and other prescribers and delivered misleading

         messages about the use of opioids (c) recruiting prescribing physicians as paid speakers as a means to

         secure those physicians’ future “brand loyalty” and extend their reach to all physicians; (d) funding,

         assisting, encouraging, and directing certain doctors, known as “key opinion leaders” (“KOLs”), not

         only to deliver scripted talks, but also to draft misleading studies, present continuing medical education

         programs (“CMEs”) that were deceptive and lacked balance, and serve on the boards and committees

         of professional societies and patient advocacy groups that delivered messages and developed guidelines

         supporting chronic opioid therapy; and (e) funding, assisting, directing, and encouraging seemingly

         neutral and credible professional societies and patient advocacy groups (referred to hereinafter as

         following the recommendation of its advisory panel, reclassified all medications that contain hydrocodone from Schedule
         III to Schedule II. See 21 C.F.R. § 1308.

                                                                     4


                                                              10 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 12 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         “Front Groups”) that developed educational materials and treatment guidelines that were then

         distributed by Defendants, which urged doctors to prescribe, and patients to use, opioids long-term to

         treat chronic pain.

                 16.     These efforts, executed, developed, supported, and directed by Defendants, were

         designed not to present a fair view of how and when opioids could be safely and effectively used, but

         rather to convince doctors, patients and others that the benefits of using opioids to treat chronic pain

         outweighed the risks and that opioids could be used safely by most patients. Defendants and the third

         parties whom they recruited and supported, all profited handsomely through their dissemination of the

         deceptive information. KOLs and Front Groups saw their stature in the medical community elevated

         dramatically due to Defendants’ funding, and Defendants saw an equally dramatic rise in their

         revenues.

                 17.     Working individually, with, and through these Front Groups and KOLs, Defendants

         pioneered a new and far broader market for their potent and highly addictive drugs— the chronic pain

         market. Defendants persuaded doctors, patients and others that what they had long understood—that

         opioids are addictive drugs and unsafe in most circumstances for long-term use— was untrue, and to

         the contrary, that the compassionate treatment of pain required opioids. Ignoring the limitations and

         cautions in their own drugs’ labels, Defendants: (a) overstated the benefits of chronic opioid therapy,

         promised improvement in patients’ function and quality of life, and failed to disclose the lack of

         evidence supporting long-term use; (b) trivialized or obscured their serious risks and adverse

         outcomes, including the risk of addiction, overdose, and death; (c) overstated their superiority

         compared with other treatments, such as other non-opioid analgesics, physical therapy, and other

         alternatives; and (d) mischaracterized the difficulty of withdrawal from opioids and the prevalence of

         withdrawal symptoms. There was, and is, no reliable scientific evidence to support Defendants’

         marketing claims, and there was, and is, a wealth of scientific evidence that these claims are simply


                                                            5


                                                       11 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 13 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         false. Defendants also deceptively and unfairly marketed the drugs for indications and benefits that

         were outside of the drugs’ labels and not supported by substantial evidence.

                    18.      Even Defendants’ KOLs initially were very cautious about whether opioids were

         appropriate to treat chronic pain. Some of these same KOLs have since recanted their pro-opioid

         marketing messages and acknowledged that Defendants’ marketing went too far. Yet despite the voices

         of renowned pain specialists, researchers, and physicians who have sounded the alarm on the

         overprescribing of opioids to treat chronic pain, Defendants continue to disseminate their misleading

         and unfair marketing claims to this day.

                    19.      Defendants’ efforts were wildly successful in expanding opioid abuse. The United

         States is now awash in opioids. In 2012, health care providers wrote 259 million prescriptions for

         opioid painkillers— enough to medicate every adult in America around the clock for a month. Twenty

         percent of all doctors’ visits in 2010 resulted in the prescription of an opioid, nearly double the rate in

         2000. Opioids—once a niche drug—are now the most prescribed class of drugs—more than blood

         pressure, cholesterol, or anxiety drugs. While Americans represent only 4.6% of the world’s

         population, they consume 80% of the opioids supplied around the world and 99% of the global

         hydrocodone supply.

                    20.      Together, opioids generated $8 billion in revenue for drug companies in 2012. Of that

         amount, $3.1 billion went to Purdue for its OxyContin sales. By 2015, sales of opioids grew further to

         approximately $9.6 billion.6

                    21.      It was Defendants’ marketing—and not any medical breakthrough—that rationalized

         prescribing opioids for chronic pain and opened the floodgates of opioid use and abuse. The result has

         been catastrophic.




         6   D. Crow, Drugmakers hooked on $10bn opioid habit, Financial Times (August 10, 2016).

                                                                        6


                                                                  12 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 14 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 22.      Indeed, the National Institutes of Health “NIH” not only recognizes the opioid abuse

         problem, but also identifies Defendants’ “aggressive marketing” as a major cause: “Several factors are

         likely to have contributed to the severity of the current prescription drug abuse problem. They include

         drastic increases in the number of prescriptions written and dispensed, greater social acceptability for

         using medications for different purposes, and aggressive marketing by pharmaceutical companies.”7 As shown

         herein, the “drastic increases in the number of prescriptions written and dispensed” and the “greater

         social acceptability for using medications for different purposes” are not really independent causative

         factors but are in fact the direct result of “the aggressive marketing by pharmaceutical companies.”

                 23.      According to the U.S. Centers for Disease Control and Prevention (“CDC”), the nation

         has been swept up in an opioid-induced “public health epidemic.” 8 According to the CDC,

         prescription opioid use contributed to 16,651 overdose deaths nationally in 2010; 16,917 in 2011; and

         16,007 in 2012. One Defendant’s own 2010 internal data shows that it knew that the use of

         prescription opioids gave rise to 40% of drug-related emergency department visits in 2010 and 40% of

         drug poisoning deaths in 2008, and that the trend of opioid poisonings was increasing from 1999-2008.

         For every death, more than 30 individuals are treated in emergency rooms.

                 24.      Between 1996 and 2006, the New York State consumption of hydrocodone increased

         from approximately 2,000 milligrams (mgs) per person to 12,000 mgs per person. Oxycodone

         consumption increased from approximately 1,000 mgs per person to 16,000 mgs per person. At the

         same time, health care admissions for opioid analgesic abuse has risen both nationally and in New

         York State at rates of greater than 300%.




         7
           America’s Addiction to Opioids: Heroin and Prescription Drug Abuse. Available at
         http://www.drugabuse.gov/about-nida/legislative-activities/testimony-to-congress/2015/americas-addiction-to-opioids-
         heroin-prescription-drug-abuse#_ftn2 (accessed August 18, 2017) (emphasis added).
         8 CDC, Examining the Growing Problems of Prescription Drug and Heroin Abuse (Apr. 29, 2014),

         http://www.cdc.gov/washington/testimony/2014/t20140429.htm (accessed May 30, 2017).

                                                                  7


                                                            13 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 15 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 25.     The local government and State of New York have taken steps and will foreseeably

         continue to take steps in efforts to combat the opioid epidemic which has been caused by the actions

         of the Defendants. These government efforts create an increased cost and spending. As an example, in

         2016, Governor Cuomo passed legislation that requires insurance companies to cover inpatient

         treatment without preapproval, extends emergency room visits from 48 to 72 hours, and adds

         thousands of addiction treatment slots. All of this creates an increased burden and cost on Medicaid.

                 26.     Due to the continued rise of the opioid epidemic and deaths, the City of Buffalo has

         taken steps and will continue to take steps to fight the use of opioids and save lives.

                 27.     The commission of criminal acts to obtain opioids is an inevitable consequence of

         opioid addiction.

                 28.     But even these alarming statistics do not fully communicate the toll of prescription

         opioid abuse on patients and their families.

                 29.     The dramatic increase in opioid prescriptions to treat common chronic pain conditions

         has resulted in a population of addicts who seek drugs from doctors. When turned down by one

         physician, many of these addicts deploy increasingly desperate tactics—including doctor-shopping, use

         of aliases, and criminal means—to satisfy their cravings.

                 30.     Efforts by doctors to reverse course for a chronic pain patient already on opioids long-

         term include managing the physical suffering and psychological distress a patient endures while

         withdrawing from the drugs. This process is often thwarted by a secondary criminal market well-

         stocked by a pipeline of drugs that is diverted to supply them. Even though they never would have

         prescribed opioids in the first place, many doctors feel compelled to continue prescribing opioids to

         patients who have become dependent on them.




                                                              8


                                                        14 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 16 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 31.      According to the CDC, more than 12 million Americans age 12 or older have used

         prescription painkillers without a prescription in 2010, and adolescents are abusing opioids in alarming

         numbers.9

                 32.      Opioid abuse has not displaced heroin, but rather triggered a resurgence in its use,

         imposing additional burdens on the City and local agencies that address heroin use and addiction.

         According to the CDC, the percentage of heroin users who also use opioid pain relievers rose from

         20.7% in 2002-2004 to 45.2% in 2011-2013. Heroin produces a very similar high to prescription

         opioids, but is often cheaper. While a single opioid pill may cost $10-$15 on the street, users can obtain

         a bag of heroin, with multiple highs, for the same price. It is hard to imagine the powerful pull that

         would cause a law-abiding, middle-aged person who started on prescription opioids for a back injury to

         turn to buying, snorting, or injecting heroin, but that is the dark side of opioid abuse and addiction.

                 33.      Dr. Robert DuPont, former director of the National Institute on Drug Abuse, opines

         that opioids are more destructive than crack cocaine:

                 [Opioid abuse] is building more slowly, but it’s much larger. And the potential for

                 death, in particular, [is] way beyond anything we saw then. . . . [F]or pain medicine, a

                 one-day dose can be sold on the black market for $100. And a single dose can [be]

                 lethal to a non-patient. There is no other medicine that has those characteristics. And if

                 you think about that combination and the millions of people who are using these

                 medicines, you get some idea of the exposure of the society to the prescription drug

                 problem.10




         9 CDC, Prescription Painkiller Overdoses in the US (Nov. 2011),
         https://www.cdc.gov/vitalsigns/painkilleroverdoses/ (accessed May 30, 2017).
         10 Transcript, Use and Abuse of Prescription Painkillers, The Diane Rehm Show (Apr. 21, 2011),

         http://thedianerehmshow.org/shows/2011-04-21/use-and-abuse-prescription-painkillers/transcript (accessed May 30,
         2017).

                                                                  9


                                                            15 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 17 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 34.     Countless City residents suffer from chronic pain, which takes an enormous toll on

         their health, their lives, and their families. These residents deserve both appropriate care and the ability

         to make decisions based on accurate and complete information about treatment risks and benefits. But

         Defendants’ deceptive and unfair marketing practices deprived City residents and their doctors of the

         ability to make informed medical decisions and, instead, caused important, sometimes life-or-death

         decisions to be made based not on science, but on hype. Defendants deprived patients, their doctors,

         and health care payors of the chance to exercise informed judgment and subjected them to enormous

         costs and suffering.

                 35.     Defendants’ actions are not permitted or excused by the fact that their labels (with the

         exception of Cephalon’s labels for Fentora and Actiq) may have allowed, or did not exclude, the use of

         opioids for chronic non-cancer pain. The FDA’s approval did not give Defendants license to

         misrepresent the risks, benefits, or superiority of opioids. Indeed, what makes Defendants’ efforts

         particularly nefarious—and dangerous—is that, unlike other prescription drugs marketed unlawfully in

         the past, opioids are highly addictive controlled substances. Defendants deceptively and unfairly

         engaged a patient base that—physically and psychologically—could not turn away from their drugs,

         many of whom were not helped by the drugs or were profoundly damaged by them.

                 36.     Nor is Defendants’ causal role broken by the involvement of doctors. Defendants’

         marketing efforts were both ubiquitous and highly persuasive; their deceptive messages tainted

         virtually every source doctors could rely on for information and prevented them from making

         informed treatment decisions. Defendants targeted not only pain specialists, but also primary care

         physicians (PCPs), nurse practitioners, physician assistants, and other non-pain specialists who were

         even less likely to be able to assess the companies’ misleading statements. Defendants were also able to

         callously manipulate what doctors wanted to believe—namely, that opioids represented a means of

         relieving their patients’ suffering and of practicing medicine more compassionately.


                                                             10


                                                        16 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 18 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                   37.     By 2014, nearly two million Americans were either abusing opioid medications or were

         dependent on opioids.11 According to the CDC, opioids have created a “public health epidemic” as of

         2016.12

                   38.     Defendants’ marketing campaign has been extremely harmful and has cost American

         lives – including lives of residents of the City of Buffalo. Deaths from prescription opioids have

         quadrupled since 1999. From 2000 to 2014 nearly 500,000 people died from such overdoses; seventy-

         eight Americans die every day from opioid overdoses.13

                   39.     It is estimated that, in 2012, 2.1 million people in the United States suffered from

         substance use disorders related to prescription opioid pain relievers.14

                   40.     The rising numbers of persons addicted to opioids have led not only to an increase in

         health care costs to the City, and specifically the Plaintiff, but also a major increase in issues such as

         drug abuse, diversion,15 and crimes related to obtaining opioid medications. The City of Buffalo has

         been severely and negatively impacted due to the fraudulent misrepresentations and omissions by

         Defendants regarding the use and risk related to opioids. In fact, upon information and belief,

         Defendants have been and continue to be aware of the high levels of diversion of their product.

                   41.     The actions of Defendants have created an environment where select physicians have

         sought to profit at the expense of their patients who become addicted to opioid pain medications,

         often accepting cash payments and ordering unnecessary medical tests, again at the expense of the

         City.



         11 CDC, Injury Prevention & Control: Opioid Overdose, Prescription Opioids, Addiction and Overdose. Available at
         http://www.cdc.gov/drugoverdose/opioids/prescribed.html (accessed May 30, 2017).
         12 CDC, Examining the Growing Problems of Prescription Drug and Heroin Abuse, (Apr. 29, 2014),

         http://www.cdc.gov/washington/testimony/2014/ts0140429.htm (accessed May 30, 2017).
         13 CDC, Injury Prevention & Control: Opioid Overdose, Understanding the Epidemic.
         14 Substance Abuse and Mental Health Services Administration, Results from the 2012 National Survey on Drug Use and Health:

         Summary of National Findings, NSDUH Series H- 46, HHS Publication No. (SMA) 13-4795. Rockville, MD: Substance Abuse
         and Mental Health Services Administration, 2013.
         15 The CDC defines using or obtaining opioids illegally as “diversion.”



                                                                     11


                                                               17 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 19 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                    42.   Prescription drug manufacturers and wholesalers/distributors have created this

         epidemic. The manufacturers make the opioids and lie about their efficacy and addictive properties.

         The wholesalers distribute the opioids from the point of manufacture to the point of delivery to the

         patient.

                    43.   As a direct and foreseeable consequence of Defendants’ wrongful conduct, Plaintiff

         has been required to spend millions of dollars each year in its efforts to combat the public nuisance

         created by Defendants’ deceptive marketing campaign. Plaintiff has incurred and continues to incur

         costs related to opioid addiction and abuse, including, but not limited to, health care costs, criminal

         justice and victimization costs, social costs, and lost productivity costs. Defendants’ misrepresentations

         regarding the safety and efficacy of long-term opioid use proximately caused injury to Plaintiff and its

         residents.

                                            JURISDICTION AND VENUE

                    44.   This C o u r t has jurisdiction over this action pursuant to New York Constitution,

         article VI, § 7(a) and CPLR 301 and 302.

                    45.   Venue is proper in Erie County pursuant to CPLR 503(a).

                    46.   This action is non-removable because there is incomplete diversity of residents and no

         substantial federal question is presented.

                                                        PARTIES

             A. Plaintiff.

                    47.   The City of Buffalo is a City within the State of New York, Erie County, of about

         258,612 residents.

             B. Defendants.

                    48.   Purdue Pharma L.P. is a limited partnership organized under the laws of Delaware with

         its principal place of business in Stamford Connecticut. Purdue Pharma Inc. is a New York

                                                            12


                                                       18 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 20 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         corporation with its principal place of business in Stamford, Connecticut, and The Purdue Frederick

         Company, Inc. is a New York corporation with its principal place of business in Stamford,

         Connecticut (collectively, “Purdue”).

                49.     Purdue is primarily engaged in the manufacture, promotion, sale, and distribution of

         opioids nationally and within the City of Buffalo, including the following:

                            a. OxyContin (oxycodone hydrochloride extended release) is a Schedule II opioid

                                agonist16 tablet first approved in 1995 and indicated for the “management of

                                pain severe enough to require daily, around-the-clock, long-term opioid

                                treatment and for which alternative treatment options are inadequate.” Prior to

                                April 2014,17 OxyContin was indicated for the “management of moderate to

                                severe pain when a continuous, around-the- clock opioid analgesic is needed

                                for an extended period of time.”

                            b. MS Contin (morphine sulfate extended release) is a Schedule II opioid agonist

                                tablet first approved in 1987 and indicated for the “management of pain severe

                                enough to require daily, around-the-clock, long-term opioid treatment and for

                                which alternative treatment options are inadequate.” Prior to April 2014, MS

                                Contin was indicated for the “management of moderate to severe pain when a

         16
            An opioid agonist is a drug that activates certain opioid receptors in the brain. An antagonist, by
         contrast, blocks the receptor and can also be used in pain relief or to counter the effect of an opioid
         overdose.
         17
            The labels for OxyContin and other long-acting opioids were amended in response to a 2012
         citizens’ petition by doctors. The changes were intended to clarify the existing obligation to “make an
         individualized assessment of patient needs.” The petitioners also successfully urged that the revised
         labels heighten the requirements for boxed label warnings related to addiction, abuse, and misuse by
         changing “Monitor for signs of misuse, abuse, and addiction” to “[Drug name] exposes users to risks
         of addiction, abuse, and misuse, which can lead to overdose and death.” Letter from Bob Rappaport,
         Dir. Ctr. for Drug Evaluations & Res., Labeling Supplement and PMR [Post-Marketing Research] Required
         (Sept. 10, 2013),
         http://www.fda.gov/downloads/Drugs/DrugSafety/InformationbyDrugClass/UCM367697.pdf
         (accessed May 30, 2017).\

                                                            13


                                                       19 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                             INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 21 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                          continuous, around-the-clock opioid analgesic is needed for an extended period

                          of time.”

                       c. Dilaudid (hydromorphone hydrochloride) is a Schedule II opioid agonist first

                          approved in 1984 (injection) and 1992 (oral solution and tablet) and indicated

                          for the “management of pain in patients where an opioid analgesic is

                          appropriate.”

                       d. Dilaudid-HP (hydromorphone hydrochloride) is a Schedule II opioid agonist

                          injection first approved in 1984 and indicated for the “relief of moderate-to-

                          severe pain in opioid-tolerant patients who require larger than usual doses of

                          opioids to provide adequate pain relief.”

                       e. Butrans (buprenorphine) is a Schedule III opioid partial agonist transdermal

                          patch first approved in 2010 and indicated for the “management of pain severe

                          enough to require daily, around- the-clock, long-term opioid treatment and for

                          which alternative treatment options are inadequate.” Prior to April 2014,

                          Butrans was indicated for the “management of moderate to severe pain when a

                          continuous, around-the-clock opioid analgesic is needed for an extended period

                          of time.”

                       f. Hysingla ER (hydrocodone bitrate) is a Schedule II opioid agonist tablet first

                          approved in 2014 and indicated for the management of pain severe enough to

                          require daily, around-the-clock, long-term opioid treatment and for which

                          alternative treatment options are inadequate.

                       g. Targiniq ER (oxycodone hydrochloride and naloxone hydrochloride) is a

                          Schedule II combination product of oxycodone, an opioid agonist, and

                          naloxone, an opioid antagonist, first approved in 2014 and indicated for the


                                                     14


                                                20 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 22 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                                management of pain severe enough to require daily, around- the-clock, long-

                                term opioid treatment and for which alternative treatment options are

                                inadequate.

                 50.     OxyContin is Purdue’s largest-selling opioid. Since 2009, Purdue’s national annual sales

         of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-fold from 2006 sales of

         $800 million. OxyContin constitutes roughly 30% of the entire market for analgesic drugs (i.e.,

         painkillers).

                 51.     In 2007, Purdue settled criminal and civil charges against it for misbranding OxyContin

         and agreed to pay the United States $635 million—at the time one of the largest settlements with a

         drug company for marketing misconduct.18 Pursuant to its settlement, Purdue operated under a

         Corporate Integrity Agreement with the Office of Inspector General of the U.S. Department of Health

         and Human Services, which required the company, inter alia, to ensure that its marketing was fair and

         accurate, and to monitor and report on its compliance with the Agreement.

                 52.     Purdue’s conspiring to drive opioid use is well established. As described in an October

         28, 2016 article from Psychology Today entitled America’s Opioid Epidemic:

                                 …Purdue actively misled prescribers about the strength and
                         safety of the painkiller [OxyContin]. To undermine the policy of
                         requiring prior authorization, they offered lucrative rebates to…
                         pharmacy benefits managers, on condition that they eased availability
                         of the drug and lowered co-pays. The records were part of a case
                         brought by the state of West Virginia against both drug makers
                         alleging inappropriate and illegal marketing of the drug as a cause of
                         widespread addiction. … One reason the documents are so troubling
                         is that, in public at least, the drug maker was carefully assuring
                         authorities that it was working with state authorities to curb abuse of
                         OxyContin. Behind the scenes, however, as one Purdue official




         18
           https://oig.hhs.gov/publications/docs/press/2007/SemiannualRelfall2007E.pdf (accessed May 30,
         2017).

                                                            15


                                                       21 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                           INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 23 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                         openly acknowledged, the drug maker was working…to try to make
                         parameters [for prescribing] less stringent. 19

                 53.     Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware

         corporation with its principal place of business in North Whales, Pennsylvania. Teva USA is a wholly

         owned subsidiary of Teva Pharmaceutical Industries, Ltd. (“Teva Ltd.”), an Israeli corporation.

                 54.     Defendant Cephalon, Inc. is a Delaware corporation with its principal place of business

         in Frazer, Pennsylvania. In 2011, Teva Ltd. acquired Cephalon, Inc.

                 55.     Teva USA and Cephalon, Inc. work together closely to market, manufacture, distribute

         and sell Cephalon products in the United States. Teva USA conducts Teva Ltd.’s sales and marketing

         activities for Cephalon in the United States and has done so since Teva Ltd.’s October 2011

         acquisition of Cephalon. Teva USA holds out Actiq and Fentora as Teva products to the public. Teva

         USA sells all former Cephalon branded products through its “specialty medicines” division. The FDA

         approved prescribing information and medication guide, which is distributed with Cephalon opioids

         marketed and sold in Plaintiffs’ areas, discloses that the guide was submitted by Teva USA, and directs

         physicians to contact Teva USA to report adverse events. (Teva USA and Cephalon, Inc. collectively

         are referred to herein as “Cephalon.”)

                 56.     Cephalon has been in the business of manufacturing, selling, and distributing the

         following opioids, nationally and within the City of Buffalo:

                             a. Actiq (fentanyl citrate) is a Schedule II opioid agonist lozenge (lollipop) first

                                  approved in 1998 and indicated for the “management of breakthrough cancer

                                  pain in patients 16 years of age and older who are already receiving and who are

                                  tolerant to opioid therapy for their underlying persistent cancer pain.”



         19
            American Society of Addiction Medicine, America’s Opioid Epidemic – Court released documents show drug
         makers blocked efforts to curb prescribing, PSYCHOLOGY TODAY, Oct. 28, 2016,
         https://www.psychologytoday.com/ blog/side-effects/201610/america-s-opioid-epidemic

                                                               16


                                                          22 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 24 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                             b. Fentora (fentanyl citrate) is a Schedule II opioid agonist buccal tablet (similar to

                                 plugs of smokeless tobacco) first approved in 2006 and indicated for the

                                 “management of breakthrough pain in cancer patients 18 years of age and older

                                 who are already receiving and who are tolerant to around-the-clock opioid

                                 therapy for their underlying persistent cancer pain.”

                57.       In November 1998, the FDA granted restricted marketing approval for Actiq, limiting

         its lawful promotion to cancer patients experiencing pain. The FDA specified that Actiq should not be

         marketed for off-label uses, stating that the drug must be prescribed solely to cancer patients. In 2008,

         Cephalon pleaded guilty to a criminal violation of the Federal Food, Drug and Cosmetic Act for its

         misleading promotion of Actiq and two other drugs, and agreed to pay $425 million in fines, damages,

         and penalties.

                58.       The FDA requested that Endo remove Cephalon’s Opana ER from the market in June

         2017. The FDA relied on postmarketing data in reaching its conclusion based on the concern that the

         benefits of the drug may no longer outweigh its risk of abuse.20

                59.       Teva USA was in the business of selling generic opioids, including a generic form of

         OxyContin from 2005 through 2009 nationally and within the City of Buffalo.

                60.       On September 29, 2008, Cephalon entered into a five-year Corporate Integrity

         Agreement with the Office of Inspector General of the U.S. Department of Health and Human

         Services.21 The agreement, inter alia, required Cephalon to send doctors a letter advising them of the

         settlement terms and gave them a means to report questionable conduct of its sales representatives;



         20
            FDA requests removal of OPANA ER for risks related to abuse. Available at:
         https://www.fda.gov/newsevents/newsroom/pressannouncements/ucm562401.htm (accessed
         August 17, 2017).
         21
            https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html (accessed May 30,
         2017).

                                                             17


                                                        23 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 25 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         disclose payments to doctors on its web site; and regularly certify that the company has an effective

         compliance program.

                61.     Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its principal place of

         business in Titusville, New Jersey, and is a wholly owned subsidiary of Johnson & Johnson, a New

         Jersey corporation with its principal place of business in New Brunswick, New Jersey. Janssen

         Pharmaceuticals, Inc. was formerly known as (“f/k/a”) Ortho-McNeil- Janssen Pharmaceuticals, Inc.,

         which in turn was formerly known as Janssen Pharmaceutica Inc. Defendant Ortho-Mcneil-Janssen

         Pharmaceuticals, Inc., now known as Janssen Pharmaceuticals, Inc., is a Pennsylvania corporation with

         its principal place of business in Titusville, New Jersey. Janssen Pharmaceutica, Inc., now known as

         Janssen Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business in

         Titusville, New Jersey. Johnson & Johnson is the only company that owns more than 10% of Janssen

         Pharmaceuticals, Inc.’s stock, and it corresponds with the FDA regarding Janssen’s products. Upon

         information and belief, Johnson & Johnson controls the sale and development of Janssen

         Pharmaceutical’s drugs, and Janssen Pharmaceuticals, Inc.’s profits inure to Johnson & Johnson’s

         benefit. (Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., Janssen

         Pharmaceutica, Inc., and Johnson & Johnson collectively are referred to herein as “Janssen.”)

                62.     Janssen manufactures, sells, and distributes a range of medical devices and

         pharmaceutical drugs in the City of Buffalo, and the rest of the nation, including Duragesic (fentanyl),

         which is a Schedule II opioid agonist transdermal patch first approved in 1990 and indicated for the

         “management of pain in opioid-tolerant patients, severe enough to require daily, around-the-clock,

         long-term opioid treatment and for which alternative treatment options are inadequate.”

                63.     Until January 2015, Janssen also developed, marketed, and sold Nucynta and Nucynta

         ER:




                                                           18


                                                       24 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 26 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                              a. Nucynta ER (tapentadol extended release) is a Schedule II opioid agonist tablet

                                 first approved in 2011 and indicated for the “management of pain severe

                                 enough to require daily, around-the-clock, long-term opioid treatment and for

                                 which alternative treatment options are inadequate.” Prior to April 2014,

                                 Nucynta ER was indicated for the “management of moderate to severe chronic

                                 pain in adults [and] neuropathic pain associated with diabetic peripheral

                                 neuropathy (DPN) in adults.” The DPN indication was added in August 2012.

                              b. Nucynta (tapentadol) is a Schedule II opioid agonist tablet and oral solution

                                 first approved in 2008 and indicated for the “relief of moderate to severe acute

                                 pain in patients 18 years of age or older.”

                 64.     Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014. 22

         Prior to 2009, Duragesic accounted for at least $1 billion in annual sales.

                 65.     Endo Health Solutions Inc. is a Delaware corporation with its principal place of

         business in Malvern, Pennsylvania. Endo Pharmaceuticals, Inc. is a wholly-owned subsidiary of Endo

         Health Solutions Inc. and is a Delaware corporation with its principal place of business in Malvern,

         Pennsylvania. (Endo Health Solutions Inc. and Endo Pharmaceuticals, Inc. collectively are referred to

         herein as “Endo.”)

                 66.     Endo develops, markets, and sells prescription drugs, including the following opioids,

         in the City of Buffalo, and nationally:

                              a. Opana ER (oxymorphone hydrochloride extended release) is a Schedule II

                                 opioid agonist tablet first approved in 2006 and indicated for the “management


         22
            http://www.prnewswire.com/news-releases/depomed-announces-closing-of-acquisition-of-us-
         rights-to-nucynta-tapentadol-nucynta-er-tapentadol-extended-release-tablets-and-nucynta-tapentadol-
         oral-solution-from-janssen-pharmaceuticals-inc-for-105-billion-300060453.html (accessed May 30,
         2017)

                                                             19


                                                        25 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 27 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                                of pain severe enough to require daily, around-the-clock, long-term opioid

                                treatment and for which alternative treatment options are inadequate.” Prior to

                                April 2014, Opana ER was indicated for the “relief of moderate to severe pain

                                in patients requiring continuous, around-the-clock opioid treatment for an

                                extended period of time.” On June 8, 2017, the FDA requested that Endo

                                Pharmaceuticals remove its opioid medication, reformulated Opana ER

                                (oxymorphone hydrochloride), from the market.23

                            b. Opana (oxymorphone hydrochloride) is a Schedule II opioid agonist tablet first

                                approved in 2006 and indicated for the “relief of moderate to severe acute pain

                                where the use of an opioid is appropriate.”

                            c. Percodan (oxycodone hydrochloride and aspirin) is a Schedule II opioid agonist

                                tablet first approved in 1950 and first marketed by Endo in 2004 and indicated

                                for the “management of moderate to moderately severe pain.”

                            d. Percocet (oxycodone hydrochloride and acetaminophen) is a Schedule II opioid

                                agonist tablet first approved in 1999 and first marketed by Endo in 2006 and

                                indicated for the “relief of moderate to moderately severe pain.”24

                67.     Opioids made up roughly $403 million of Endo’s overall revenues of $3 billion in 2012.

         Opana ER yielded revenue of $1.15 billion from 2010 to 2013, and alone accounted for 10% of

         Endo’s total revenue in 2012. Endo also manufactures and sells generic opioids nationally and in the




         23
            FDA Requests Removal of Opana ER for Risks Related to Abuse.
         https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm.
         24
            In addition, Endo marketed Zydone (hydrocodone bitartrate and acetaminophen), a Schedule III
         opioid agonist tablet indicated for the “relief of moderate to moderately severe pain,” from 1998
         through 2013. The FDA’s website indicates this product is currently discontinued, but it appears on
         Endo’s own website.

                                                           20


                                                      26 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 28 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         City of Buffalo, both itself and through its subsidiary, Qualitest Pharmaceuticals, Inc., including

         generic oxycodone, oxymorphone, hydromorphone, and hydrocodone products.

                 68.     Allergan plc is a public limited company incorporated in Ireland with its principal place

         of business in Dublin, Ireland. Actavis plc acquired Allergan plc in March 2015, and the combined

         company changed its name to Allergan plc in March 2015. Prior to that, Watson Pharmaceuticals, Inc.

         acquired Actavis, Inc. in October 2012; the combined company changed its name to Actavis, Inc. in

         January 2013 and then to Actavis plc in October 2013. Watson Laboratories, Inc. is a Nevada

         corporation with its principal place of business in Corona, California, and is a wholly owned subsidiary

         of Allergan plc (f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.). Actavis Pharma, Inc. (f/k/a

         Actavis, Inc.) is a Delaware corporation with its principal place of business in New Jersey, and was

         formerly known as Watson Pharma, Inc. Actavis LLC is a Delaware limited liability company with its

         principal place of business in Parsippany, New Jersey. Each of these defendants is owned by Allergan

         plc, which uses them to market and sell its drugs in the United States. Upon information and belief,

         Allergan plc exercises control over these marketing and sales efforts, and profits from the sale of

         Allergan/Actavis products ultimately inure to its benefit. (Allergan plc, Actavis plc, Actavis, Inc.,

         Actavis LLC, Actavis Pharma, Inc., Watson Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson

         Laboratories, Inc. hereinafter collectively are referred to as “Actavis.”)25

                 69.     Actavis engages in the business of marketing and selling opioids in the City of Buffalo,

         and across the country, including the branded drugs Kadian and Norco, a generic version of Kadian,

         and generic versions of Duragesic and Opana. Kadian (morphine sulfate extended release) is a

         25
           The list of Allergan-related entities shall be understood to incorporate all affiliates that owned,
         manufactured, distributed, monitored, or sold opioid medicines at issue, including: Allergan Finance,
         LLC; Allergan Sales, LLC; Allergan USA, Inc.; Warner Chilcott Company, LLC; Watson Laboratories,
         Inc.; Actavis Elizabeth LLC; Actavis Pharma, Inc.; Actavis LLC; Actavis Mid Atlantic LLC; Actavis
         Kadian LLC; Actavis Totowa LLC; Actavis South Atlantic LLC; Actavis Laboratories UT, Inc.; and
         Actavis Laboratories FL, Inc.


                                                              21


                                                         27 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 29 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         Schedule II opioid agonist capsule first approved in 1996 and indicated for the “management of pain

         severe enough to require daily, around-the-clock, long-term opioid treatment and for which alternative

         treatment options are inadequate.” Prior to April 2014, Kadian was indicated for the “management of

         moderate to severe pain when a continuous, around-the-clock opioid analgesic is needed for an

         extended period of time.” Actavis acquired the rights to Kadian from King Pharmaceuticals, Inc., on

         December 30, 2008 and began marketing Kadian in 2009.

                 70.     Defendant McKesson Corporation (“McKesson”) is a Delaware corporation with its

         principal place of business in San Francisco, California.

                 71.     Defendant McKesson had a net income in excess of $1.5 Billion in 2015.

                 72.     Defendant McKesson distributes pharmaceuticals to retail pharmacies and institutional

         providers to customers in all 50 states, including New York State and the City of Buffalo.

                 73.     Upon information and belief, Defendant McKesson is a pharmaceutical distributor

         licensed to do business in New York State.

                 74.     Defendant McKesson is the largest pharmaceutical distributor in North America.

                 75.     Upon information and belief, Defendant McKesson delivers one-third of all

         pharmaceuticals used in North America.

                 76.     Defendant McKesson does substantial business in the State of New York and the City

         of Buffalo.

                 77.     Defendant Cardinal Health Inc. (“Cardinal”) is an Ohio Corporation with its principal

         place of business in Dublin, Ohio.

                 78.     Defendant Cardinal distributes pharmaceuticals to retail pharmacies and institutional

         providers to customers in all 50 states, including New York and the City of Buffalo.

                 79.     Upon information and belief, Defendant Cardinal is a pharmaceutical distributor

         licensed to do business in New York State.


                                                             22


                                                        28 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 30 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                80.      Defendant Cardinal does substantial business in the State of New York and the City of

         Buffalo.

                81.      Upon information and belief, Defendant Cardinal is one of the largest distributors of

         opioid pain medications in the City of Buffalo.

                82.      Upon information and belief, Defendant AmerisourceBergen Drug Corporation

         (“Amerisource”) is a Delaware Corporation with its principal place of business in Chesterbrook,

         Pennsylvania.

                83.      Defendant Amerisource does substantial business in the State of New York and the

         City of Buffalo.

                84.      Upon information and belief, Defendant Amerisource is a pharmaceutical distributor

         licensed to do business in New York State.

                85.      Defendant Amerisource distributes pharmaceuticals to retail pharmacies and

         institutional providers to customers in all 50 states, including New York State and the City of Buffalo.

                86.      Upon information and belief, Defendant Amerisource is one of the largest distributors

         of opioid pain medications in the Country, including the City of Buffalo.

                87.      Upon information and belief, Defendant American Medical Distributors, Inc.

         (“American Medical Distributors”) is a New York Corporation with its principal place of business in

         North Amityville, New York.

                88.      Defendant American Medical Distributors does substantial business in the State of

         New York and the City of Buffalo.

                89.      Upon information and belief, Defendant American Medical Distributors is a

         pharmaceutical distributor licensed to do business in New York State.

                90.      Defendant American Medical Distributors distributes pharmaceuticals to retail

         pharmacies and institutional providers to customers in New York State and in the City of Buffalo.


                                                            23


                                                       29 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 31 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                91.     Upon information and belief, Defendant American Medical Distributors is one of the

         distributors of opioid pain medications in New York State.

                92.     Upon information and belief, American Medical Distributors is a subsidiary of Bellco

         Drug Corp.

                93.     Upon information and belief, Defendant Bellco Drug Corp. (“Bellco”) is a New York

         Corporation with its principal place of business in Amityville, New York.

                94.     Defendant Bellco does substantial business in the State of New York and the City of

         Buffalo.

                95.     Upon information and belief, Defendant Bellco is a pharmaceutical distributor licensed

         to do business in New York State.

                96.     Defendant Bellco distributes pharmaceuticals to retail pharmacies and institutional

         providers to customers in New York State and in the City of Buffalo.

                97.     Upon information and belief, Defendant Bellco is one of the distributors of opioid

         pain medications in New York State.

                98.     Upon information and belief, Bellco is a subsidiary of AmeriSource.

                99.     Upon information and belief, Defendant Blenheim Pharmacal, Inc. (“Blenheim”) is a

         New York Corporation with its principal place of business in North Blenheim, New York.

                100.    Defendant Blenheim does substantial business in the State of New York and the City

         of Buffalo.

                101.    Upon information and belief, Defendant Blenheim is a pharmaceutical distributor

         licensed to do business in New York State.

                102.    Defendant Blenheim distributes pharmaceuticals to retail pharmacies and institutional

         providers to customers in New York State and in the City of Buffalo.




                                                           24


                                                      30 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 32 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                103.    Upon information and belief, Defendant Blenheim is one of the distributors of opioid

         pain medications in New York State.

                104.    Upon information and belief, Defendant Eveready Wholesale Drugs Ltd. (“Eveready”)

         is a New York Corporation with its principal place of business in Port Washington, New York.

                105.    Defendant Eveready does substantial business in the State of New York and the City

         of Buffalo.

                106.    Upon information and belief, Defendant Eveready is a pharmaceutical distributor

         licensed to do business in New York State.

                107.    Defendant Eveready distributes pharmaceuticals to retail pharmacies and institutional

         providers to customers in New York State and in the City of Buffalo.

                108.    Upon information and belief, Defendant Eveready is one of the distributors of opioid

         pain medications in New York State.

                109.    Upon information and belief, Defendant Kinray, LLC (“Kinray”) is a New York

         Corporation with its principal place of business in Whitestone, New York.

                110.    Defendant Kinray does substantial business in the State of New York and the City of

         Buffalo.

                111.    Upon information and belief, Defendant Kinray is a pharmaceutical distributor

         licensed to do business in New York State.

                112.    Defendant Kinray distributes pharmaceuticals to retail pharmacies and institutional

         providers to customers in New York State and in the City of Buffalo.

                113.    Upon information and belief, Defendant Kinray is one of the distributors of opioid

         pain medications in New York State.




                                                          25


                                                      31 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                   INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 33 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 114.    Kinray is a subsidiary of Cardinal.26

                 115.    Upon information and belief, Defendant PSS World Medical, Inc. (“PSS World”) is a

         Florida Corporation with its principal place of business in Jacksonville, Florida.

                 116.    Defendant PSS World does substantial business in the State of New York and the City

         of Buffalo.

                 117.    Upon information and belief, Defendant PSS World is a pharmaceutical distributor

         licensed to do business in New York State.

                 118.    Defendant PSS World distributes pharmaceuticals to retail pharmacies and institutional

         providers to customers in New York State and in the City of Buffalo.

                 119.    Upon information and belief, Defendant PSS World is one of the distributors of opioid

         pain medications in New York State.

                 120.    PSS World is a subsidiary of McKesson.27

                 121.    Upon information and belief, Defendant Rochester Drug Cooperative, Inc.

         (“Rochester Drug”) is a New York Corporation with its principal place of business in Buffalo, New

         York.

                 122.    Defendant Rochester Drug does substantial business in the State of New York and the

         City of Buffalo.

                 123.    Upon information and belief, defendant Rochester Drug is a pharmaceutical distributor

         licensed to do business in New York State.

                 124.    Defendant Rochester Drug distributes pharmaceuticals to retail pharmacies and

         institutional providers to customers in New York State and in the City of Buffalo.



         26
            https://www.justice.gov/usao-sdny/pr/manhattan-us-attorney-announces-10-million-civil-penalty-
         recovery-against-new-york.
         27
            http://investor.mckesson.com/press-release/mckesson-completes-acquisition-pss-world-medical.

                                                             26


                                                        32 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                 INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 34 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 125.     Upon information and belief, Defendant Rochester Drug is one of the distributors of

         opioid pain medications in New York State.

                 126.     On July 9, 2015, Preet Bharara, the former United States Attorney for the Southern

         District of New York, James J. Hunt, the Special Agent-in-Charge of the New York Field Division of

         the U.S. DEA, and William J. Bratton, the former Commissioner of the New York City Police

         Department (“NYPD”), announced that the United States filed and settled a civil lawsuit against

         Rochester Drug.28

                 127.     Under the settlement, Rochester Drug admitted and accepted responsibility for

         numerous violations of the CSA, and agreed to pay $360,000 in penalties and to re-submit to DEA

         corrected record-keeping reports required by the CSA.29

                 128.     The Complaint against Rochester Drug alleged that, following an audit of various

         pharmacies in the New York City area, the DEA discovered that the pharmacies had reported

         thousands of purchase orders from Rochester Drug that Rochester Drug did not correspondingly

         report to the DEA through ARCOS.30 In response, in 2013, the DEA’s New York Field Division

         Tactical Diversion Squad conducted an on-site investigation and audit at Rochester Drug’s

         headquarters in Rochester, New York. The DEA’s audit confirmed that Rochester Drug’s ARCOS

         reporting system was underreporting many thousands of drug sales to pharmacies throughout the

         northeast region.31

                 129.     Rochester Drug responded that it expected to be able to resolve this issue through the

         pending acquisition of a new computer ordering system.32 But in 2014, DEA re-assessed Rochester

         Drug’s compliance, and discovered that Rochester Drug had not implemented the new order

         28 https://www.justice.gov/usao-sdny/pr/manhattan-us-attorney-recovers-360000-civil-penalties-rochester-
         pharmaceutical-company.
         29 Id.
         30 Id.
         31 Id.
         32 Id.



                                                                  27


                                                             33 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 35 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         system. 33 As a result, Rochester Drug’s failure to electronically report thousands of shipments of

         CSA-controlled substances, including Oxycodone and its variants, continued.34 During this time, the

         DEA also determined that Rochester Drug had failed to report the theft or significant loss of

         controlled substances in ARCOS, as required by the CSA and its implementing regulations.35

                    130.   In the settlement agreement, Rochester Drug admitted that between July 2013 and July

         2014, it failed to report any electronic distribution transactions in its DEA ARCOS reports, and

         admitted that between July 2012 and July 2014, it failed to provide the required theft or significant loss

         reporting in ARCOS to the DEA.36 Under the Consent Order, Rochester Drug paid $360,000 in civil

         penalties to the United States and reconstruct complete and correct historical ARCOS data for the last

         five years for submission to the DEA.37

                    131.   The Purdue-Related Additional Defendants are entities and individuals associated with

         Purdue Pharma L.P. (“PPLP”), Purdue Pharma Inc. (“PPI”), and The Purdue Frederick Company,

         Inc. (“PFC”) (collectively “Purdue”). These three entities are members of a worldwide group of

         associated companies all of which are owned and controlled, directly or indirectly through fami”bly

         trusts and holding companies, 50% by the widow and descendants of Mortimer D. Sackler (“Mortimer

         Sackler Family”) and 50% by the widow and descendants of Raymond R. Sackler (“Raymond Sackler

         Family”) (together the Mortimer Sackler Family and the Raymond Sackler Family are referred to as the

         “Sackler Families”). At all relevant times, the Sackler Families jointly managed and controlled all of the

         associated companies that the two families owned. Each of the Purdue-related individuals and entities

         named herein as Additional Defendants knowingly aided, abetted, participated in, and benefitted from




         33   Id.
         34   Id.
         35   Id.
         36   Id.
         37   Id.

                                                            28


                                                        34 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 36 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         the wrongdoing of Purdue as alleged in the Complaint; none is named merely because of his, her, or its

         status as a shareholder, limited partner, member of a limited liability company, or beneficiary of a trust.

                 132.    Purdue has been sued by many plaintiffs for the role it played in creating the opioid

         epidemic. The three Purdue entities originally sued, PPLP, PPI, and PFC, may, however, lack sufficient

         assets to satisfy their liabilities to those plaintiffs, other creditors, and Plaintiff, because billions of

         dollars of profits from Purdue’s sale of opioids has been distributed to the Sackler Families since the

         1980s. Accordingly, by this pleading, Plaintiff is adding as defendants those members of the Sackler

         Families and their controlled entities who knowingly participated in the wrongdoing of Purdue as

         alleged in the Complaint, and who knowingly received the benefits of that wrongdoing.

                 133.    Defendant Richard S. Sackler is a natural person residing in Travis County, Texas. He

         is a son of Raymond Sackler and, beginning in the 1990’s, served as a member of the Board of

         Directors of Purdue and Purdue-related entities.

                 134.    Defendant Jonathan D. Sackler is a natural person residing in Fairfield County,

         Connecticut. He is a son of Raymond Sackler and has been a member of the Board of Directors of

         Purdue and Purdue-related entities since the 1990s.

                 135.    Defendant Mortimer D.A. Sackler is a natural person residing in New York County,

         New York. He is the son of Mortimer Sackler and has been a member of the board of directors of

         Purdue and Purdue-related entities since the 1990s.

                 136.    Defendant Kathe A. Sackler is a natural person residing in Fairfield County,

         Connecticut. She is the daughter of Mortimer Sackler and has served as a member of the board of

         directors of Purdue and Purdue-related entities since the 1990s.

                 137.    Defendant Ilene Sackler Lefcourt is a natural person residing in New York County,

         New York. She is the daughter of Mortimer Sackler and has served as a member of the board of

         directors of Purdue and Purdue-related entities since the 1990s.


                                                             29


                                                        35 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 37 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                138.    Defendant Beverly Sackler is a natural person residing in Fairfield County, Connecticut.

         She is the widow of Raymond Sackler and has served as a member of the board of directors of Purdue

         and Purdue-related entities since the 1990s.

                139.    Defendant Theresa Sackler is a natural person residing in New York County, New

         York. She is the widow of Mortimer Sackler and has served as a member of the board of directors of

         Purdue and Purdue-related entities since the 1990s.

                140.    Defendant David A. Sackler is a natural person residing in New York County, New

         York. He is the son of Richard Sackler (and thus grandson of Raymond Sackler) and has served as a

         member of the board of directors of Purdue and Purdue-related entities since 2012.

                141.    Defendant Rhodes Technologies (“Rhodes Tech”) is a Delaware general partnership

         formed on April 12, 2005 with its principal place of business in Coventry, R.I. At relevant times,

         Rhodes Tech or its predecessor has manufactured and supplied Purdue with oxycodone, the active

         pharmaceutical ingredient in OxyContin, for use in the manufacture of pharmaceutical preparations.

                142.    Defendant Rhodes Technologies Inc. (“Rhodes Tech Inc.”) is a Delaware corporation

         formed January 28, 1999 with its principal place of business in Coventry, R.I. Rhodes Tech Inc. is a

         general partner of Rhodes Tech. At relevant times, Rhodes Tech Inc. has manufactured and supplied

         Purdue with oxycodone, the active pharmaceutical ingredient in OxyContin, for use in the

         manufacture of pharmaceutical preparations or has managed Rhodes Tech or its predecessor in doing

         so.

                143.    Defendant Rhodes Pharmaceuticals L.P. (“Rhodes Pharma”) is a Delaware limited

         partnership formed November 9, 2007 with its principal place of business in Coventry, R.I. At all

         relevant times, Rhodes Pharma has marketed a generic form of OxyContin which is manufactured by

         Purdue Pharmaceuticals L.P. (“PPNC”), a Delaware limited partnership, which is a subsidiary of




                                                           30


                                                        36 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 38 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         Defendant PPLP and which owns and operates a pharmaceutical manufacturing facility in Wilson,

         North Carolina.

                144.    Defendant Rhodes Pharmaceuticals Inc. (“Rhodes Pharma Inc.”) is a New York

         corporation formed on November 9, 2007. Rhodes Pharma Inc. is a general partner of Rhodes

         Pharma. At all relevant times, Rhodes Pharma Inc. has marketed a generic form of OxyContin which

         is manufactured by PPNC.

                145.    Defendant Trust for the Benefit of Members of the Raymond Sackler Family (the

         “Raymond Sackler Trust”) is a trust of which Defendants Beverly Sackler, Richard S. Sackler, and/or

         Jonathan D. Sackler are trustees. It is the 50% direct or indirect beneficial owner of Purdue and the

         Purdue-related Additional Defendants and the recipient of 50% of the profits from the sale of opioids

         by Purdue and the Purdue-related Additional Defendants.

                146.    Defendant The P.F. Laboratories, Inc. (“PF Labs”) is a New Jersey corporation with its

         principal place of business located in Totowa, New Jersey. It was, at relevant times, engaged in the

         business of manufacturing OxyContin for Purdue. At all relevant times, PF Labs has been beneficially

         owned, managed, and controlled by Defendant Sackler Family members.

                147.    Defendant Stuart D. Baker is a natural person residing in Suffolk County, New York.

         He has served as a senior executive of, and/or counsel to, Purdue, Purdue-related entities, and

         members of the Sackler Families since the 1990s.

                148.    Defendant Par Pharmaceutical, Inc. is a New York corporation with its principal place

         of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a wholly-owned

         subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc.

                149.    Defendant Par Pharmaceutical Companies, Inc. is a Delaware corporation with its

         principal place of business located in Chestnut Ridge, New York (Par Pharmaceutical, Inc. and Par

         Pharmaceutical Companies, Inc. are referred to collectively as “Par Pharmaceutical”). Par


                                                            31


                                                     37 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 39 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         Pharmaceutical is an affiliate of Defendants Endo Health Solutions Inc. (“EHS”) and Endo

         Pharmaceuticals, Inc. (“EPI). EHS, EPI, and Par Pharmaceutical, and their DEA registrant subsidiaries

         and affiliates (collectively, “Endo”), manufacture opioids sold throughout the United States including

         in and around the City of Buffalo.

                150.    Defendant Mallinckrodt plc is an Irish public limited company with its headquarters in

         Staines-Upon-Thames, Surrey, United Kingdom. Mallinckrodt plc was incorporated in January 2013

         for the purpose of holding the pharmaceuticals business of Covidien plc, which was fully transferred to

         Mallinckrodt plc in June of that year. Mallinckrodt plc also operates under the registered business

         name Mallinckrodt Pharmaceuticals, with its U.S. headquarters in Hazelwood, Missouri.

                151.    Defendant Mallinckrodt LLC is a Delaware corporation with its headquarters in

         Hazelwood, Missouri, and registered to do business in Plaintiffs’ geographic area.

                152.    Defendant SpecGx LLC is a Delaware limited liability company with its headquarters in

         Clayton, Missouri and is a wholly-owned subsidiary of Mallinckrodt plc. Mallinckrodt plc, Mallinckrodt

         LLC, and SpecGx LLC and their DEA registrant subsidiaries and affiliates (together, “Mallinckrodt”)

         manufacture, market, sell and distribute pharmaceutical drugs throughout the United States.

         Mallinckrodt is the largest U.S. supplier of opioid pain medications and among the top ten generic

         pharmaceutical manufacturers in the United States, based on prescriptions.

                153.    Defendant Mylan Pharmaceuticals, Inc. is a Pennsylvania corporation with its principal

         place of business located in Canonsburg, Pennsylvania. It manufacturers, promotes, markets,

         distributes and sells opioids in the City of Buffalo and throughout the nation. This includes many

         Schedule II controlled substances such as Oxycodone and Propoxy-N. Mylan conducts its

         pharmaceutical business operations through various entities, including Mylan Specialty, L.P. and Mylan

         Pharms, Inc. (collectively “Mylan”.)




                                                           32


                                                       38 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 40 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 154.    Defendant Sandoz, Inc. is a Colorado corporation with its principal place of business

         located in Princeton, New Jersey. It manufacturers, promotes, markets, distributes and sells opioids in

         the City of Buffalo and throughout the nation.

                 155.    Defendant West-Ward Pharmaceuticals Corp. n/k/a Hikma Pharmaceuticals, Inc.

         (“West-Ward”) is a Delaware corporation with its principal place of business located in Eatontown,

         New Jersey. It manufacturers, promotes, markets, distributes and sells opioids in the City of Buffalo

         and throughout the nation.

                 156.    Defendant Amneal Pharmaceuticals, Inc. (“Amneal”) is a Delaware corporation with

         its principal place of business located in New Jersey. It manufacturers, promotes, markets, distributes

         and sells opioids in the City of Buffalo and throughout the nation.

                 157.    Non-Party Insys Therapeutics, Inc. (“Insys”) is a Delaware corporation with its

         principal place of business in Chandler, Arizona. Insys develops, markets, and sells prescription drugs,

         including Subsys, a sublingual spray of fentanyl, in the City of Buffalo and nationally.

                 158.    Insys was co-founded in 2002 by defendant Dr. John Kapoor, a serial pharmaceutical

         industry entrepreneur “known for applying aggressive marketing tactics and sharp price increases on

         older drugs.”

                 159.    In 2012, Insys received U.S. Food and Drug Administration approval for Subsys, a

         fentanyl sublingual spray product designed to treat breakthrough cancer pain. However, Insys

         encountered significant obstacles due to insurers employing a process known as prior authorization.

         Prior authorization prevents the over prescription and abuse of powerful and expensive drugs. The

         prior authorization process requires “additional approval from an insurer or its pharmacy benefit

         manager before dispensing…” and may also impose step therapy which requires beneficiaries to first

         use less expensive medications before moving on to a more expensive approach.




                                                             33


                                                        39 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 41 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 160.    Insys circumvented this process by forming a prior authorization unit, known at one

         point as the Insys Reimbursement Center (“IRC”), to facilitate the process using aggressive and likely

         illegal marketing techniques. Insys published education articles that praised their products’ non-

         addictive nature; and funded patient advocacy groups who unknowingly promoted Insys’ agenda of

         raising the profile of pain so that drugs could be prescribed to treat it. Furthermore, Insys’ former sales

         representatives, motivated by corporate greed, paid off medical practitioners to prescribe Subsys in

         spite of any medical need. Insys employees were pressured internally and received significant monetary

         incentives to increase the rate of prescription approvals.

                 161.    According to a federal indictment and ongoing congressional investigation by Sen.

         Claire McCaskill, IRC employees pretended to be with doctors’ offices and falsified medical histories

         of patients. The report, acquired by McCaskill’s investigators, includes transcripts and an audio

         recording of employees implementing these techniques in order to obtain authorization from insurers

         and pharmacy benefit managers. The transcript reveals an Insys employee pretending to call on behalf

         of a doctor and inaccurately describes the patient’s medical history. For example, Insys employees

         would create the impression that the patient had cancer, without explicitly saying so, because cancer

         was a requirement for prior clearance to prescribe Subsys. Insys was warned by a consultant that it

         lacked needed policies for governing such activities, but the executives failed to implement corrective

         internal procedures.

                 162.    In a class action law suit against Insys, it was revealed that management “was ware that

         only about 10% of prescriptions approved through the Prior Authorization Department were for

         cancer patients,” and an Oregon Department of Justice Investigation found that 78% of

         preauthorization forms submitted by Insys on behalf of Oregon patients were for off-label uses.

         Physicians are allowed to prescribe medications for indications outside of FDA guidelines if they see

         fit, but it is illegal for pharmaceutical companies to market a drug for off-label use.


                                                              34


                                                         40 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 42 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                163.    In 2008, biopharmaceutical company Cephalon settled with the U.S. Government for

         425 million in a suit against the company that alleged it marketed drugs for unapproved uses (off-

         label). The FDA approved the drug only for opioid tolerant cancer patients. According to the Oregon

         settlement and class-action lawsuit, at least three employees involved in sales and/or marketing at

         Cephalon had moved over to Insys Therapeutics.

                164.    Additionally, Insys created a “legal speaker program” which turned out to be a scam.

         The Justice Department commented on the program and stated:

                165.    The Speaker Programs, which were typically held at high-end restaurants, were

         ostensibly designed to gather licensed healthcare professionals who had the capacity to prescribe

         Subsys and educate them about the drug. In truth, the events were usually just a gathering of friends

         and co-workers, most of whom did not have the ability to prescribe Subsys, and no educational

         component took place. “Speakers” were paid a fee that ranged from $1,000 to several thousand dollars

         for attending these dinners. At times, the sign-in sheets for the Speaker Programs were forged so as to

         make it appear that the programs had an appropriate audience of healthcare professionals.

                166.    Insys paid hundreds of thousands of dollars to doctors in exchange for prescribing

         Subsys and three top prescribers have already been convicted of taking bribes.

                167.    Fentanyl products are considered to be the most potent and dangerous opioids on the

         market and up to 50 times more powerful than heroine.

                168.    In an internal presentation dated 2012 and entitles, “2013 SUBSYS Brand Plan,” Insys

         identified one of six “key strategic imperatives” as “Mitigate Prior Authorization barriers.” On a later

         slide, the company identified several tasks associated with this effort, including “Build internal [prior

         authorization] assistance infrastructure,” “Establish an internal 1-800 reimbursement assistance

         hotline,” and “Educate field force on [prior authorization] process and facilitation.”




                                                            35


                                                        41 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 43 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                169.     Additional materials produced by Insys to the minority staff suggest, however, that

         Insys did not match these efforts with sufficient compliance processes to prevent fraud and was

         internally aware of the danger of problematic practices. Specifically, on February 18, 2014, Compliance

         Implementation Services (CIS)—a healthcare consultant—issued a draft report to Insys titled, “Insys

         Call Note, Email, & IRC Verbatim Data Audit Report.” The introduction to the report explained that

         “CIS was approached by INSYS’ legal representative … on behalf of the Board of Directors for Insys

         to request that CIS support in review of certain communications with Health Care Professionals

         (HCPs) and INSYS employees, and report how there were being documented.” Insys had expressed

         concerns “with respect to communications with HCPs by INSYS employees being professional in

         nature and in alignment with INSYS approved topics regarding off or on-label promotion of an

         INSYS product, and general adherence to INSYS documentation requirements.” An additional

         concern “stemmed from the lack of monitoring of commercial activities where these types of

         interactions could occur.”

                170.    Given these issues, Insys requested that CIS review—in part—“the general

         communications from the INSYS Reimbursement Center (IRC) to HCPs, their office staff or

         representatives, as well as health insurance carriers … to ensure they were appropriate in nature with

         respect to specific uses of SUBSYS, INSYS’ commercially marketed product.”

                171.    According to the findings CIS issued, Insys lacked formal policies governing the

         actions of its prior authorization unit. For example, “[n]o formal and approved policy on appropriate

         communications between IRC employees and HCPs, their staff, [health care insurers (HCIs)], or

         patients exists…that governs the support function of obtaining a prior authorization for the use of

         SUBSYS.”




                                                           36


                                                      42 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                   INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 44 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                172.    In addition, the report noted that “there were also gaps in formally approved

         foundational policies, procedures, and [standard operating procedures] with respect to required

         processes specifically within the IRC.”

                173.    In fact, “[t]he majority of managerial directives, changes to controlled documents or

         templates, as well as updates or revisions to processes were not formally approved, documented, and

         disseminated for use, and were sent informally via email blast.”

                174.    Although four informal standard operating procedures existed with regarded to IRC

         functions, these documents “lacked a formal review and approval” and failed to “outline appropriately

         the actions performed within the IRC.”

                175.    The report also explains that Insys lacked procedures for auditing interactions between

         IRC employees and outside entities. According to CIS, “no formal, documented, or detailed processes

         by which IRC representatives’ calls via telephone were audited for proper communication with HCPs

         or HCIs in any fashion [existed] other than random physical review of a call in a very informal and

         sporadic manner.”

                176.    More broadly, the report notes that “no formal and documented auditing and

         monitoring or quality control policy, process, or function exists between IRC employee

         communications and HCPs, HCP staff, HCIs, or patients.”

                177.    At the end of the report, CIS provided a number of recommendations concerning IRC

         activities. First, CIS suggested that IRC management “formally draft and obtain proper review and

         approval of an IRC specific policy detailing the appropriate communications that should occur while

         performing the IRC associate job functions and interacting with HCPs.”

                178.    Similarly, IRC management was urged to formally draft IRC-specific standard

         operating procedures “specific to each job function within the IRC,” accompanied by “adequate

         training and understanding of these processes.” To ensure compliance with IRC standards, Insys was


                                                            37


                                                       43 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 45 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         also directed to create an electronic system to allow management “to monitor both live and

         anonymously IRC employee communications both incoming and outgoing.” Finally, CIS

         recommended that Insys institute a formal process for revising and updating “IRC documentation

         used for patient and HCP data.”

                179.    The CIS report concluded by noting, in part, that a review of ten conversations

         between IRC employees and healthcare providers, office staff, and insurance carriers revealed “that all

         IRC staff was professional in communication, and in no instance was inaccurate or off-label usage of

         SUBSYS communicated.”

                180.    Yet within a year of this conclusion, according to the recording transcribed below, an

         Insys IRC employee appears to have misled a pharmacy benefit representative regarding the IRC

         employee’s affiliation and the diagnosis applicable to Sarah Fuller. The alleged result, in that case, was

         death due to inappropriate and excessive Subsys prescriptions.

                181.    One former Insys sales representative described the motto of this approach to patients

         as “Start them high and hope they don’t die.”

                182.    Defendant Noramco, Inc. (“Noramco”) is a Delaware company headquartered in

         Wilmington, Delaware and was a wholly owned subsidiary of J&J and its manufacturer of active

         pharmaceutical ingredients until July 2016 when J&J sold its interests to SK Capital.

                183.    Defendant John N. Kapoor is a resident of Phoenix, Arizona and was the founder and

         owner of Insys Therapeutics, Inc. He held various executive positions at Insys including Chairman of

         the Board of Directors and CEO. In 2013, Forbes Magazine listed him as a billionaire following the

         success of Insys’ initial public offering. In 2017, Kapoor, along with other Insys executives, was

         arrested and charged by the Office of the United States Attorney for the District of Massachusetts,

         with multiple felonies in connection with an alleged conspiracy to bride practitioners to prescribe

         Subsys and defraud insurance companies.


                                                            38


                                                         44 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 46 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 184.    Defendant Kapoor personally directed the activities of Insys, including, upon

         information and belief, the payment of fraudulent kickbacks to prescribers in the City of Buffalo, and

         directed the misrepresentations to third party payors to obtain off-label coverage of Subsys.

                 185.    Defendant Anda, Inc. (“Anda”), is a Florida corporation with its principal office

         located in Olive Branch, Mississippi and is registered to do business in and around the City of Buffalo.

         Through its various DEA registrant subsidiaries and affiliated entities, Anda is the fourth largest

         distributor of generic pharmaceuticals in the United States. In October 2016, Defendant Teva

         Pharmaceuticals USA, Inc. (“Teva”) acquired Anda for $500 million in cash. At all times relevant to

         this Complaint, Anda distributed prescription opioids throughout the United States, including in

         and/or around the City of Buffalo.

                 186.    Defendant Discount Drug Mart, Inc. (“Discount Drug”) is an Ohio corporation with

         its principal place of business in Medina, Ohio. Discount Drug, through its various DEA registered

         subsidiaries and affiliated entities, conducts business as a licensed wholesale distributor. Discount Drug

         also operates retail stores, including in and around the City of Buffalo, that sell prescription medicines,

         including opioids.

                 187.    At all times relevant to this Complaint, Discount Drug distributed prescription opioids

         and engaged in the retail selling of opioids throughout the United States, including in and around the

         City of Buffalo.

                 188.    Defendant HBC Service Company (“HBC”) is an operating division of Giant Eagle,

         Inc. (“Giant Eagle”). HBC operated as a licensed distributor wholesaler in the City of Buffalo, duly

         licensed by the State. Giant Eagle is a Pennsylvania corporation with its principal place of business in

         Washington, Pennsylvania. At all times relevant to this Complaint, HBC distributed prescription

         opioids in the City of Buffalo. HBC, through its various DEA registered subsidiaries and affiliated




                                                             39


                                                        45 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 47 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         entities, conducts business as a licensed wholesale distributor. Giant Eagle also operates retail stores,

         including in and around the City of Buffalo, that sell prescription medicines, including opioids.

                    189.   At all times relevant to this Complaint, HBC distributed prescription opioids and Giant

         Eagle engaged in the retail selling of opioids throughout the United States, including in and around the

         City of Buffalo.

                    190.   Defendant Kinray, LLC (“Kinray”) is a New York corporation with its principal place

         of business in Whitestone, New York. Kinray, through its various DEA registered subsidiaries and

         affiliated entities, conducts business as a licensed wholesale distributor.

                    191.   At all times relevant to this Complaint, Kinray distributed prescription opioids and

         engaged in the retail selling of opioids throughout the United States, including in and around the City

         of Buffalo.

                    192.   Kinray is a subsidiary of co-defendant Cardinal Health.

                    193.   On December 19, 2016, Preet Bharara, the former United States Attorney for the

         Southern District of New York, and James Hunt, Special Agent in Charge for the DEA, announced

         the filing and settlement of a civil lawsuit involving Controlled Substances Act (“CSA”) claims brought

         by the United States against Kinray.38

                    194.   On December 22, 2016, Kinray agreed to pay $10 million to the United States, and

         admitted and accepted responsibility for failing to inform the DEA, as required by CSA regulations, of

         Kinray’s receipt of suspicious orders for certain controlled substances during the time period between

         January 1, 2011 and May 14, 2012.39

                    195.   As alleged, during the period from January 1, 2011 to May 14, 2012, the DEA

         investigated pharmacies in New York City and elsewhere that had placed orders for shipments of


         38
              Id.
         39
              Id.

                                                              40


                                                         46 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 48 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         oxycodone or hydrocodone (both Schedule II controlled substances) from Kinray that were of unusual

         size and/or unusual frequency.40 For example, the DEA’s internal tracking system revealed that during

         the relevant period, Kinray had shipped oxycodone or hydrocodone to more than 20 New York-area

         pharmacy locations that placed orders for a quantity of controlled substances many times greater than

         Kinray’s average sales of controlled substances to all of its customers. 41 Such orders should have

         triggered “red flags” in Kinray’s ordering system, and Kinray should have reported the suspicious

         orders to the DEA. But for most of this time period, Kinray did not report a single suspicious order to

         the DEA.42

                    196.   Defendant Morris & Dickson Co., LLC (“Morris & Dickson”) is a Louisiana

         corporation with its principal place of business in Shreveport, Louisiana. Morris & Dickson, through

         its various DEA registered subsidiaries and affiliated entities, conducts business as a licensed wholesale

         distributor.

                    197.   At all times relevant to this Complaint, Morris & Dickson distributed prescription

         opioids throughout the United States, including in and around the City of Buffalo.

                    198.   Defendant Publix Supermarkets, Inc. (“Publix”) is a Florida corporation with its

         principal place of business in Lakeland, Florida. Publix, through its various DEA registered

         subsidiaries and affiliated entities, conducts business as a licensed wholesale distributor. Publix also

         operates retail stores, including in and around the City of Buffalo, that sell prescription medicines,

         including opioids.

                    199.   At all times relevant to this Complaint, Publix distributed prescription opioids and

         engaged in the retail selling of opioids throughout the United States, including in and around the City

         of Buffalo.

         40
              Id.
         41
              Id.
         42
              Id.

                                                            41


                                                       47 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                            INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 49 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 200.    Defendant SAJ Distributors (“SAJ”) is a Arkansas corporation with its principal place

         of business in Pine Bluff, Arkansas. SAJ, through its various DEA registered subsidiaries and affiliated

         entities, conducts business as a licensed wholesale distributor.

                 201.    At all times relevant to this Complaint, SAJ distributed prescription opioids throughout

         the United States, including in and around the City of Buffalo.

                 202.    Defendant Value Drug Company (“Value Drug”) is a Pennsylvania corporation with its

         principal place of business in Pennsylvania. Value Drug, through its various DEA registered

         subsidiaries and affiliated entities, conducts business as a licensed wholesale distributor.

                 203.    At all times relevant to this Complaint, Value Drug distributed prescription opioids

         throughout the United States, including in and around the City of Buffalo.

                 204.    Value Drug paid $4,000,000 in settlement claims due to failure to report suspicious

         orders of Oxycodone to pharmacies in Maryland and Pennsylvania in 2014.

                 205.    Defendant Smith Drug Company (“Smith Drug”) is a South Carolina corporation with

         its principal place of business in South Carolina. Smith Drug, through its various DEA registered

         subsidiaries and affiliated entities, conducts business as a licensed wholesale distributor.

                 206.    At all times relevant to this Complaint, Smith Drug distributed prescription opioids

         throughout the United States, including in and around the City of Buffalo.

                 207.    Defendant CVS Health Corporation (“CVS”) is a Delaware corporation with its

         principal place of business in Rhode Island. CVS, through its various DEA registered subsidiaries and

         affiliated entities, conducts business as a licensed wholesale distributor. CVS also operates retail stores,

         including in and around the City of Buffalo, that sell prescription medicines, including opioids.

                 208.    At all times relevant to this Complaint, CVS distributed prescription opioids and

         engaged in the retail selling of opioids throughout the United States, including in and around the City

         of Buffalo.


                                                              42


                                                         48 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 50 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 209.    Defendant Rite Aid of Maryland, Inc., d/b/a Rite Aid Mid-Atlantic Customer Support

         Center, Inc. is a Delaware corporation with its principal offices located in Camp Hill, Pennsylvania.

                 210.    Defendant Rite Aid Corp. is a Delaware corporation with its principal offices located in

         Camp Hill, Pennsylvania. Together, Rite Aid of Maryland, Inc. and Rite Aid Corp. are referred to as

         “Rite Aid.”

                 211.    Rite Aid, through its various DEA registered subsidiaries and affiliated entities,

         conducts business as a licensed wholesale distributor. Rite-Aid also operates retail stores, including in

         and around the City of Buffalo, that sell prescription medicines, including opioids.

                 212.    At all times relevant to this Complaint, Rite Aid, through its various DEA registered

         subsidiaries and affiliated entities, distributed prescription opioids and engaged in the retail selling of

         opioids throughout the United States, including in and around the City of Buffalo.

                 213.    Defendant Walgreens Boots Alliance, Inc., is a Delaware corporation with its principal

         place of business in Illinois.

                 214.    Defendant Walgreen Eastern Co. is a subsidiary of Walgreens Boots Alliance, Inc. that

         is engaged in the business of distributing pharmaceuticals, including prescription opioids. Defendant

         Walgreen, Co. is a subsidiary of Walgreens Boots Alliance that operates retail drug stores.

                 215.    Together, Walgreens Boots Alliance, Inc., Walgreen Eastern Co. and Walgreen Co. are

         referred to as “Walgreens.”

                 216.    Walgreens, through its various DEA registered subsidiaries and affiliated entities,

         conducts business as a licensed wholesale distributor. At all times relevant to this Complaint,

         Walgreens distributed prescription opioids and engaged in the retail selling of opioids throughout the

         United States, including in and around the City of Buffalo.

                 217.    Defendant Wal-Mart Inc. (“Wal-Mart”), is a Delaware corporation with its principal

         place of business in Bentonville, Arkansas. Walmart, through its various DEA registered affiliated


                                                             43


                                                        49 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                         INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 51 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         entities, conducts business as a licensed wholesale distributor. At all times relevant to this Complaint,

         Wal-Mart distributed prescription opioids and engaged in the retail selling of opioids throughout the

         United States, including in and around the City of Buffalo.

                 218.    Defendant Miami-Luken, Inc. (“Miami-Luken”) is an Ohio corporation with its

         headquarters and principal place of business in Springboro, Ohio. At all times relevant to this

         Complaint, Miami-Luken distributed prescription opioids throughout the United States, including in

         and around the City of Buffalo.

                 219.    To the extent they are sued with respect to their activities as retail sellers of

         prescription opioids, CVS, Rite-Aid, Walgreens, and Wal-Mart are referred to herein as “Retail Chain

         Pharmacies” or “Retail Chain Pharmacy Defendants.” The allegations pertaining to the Retail Chain

         Pharmacies that form the basis of Plaintiff’s claims against these defendants are set forth below.

                 220.    The Retail Chain Pharmacies earned enormous profits by flooding the country with

         prescription opioids.

                 221.    The Retail Chain Pharmacies are all engaged in the business of selling opioids at retail.

         The failure of the Retail Chain Pharmacies to effectively monitor and report suspicious orders of

         prescription opioids at the retail level and to implement measures to prevent diversion through

         improper prescriptions greatly contributed to the vast increase in opioid overdose and addiction.

                 222.    The Retail Chain Pharmacies’ conduct directly caused a public health and law-

         enforcement crisis across this country, including in the City of Buffalo.

                 223.    Each of the Retail Chain Pharmacies does substantial business throughout the United

         States. This business includes the distribution and retail sales of prescription opioids.

                 224.    The Retail Chain Pharmacies distributed and sold at retail substantial quantities of

         prescription opioids, including fentanyl, hydrocodone, and oxycodone in New York. In addition, they

         distributed and sold at retail substantial quantities of prescription opioids in other states, and these


                                                             44


                                                         50 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 52 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         drugs were diverted from these other states to the City of Buffalo. The Retail Chain Pharmacies failed

         to take meaningful action to stop this diversion despite their knowledge of it, and contributed

         substantially to the diversion problem.

                225.    Each participant in the supply chain of opioid distribution, including the Retail Chain

         Pharmacies, is responsible for preventing diversion of prescription opioids into the illegal market by,

         among other things, monitoring, and reporting suspicious activity.

                226.    As sellers of substances known to be dangerous and addictive, the Retail Chain

         Pharmacies owe a common law duty to act with care in selling at retail these dangerous drugs. In

         particular, because the risks to public health of uncontrolled distribution of these substances are well-

         known, the Retail Chain Pharmacies are obliged to use reasonable care to prevent diversion of

         dangerous drugs.

                227.    Defendants’ common-law duties parallel their obligations under state and federal law,

         which inform, and provide the standard of care for, these common law duties.

                228.    The Retail Chain Pharmacies, like manufacturers and wholesale distributors, are

         registrants under the federal Controlled Substances Act (“CSA”). 21 C.F.R. § 1301.11. Under the CSA,

         pharmacy registrants are required to “provide effective controls and procedures to guard against theft

         and diversion of controlled substances.” See 21 C.F.R. § 1301.71(a). In addition, 21 C.F.R. § 1306.04(a)

         states, “[t]he responsibility for the proper prescribing and dispensing of controlled substances is upon

         the prescribing practitioner, but a corresponding responsibility rests with the pharmacist who fills the

         prescription.” Because pharmacies themselves are registrants under the CSA, the duty to prevent

         diversion lies with the pharmacy entity, not the individual pharmacist alone.

                229.    The DEA, among others, has provided extensive guidance to pharmacies concerning

         their duties to the public. The guidance advises pharmacies how to identify suspicious orders and other

         evidence of diversion.


                                                            45


                                                       51 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 53 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                   230.   Suspicious pharmacy orders include orders of unusually large size, orders that are

         disproportionately large in comparison to the population of a community served by the pharmacy,

         orders that deviate from a normal pattern and/or orders of unusual frequency and duration, among

         others.

                   231.   Additional types of suspicious orders include: (1) prescriptions written by a doctor who

         writes significantly more prescriptions (or in larger quantities or higher doses) for controlled

         substances compared to other practitioners in the area; (2) prescriptions which should last for a month

         in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for antagonistic drugs, such

         as depressants and stimulants, at the same time; (4) prescriptions that look “too good” or where the

         prescriber’s handwriting is too legible; (5) prescriptions with quantities or doses that differ from usual

         medical usage; (6) prescriptions that do not comply with standard abbreviations and/or contain no

         abbreviations; (7) photocopied prescriptions; or (8) prescriptions containing different handwriting.

         Most of the time, these attributes are not difficult to detect and should be easily recognizable by

         pharmacies.

                   232.   Suspicious pharmacy orders are red flags for if not direct evidence of diversion.

                   233.   Other signs of diversion can be observed through data gathered, consolidated, and

         analyzed by the Retail Chain Pharmacies themselves. That data allows them to observe patterns or

         instances of dispensing that are potentially suspicious, of oversupply in particular stores or geographic

         areas, or of prescribers or facilities that seem to engage in improper prescribing.

                   234.   According to industry standards, if a pharmacy finds evidence of prescription

         diversion, the local Board of Pharmacy and DEA must be contacted.

                   235.   Despite their legal obligations under the common law (and under the CSA), the Retail

         Chain Pharmacies failed to meet their obligations and allowed widespread diversion to occur—and

         they did so knowingly.


                                                             46


                                                        52 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 54 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                   236.   The Retail Chain Pharmacies’ failure to adequately train their pharmacists and

         pharmacy technicians on how to properly and adequately handle prescriptions for opioid painkillers,

         including what constitutes a proper inquiry into whether a prescription is legitimate, whether a

         prescription is likely for a condition for which the FDA has approved treatments with opioids, and

         what measures and/or actions to take when a prescription is identified as phony, false, forged, or

         otherwise illegal, or when suspicious circumstances are present, including when prescriptions are

         procured and pills supplied for the purpose of illegal diversion and drug trafficking.

                   237.   The Retail Chain Pharmacies also failed to adequately use data available to them to

         identify doctors who were writing suspicious numbers of prescriptions and/or prescriptions of

         suspicious amounts of opioids, or to adequately use data available to them to do statistical analysis to

         prevent the filling of prescriptions that were illegally diverted or otherwise contributed to the opioid

         crisis.

                   238.   The Retail Chain Pharmacies failed to analyze: (a) the number of opioid prescriptions

         filled by individual pharmacies relative to the population of the pharmacy’s community; (b) the

         increase in opioid sales relative to past years; (c) the number of opioid prescriptions filled relative to

         other drugs; and (d) the increase in annual opioid sales relative to the increase in annual sales of other

         drugs.

                   239.   The Retail Chain Pharmacies also failed to conduct adequate internal or external audits

         of their opioid sales to identify patterns regarding prescriptions that should not have been filled and to

         create policies accordingly, or if they conducted such audits, they failed to take any meaningful action

         as a result.

                   240.   The Retail Chain Pharmacies were, or should have been, fully aware that the quantity

         of opioids being distributed and dispensed by them was untenable, and in many areas patently absurd;




                                                            47


                                                        53 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 55 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         yet, they did not take meaningful action to investigate or to ensure that they were complying with their

         duties and obligations under the law with regard to controlled substances.

                    241.   The Retail Chain Pharmacies were keenly aware of the oversupply of prescription

         opioids through the extensive data and information they developed and maintained as both

         distributors and retail sellers. Yet, instead of taking any meaningful action to stem the flow of opioids

         into communities and prevent diversion, they continued to participate in the oversupply and profit

         from it.

                    242.   The Retail Chain Pharmacies developed and maintained extensive data on opioids they

         distributed and sold in their retail stores. Through this data, Retail Chain Pharmacies had direct

         knowledge of patterns and instances of improper distribution, prescribing, and use of prescription

         opioids in communities throughout the country, and in the City of Buffalo. They used the data to

         evaluate their own sales activities and workforce. The Retail Chain Pharmacies also provided other

         defendants with data regarding, inter alia, individual doctors in exchange for rebates or other forms of

         consideration. The Retail Chain Pharmacies’ data is a valuable resource that they could have used to

         help stop diversion, but failed to do so.

                    243.   Performance metrics and prescription quotas adopted by the Retail Chain Pharmacies

         for their retail stores contributed to their failure to perform their duties.

                    244.   The performance metric systems rate the pharmacist employees at the stores operated

         by Retail Chain Pharmacies based solely on productivity. These requirements place significant and

         unrealistic time pressures on the pharmacists.

                    245.   The Retail Chain Pharmacies measure how many and how quickly prescriptions are

         filled daily based on store volume. Many of the Retail Chain Pharmacies’ locations require pharmacists

         to fill one prescription every three minutes. The programs may also measure how many telephone calls

         are made to customers to refill and/or pick up prescriptions; how many flu shots are given; as well as


                                                               48


                                                          54 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 56 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         other pharmacy tasks. All measurements focus on productivity with the end goal of maximizing retail

         defendants’ profits.

                 246.    In addition to the pharmacist’s other duties, Retail Chain Pharmacies required their

         employee pharmacists to fill more than 600 prescriptions per work shift.

                 247.    For example, CVS maintains a “Metrics System” to evaluate performance in its

         pharmacists. Under CVS’s Metrics System, pharmacists are directed to meet high goals that make it

         difficult, if not impossible, to comply with applicable laws and regulations. There is no measurement

         for pharmacy accuracy or customer safety. Moreover, the bonuses for pharmacists are calculated, in

         part, on how many prescriptions that pharmacist fills within a year. Moreover, the bonuses for

         pharmacists are calculated, in part, on how many prescriptions that pharmacists are able to fill within a

         year.

                 248.    At the same time that Retail Chain Pharmacies increased demands for productivity,

         they cut the hours of pharmacy technicians, leaving pharmacists severely understaffed and unable to

         provide all necessary services.

                 249.    Retail Chain Pharmacies’ high-volume and increased-profits business model led to a

         greater number of errors in dispensing prescriptions, which can result in substantial harm to pharmacy

         customers.

                 250.    A survey conducted by the Institute for Safe Medication Practices (“ISMP”) of 673

         pharmacists revealed that 83% believed that distractions due to performance metrics or measured wait

         times contributed to dispensing errors, and that 49% felt specific time measurements were a significant

         contributing factor.

                 251.    Further, the National Association of Boards of Pharmacy found that performance

         metrics, which measure the speed and efficiency of prescription work flow—using such parameters as

         prescription wait times, percentage of prescriptions filled within a specified time period, number of


                                                            49


                                                       55 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                         INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 57 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         prescriptions verified, and number of immunizations given per pharmacist shift—may distract

         pharmacists and impair professional judgment.

                 252.    The practices of applying performance metrics or quotas to pharmacists in the practice

         of pharmacy may cause distractions that could potentially decrease pharmacists’ ability to perform drug

         utilization review, interact with patients, and maintain attention to detail, which could ultimately lead to

         unsafe conditions at a pharmacy.

                 253.    The Retail Chain Pharmacies productivity policies are directly at odds with their

         performance of due diligence obligations required to be performed in conjunction with federal and

         state law, especially given the higher duty of care associated with the prescription of narcotic opioids.

                 254.    The Retail Chain Pharmacies were negligent in failing to ensure, or even permit,

         pharmacists in their stores to exercise the reasonable care necessary under the circumstances to detect

         and prevent diversion.

                 255.    The Retail Chain Pharmacies failed to adequately train their pharmacists and pharmacy

         techs on how to properly and adequately handle prescriptions for opioid painkillers, including what

         constitutes a proper inquiry into whether a prescription is legitimate, whether a prescription is likely for

         a condition for which the FDA has approved treatments with opioids, and what measures and/or

         actions to take when a prescription is identified as phone, false, forged, or otherwise illegal.

                 256.    The Retail Chain Pharmacies failed to instruct their pharmacists and pharmacy techs on

         how to address situations in which they are forced to decline filling a prescription for a customer who

         submitted a prescription which a pharmacist has identified as suspicious.

                 257.    The Retail Chain Pharmacies have failed to train their pharmacists and pharmacy techs

         on how to properly exercise their judgment with respect to determinations about whether a

         prescription is one that should be filled, or whether, under the law, the pharmacists should refuse to fill

         it.


                                                              50


                                                         56 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                          INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 58 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 258.     The Retail Chain Pharmacies failed to adequately use data available to them to identify

         doctors that were writing suspicious numbers of prescriptions and/or prescriptions of suspicious

         amounts of opioids.

                 259.     The Retail Chain Pharmacies failed to adequately use data available to them to do

         statistical analysis to prevent the filling of prescriptions that contributed to the opioid crisis. The Retail

         Chain Pharmacies failed to analyze: (a) the number of opioid prescriptions filled by individual

         pharmacies relative to the population of the pharmacies relative to the population of the pharmacy’s

         community; (b) the increase in opioid sales relative to past years; (c) the number of opioid

         prescriptions filled relative to other drugs; and (d) the increase in annual opioid sales relative to the

         increase in annual sales of other drugs.

                 260.     The Retail Chain Pharmacies failed to conduct internal or external audits of their

         opioid sales to identify patterns regarding prescriptions that should not have been filled and to create

         policies accordingly.

                 261.     The Retail Chain Pharmacies failed to effectively respond to concerns raised by their

         own employees regarding inadequate policies and procedures regarding the filling of opioid

         prescriptions.

                 262.     The Retail Chain Pharmacies violated the Controlled Substances Act by failing to have

         in place policies and procedures to avoid the diversion of opioids.

                 263.     The Retail Chain Pharmacies failed to speak with prescribing physicians prior to

         dispensing opioids.

                 264.     The Retail Chain Pharmacies failed to takes steps such as investigating whether a

         prescription was written within a prescriber’s scope of practice.

                 265.     The Retail Chain Pharmacies failed to investigate whether an opioid prescription was

         appropriate for the diagnosis.


                                                              51


                                                         57 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 59 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                266.    The Retail Chain Pharmacies failed to investigate whether a therapeutic regimen is

         within the standard of care.

                267.    The Retail Chain Pharmacies failed to investigate and consider the length of an opioid

         prescription prior to dispensing.

                268.    The Retail Chain Pharmacies failed to review State Prescription Drug Monitoring

         databases prior to dispensing.

                269.    The Retail Chain Pharmacies failed to abide by internal company policies in the

         dispensing of opioids.

                270.    The Retail Chain Pharmacies have long been on notice of their failure to abide by state

         and federal law and regulations governing the distribution and dispensing of prescription opioids.

         Indeed, several of the Retail Chain Pharmacies have been repeatedly penalized for their illegal

         prescription opioid practices. Based upon the widespread nature of these violations, these enforcement

         actions are the product of, and confirm, national policies and practices of the Retail Chain Pharmacies.

                271.    Numerous state and federal drug diversion prosecutions have occurred in which

         prescription opioid pills were procured from Retail Chain Pharmacies. The allegations in this

         Complaint do not attempt to identify all these prosecutions, and the information above is merely by

         way of example.

                272.    The litany of state and federal actions against the Retail Chain Pharmacies demonstrate

         that they routinely, and as a matter of standard operation procedure, violated their legal obligations

         that govern the distribution and dispensing of prescription opioids.

                273.    Throughout the country and in the City of Buffalo in particular, the Retail Chain

         Pharmacies were or should have been aware of numerous red flags of potential suspicious activity and

         diversion.




                                                            52


                                                       58 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 60 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 274.    From the vantage point of their retail pharmacy operations, the Retail Chain

         Pharmacies knew or reasonably should have known about the disproportionate flow of opioids into

         the City of Buffalo and the operation of “pill mills” that generated opioid prescriptions that, by their

         quantity or nature, were red flags for if not direct evidence of illicit supply and diversion. Additional

         information was provided by news reports, and state and federal regulatory actions, including

         prosecutions of pill mills in the area.

                 275.    The Retail Chain Pharmacies knew or reasonably should have known about the

         devastating consequences of the oversupply and diversion of prescription opioids, including spiking

         opioid overdose rates in Plaintiff’s community.

                 276.    Because of (among other sources of information) regulatory and other actions taken

         against the Retail Chain Pharmacies directly, actions taken against others pertaining to prescription

         opioids obtained from their retail stores, complaints and information from employees and other

         agents, and the massive volume of opioid prescription drug sale data that they developed and

         monitored, the Retail Chain Pharmacies were well aware that their distribution and dispensing activities

         fell far short of legal requirements.

                 277.    The Retail Chain Pharmacies ’ actions and omission in failing to effectively prevent

         diversion and failing to monitor, report, and prevent suspicious orders have contributed significantly to

         the opioid crisis by enabling, and failing to prevent, the diversion of opioids.

                 278.    CVS is one of the largest companies in the world, with annual revenue of more than

         $150 billion. According to news reports, it manages medications for nearly 90 million customers at

         9,700 retail locations.

                 279.    CVS is a repeat offender and recidivist: the company has paid fines totaling over $40

         million as the result of a series of investigations by the DEA and the United States Department of

         Justice (“DOJ”). It nonetheless treated these fines as the cost of doing business and has allowed its


                                                             53


                                                        59 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 61 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         pharmacies to continue dispensing opioids in quantities significantly higher than any plausible medical

         need would require, and to continue violating its recordkeeping and dispensing obligations under the

         CSA.

                280.     As recently as July 2017, CVS entered into a $5 million settlement with the U.S.

         Attorney’s Office for the Eastern District of California regarding allegations that its pharmacies failed

         to keep and maintain accurate records of Schedule II, III, IV, and V controlled substances.

                281.     This fine was preceded by numerous others throughout the country.

                282.     In February 2016, CVS paid $8 million to settle allegations made by the DEA and the

         DOJ that from 2008-2012, CVS stores and pharmacists in Maryland violated their duties under the

         CSA and filling prescriptions with no legitimate medical purpose.

                283.     In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores in

         Connecticut failed to maintain proper records in accordance with the CSA.

                284.     In September 2016, CVS entered into a $795,000 settlement with the Massachusetts

         Attorney General wherein CVS agreed to require pharmacy staff to access the state’s prescription

         monitoring program website and review a patient’s prescription history before dispensing certain

         opioid drugs.

                285.     In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that 50 of

         its stores violated the CSA by filling forged prescriptions for controlled substances—mostly addictive

         painkillers—more than 500 times between 2011 and 2014.

                286.     In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s

         Office for the District of Rhode Island to resolve allegations that several of its Rhode Island stores

         violated the CSA by filling invalid prescriptions and maintaining deficient records. The United States

         alleged that CVS retail pharmacies in Rhode Island filled a number of forged prescriptions with invalid

         DEA numbers, and filled multiple prescriptions written by psychiatric nurse practitioners for


                                                            54


                                                       60 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 62 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         hydrocodone, despite the fact that these practitioners were not legally permitted to prescribe that drug.

         Additionally, the government alleged that CVS had recordkeeping deficiencies.

                 287.    In May 2015, CVS agreed to pay a $22 million penalty following a DEA investigation

         that found that employees at two pharmacies in Sanford, Florida, had dispensed prescription opioids,

         “based on prescriptions that had not been issued for legitimate medical purposes by a health care

         provider acting in the usual course of professional practice. CVS also acknowledged that its retail

         pharmacies had a responsibility to dispense only those prescriptions that were issued based on

         legitimate medical need.”

                 288.    In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve

         allegations it filled prescriptions written by a doctor whose controlled-substance registration had

         expired.

                 289.    In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for

         improperly selling prescription narcotics in at least five locations in the Oklahoma City metropolitan

         area.

                 290.    Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere intentionally

         violated the CSA by filling prescriptions signed by prescribers with invalid DEA registration numbers.

                 291.    CVS has had knowledge and/or notice of the opioid problem since at least 2002.

                 292.    At any time since CVS had knowledge and/or notice of the opioid problem it could

         have unilaterally taken steps to curtail and prevent expansion of the problem, but it failed to do so.

                 293.    Walgreens is the second-largest pharmacy store chain in the United States behind CVS,

         with annual revenue of more than $118 billion. According to its website, Walgreens operates more

         than 8,100 retail locations and filled 990 million prescriptions on a 30-day adjusted basis in fiscal 2017.

                 294.    Walgreens also has been penalized for serious and flagrant violations of the CSA.

         Indeed, Walgreens agreed to the largest settlement in DEA history—$80 million—to resolve


                                                             55


                                                        61 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 63 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         allegations that it committed an unprecedented number of recordkeeping and dispensing violations of

         the CSA, including negligently allowing controlled substances such as oxycodone and other

         prescription opioids to be diverted for abuse and illegal black market sales.

                 295.    The settlement resolved investigations into and allegations of CSA violations in Florida,

         New York, Michigan, and Colorado that resulted in the diversion of millions of opioids into illicit

         channels.

                 296.    Walgreens’ Florida operations at issue in this settlement highlight its egregious conduct

         regarding diversion of prescription opioids. Walgreens’ Florida pharmacies each allegedly ordered

         more than one million dosage units of oxycodone in 2011—more than ten times the average amount.

                 297.    They increased their orders over time, in some cases as much as 600% in the space of

         just two years, including, for example, supplying a town of 3,000 with 285,800 orders of oxycodone in

         a one-month period. Yet Walgreens corporate officers turned a blind eye to these abuses. In fact,

         corporate attorneys at Walgreens suggested, in reviewing the legitimacy of prescriptions coming from

         pain clinics, that “if these are legitimate indicators of inappropriate prescriptions perhaps we should

         consider not documenting our own potential noncompliance,” underscoring Walgreens’ attitude that

         profit outweighed compliance with the CSA or the health of communities.

                 298.    Defendant Walgreens’ settlement with the DEA stemmed from the DEA’s

         investigation into Walgreens’ distribution center in Jupiter, Florida, which was responsible for

         significant opioid diversion in Florida. According to the Order to Show Cause, Defendant Walgreens’

         corporate headquarters pushed to increase the number of oxycodone sales to Walgreens’ Florida

         pharmacies, and provided bonuses for pharmacy employees based on number of prescriptions filled at

         the pharmacy in an effort to increase oxycodone sales. In July 2010, Defendant Walgreens ranked all of

         its Florida stores by number of oxycodone prescriptions dispensed in June of that year, and found that




                                                             56


                                                        62 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                           INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 64 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         the highest-ranking store in oxycodone sales sold almost 18 oxycodone prescriptions per day. All of

         these prescriptions were filled by the Jupiter Center.

                 299.    Walgreens has also settled with a number of state attorneys general, including West

         Virginia ($575,000) and Massachusetts ($200,000).

                 300.    The Massachusetts Attorney General’s Medicaid Fraud Division found that, from 2010

         through most of 2015, multiple Walgreens stores across the state failed to monitor the opioid use of

         some Medicaid patients who were considered high-risk.

                 301.    In January 2017, an investigation by the Massachusetts Attorney General found that

         some Walgreens pharmacies failed to monitor patients’ drug use patterns and didn’t use sound

         professional judgment when dispensing opioids and other controlled substances—despite the context

         of soaring overdose deaths in Massachusetts. Walgreens agreed to pay $200,000 and follow certain

         procedures for dispensing opioids.

                 302.    With approximately 4,600 stores in 31 states and the District of Columbia, including

         133 in New York, Rite Aid is the largest drugstore chain on the East Coast and the third-largest in the

         United States, with annual revenue of more than $21 billion.

                 303.    In 2009, as a result of a multi-jurisdictional investigation by the DOJ, Rite Aid and nine

         of its subsidiaries in eight states were fined $5 million in civil penalties for its violations of the CSA.

                 304.    The investigation revealed that from 2004 onwards, Rite Aid pharmacies across the

         country had a pattern of non-compliance with the requirements of the CSA and federal regulations

         that lead to the diversion of prescription opioids in and around the communities of the Rite Aid

         pharmacies investigated. Rite Aid also failed to notify the DEA of losses of controlled substances in

         violation of 21 USC 842(a)(5) and 21 C.F.R 1301.76(b).

                 305.    The Retail Chain Pharmacies’ failure to control the supply chain and prevent diversion

         adversely affected communities throughout the United States. Once diverted opioids do not stay put.


                                                               57


                                                          63 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 65 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         Rather, diverted opioids move from areas of high supply to areas of high demand, traveling across

         state lines in a variety of ways.

                 306.     First, prescriptions written in one state may, under some circumstances, be filled in a

         different state. But even more significantly, individuals transported opioids from one jurisdiction

         specifically to sell them in another. When authorities in some states cracked down on opioid suppliers,

         suppliers in other states filled the gaps. Florida in particular assumed a prominent role, as its lack of

         regulatory oversight created a fertile ground for pill mills. Residents of other states would simply drive

         to Florida, stock up on pills from a pill mill, and transport them back to home to sell. The practice

         became so common that authorities dubbed these individuals “prescription tourists.”

                 307.     Thus, once diverted into the illegal market in one location, prescription opioids could

         then flow freely into the City of Buffalo and elsewhere. In particular, the I-95 corridor was one route

         by which diverted prescription opioids travelled from Florida northward to other states.

                 308.     For this reason, the Retail Chain Pharmacies’ negligence in failing to prevent in

         diversion in Florida, and throughout the United States, substantially contributed to the opioid crisis in

         the City of Buffalo.

                 309.     At all relevant times, the Sackler Families – in particular, as detailed below, Richard

         Sackler, Jonathan Sackler, Mortimer D.A. Sackler, Kathe Sackler, Beverly Sackler, Theresa Sackler,

         Ilene Sackler Lefcourt, David Sackler, and Raymond Sackler Trust (“Sackler Defendants”) – controlled

         Purdue and its associated companies. Purdue is part of a complicated web of entities through which

         the Sackler Families operate. PPI is the managing general partner of PPLP and of many of the various

         Purdue-related entities. Its status as managing general partner of the various entities ensures PPI’s

         control of those entities. In turn, at all relevant times, all of the members of the board of PPI have

         been members of the Sackler Families or Sackler-family retainers. The Purdue-related Additional




                                                            58


                                                       64 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 66 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         Defendants that are not controlled by the Sackler Defendants through PPI are controlled by them

         through different entities unknown to Plaintiff.

                310.    Because the Sackler Families control of the board of PPI, the officers of PPI and PPLP

         reported to them. This ensured Sackler control of PPI and PPLP, even when the officers of those

         entities were not themselves members of the Sackler Families.

                311.    The Sackler Defendants are beneficial owners of, and exercise complete control over,

         all four Rhodes Defendants and PF Labs.

                312.    The Sackler Defendants made the decision that the Sackler Families should enter the

         generic market for OxyContin in or about 2008 and that it should do so through Rhodes Pharma, a

         Sackler-owned entity created for that purpose.

                313.    The Sackler Defendants caused Purdue and other associated companies that they

         beneficially owned and controlled to distribute to the Sackler Families hundreds of millions of dollars

         of profits earned by Purdue and its associated companies from the sale of opioids.

                314.    Each of the Sackler Defendants named herein has served on the board of directors of,

         or as an officer of, Purdue and one or more Purdue-related Additional Defendants.

                315.    The Sackler Defendants beneficially own and control all of the entities owned by the

         Sackler Families, including PF Labs and the Rhodes Defendants, in substantially the same way as they

         control PPLP and its affiliates, although they may do so using different holding companies and trusts

         than those used to control PPLP.

                316.    At all relevant times, Richard Sackler played an active and central role in the

         management of Purdue and the Purdue-related Additional Defendants. He began working for Purdue

         as Assistant to the President (his father, Raymond) in the 1970s. He later served as Vice President of

         Marketing and Sales. In the early 1990s he became Senior Vice President, which was the position he




                                                            59


                                                       65 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 67 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         held at the time OxyContin was launched in 1996. In 1999, he became President, and he served in that

         position until 2003.

                 317.    Richard Sackler resigned as President in 2003, apparently due to a concern that

         executive officers of Purdue would be held personally liable for opioid-related liabilities and crimes.

         However, he continued to serve, with his uncle Mortimer, as Co-Chair of the Board of Purdue. In that

         way, among others, the family maintained control over their family business, even though they were no

         longer officers, because the officers reported to them.

                 318.    As a senior executive of Purdue, Richard Sackler was actively involved in the invention,

         development, marketing, promotion, and sale of Purdue’s opioid products, including OxyContin. He

         worked tirelessly to make OxyContin a blockbuster, telling colleagues how devoted he was to the

         drug’s success. Along with his father (Raymond) and his uncle (Mortimer), he launched OxyContin

         with one of the biggest pharmaceutical marketing campaigns in history, deploying many persuasive

         techniques pioneered by his uncle Arthur. Within five years of its introduction, OxyContin was

         generating a billion dollars a year. When OxyContin met with resistance, Richard participated in

         Purdue’s efforts to counter that resistance.

                 319.    At all relevant times, Richard Sackler served as a trustee of one or more trusts that

         beneficially own and control Purdue and the Purdue-related Additional Defendants.

                 320.    Richard Sackler is the direct or indirect beneficiary of some portion of 25% of the

         profits earned by Purdue and the Purdue-related Additional Defendants named herein as additional

         defendants from the sale of opioids.

                 321.    Jonathan Sackler was a Vice President of Purdue in 1991, and by 2000 he was a Senior

         Vice President. Like his brother Richard, he resigned that position in or after 2003, apparently due to a

         concern that executive officers of Purdue would be held personally liable for opioid-related liabilities

         and crimes. However, he continued to serve on the board of Purdue.


                                                            60


                                                        66 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 68 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                322.    At all relevant times, Jonathan Sackler served as a trustee or one or more trusts that

         beneficially owns and control Purdue and the Purdue-related Additional Defendants.

                323.    Jonathan Sackler is the direct or indirect beneficiary of some portion of 25% of the

         profits earned by Purdue and the Purdue-related Additional Defendants from the sale of opioids.

                324.    Mortimer D.A. Sackler served as a Vice President of Purdue during the period of the

         development, launch, and promotion of OxyContin. He resigned that position in or after 2003,

         apparently due to a concern that executive officers of Purdue would be held personally liable for

         opioid-related liabilities and crimes. However, he continued to serve on the Board of Purdue.

                325.    Mortimer D.A. Sackler is the direct or indirect beneficiary of 7.14% of the profits

         earned by Purdue and the Purdue-related Additional Defendants from the sale of opioids.

                326.    Kathe A. Sackler was a Vice President of Purdue in 1991, and by 2000 she was a Senior

         Vice President. She resigned that position in or about 2003 due to a concern that executive officers of

         Purdue would be held personally liable for opioid-related liabilities and crimes. However, she

         continued to serve on the Board of Purdue.

                327.    Kathe A. Sackler is the direct or indirect beneficiary of 7.14% of the profits earned by

         Purdue and the Purdue-related Additional Defendants from the sale of opioids.

                328.    Ilene Sackler Lefcourt served as Vice President of Purdue during the period of the

         development, launch, and promotion of OxyContin. She resigned that position in or after 2003,

         apparently due to a concern that executive officers of Purdue would be held personally liable for

         opioid-related liabilities and crimes. However, she continued to serve on the Board of Purdue.

                329.    Ilene Sackler Lefcourt is the direct or indirect beneficiary of 7.14% of the profits

         earned by Purdue and the Purdue-related Additional Defendants from the sale of opioids.

                330.    At all relevant times, Beverly Sackler served as a trustee of one or more trusts that

         beneficially own and control Purdue and the Purdue-related Additional Defendants and to which 50%


                                                           61


                                                      67 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 69 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         of the profits of Purdue and the Purdue-related Additional Defendants from the sale of opioids has

         been conveyed. She has also served as a member of the board of directors of Purdue and Purdue-

         related entities since the 1990s.

                   331.   Beverly Sackler is the direct or indirect beneficiary of some portion of 50% of the

         profits earned by Purdue and the Purdue-related Additional Defendants from the sale of opioids.

                   332.   Theresa Sackler is the direct or indirect beneficiary of 50% of the profits earned by

         Purdue and the Purdue-related Additional Defendants from the sale of opioids. She has also served as

         a member of the board of directors of Purdue and Purdue-related entities since the 1990s.

                   333.   David A. Sackler is the direct or indirect beneficiary of some portion of 25% of the

         profits earned by Purdue and the Purdue-related Additional Defendants from the sale of opioids. He

         has also served as a member of the board of directors of Purdue and Purdue-related entities since

         2012.

                   334.   Stuart Baker joined Purdue in 1994 as Executive Vice President of PPLP and as Vice

         President of PF Co. He served as legal counsel to the entire Purdue organization and the Sackler

         Families. He also served as an officer of other Sackler-owned, Purdue-related entities. He served as a

         trustee of one or more trusts that beneficially own and control Purdue and the Purdue-related

         Additional Defendants. He served as Corporate Secretary for Purdue, and as such he gained direct

         knowledge of the wrongdoing alleged in the Complaint. In his capacity as an officer, director, and

         lawyer, he knowingly aided, abetted, participated in, and benefitted from the wrongdoing of Purdue as

         alleged in the Complaint and knowingly aided and abetted the Sackler Families, and the Purdue-related

         Additional Defendants, to structure their personal affairs and the personal and business organizations

         they beneficially owned and controlled in such a way as to attempt to evade personal liability for the

         wrongdoing in which he knew they had engaged and in which he knew they intended to continue to

         engage.


                                                           62


                                                       68 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 70 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 335.    The Sackler Families are the sole beneficial owners of Purdue and its associated

         companies and the Purdue-related Additional Defendants. All of Purdue’s and its associated

         companies’ profits go to Sackler-family trusts and entities.

                 336.    Richard Sackler, Jonathan Sackler, Mortimer D.A. Sackler, Kathe Sackler, Ilene Sackler

         Lefcourt, Beverly Sackler, Theresa Sackler, David Sackler, Rhodes Tech, Rhodes Tech Inc., Rhodes

         Pharma, Rhodes Pharma Inc., the Raymond Sackler Trust (through its trustees), P.F. Labs, and Stuart

         D. Baker each knowingly aided, abetted, participated in, and benefitted from the wrongdoing of

         Purdue as alleged in the Complaint.

                 337.    As set forth in the Complaint, before the defendants in this action began their

         marketing campaign for prescription opioids, generally accepted standards of medical practice dictated

         that opioids should only be used short-term, for instance, for acute pain, pain relating to recovery from

         surgery, or for cancer or palliative care. In those instances, the risks of addiction are low or of little

         significance. The commercial success of prescription opioids thus would not have been possible

         without a fundamental shift in prescribers’ perception of the risks and benefits of long-term opioid

         use.

                 338.    As it turned out, Purdue was uniquely positioned to execute just such a maneuver,

         thanks to the legacy of Arthur Sackler, the (now-deceased) brother of Raymond and Mortimer Sackler.

                 339.    Arthur Sackler created the pharmaceutical advertising industry as we know it—laying

         the groundwork for the OxyContin promotion that would make the Sacklers billionaires.

                 340.    Arthur Sackler, a psychiatrist turned “ad man,” was both a psychiatrist and a marketing

         executive, and, by many accounts, a brilliant and driven man. He pursued two careers simultaneously,

         as a psychiatrist at Creedmoor State Hospital in New York and the president of an advertising agency

         called William Douglas McAdams. Arthur pioneered both print advertising in medical journals and

         promotion through physician “education” in the form of seminars and continuing medical education


                                                             63


                                                        69 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 71 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         courses. He understood the persuasive power of recommendations from fellow physicians, and did not

         hesitate to manipulate information when necessary. For example, one promotional brochure produced

         by his firm for Pfizer showed business cards of physicians from various cities as if they were

         testimonials for the drug, but when a journalist tried to contact these doctors, he discovered that they

         did not exist.

                 341.     Arthur Sackler revolutionized medical marketing in the 1950’s and 60’s by creating the

         very marketing ploys his family later used to perpetuate the massive fraud alleged in this action. In

         striving to make Pfizer (with its blockbuster drug, valium) a household name among physicians, Arthur

         Sackler recognized that “selling new drugs requires a seduction of not just the patient but the doctor

         who writes the prescription,” and he maximized influence over physician prescribing by developing the

         following marketing ploys to disseminate pharmaceutical messaging to the masses under the guise of

         science and truth:

                              a. contacting prescribers directly with a variety of perks, benefits and even job

                                  offers;

                              b. publishing seemingly neutral articles in medical journals, citing scientific studies

                                  (frequently underwritten by the pharmaceutical companies whose products he

                                  was marketing);

                              c. marketing illnesses (i.e., lamenting and marketing the under treatment of

                                  purported illnesses and the corresponding under-utilization of drugs he was

                                  promoting);

                              d. paying prominent physicians to endorse his products; and

                              e. funding continuing medical education programs (“CME’s”), controlling the

                                  messaging of key opinion leaders, and maximizing influence over physician

                                  prescribing practices.


                                                              64


                                                           70 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                               INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 72 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                  342.     In the 1960s, Arthur Sackler made Valium into the first hundred0-million-dollar drug,

         so popular it became known as “Mother’s Little Helper.” His expertise as a psychiatrist was one of the

         keys to his success. When Arthur’s client, Roche, developed Valium, it already had a similar drug,

         Librium, another benzodiazepine, on the market for treatment of anxiety. So Arthur invented a

         condition he called “psychic tension”—essentially stress—and pitched Valium as the solution. The

         campaign, for which Arthur was compensated based on volume of pills sold, was a remarkable success.

                  343.     In marketing tranquilizers Librium and Valium, Arthur Sackler broadened his customer

         base to potentially include everyone. For example, one campaign encouraged doctors to prescribe

         Valium to people with no psychiatric symptoms whatsoever, urging doctors to “consider the

         usefulness of Valium” in patients with no demonstrable pathology. Such marketing led one physician,

         writing in the journal Psychosomatics in 1965, to ask, “When do we not use this drug?’”

                  344.     As the line between medical education and medical marketing became very deliberately

         blurred, Valium became the pharmaceutical industry’s first hundred-million-dollar, and then billion-

         dollar, drug. For his design and creation of these medical marketing strategies, he was posthumously

         inducted into the Medical Advertising Hall of Fame, but as succinctly put by Allen Frances, the former

         chair of psychiatry at Duke University School of Medicine: “‘Most of the questionable practices that propelled

         the pharmaceutical industry into the scourge it is today can be attributed to Arthur Sackler.’”

                  345.     In other precursors of the current crisis, Arthur Sackler promoted these drugs despite

         the lack of any studies of their addictive potential. Additionally, he started his own newspaper, the

         Medical Tribune, despite concerns that a pharmaceutical advertiser should not be publishing a medical

         periodical directed at doctors. He paid Key Opinion Leaders (“KOLs”), including for example, Henry

         Welch (then chief of FDA’s antibiotics division), almost $300,000 in exchange for his help in

         promoting pharmaceutical drugs. By the 1970’s, doctors were prescribing more than 100 million




                                                                     65


                                                               71 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 73 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         tranquilizer prescriptions annually, creating what Sen. Edward Kennedy called “‘a nightmare of

         dependence and addiction.’”

                346.    The Sackler brothers—Arthur, Mortimer, and Raymond—purchased a small patent-

         medicine company called the Purdue Frederick Company (“PF Co.”) in 1952.

                347.    PF Co. had been formed in 1892 by Dr. John Purdue Gray and George Frederick

         Bingham and incorporated in New York on June 29, 1911.

                348.    After Arthur’s death, Mortimer and Raymond bought out his share. Since that time PF

         Co. and its associated companies have all been owned by the Raymond Sackler Family and the

         Mortimer Sackler Family.

                349.    PF Co. is no longer an active New York corporation, having been merged into PF Labs

         on May 7, 2004.

                350.    At all relevant times, PF Co. and PF Labs have been beneficially owned by the Sackler

         Families and controlled by them through Defendant Sackler Family members.

                351.    After the Sackler brothers acquired PF Co. in 1952, they sold products ranging from

         earwax remover to antiseptic, and it became a profitable business. As an advertising executive, Arthur

         was not involved, on paper at least, in running the family business because that would have been a

         conflict of interest. Raymond became the head executive of the family’s US business while Mortimer

         ran the UK side of the business.

                352.    Beginning in the 1980s PF Co. and its associated companies engaged in the business of

         designing, testing, manufacturing, labeling, advertising, promoting, marketing, selling or distributing

         opioids throughout the United States.

                353.    In the 1980s, the Sackler Families, through a UK affiliate, acquired a Scottish drug

         producer that had developed a sustained-release technology suitable for morphine. PF Co. marketed

         this extended-release morphine as MS Contin. It quickly became the Sackler Families’ best seller. As


                                                           66


                                                      72 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 74 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         the patent expiration for MS Contin loomed, the Sackler Families searched for a drug to replace it.

         Around that time, Richard Sackler had become more involved in the management of the families’

         businesses. Richard had grand ambitions for the family business; according to a long-time Purdue sales

         representative, “Richard really wanted Purdue to be big—I mean really big.” Richard believed Purdue

         should develop another use for its “Contin” timed-release system.

                354.    In 1990, Purdue’s VP of clinical research, Robert Kaiko, sent a memo to Richard and

         other executives recommending that the company work on a pill containing oxycodone. At the time,

         oxycodone was perceived as less potent than morphine, largely because it was most commonly

         prescribed as Percocet, the relatively weak oxycodone-acetaminophen combination pill, or Percodan,

         where it was blended with aspirin. By contrast, the oxycodone pill developed by Purdue – OxyContin -

         - was pure oxycodone in a time-release formula similar to MS Contin, and it was more potent than

         morphine. Purdue also decided to produce pills with as much as 160 milligrams of oxycodone, far in

         excess of any other prescription opioid.

                355.    OxyContin was created by PF Co., but responsibility for designing, testing,

         manufacturing, labeling, advertising, promoting, marketing, selling, and distributing OxyContin and

         other opioid products was shared among PF Co., Purdue, PF Labs, and other Purdue-related

         companies.

                356.    At relevant times, OxyContin was manufactured by PF Labs.

                357.    MS Contin had always been limited by the stigma associated with morphine.

         Oxycodone did not have that problem, and what is more, it was sometimes mistakenly called

         “oxycodeine,” which also contributed to a false perception of relatively lower potency, because

         codeine is weaker than morphine. Purdue acknowledged using this false perception to its advantage

         when it eventually pled guilty to criminal charges of “misbranding” in 2007, admitting that it was “well

         aware of the incorrect view held by many physicians that oxycodone was weaker than morphine” and


                                                           67


                                                       73 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 75 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         “did not want to do anything ‘to make physicians think that oxycodone was stronger or equal to

         morphine’ or to ‘take any steps . . . that would affect the unique position that OxyContin’” held among

         physicians.

                 358.    Even though oxycodone did not have the same stigma as morphine, in focus groups

         conducted before OxyContin’s release, Purdue learned that doctors were concerned about the abuse

         potential of opioids. The focus group concluded that the perceived abuse potential of opioids was the

         “‘biggest negative’ that might prevent widespread use of the drug.”

                 359.    For Purdue and OxyContin to be “really big,” Purdue needed to both distance its new

         product from the traditional view of narcotic addiction risk, and broaden the drug’s uses beyond

         cancer pain and hospice care. A marketing memo sent to Purdue’s top sales executives in March 1995

         recommended that if Purdue could show that the risk of abuse was lower with OxyContin than with

         traditional immediate-release narcotics, sales would increase. As discussed below, Purdue did not find

         or generate any such evidence, but this did not stop Purdue from making that claim regardless.

                 360.    Despite the fact that there has been little or no change in the amount of pain reported

         in the U.S. over the last twenty years, Purdue recognized an enormous untapped market for its new

         drug. As Dr. David Haddox, a Senior Medical Director at Purdue, declared on the Early Show, a CBS

         morning talk program, “There are 50 million patients in this country who have chronic pain that’s not

         being managed appropriately every single day. OxyContin is one of the choices that doctors have

         available to them to treat that.”

                 361.    The members of the board of Purdue were intimately involved in the activities of the

         entities that they managed, often on a weekly or even daily basis.

                 362.    Purdue, PF Co., PF Labs, and the Sackler Families launched OxyContin with one of

         the biggest pharmaceutical marketing campaigns in history, deploying many persuasive techniques

         pioneered by Arthur. They trained and armed a force of approximately 1,000 sales representatives with


                                                            68


                                                       74 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                         INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 76 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         charts showing OxyContin's purported benefits. A major thrust of the sales campaign was that

         OxyContin should be prescribed not merely for the kind of severe short-term pain associated with

         surgery or for cancer pain but also for less acute, longer-lasting pain, such as arthritis, back pain, sports

         injuries, fibromyalgia. The number of conditions that OxyContin could treat seemed almost unlimited.

                  363.   The training included "training in 'overcoming objections' from clinicians." "If a doctor

         inquired about addiction," the representative was instructed to respond thus: "'The delivery system is

         believed to reduce the abuse liability of the drug.'" Another sales representative said that Purdue

         executives "told us to say things like it is 'virtually' non-addicting."

                  364.   Purdue sales representatives were provided with studies and literature provided by

         other physicians. Purdue had a speakers' bureau through which it paid several thousand doctors to

         attend medical conferences and deliver presentations about OxyContin's merits. "Doctors were

         offered all-expenses-paid trips to pain-management seminars in places like Boca Raton." Internal

         documents reflect that doctors who attended these seminars wrote OxyContin prescriptions more than

         twice as often as those who didn't.

                  365.   Purdue also advertised in medical journals and produced promotional videos featuring

         not just satisfied patients but also doctor's testimonials. "The marketing of OxyContin relied on an

         empirical circularity: the company convinced doctors of the drug's safety with literature that had been

         produced by doctors who were paid, or funded, by the company."

                  366.   According to a former OxyContin sales representative, Richard Sackler was "'the dude

         that made it happen.'" Richard Sackler himself was tireless in his dedication to OxyContin's success.

         When benefit plans began citing OxyContin abuse as an excuse not to pay, Richard Sackler sent an

         email to sales representatives stating that, for insurers, "'addiction' may be a convenient way to just say

         'NO.'"




                                                               69


                                                          75 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 77 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 367.    Members of the Sackler family were daily on site at Purdue's headquarters, controlling

         the management of their family business and all of its employees.

                 368.    Richard Sackler is named as inventor on some 50 patents relating to oxycodone and

         other pain medications, including several patents apparently issued as late as 2016. Virtually all such

         patents invented by Richard Sackler were assigned to Purdue.

                 369.    In 1997, both Richard and Kathe Sackler were part of a conspiracy to deceive

         physicians into believing that oxycodone was half as strong as morphine, when in fact the opposite was

         true; this deception was known by Purdue to ease the fears of well-meaning and careful physicians

         about prescribing OxyContin for non-cancer pain uses.

                 370.    In the late 1990s Richard, Jonathan and Kathe Sackler participated in an unlawful

         attempt to deceive European drug regulators into classifying OxyContin as totally uncontrolled, i.e.,

         capable of being obtained without a prescription, despite the fact that all of these family members were

         by then well aware of the abuse liability of the drug in the U.S.

                 371.    In 2001, Kathe Sackler attended a talk given by the chief medical officer of Sikorsky

         Aircraft, in which the speaker expressed grave concern about the risks associated with OxyContin;

         instead of acknowledging this fact to the medical officer, Kathe Sackler instead remained silent and

         returned to the Purdue headquarters, where employees were directed to find ways to undercut and

         deflect the Sikorsky medical officer's concerns.

                 372.    In the period around 1999-2003, Purdue developed a method to cause company emails

         to self-destruct at a pre-determined time; this was an attempt to create a system where potentially

         incriminating documents would automatically self-destruct, even after receipt by unrelated third-

         parties. Richard, Jonathan and Kathe Sackler all were directly aware and supportive of this project.




                                                             70


                                                        76 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 78 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                    373.   That prescription opioids would lead to addiction, and specifically that OxyContin

         could be, and was being, abused has been known to Purdue and to the members of the Sackler

         Families involved in running the family business since at least the summer of 1999.

                    374.   In summer of 1999, a Purdue sales representative wrote to the President of Purdue

         reporting widespread abuse of OxyContin. As a result of that memo, a secretary at Purdue, Maureen

         Sara, was tasked with doing research on the Internet to learn about the nature and scope of the abuse,

         specifically to learn about how recreational drug users were misusing OxyContin.

                    375.   In order to carry out her assignment, Ms. Sara began visiting drug-user Internet "news

         groups" or "chat rooms" on a daily basis. Two groups in particular that Ms. Sara visited were alt.drugs

         and alt.drugs.hard. For a period of time, in the late summer and early fall of 1999, Ms. Sara would

         forward screen shots from these news groups on a daily basis to Howard Udell, then General Counsel

         of Purdue.

                    376.   In October or November, 1999, Ms. Sara prepared a memo summarizing her research

         into misuse of OxyContin. The memo described how users would remove the coating on the

         OxyContin pills, crush them, cook them, and snort or shoot them. Ms. Sara sent the memo containing

         the details of OxyContin abuse by drug users not only to the President of Purdue and to its General

         Counsel, but also to Purdue's then-medical director, and directly to members of the Sackler Families

         involved in the management of the company, including Richard Sackler, Jonathan Sackler, and Kathe

         Sackler.

                    377.   Purdue, Richard Sackler, Jonathan Sackler, and Kathe Sackler were thus all aware of the

         risk and abuse potential and reality of OxyContin long before Purdue acknowledged the same to

         government, the healthcare community or the public. In sworn testimony before the U.S. House of

         Representatives in 2001, Purdue President Michael Friedman, in the presence of Purdue General

         Counsel Howard R. Udell, swore that the first the companies knew of widespread abuse of OxyContin


                                                             71


                                                        77 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 79 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         was in the year 2000. This was, of course, patently inconsistent with what the members of the Sackler

         Families knew from the Sara memo they had received in 1999. No member of the Sackler Families at

         any time tried to correct the false narrative promulgated far and wide about the abuse liability of

         OxyContin, nor corrected the false statement about when Purdue became aware of this problem with

         the drug.

                 378.    Richard Sackler, Kathe Sackler, Jonathan Sackler, Theresa Sackler, Mortimer D.A.

         Sackler, and Ilene Sackler have been aware since at least 1999 of potential liability for Purdue, and

         those acting in concert with Purdue, because of the addictive nature of OxyContin. With the intention

         of shielding from creditors the proceeds of their wrongdoing, they have stripped out of Purdue and

         the Purdue-related Additional Defendants each and every year hundreds of millions of dollars of

         profits from the sales of OxyContin and other opioid-containing medications, including a generic form

         of OxyContin sold by Rhodes Pharma. All such transfers were and are fraudulent within the meaning

         of applicable fraudulent transfer statutes and case law; all such transfers unjustly enriched the

         recipients; and all such transferred funds should be clawed back from the Sackler Defendants in order

         to satisfy the opioid-related liabilities of the companies from which they were transferred.

                 379.    From 2001 to 2007, Purdue was investigated by 26 states and the U.S. Department of

         Justice. Beginning in or about 2003, advised by Baker, who served as legal counsel to the entire Purdue

         organization and the Sackler Families, all of the Sacklers who served as executive officers of Purdue

         resigned out of concern that they might be held personally liable for conduct on behalf of Purdue in

         which they had previously engaged and in which they expected and intended to continue to engage

         after their respective resignations.

                 380.    In 2007, PFC agreed to pay nearly $700 million and pleaded guilty to a felony for

         misleading doctors and patients about opioids. Purdue admitted that its supervisors and employees,

         “with the intent to defraud or mislead, marketed and promoted OxyContin as less addictive, less


                                                            72


                                                        78 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 80 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         subject to abuse and diversion, and less likely to cause tolerance and withdrawal than other pain

         medications.” At the same time, Purdue executive officers Michael Friedman (the CEO), Howard

         Udell (Vice President and General Counsel), and Paul Goldenheim (Chief Medical Officer) pleaded

         guilty to criminal charges that they let Purdue deceive doctors and patients about its opioids.

                 381.   As part of the plea agreement in 2007, Purdue agreed to a detailed Corporate Integrity

         Agreement with the U.S. government. The Agreement required Purdue to appoint a Compliance

         Officer who would “be a member of senior management of Purdue,” “make periodic (at least

         quarterly) reports regarding compliance matters directly to the Board of Directors,” and “be

         authorized to report on such matters to the Board of Directors at any time.” The Corporate Integrity

         Agreement was built on the idea that the directors would ensure that Purdue never deceived doctors

         and patients again.

                 382.   The Corporate Integrity Agreement included the directors as “Covered Persons” from

         2007 through 2012. All Covered Persons, including the directors and CEO, were required to comply

         with rules that prohibit deception about Purdue opioids. The directors were required to undergo hours

         of training to ensure that they understood the rules. The directors were required to report all violations

         of the rules. The directors were warned that they could face consequences if they failed to comply with

         the rules. The directors certified that they had read and understood the rules and would comply with

         them.

                 383.   The directors were acutely aware of their obligations under the Corporate Integrity

         Agreement because, in 2009, Purdue had to report to the Inspector General of the U.S. Department of

         Health and Human Services that it had not immediately trained a new director on the Agreement.

         Purdue reported: “a new Director was appointed to Purdue’s Board of Directors, without timely notice

         to either Corporate Compliance or the Office of General Counsel, as otherwise required by policy,

         resulting in failure to timely launch the training assignment to this new Board member.” Purdue


                                                            73


                                                        79 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 81 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         assured the U.S. government that it had trained the new director: “Relevant personnel were reminded

         of existing policy to notify Corporate Compliance and the Office of General Counsel of changes to the

         Board of Directors. In both instances, these individuals completed their training assignments within 1

         day of Corporate Compliance learning of this issue.” Purdue promised the government that the

         director’s training had addressed “the proper methods of promoting, marketing, selling, and

         disseminating information about Purdue’s products,” so Purdue would never deceive doctors and

         patients again.

                 384.      Every year since the 2007 guilty plea and Corporate Integrity Agreement, Purdue’s

         directors received warning signs about Purdue’s ongoing misconduct and opportunities to stop it.

                 385.      In 2008, more Americans died from opioid overdoses than ever before.

                 386.      In 2009, the American Journal of Public Health published an article about Purdue’s opioid

         marketing entitled, “The Promotion and Marketing of OxyContin: Commercial Triumph, Public

         Health Tragedy.” The article detailed Purdue’s use of sales representatives, targeting of high-

         prescribers, and deception about addiction. That same year, CDC reported that deaths from opioids

         had recently tripled.

                 387.      In 2010, Time magazine published a story about Purdue’s opioids entitled, “The New

         Drug Crisis: Addiction by Prescription.” Overdoses were the leading cause of accidental death in 15

         states. By the spring of 2010, Purdue’s directors had been told that Purdue could not get product

         liability insurance to cover OxyContin.

                 388.      In 2011, the White House announced that prescription drug abuse was the nation’s

         fastest-growing drug problem and called for “educating healthcare providers about prescription drug

         abuse … so they will not over-prescribe[.]” The CDC announced that prescription opioid overdoses

         had reached epidemic levels and called out Purdue’s opioids by name. That same year, Fortune

         magazine interviewed Purdue executives, including Vice President Alan Must. Fortune published a story


                                                              74


                                                         80 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 82 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         about Purdue, the Sackler Families, and evidence that they profited from opioid addiction. Mr. Must

         admitted that Purdue was “well aware” of concerns about its conduct: “We are well aware of

         detractors. For those individuals who think we’re evil … I don’t think there’s anything we can do that

         is going to change their opinion.”

                389.    In 2012, the U.S. Senate launched an investigation into whether Purdue was deceiving

         doctors and patients about opioids. In a letter to the CEO of Purdue, the Senators warned of “an

         epidemic of accidental deaths and addiction resulting from the increased sale and use of powerful

         narcotic painkillers.” The Senate letter warned Purdue specifically of the danger of patients taking

         higher doses: “over the last decade, the number of prescriptions for the strongest opioids has increased

         nearly fourfold, with only limited evidence of their long-term effectiveness or risks while data suggest

         that hundreds of thousands of patients nationwide may be on potentially dangerous doses.” The

         Senate letter also warned about Purdue misleading doctors and patients: “There is growing evidence

         pharmaceutical companies that manufacture and market opioids may be responsible, at least in part,

         for this epidemic by promoting misleading information about the drugs’ safety and effectiveness.” The

         Senate put the directors on notice that they were under scrutiny, demanding that Purdue produce to

         investigators a set of “presentations, reports, and communications to Purdue’s management team or

         board of directors from 2007 to the present.”

                390.    In 2013, the Los Angeles Times revealed that Purdue had been compiling a list for the

         past decade of 1,800 doctors suspected of recklessly prescribing its opioids, but Purdue had reported

         only 8% of them to authorities. Purdue attorney Robin Abrams gave multiple interviews to the

         newspaper. Abrams was a Vice President of Purdue, and she signed Purdue’s 2007 settlement

         agreement. In 2013, she admitted that Purdue had the list, and said Purdue would not agree to disclose

         it to authorities because, “I don’t really want to open up an opportunity for folks come in here and

         start looking and second-guessing.”


                                                            75


                                                         81 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 83 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 391.     Abrams and Purdue’s directors knew they had reason to fear scrutiny. The state of

         Kentucky was prosecuting a lawsuit against Purdue for deceiving doctors and patients about opioids.

         Purdue’s lawyers surveyed residents who could be on the jury. One-third knew someone who

         overdosed or was seriously hurt taking a Purdue opioid, and 29 percent knew someone who died.

         Purdue itself filed those statistics in court.

                 392.     In 2014, Edward Mahony, the Executive Vice President, CFO, and Treasurer of

         Purdue stated that the Kentucky lawsuit was so significant that it could “jeopardize Purdue’s long-term

         viability.” That same year, the Governor of Massachusetts declared the opioid crisis a public health

         emergency.

                 393.     In 2016, the CDC published the CDC Guideline for Prescribing Opioids for Chronic Pain to

         try to stop dangerous opioid prescribing.

                 394.     In 2017, the President of the United States declared the opioid crisis a national public

         health emergency.

                 395.     PPI’s directors knew or should have known about these warnings and many others.

                 396.     The directors knew about, allowed, and directed Purdue’s deception. They oversaw

         Purdue’s scheme to send sales representatives to visit doctors thousands of times. They oversaw

         Purdue’s scheme to hire top prescribers to promote its opioids. They oversaw Purdue’s effort to get

         more patients on higher doses of opioids for longer periods. They were aware of, allowed and directed

         the content of the messages conveyed in Purdue’s marketing.

                 397.     The directors of PPI controlled PPLP. The quarterly reports distributed to the

         directors of PPI demonstrate that the directors in fact controlled both PPI and PPLP. The reports and

         minutes make clear that the directors of PPI were kept fully informed of the activities of Purdue in the

         areas “Finance,” “Sales & Marketing,” “Manufacturing & Supply Chain,” “Quality,” “Research &

         Development,” “Discovery Research,” “Licensing & Business Development,” “Corporate


                                                             76


                                                          82 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 84 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         Compliance,” “External Affairs,” “Health Policy,” “Human Resources,” and “Information

         Technology” — all of which were overseen by the directors.

                 398.     The directors oversaw Purdue’s sales representatives. Richard Sackler testified that the

         sales representatives were the main way that Purdue promoted its opioids. He testified that the key to

         getting doctors to prescribe and keep prescribing Purdue opioids was regular visits from the sales

         force. The board tracked the exact number of sales representatives and the exact number of visits they

         made to urge doctors to prescribe Purdue opioids. The board knew which drugs were promoted; how

         many visits sales representatives averaged per workday; how much each visit cost Purdue; and the

         company’s plan for sales visits in each upcoming quarter. The Board approved specific plans to hire

         new sales representatives, hire and promote new District and Regional managers, and create sales

         “territories” in which representatives would target doctors.

                 399.     The directors oversaw the tactics that sales representatives used to push opioids. A

         board report analyzed a Purdue initiative to use iPads during sales visits, which increased the average

         length of the sales meeting with the doctor to “16.7 minutes in front of the customer.”

                 400.     The directors oversaw promotional claims that representatives presented to doctors

         during sales visits. They received reports, for example, that a “review of call notes” recorded by Purdue

         sales representatives “suggested potential comparative claims of superiority of Purdue products relative

         to competitors,” and deceptive promotion of opioids as treatment for “minor pain,” including

         hundreds of examples of deceptive marketing that required “extensive remedial actions.”

                 401.     The directors oversaw Purdue’s research, including research that contradicted its

         marketing. The board received reports about studies of Purdue opioids in “opioid-naïve” patients and

         patients with osteoarthritis, down to the details of the strategy behind the studies and the enrollment

         of the first patients.




                                                             77


                                                        83 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 85 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                402.    The directors oversaw Purdue’s improper response to signs of “abuse and diversion”

         by high-prescribing doctors. The board was told exactly how many “Reports Of Concern” Purdue

         sales representatives submitted to the company about doctors they visited to promote opioids (572

         Reports Of Concern in the July 2007 board report); how many “field inquiries” Purdue had decided to

         conduct in response to the reports (21 inquiries in response to 572 Reports Of Concern); and even

         that six Reports Of Concern were submitted in Massachusetts.

                403.    The directors even monitored sales representatives’ emails. Purdue held thousands of

         face-to-face sales meetings with doctors, but the company prohibited its sales representatives from

         writing emails to doctors, which could create evidence of Purdue’s misconduct. When Purdue found

         that some sales representatives had emailed doctors, the company conducted an “investigation” and

         reported to the board that sales representatives had been disciplined and that their emails would be

         discussed at the board meeting.

                404.    The directors also oversaw Purdue’s strategy to pay high prescribers to promote

         Purdue opioids. A report for the board listed the exact number of conferences and dinner meetings,

         with attendance figures, and assured the directors: “We are tracking the prescribing trends of these

         attendees following the programs and will report the results in future reports.” The board was told the

         amounts paid to certain doctors, and they received detailed reports on the Return on Investment that

         Purdue gained from paying doctors to promote its drugs. The board was told that Purdue would allow

         a “spending limit for gifts” of $750 per doctor per year; and that the directors should personally report

         when they gave money, meals, or gifts to doctors to promote Purdue drugs. The board was told

         explicitly that paying doctors to promote opioids was “a high risk activity, in view of the potential for

         off-label or other improper promotional conduct by third parties during such activities.” When

         Congress required disclosure of drug company payments to doctors, the board was told there were

         “significant compliance implications” for Purdue.


                                                             78


                                                       84 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 86 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 405.    The directors also oversaw Purdue’s strategy to push patients to higher doses of

         opioids — which are more dangerous, more addictive, and more profitable. The board routinely

         received reports on Purdue’s efforts to push patients to higher doses. A report alerted the board that

         “Net sales of the 40 and 80 mg strengths of OxyContin” had fallen below Purdue’s targets in the fall

         of 2010 and were $85 million below budget. By summer, the board learned that income was $500

         million below budget “mainly due to declining sales in 40 mg and 80 mg strengths. By fall, the board

         reviewed an assessment that Purdue had lost more than $800 million in revenue because patients

         weren’t taking enough 40 mg and 80 mg doses. The board dug into the issue. Multiple reports to the

         board identified as a “threat” an initiative by public health authorities to save lives by requiring doctors

         to consult with pain specialists before prescribing opioid doses higher than 80mg/day. The CEO and

         directors oversaw Purdue’s effort to push back against that public health “threat.” Executives were

         pleased to report to the directors in 2013 that “initiatives to validate increased total daily doses are

         having impact in the field.”

                 406.    The directors also oversaw Purdue’s scheme to use higher doses of opioids to keep

         patients on drugs for longer periods of time. The board received detailed reports of how many patients

         stayed on Purdue’s opioids for long periods (for example, longer than 35 days), along with Purdue’s

         internal research showing that getting patients on higher doses keeps them on the drugs longer — all

         of which puts patients at greater risk of addiction and death. The board received the confidential

         results of a study of 57,000 patients that Purdue performed explicitly to determine how opioid dose

         “influences patient length of therapy.” The results showed that patients on the highest doses “are the

         most persistent.” The “Recommended Actions” presented to the board included “additional

         workshops for the sales force” and “specific direction” to the sales representatives about using higher

         doses to keep patients on drugs longer.




                                                             79


                                                        85 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 87 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                407.    The board was told in writing that encouraging higher doses “is a focal point of our

         promotion,” and that sales representatives would “emphasize the importance” of increasing patients’

         opioid doses, as soon as 3 days after starting treatment. The board even tracked specific sales materials,

         such as “two new patient profiles designed to improve patient identification and titration” – to get

         more opioid-naïve and elderly patients on higher doses of opioids for longer periods of time. The

         board was told the exact research behind the sales strategy: higher doses would keep patients on drugs

         longer because Purdue had found that “83% of patients who discontinued were never titrated to

         higher doses.” The directors knew or should have known that Purdue’s sales strategy was deceptive

         and that putting patients on opioids at higher doses and for longer periods increased the risk of

         addiction, overdose, and death.

                408.    The directors also oversaw Purdue’s strategy of using “savings cards” to get patients on

         Purdue opioids for longer periods. The board knew how many thousands of cards were used each

         quarter, how the company calculated the Return On Investment, and that the explicit goal of the

         program was to hook patients to “remain on therapy longer.”

                409.    The directors also oversaw Purdue’s strategy to target prescribers who did not have

         special training in opioids (primary care doctors, nurse practitioners, and physician assistants) because

         they “show the highest responsiveness” to Purdue’s sales push. Purdue continued that strategy even

         though the DEA had expressed concern that Purdue was promoting opioids to clinicians who were

         not adequately trained in pain management. The directors also oversaw Purdue’s strategy to target

         elderly patients by promotion “targeted to HCPs that practice in the long term care setting,” even

         down to the details of advertising that “leverages images of older patients.” The directors knew or

         should have known that Purdue’s sales strategy was deceptive and that targeting primary care doctors

         and elderly patients increased the risk of addiction, overdose, and death.




                                                            80


                                                       86 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 88 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                410.    The directors also oversaw Purdue’s push to steer patients away from safer alternatives.

         They tracked the company’s effort to emphasize “the true risk and cost consequence of

         acetaminophen-related liver toxicity.” The board even oversaw Purdue’s deceptive websites, and

         received reports about the specific section that was found to be deceptive by the New York Attorney

         General.

                411.    The directors also oversaw Purdue’s response to signs that patients were being harmed.

         Reports of harm came in by the hundreds and even thousands. One board report explained that “in

         excess of 5,000 cases with alleged adverse events have already been received and processed by Drug

         Safety and the Litigation Support group” during a single quarter.

                412.    Each of the reports described above was sent to every Sackler Defendant on the board

         at the time they were prepared.

                413.     Stuart Baker also received all of the reports described above.

                               FACTS RELEVANT TO ALL CAUSES OF ACTION

            A. Background on Pain Medicine.

                1. Safe and Effective Treatment of Chronic Pain Centers on Informed Risk
                   Management.

                414.    The practice of medicine centers on informed risk management. Prescribers must

         weigh the potential risks and benefits of each treatment option, as well as the risk of non-treatment.

                415.    Accordingly, the safe and effective treatment of chronic pain requires that a physician

         be able to weigh the relative risks of prescribing opioids against both (a) the relative benefits that may

         be expected during the course of opioid treatment and (b) the risks and benefits of alternatives.

                416.    This bedrock principle of full disclosure is particularly important in the context of

         chronic opioid therapy because of the risk that patients will become physically and psychologically

         dependent on the drugs, finding it difficult to manage or terminate their use.



                                                            81


                                                       87 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                             INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 89 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                 417.    The FDA-approved drug labels on each of Defendants’ opioids do not attempt to

         advise physicians how to maximize the benefits and minimize the risks for patients on long-term

         chronic opioid therapy. The labels contain no dosing cap above which it would be unsafe for any

         doctor to prescribe to any patient. Nor do any of the labels provide a duration limit, after which the

         risks to a patient might increase. Thus, doctors and patients rely more heavily on educational materials

         such as treatment guidelines, CMEs, and scientific and patient education articles and websites to

         inform their treatment decisions.

                 2. Opioid Use Is Associated with Known and Substantial Risks.

                 418.    Opium has been recognized as a tool to relieve pain for millennia; so has the

         magnitude of its potential for abuse, addiction and its dangers. Opioids are related to illegal drugs like

         opium and heroin. In fact, types of fentanyl, a widely-distributed opioid in the United States, have now

         been made illegal in China.

                 419.    During the Civil War, opioids, then known as "tinctures of laudanum," gained

         popularity among doctors and pharmacists for their ability to reduce anxiety and relieve pain –

         particularly on the battlefield – and they were popularly used in a wide variety of commercial products

         ranging from pain elixirs to cough suppressants and beverages. By 1900, an estimated 300,000 people

         were addicted to opioids in the United States.43 Many doctors prescribed opioids solely to avoid

         patients’ withdrawal. Both the numbers of opioid addicts and the difficulty in weaning patients from

         opioids made clear their highly addictive nature.

                 420.    Beginning in the late 20th century and continuing through today, the pharmaceutical

         industry acted to dramatically expand the marketplace for opioids. As set forth below, pharmaceutical

         actors facilitated this expansion in three ways. First, pharmaceutical manufacturers engaged in a

         misinformation campaign which altered public perception of opioids, and deceived doctors, federal
          43 Substance Abuse and Mental Health Services Administration, Medication-Assisted Treatment for Opioid Addiction
          in Opioid Treatment Programs, Treatment Improvement Protocol (TIP Services), No. 43 (2005).

                                                                82


                                                           88 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                          INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 90 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         regulators, and the general public about their addictive qualities. Then, opioid manufacturers and

         wholesalers/distributors flouted their federally imposed requirements to report suspicious opioid

         orders to the DEA and state agencies. These facilitated an explosion in the illegitimate marketplace for

         prescription opioids.

                 421.    Due to concerns about their addictive properties, opioids have been regulated at the

         federal level as controlled substances by the U.S. Drug Enforcement Administration (“DEA”) since

         1970. The labels for scheduled opioid drugs carry black box warnings of potential addiction and

         “[s]erious, life-threatening, or fatal respiratory depression,” as the result of an excessive dose.

                 422.    Studies and articles from the 1970s and 1980s also made the reasons to avoid opioids

         clear. Scientists observed negative outcomes from long-term opioid therapy in pain management

         programs; opioids’ mixed record in reducing pain long-term and failure to improve patients’ function;

         greater pain complaints as most patients developed tolerance to opioids; opioid patients’ diminished

         ability to perform basic tasks; their inability to make use of complementary treatments like physical

         therapy due to the side effects of opioids; and addiction. Leading authorities discouraged, and even

         prohibited, the use of opioid therapy for chronic pain.

                 423.    Discontinuing opioids after more than just a few weeks of therapy will cause most

         patients to experience withdrawal symptoms. These withdrawal symptoms include: severe anxiety,

         nausea, vomiting, headaches, agitation, insomnia, tremors, hallucinations, delirium, pain, and other

         serious symptoms, which may persist for months after a complete withdrawal from opioids,

         depending on how long the patient had been using opioids.

                 424.    When under the continuous influence of opioids over time, patients grow tolerant to

         their analgesic effects. As tolerance increases, a patient typically requires progressively higher doses to

         obtain the same levels of pain reduction to which he or she has become accustomed – up to and




                                                              83


                                                         89 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                          INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 91 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         including doses that are “frighteningly high.”44 At higher doses, the effects of withdrawal are more

         substantial, thus leaving a patient at a much higher risk of addiction. A patient can take the opioids at

         the continuously escalating dosages to match pain tolerance and still overdose at recommended levels.

                  425.      Dr. Andrew Kolodny, Chief Medical Officer for Phoenix House, a national addiction

         treatment program, has explained the effect of opioids as akin to “hijack[ing] the brain’s reward

         system,” which in turn convinces a user that “the drug is needed to stay alive.”45 A patient’s fear of the

         unpleasant effects of discontinuing opioids combined with the negative reinforcement during a period

         of actual withdrawal can drive a patient to seek further opioid treatment—even where ineffective or

         detrimental to quality of life—simply to avoid the deeply unpleasant effects of withdrawal.

                  426.      Patients that receive high doses of opioids as part of long-term opioid therapy are three

         to nine times more likely to suffer an overdose from opioid-related causes than those on low doses. As

         compared to available alternative pain remedies, scholars have suggested that tolerance to the

         respiratory depressive effects of opioids develops at a slower rate than tolerance to analgesic effects.

         Accordingly, the practice of continuously escalating doses to match pain tolerance can, in fact, lead to

         an overdose even when opioids are taken as recommended.

                  427.      Further, “a potential side effect from chronic use [of opioids] can be abuse and

         addiction . . . . [i]n fact, correct use and abuse of these agents are not polar opposites—they are

         complex, inter-related phenomena.” 46 It is very difficult to tell whether a patient is physically

         dependent, psychologically dependent, or addicted. Drug-seeking behaviors, which are signs of

         addiction, will exist and emerge when opioids are suddenly not available, the dose is no longer

         effective, or tapering of a dose is undertaken too quickly.

         44 M. Katz, Long-term Opioid Treatment of Nonmalignant Pain: A Believer Loses His
           Faith, 170(16) Archives of Internal Med. 1422 (2010).
         45 David Montero, Actor’s Death Sows Doubt Among O.C.’s Recovering Opioid Addicts, The Orange Cnty. Reg. (Feb. 3, 2014),

         http://www.ocregister.com/articles/heroin-600148-shaffer-hoffman.html (accessed May 30, 2017).
         46 Wilson M. Compton & Nora D. Volkow, Major Increases in Opioid Analgesic Abuse in the United States: Concerns and Strategies,

         81(2) Drug & Alcohol Dependence 103, 106 (2006).

                                                                       84


                                                                 90 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 92 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                   428.      Studies have shown that between 30% and 40% of long-term users of opioids

         experience problems with opioid use disorders.47

                   429.      Each of these risks and adverse effects—dependence, tolerance, and addiction—is fully

         disclosed in the labels for each of Defendants’ opioids (though, as described below, not in Defendants’

         marketing). 48 Prior to Defendants’ deceptive marketing scheme, each of these risks was well-

         recognized by doctors and seen as a reason to use opioids to treat chronic pain sparingly and only after

         other treatments had failed.

                   430.      Opioids vary by duration. Long-acting opioids, such as Purdue’s OxyContin and MS

         Contin, Janssen’s Nucynta ER and Duragesic, Endo’s Opana ER, and Actavis’s Kadian, are designed

         to be taken once or twice daily and are purported to provide continuous opioid therapy for, in

         general, 12 hours. Short-acting opioids, such as Cephalon’s Actiq and Fentora, are designed to be

         taken in addition to long-acting opioids to address “episodic pain” and provide fast-acting,

         supplemental opioid therapy lasting approximately 4 to 6 hours.

                   431.      Defendants promoted the idea that pain should be treated by taking long-acting

         opioids continuously and supplementing them with short-acting, rapid- onset opioids for episodic pain.

                   432.      Defendant Purdue was aware that its drug OxyContin did not provide pain relief for up

         to 12 hours. Purdue was also aware of the risk that patients would then take additional pain

         medications, beyond what was prescribed, to make of up for that gap in time. Despite this knowledge,

         Purdue continued to market OxyContin as lasting for 12 hours.

                   433.      While it was once thought that long-acting opioids would not be as susceptible to

         abuse and addiction as short-acting ones, this view has been discredited. OxyContin’s label now states,


         47 Joseph A. Boscarino et al., Risk factors for drug dependence among out-patients on opioid therapy in a large US health-care system,
         105(10) Addiction 1776 ( 2010); Joseph A. Boscarino et al., Prevalence of Prescription Opioid-Use Disorder Among Chronic Pain
         Patients: Comparison of the DSM-5 vs. DSM-4 Diagnostic Criteria, 30(3) Journal of Addictive Diseases 185 (2011).
         48 For example, Purdue’s OxyContin label (October 5, 2011) states: “Physical dependence and tolerance are not unusual

         during chronic opioid therapy.”

                                                                            85


                                                                      91 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                   INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 93 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         as do all labels of Schedule II long-acting opioids, that the drug “exposes users to risks of addiction,

         abuse, and misuse, which can lead to overdose and death.” The FDA has required extended release

         and long-acting opioids to adopt “Risk Evaluation Mitigation Strateg[ies]” on the basis that they

         present “a serious public health crisis of addiction, overdose, and death.”49

                  434.     In 2013, in response to a petition to restrict the labels of long-acting opioid products,

         the FDA noted the “grave risks” of opioids, “the most well-known of which include addiction,

         overdose, and even death.”50 The FDA further warned that “[e]ven proper use of opioids under

         medical supervision can result in life-threatening respiratory depression, coma, and death.”51 The FDA

         required that—going forward—opioid makers of long-acting formulations clearly communicate these

         risks in their labels. Thus, the FDA confirmed what had previously been accepted practice in the

         treatment of pain— that the adverse outcomes from opioid use include “addiction, unintentional

         overdose, and death” and that long-acting or extended release opioids “should be used only when

         alternative treatments are inadequate.”52

                  435.     Notably, in reaching its conclusion, the FDA did not rely on new or otherwise

         previously unavailable scientific studies regarding the properties or effects of opioids.

                  436.     The FDA-approved labels on each of Defendant’s opioids do not attempt to advise

         physicians on how to maximize the benefits and minimize the risks for patients on long term opioid

         therapy. The labels contain no dosage cap above which it would be unsafe to prescribe to any patient.

         Nor do they provide a duration limit. Doctors and patients rely heavily on education materials, such as




         49 FDA, Risk Evaluation and Mitigation Strategy (REMS) for Extended-Release and Long-Acting
         Opioids (last updated Oct. 9, 2014), http://www.fda.gov/Drugs/DrugSafety/InformationbyDrugClass/ucm163647.htm
         (accessed May 30, 2017).
         50 Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew Kolodny, M.D., Pres. Physicians for

         Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10, 2013).
         51 Id.
         52 Id. at 7 (emphasis in original).



                                                                   86


                                                              92 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                 INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 94 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         treatment guidelines, CMEs, and scientific and patient education articles and websites, to inform their

         treatment decisions.

                    437.     On July 25, 2012, the Physician For Responsible Opioid Prescribing (“PROP”), a non-

         profit organization made up of doctors and other health care professionals, petitioned the FDA to

         change the labeling of opioid medications. The petition was signed by thirty-seven physicians located

         nationwide. In its letter to the FDA, the group stated that “an increasing body of medical literature

         suggests that long term-use of opioids may be neither safe nor effective for many patients, especially

         when prescribed in high doses.”53

                    438.     In its petition, PROP also stated that “many clinicians are under the false impression

         that chronic opioid therapy (COT) is an evidence-based treatment for chronic non-cancer pain” and

         that “these misconceptions lead to overprescribing and high dose prescribing.” It was also their

         opinion that “the current label on opioid analgesics does not comply with [FDA law]”.

                    439.     As the basis for its petition, PROP provided “Statements of Scientific Basis for

         Petition” which provided a list of detailed reports and studies proving the risks of opioid medications,

         the high risk of addiction, the exaggerated and false benefits, and further medically backed reasons to

         change the labelling of opioid medications to reduce prescribing.

                    440.     In 2013, in response to a petition to require manufacturers to strengthen warnings

         on the labels of long-acting opioid products, the FDA warned of the “grave risks” of opioids,

         including “addiction, overdose, and even death.” The FDA further warned, “[e]ven proper use of

         opioids under medical supervision can result in life- threatening respiratory depression, coma, and

         death.” Because of those grave risks, the FDA said that long-acting or extended release opioids




         53   July 25, 2012 letter from PROP to FDA, accessed at http://www.citizen.org/documents/2048.pdf on May 30, 2017.

                                                                    87


                                                              93 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                            INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 95 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         “should be used only when alternative treatments are inadequate.”54 The FDA required that – going

         forward – opioid makers of long-acting formulations clearly communicate these risks on their labels.

                  441.      In 2016, the FDA expanded its warnings for immediate-release opioid pain

         medications, requiring similar changes to the labeling of immediate-release for opioid pain medications

         as it had for extended release opioids in 2013. The FDA also required several additional safety-labeling

         changes across all prescription opioid products to include additional information on the risk of these

         medications.55

                  442.      The facts on which the FDA relied in 2013 and 2016 were well known to

         Defendants for many years since they began marketing these drugs.

                  3. Long-Term Opioid Use Benefits Are Unproven and Contradicted.

                  443.      Despite the fact that opioids are now routinely prescribed, there has never been

         evidence of their safety and efficacy for long-term use.

                  444.      Defendants have always been aware of these gaps in knowledge. While promoting

         opioids to treat chronic pain, Defendants have failed to disclose the lack of evidence to support their

         long-term use and have failed to disclose the contradictory evidence that chronic opioid therapy

         actually makes patients sicker.

                  445.      There are no controlled studies of the use of opioids beyond 16 weeks, and no

         evidence that opioids improve patients’ pain and function long-term. The first random, placebo-

         controlled studies appeared in the 1990s, and revealed evidence only for short-term efficacy and only

         in a minority of patients.56


         54 Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Eval. & Res., to Andrew Kolodny, M.D., Pres.
         Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10, 2013) (emphasis in original).
         55 FDA announces enhanced warnings for immediate-release opioid pain medications related to risks of misuse, abuse,

         addiction, overdose and death. Available at
         http://www.fda.gov/newsevents/newsroom/pressannouncements/ucm491739.htm (accessed May 30, 2017).
         56 Nathaniel Katz, Opioids: After Thousands of Years, Still Getting to Know You, 23(4) Clin J. Pain 303 (2007); Roger Chou et al.,

         Research Gaps on Use of Opioids for Chronic Noncancer Pain, 10(2) J. Pain 147 (2009).

                                                                         88


                                                                   94 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                                   INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 96 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                   446.       A 2004 report reviewed 213 randomized, controlled trials of treatments for cancer pain

         and showed that, while opioids had short-term efficacy, the data was insufficient to establish long-term

         effectiveness. Subsequent reviews of the use of opioids for cancer and non-cancer pain consistently

         note the lack of data to assess long-term outcomes. For example, a 2007 systematic review of opioids

         for back pain concluded that opioids have limited, if any, efficacy for back pain and that evidence did

         not allow judgments regarding long-term use. Similarly, a 2011 systematic review of studies for non-

         cancer pain found that evidence of long-term efficacy is poor. One year later, a similar review reported

         poor evidence of long-term efficacy for morphine, tramadol, and oxycodone, and fair evidence for

         transdermal fentanyl (approved only for use for cancer pain).

                   447.       On the contrary, evidence exists to show that opioid drugs are not effective to treat

         chronic pain, and may worsen patients’ health. A 2006 study-of-studies found that opioids as a class

         did not demonstrate improvement in functional outcomes over other non-addicting treatments. Most

         notably, it stated: “For functional outcomes, the other analgesics were significantly more effective than

         were opioids.”57 Another review of evidence relating to the use of opioids for chronic pain found that

         up to 22.9% of patients in opioid trials dropped out before the study began because of the intolerable

         effects of opioids, and that the evidence of pain relief over time was weak.

                   448.       Endo’s own research shows that patients taking opioids, as opposed to other

         prescription pain medicines, report higher rates of obesity (30% to 39%); insomnia (9% to 22%); and

         self-described fair or poor health (24% to 34%).




         57 Andrea D. Furlan et al., Opioids for chronic noncancer pain: a meta-analysis of effectiveness and side effects, 174(11) Can. Med. Ass’n
         J. 1589 (2006). This same study revealed that efficacy studies do not typically include data on opioid addiction. In many
         cases, patients who may be more prone to addiction are pre-screened out of the study pool. This does not reflect how
         doctors actually prescribe the drugs, because even patients who have past or active substance use disorders tend to receive
         higher doses of opioids. Karen H. Seal, Association of Mental Health Disorders With Prescription Opioids and High-Risk Opioids in
         US Veterans of Iraq and Afghanistan, 307(9) J. Am. Med. Ass’n 940 (2012).

                                                                             89


                                                                      95 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                            INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 97 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                    449.      Increasing duration of opioid use is strongly associated with an increasing prevalence of

         mental health conditions (depression, anxiety, post-traumatic stress disorder, or substance abuse),

         increased psychological distress, and greater health care utilization.

                    450.      As a pain specialist noted in an article titled Are We Making Pain Patients Worse?,

         “[O]pioids may work acceptably well for a while, but over the long term, function generally declines, as

         does general health, mental health, and social functioning. Over time, even high doses of potent

         opioids often fail to control pain, and these patients are unable to function normally.”58

                    451.      This is true both generally and for specific pain-related conditions. Studies of the use of

         opioids long-term for chronic lower back pain have been unable to demonstrate an improvement in

         patients’ function. Conversely, research consistently shows that long-term opioid therapy for patients

         who have lower back injuries does not help patients return to work or to physical activity. This is due

         partly to addiction and other side effects.

                    452.      As many as 30% of patients who suffer from migraines have been prescribed opioids

         to treat their headaches. Users of opioids had the highest increase in the number of headache days per

         month, scored significantly higher on the Migraine Disability Assessment (MIDAS), and had higher

         rates of depression, compared to non-opioid users. A survey by the National Headache Foundation

         found that migraine patients who used opioids were more likely to experience sleepiness, confusion,

         and rebound headaches, and reported a lower quality of life than patients taking other medications.

                    453.      The lack of evidence for the efficacy of opioid use long-term has been well-

         documented nationally in the context of workers’ compensation claims, where some of the most

         detailed data exists. Claims involving workers who take opioids are almost four times as likely to reach

         costs of over $100,000 than claims without opioids, as these patients suffer greater side effects and are

         slower to return to work. Even adjusting for injury severity and self-reported pain score, taking an

         58   Andrea Rubenstein, Are we making pain patients worse?, Sonoma Medicine (Fall 2009).

                                                                       90


                                                                  96 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 98 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




         opioid for more than seven days and receiving more than one opioid prescription increased the risk

         that the patient would be on work disability one year later. A prescription for opioids, as the first

         treatment for a workplace injury, doubled the average length of the claim.

                    4. Defendants’ Impact on the Perception and Prescribing of Opioids.

                    454.    Before Defendants began the marketing campaign complained of herein, generally

         accepted standards of medical practice dictated that opioids should only be used short-term, for

         instance, for acute pain, pain relating to recovery from surgery, or for cancer or palliative care. In

         those instances, the risks of addiction are low or of little significance.

                    455.    In 1986, the World Health Organization (“WHO”) published an “analgesic ladder” for

         the treatment of cancer pain. 59 The WHO recommended treatment with over-the- counter or

         prescription acetaminophen or non-steroidal anti-inflammatory drugs (“NSAIDs”) first, and then the

         use of unscheduled or combination opioids, and then stronger (Schedule II or III) opioids if pain

         persisted. The WHO ladder pertained only to the treatment of cancer pain, and did not contemplate

         the use of narcotic opioids for chronic pain—because the use of opioids for chronic pain was not

         considered appropriate medical practice at the time.

                    456.    Studies and articles from the 1970s and 1980s made the reasons to avoid opioids clear.

         Scientists observed negative outcomes from long-term opioid therapy in pain management programs:

         opioids’ mixed record in reducing pain long-term and failure to improve patients’ function; greater

         pain complaints as most patients developed tolerance to opioids; opioid patients’ diminished ability to

         perform basic tasks; their inability to make use of complementary treatments like physical therapy due

         to the side effects of opioids; and addiction. Leading authorities discouraged, or even prohibited, the

         use of opioid therapy for chronic pain.




         59   http://apps.who.int/iris/bitstream/10665/43944/1/9241561009_eng.pdf (accessed May 30, 2017)

                                                                   91


                                                             97 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO. Case
                2    1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 99 of 293
                                                                     RECEIVED  NYSCEF: 09/05/2019




                  457.      In 1986, Dr. Russell Portenoy, who later became Chairman of the Department of Pain

         Medicine and Palliative Care at Beth Israel Medical Center in New York, while at the same time

         serving as a top spokesperson for drug companies, published an article reporting that “[f]ew

         substantial gains in employment or social function could be attributed to the institution of opioid

         therapy.”60

                  458.      Writing in 1994, Dr. Portenoy described the prevailing attitudes regarding the dangers

         of long-term use of opioids:

                            The traditional approach to chronic nonmalignant pain does not accept the
                            long-term administration of opioid drugs. This perspective has been justified by
                            the perceived likelihood of tolerance, which would attenuate any beneficial
                            effects over time, and the potential for side effects, worsening disability, and
                            addiction. According to conventional thinking, the initial response to an opioid
                            drug may appear favorable, with partial analgesia and salutary mood changes,
                            but adverse effects inevitably occur thereafter. It is assumed that the motivation
                            to improve function will cease as mental clouding occurs and the belief takes
                            hold that the drug can, by itself, return the patient to a normal life. Serious
                            management problems are anticipated, including difficulty in discontinuing a problematic
                            therapy and the development of drug seeking behavior induced by the desire to maintain
                            analgesic effects, avoid withdrawal, and perpetuate reinforcing psychic effects. There is an
                            implicit assumption that little separates these outcomes from the highly aberrant behaviors
                            associated with addiction.61

         According to Portenoy, these problems could constitute “compelling reasons to reject long term

         opioid administration as a therapeutic strategy in all but the most desperate cases of chronic

         nonmalignant pain.”62

                  459.      For the reasons outlined by Dr. Portenoy, and in the words of one researcher from the

         Harvard Medical School, “it did not enter [doctors’] minds that there could be a significant number of




         60 Russell K. Portenoy & Kathleen M. Foley, Chronic Use of Opioid Analgesics in Non-Malignant
         Pain: Report of 38 cases, 25(2) Pain 171 (1986).
         61 Russell K. Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, 1 Progress in Pain Res. & Mgmt. 247

         (1994) (emphasis added).
         62 Id.



                                                                      92


                                                                 98 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                                 INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 100 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        chronic pain patients who were successfully managed with opioids.” 63 Defendants changed that

        perception.

             B. Defendants Promoted Their Branded Products Through Direct Marketing to
                Prescribers and Consumers.

                  460.      Defendants’ direct marketing proceeded on two tracks, serving two related purposes.

        First, Defendants worked through branded and unbranded marketing to build confidence in long-term

        opioid use by overstating its benefits and downplaying its risks, thereby expanding the chronic pain

        market. In addition, Defendants worked through their own staffs of sales representatives, physician

        speakers whom those representatives recruited, and advertising in medical journals to claim their share

        of that broader market. Defendants directed all of this activity through carefully designed marketing

        plans that were based on extensive research into prescriber habits and the efficacy of particular sales

        approaches and messages.

                  1. Defendants Relied Upon Branded Advertisements.

                  461.      Defendants engaged in widespread advertising campaigns touting the benefits of their

        branded drugs. Defendants published print advertisements in a broad array of medical journals,

        ranging from those aimed at specialists, such as the Journal of Pain and Clinical Journal of Pain, to journals

        with wider medical audiences, such as the Journal of the American Medical Association. Defendants’

        advertising budgets peaked in 2011, when they collectively spent more than $14 million on the medical

        journal advertising of opioids, nearly triple what they spent in 2001. The 2011 total includes $8.3

        million by Purdue, $4.9 million by Janssen, and $1.1 million by Endo.64

                  462.      A number of these branded advertisements deceptively portrayed the benefits of opioid

        therapy for chronic pain. As just one example, a 2005 Purdue advertisement for OxyContin that ran in

        63 Igor Kissin, Long-term opioid treatment of chronic nonmalignant pain: unproven efficacy and neglected safety?, 6 J. Pain Research 513,
        514 (2013) (quoting Loeser JD, Five crises in pain management, 20(1) Pain Clinical Updates 1-4 (2012).
        64 In 2011, Actavis spent less than $100,000 on such advertising, and Cephalon spent nothing. These companies’ medical

        journal advertising peaked earlier, with Actavis spending $11.7 million in 2005, and Cephalon spending about $2 million in
        each of 2007 and 2008.

                                                                           93


                                                                     99 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 101 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        the Journal of Pain touted the drug as an “around-the-clock analgesic . . . for an extended period of

        time.” The advertisement featured a man and boy fishing and proclaimed that “There Can Be Life

        With Relief.” This depiction falsely implied that OxyContin provides both effective long-term pain

        relief and functional improvement, claims that, as described below, are unsubstantiated and

        contradicted in medical literature.

                2. Defendants Relied Upon Their Sales Forces and Recruited Physician Speakers.

                463.    Each Defendant promoted the use of opioids for chronic pain through “detailers”—

        sales representatives who visited individual physicians and their staff in their offices—and small group

        speaker programs. By establishing close relationships with doctors, Defendants’ sales representatives

        were able to disseminate their misrepresentations in targeted, one-on-one settings that allowed them to

        differentiate their opioids and to address individual prescribers’ concerns about prescribing opioids for

        chronic pain. Representatives were trained on techniques to build these relationships, with Actavis

        even rolling out an “Own the Nurse” kit as a “door opener” to time with doctors.

                464.    Defendants developed sophisticated plans to select prescribers for sales visits based on

        their specialties and prescribing habits. In accordance with common industry practice, Defendants

        purchase and closely analyze prescription sales data from IMS Health. This data allows them to

        precisely track the rates of initial prescribing and renewal by individual doctors, which in turn allows

        them to target, tailor, and monitor the impact of their appeals.

                465.    Defendants, in particular, relied upon “influence mapping,” i.e.., using decile rankings

        or similar breakdowns to identify the high-volume prescribers on whom detailing would have the

        greatest sales impact. Endo, for example, identified prescribers representing 30% of its nationwide

        sales volume and planned to visit these physicians three times per month. Defendants also closely

        monitored doctors’ prescribing after a sales representative’s visit to allow them to refine their planning

        and messaging and to evaluate and compensate their detailers.


                                                           94


                                                      100 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 102 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                466.    Defendants’ sales representatives have visited hundreds of thousands of doctors,

        including thousands of visits to prescribers in the City of Buffalo, and as described herein, spread

        misinformation regarding the risks, benefits, and superiority of opioids for the treatment of chronic

        pain. This misinformation includes deceptive and unfair claims regarding the risks of opioids for

        chronic pain, particularly the risks of addiction, withdrawal, and high doses, as well as the benefits.

                467.    Each Defendant carefully trained its sales representatives to deliver company-approved

        messages designed to generate prescriptions of that company’s drugs specifically, and opioids in

        general. Pharmaceutical companies exactingly direct and monitor their sales representatives—through

        detailed action plans, trainings, tests, scripts, role-plays, supervisor tag-alongs, and other means—to

        ensure that individual detailers actually deliver the desired messages and do not veer off-script.

        Pharmaceutical companies likewise require their detailers to deploy sales aids reviewed, approved, and

        supplied by the company and forbid them to use, in industry parlance, “homemade bread”—i.e.,

        promotional materials not approved by the company’s marketing and compliance departments. Sales

        representatives’ adherence to their corporate training is typically included in their work agreements.

        Departing from their company’s approved messaging can, and does, lead to severe consequences

        including termination of employment.

                468.    Besides carefully training their sales representatives, Defendants used surveys of

        physicians—conducted by third-party research firms—to assess how well their core messages came

        across to prescribers.

                469.    In addition to making sales calls, Defendants’ detailers also identified doctors to serve,

        for payment, on Defendants’ speakers’ bureaus and to attend programs with speakers and meals paid

        for by Defendants. Defendants almost always selected physicians who were “product loyalists,” as they

        were sure to be asked whether they prescribe the drug themselves. Endo, for instance, sought to use

        specialists in pain medicine—including high prescribers of its drugs—as local “thought leaders” to


                                                            95


                                                       101 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 103 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        market Opana ER to primary care doctors. Such invitations are lucrative to the physicians selected for

        these bureaus; honorarium rates range from $800 to $2,000 per program, depending on the type of

        event, speaker training is typically compensated at $500 per hour.

                470.    These speaker programs and associated speaker trainings serve three purposes: they

        provide an incentive to doctors to prescribe, or increase their prescriptions of, a particular drug; a

        forum in which to further market to the speaker him or herself; and an opportunity to market to the

        speaker’s peers. Defendants grade their speakers and future opportunities are based on speaking

        performance, post-program sales, and product usage. Defendants also track the prescribing of event

        attendees, with Endo noting that “physicians who came into our speaker programs wrote more

        prescriptions for Opana ER after attending than before.” It would make little sense for Defendants to

        devote significant resources to programs that did not increase their sales.

                471.    Like the sales representatives who select them, speakers are expected to stay “on

        message”—indeed, they agree in writing to follow the slide decks provided to them. Endo’s speaker

        rules, for example, provide that “all slides must be presented in their entirety and without alterations . .

        . and in sequence.” This is important because the FDA regards promotional talks as part of product

        labeling, and requires their submission for review. Speakers thus give the appearance of providing

        independent, unbiased presentations on opioids, when in fact they are presenting a script prepared by

        Defendants’ marketing departments. Although these meal-based speaker events are more expensive to

        host, and typically have lower attendance than CMEs, they are subject to less professional scrutiny and

        thus afford Defendants greater freedom in the messages they present.

                472.    Defendants devoted massive resources to these direct sales contacts with prescribers.

        In 2014, Defendants collectively spent $168 million on detailing branded opioids to physicians

        nationwide. This figure includes $108 million spent by Purdue, $34 million by Janssen, $13 million by

        Cephalon, $10 million by Endo, and $2 million by Actavis. The total figure is more than double


                                                            96


                                                       102 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                               INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 104 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        Defendants’ collective spending on detailing in 2000. Detailers’ role in Defendants’ overall

        promotional efforts was also carefully calibrated; Endo, for example, found that devoting 61% of its

        marketing budget to sales representatives reflected an “[a]ppropriate combination of personal . . . and

        non-personal . . . selling initiatives.”

                  473.      Defendants have spent hundreds of millions of dollars promoting their opioids

        through their respective sales forces because they understand that detailers’ sales pitches are effective.

        Numerous studies indicate that marketing can and does impact doctors’ prescribing habits,65 and face-

        to-face detailing has the highest influence on intent to prescribe. Defendants could see this

        phenomenon at work not only in the aggregate, as their sales climbed with their promotional spending,

        but also at the level of individual prescribers whom they targeted for detailing, and who responded by

        prescribing more of Defendants’ drugs.

                  3. Defendants Directed These Promotional Efforts Through Detailed Marketing
                     Plans.

                  474.      Defendants guided their efforts to expand opioid prescribing through comprehensive

        marketing and business plans for each drug. These documents, based on the companies’ extensive

        market research, laid out ambitious plans to bring in new prescribers and increase overall prescribing

        of Defendants’ opioids.

                            a. Targeting categories of prescribers

                  475.      Defendants targeted, by zip codes and other local boundaries, individual health care

        providers for detailing. Defendants chose their targets based on the potential for persuading a provider



        65 See, e.g., Puneet Manchanda & Pradeep K. Chintagunta, Responsiveness of Physician Prescription Behavior to Salesforce Effort: An
        Individual Level Analysis, 15 (2-3) Mktg. Letters 129 (2004) (detailing has a positive impact on prescriptions written); Ian
        Larkin, Restrictions on Pharmaceutical Detailing Reduced Off-Label Prescribing of Antidepressants and Antipsychotics in Children, 33(6)
        Health Affairs 1014 ( 2014) (finding academic medical centers that restricted direct promotion by pharmaceutical sales
        representatives resulted in a 34% decline in on-label use of promoted drugs); see also Art Van Zee, The Promotion and
        Marketing of OxyContin: Commercial Triumph, Public Health Tragedy, 99(2) Am J. Pub. Health 221 (2009) (correlating an increase
        of OxyContin prescriptions from 670,000 annually in 1997 to 6.2 million in 2002 to a doubling of Purdue’s sales force and
        trebling of annual sales calls).

                                                                          97


                                                                   103 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 105 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        to prescribe, ease of in-person access, and the likelihood of higher numbers of prescriptions at higher

        doses, with no correlation to demonstrated need or demand for opioid therapy, or to risk of abuse.

               476.    Collectively, Defendants’ marketing plans evince dual strategies, which often operated

        parallel to one another. Defendants’ sales representatives continued to focus their detailing efforts on

        pain specialists and anesthesiologists, the highest-volume prescribers of opioids and, as a group, more

        educated than other practitioners about opioids’ risks and benefits. Seeking to develop market share

        and expand sales, however, Defendants also targeted increasing numbers and types of prescribers for

        marketing.

               477.    This expanded market of prescribers was, as a group, less informed about opioids and,

        as market research concluded, more susceptible to Defendants’ marketing messages. These prescribers

        included nurse practitioners and physician assistants who, a 2012 Endo business plan noted, were

        “share acquisition” opportunities because they were “3x times more responsive than MDs to details”

        and wrote “96% of [their] prescriptions . . . without physician consult.”

               478.    The expanded market also included internists and general practitioners who were low-

        to mid-volume prescribers. Actavis, for example, rolled out a plan in 2008 to move beyond “Kadian

        loyalists” to an “expanded audience” of “low morphine writers.”

                       b. Increasing “direct to consumer” marketing

               479.    Defendants knew that physicians were more likely to prescribe their branded

        medications when patients asked for those medications. Endo’s research, for example, found that such

        communications resulted in greater patient “brand loyalty,” with longer durations of Opana ER

        therapy and fewer discontinuations. Defendants thus increasingly took their opioid sales campaigns

        directly to consumers, including through patient-focused “education and support” materials. These

        took the form of pamphlets, videos, or other publications that patients could view in their physician’s

        office, as well as employer and workers’ compensation plan initiatives to, as Endo put it, “[d]rive


                                                           98


                                                      104 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 106 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        demand for access through the employer audience by highlighting cost of disease and productivity

        loss.”

                 480.   Defendants also knew that one of the largest obstacles to patients starting and

        remaining on their branded opioids—including by switching from a competitor’s drug—was out- of-

        pocket cost. They recognized they could overcome this obstacle by providing patients financial

        assistance with their insurance co-payments, and each of the Defendants did so through vouchers and

        coupons distributed during detailing visits with prescribers. A 2008 Actavis business review, for

        example, highlighted co-pay assistance, good for up to $600 per patient per year, as a way to drive

        conversions to Kadian from competitor drugs like Avinza and MS Contin. In 2012, Janssen planned to

        distribute 1.5 million savings cards worth $25 each.

                        c. Differentiating each brand

                 481.   Purdue’s OxyContin was the clear market leader in prescription opioid therapy, with

        30% of the market for analgesic drugs in 2012. However, by 2010, Defendants had begun facing

        increasing pushback from the medical community and regulators based on the growing problems of

        opioid addiction and abuse. Both market conditions prompted Defendants to pursue product

        differentiation strategies—particularly an emphasis on their products being less subject to diversion,

        abuse, and addiction—as a means of grabbing market share from Purdue and other competitors.

                 482.   Endo, for example, tracked in detail prescriber “switching” from OxyContin to Opana

        ER. Actavis and Janssen did the same for switches to Kadian and Nucynta ER, respectively. Pressure

        to stand out among other drugs resulted in Defendants identifying marketing themes that thereafter

        were reflected in Defendants’ deceptive and harmful messages to physicians and consumers. A 2008

        Janssen plan emphasized “value” messaging in support of Nucynta ER, including claims of less dose

        escalation, lower toxicity, fewer withdrawal symptoms, and less dependence, and a 2009 Opana ER




                                                           99


                                                     105 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 107 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        market research report focused on greater potency and lower abuse potential of Opana ER vis-à-vis

        OxyContin.

                        d. Moving beyond office visits

                483.    Defendants sought to reach additional prescribers by expanding beyond traditional

        sales calls and speaker events to new channels for their messages. For their sales forces, these included

        marketing to prescribers through voice mail, postcards, and email—so- called “e-detailing.”

        Defendants also created new platforms for their speakers by implementing “peer to peer” programs

        such as teleconferences and webinars that were available to prescribers nationally. These programs

        allowed Defendants to use this more seemingly credible vehicle to market to, among other hard-to-

        reach audiences, prescribers at hospitals, academic centers, and other locations that limit or prohibit in-

        person detailing. Employing these new approaches, each Defendant relied heavily on speakers to

        promote its drugs.

                4. Defendants Marketed Opioids in the City of Buffalo Using the Same Strategies and
                   Messages They Employed Nationwide.

                484.    Defendants employed the same marketing plans and strategies and deployed the same

        messages in the City of Buffalo as they did nationwide.

                485.    Across the pharmaceutical industry, “core message” development is funded and

        overseen on a national basis by corporate headquarters. This comprehensive approach ensures that

        Defendants’ messages are accurately and consistently delivered across marketing channels—including

        detailing visits, speaker events, and advertising—and in each sales territory. Defendants consider this

        high level of coordination and uniformity crucial to successfully marketing their drugs.

                486.    Defendants ensure marketing consistency nationwide through national and regional

        sales representative training; national training of local medical liaisons, the company employees who

        respond to physician inquiries; centralized speaker training; single sets of visual aids, speaker slide



                                                           100


                                                      106 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 108 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        decks, and sales training materials; and nationally coordinated advertising. Defendants’ sales

        representatives and physician speakers were required to stick to prescribed talking points, sales

        messages, and slide desks, and supervisors traveled with them periodically to check on both their

        performance and compliance.

               487.    As they did nationwide, Defendants extensively tracked the prescribing behavior of

        City-area health care providers and used that data to target their detailing and speaker- recruiting

        efforts. Top prescribers were profiled at the city, region, zip code, and sometimes facility levels, with

        information about their specialty, prescribing patterns (including product and dose), product loyalty

        and refill history. Providers’ prescribing volume was ranked and sorted into deciles.

               488.    As described herein, misrepresentations and deceptions regarding the risks, benefits,

        and superiority of opioid use to treat chronic pain were part and parcel of Defendants’ marketing

        campaigns in the City of Buffalo.

           C. Defendants Used “Unbranded” Marketing to Evade Regulations and Consumer
              Protection Laws.

               489.    In addition to their direct marketing efforts, Defendants used unbranded, third- party

        marketing, which they deployed as part of their national marketing strategies for their branded drugs.

        Each Defendant executed these strategies through a network of third-party KOLs and Front Groups,

        with which it acted in concert by funding, assisting, encouraging, and directing their efforts. At the

        same time, Defendants exercised substantial control over the content of the messages third parties

        generated and disseminated, and distributed certain of those materials themselves. As with their other

        marketing strategies, Defendants’ unbranded marketing created, and relied upon, an appearance of

        independence and credibility that was undeserved but central to its effectiveness. Unlike their direct

        promotional activities, Defendants’ unbranded marketing allowed them to evade the oversight of

        federal regulators and gave them greater freedom to expand their deceptive messages.



                                                          101


                                                      107 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 109 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                    1. Regulations Governing Branded Promotion Require that it Be Truthful, Balanced,
                       and Supported by Substantial Evidence.

                    490.     Drug companies that make, market, and distribute opioids are subject to generally

        applicable rules requiring truthful marketing of prescription drugs. A drug company’s branded

        marketing, which identifies and promotes a specific drug, must: (a) be consistent with its label and

        supported by substantial scientific evidence; (b) not include false or misleading statements or material

        omissions; and (c) fairly balance the drug’s benefits and risks.66 The regulatory framework governing

        the marketing of specific drugs reflects a public policy designed to ensure that drug companies, which

        are best suited to understand the properties and effects of their drugs, are responsible for providing

        prescribers with the information they need to accurately assess the risks and benefits of drugs for their

        patients.

                    491.     Further, the Federal Food, Drug, and Cosmetic Act (“FDCA”) prohibits the sale in

        interstate commerce of drugs that are “misbranded.” A drug is “misbranded” if it lacks “adequate

        directions for use” or if the label is false or misleading “in any particular.”67 “Adequate directions for

        use” are directions “under which the layman can use a drug safely and for the purposes for which it is

        intended.”68 “Labeling” includes more than the drug’s physical label; it also includes “all . . . other

        written, printed, or graphic matter . . . accompanying” the drug, including promotional material.69 “The

        term “accompanying” is interpreted broadly to include promotional materials—posters, websites,

        brochures, books, and the like—disseminated by or on behalf of the manufacturer of the drug.70 Thus,

        Defendants’ promotional materials are part of their drugs’ labels and are required to be accurate,

        balanced, and not misleading.



        66   21 U.S.C. § 352(a); 21 C.F.R. §§ 1.21(a), 202.1(e)(3), 202.1(e)(6).
        67   21 U.S.C. §§ 352.
        68   21 C.F.R. § 201.5.
        69   21 U.S.C. § 321(m).
        70   See id.

                                                                         102


                                                                   108 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                             INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 110 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                  492.      Labeling is misleading if it is not based on substantial evidence, if it materially

        misrepresents the benefits of the drug, or if it omits material information about or minimizes the

        frequency or severity of a product’s risks. “The most serious risks set forth in a product’s labeling are

        generally material to any presentation of efficacy.” The FDA notes that “[b]ecause people expect to

        see risk information, there is no reason for them to imagine that the product has important risks that

        have been omitted . . . especially if some risks are included.”71 Promotion that fails to present the most

        important risks of the drug as prominently as its benefits lacks fair balance and is therefore deceptive.

                  493.      It is also illegal for drug companies to distribute materials that exclude contrary

        evidence or information about the drug’s safety or efficacy or present conclusions that “clearly cannot

        be supported by the results of the study.” 72 Further, drug companies must not make comparisons

        between their drugs and other drugs that represent or suggest that “a drug is safer or more effective

        than another drug in some particular when it has not been demonstrated to be safer or more effective

        in such particular by substantial evidence or substantial clinical experience.”73

                  494.      While the FDA must approve a drug’s label, it is the drug company’s responsibility to

        ensure that the material in its label is accurate and complete and is updated to reflect any new

        information.74 Promotional materials also must be submitted to the FDA when they are first used or

        disseminated. The FDA does not have to approve these materials in advance; if, upon review, the

        FDA determines that materials marketing a drug are misleading, it can issue an untitled letter or

        warning letter. The FDA uses untitled letters for violations such as overstating the effectiveness of the




        71 FDA, Draft Guidance for Industry, Presenting Risk Information in Prescription Drug and Medical Device Promotion, May 2009, at 14.
        72 21 C.F.R. § 99.101(a)(4).
        73 21 C.F.R. § 202.1(e)(6)(ii).
        74 See 21 C.F.R. § 201.56 (providing general requirements for prescription drug labeling); see also Wyeth v. Levine, 555 U.S.

        555 (2009) (holding that a drug company bears responsibility for the content of its drug labels at all times); 21 C.F.R. §
        314.70(c)(6) (iii)(A-C) (allowing manufacturers to make changes that “strengthen . . . a warning, precaution, or adverse
        reaction” or “strengthen a statement about drug abuse, dependence, psychological effect, or overdosage”).

                                                                        103


                                                                  109 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                                INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 111 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        drug or making claims without context or balanced information. Warning letters address promotions

        involving safety or health risks and indicate the FDA may take further enforcement action.

                  2. Defendants Deployed Front Groups and Doctors to Disseminate Unbranded
                     Information on Their Behalf.

                  495.      Drug companies market both directly and indirectly, using third party validators (such

        as scientists, physicians, patient or professional organizations) that appear to be independent and

        therefore more credible. The FDA has made clear that its promotional requirements apply to both

        forms of marketing:

                  FDA’s regulation of prescription drug product promotion extends both to promotional
                  activities that are carried out by the firm itself, and to promotion conducted on the
                  firm’s behalf.

                  ....

                  Therefore, a firm is responsible for the content generated by its employees or any
                  agents acting on behalf of the firm who promote the firm’s product. For example, if an
                  employee or agent of a firm, such as a medical science liaison or paid speaker (e.g., a
                  key opinion leader) acting on the firm’s behalf, comments on a third- party site about
                  the firm’s product, the firm is responsible for the content its employee or agent
                  provides. A firm is also responsible for the content on a blogger’s site if the blogger is
                  acting on behalf of the firm.75

                  496.      In addition to being carried out directly or through third parties, drug companies’

        promotional activity can be branded or unbranded; unbranded marketing refers not to a specific drug,

        but more generally to a disease state or treatment. By using unbranded communications, drug

        companies can sidestep the extensive regulatory framework governing branded communications.

                  497.      Defendants disseminated many of their false, misleading, imbalanced, and unsupported

        statements indirectly, through KOLs and Front Groups, and in unbranded marketing materials. These

        KOLs and Front Groups were important elements of Defendants’ marketing plans, which specifically


        75 FDA, Draft Guidance for Industry on Fulfilling Regulatory Requirements for Postmarketing Submissions of Interactive Promotional Media
        for Prescription Human and Animal Drugs and Biologics, January 2014, at 1, 4,
        http://www.fda.gov/downloads/drugs/guidancecomplianceregulatoryinformation/guidances/ucm381352.pdf (accessed
        May 30, 2017).

                                                                          104


                                                                   110 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                           INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 112 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        contemplated their use, because they seemed independent and therefore outside FDA oversight.

        Through unbranded materials, Defendants, with their own knowledge of the risks, benefits and

        advantages of opioids, presented information and instructions concerning opioids generally that were

        contrary to, or at best, inconsistent with information and instructions listed on Defendants’ branded

        marketing materials and drug labels. Defendants did so knowing that unbranded materials typically are

        not submitted to or reviewed by the FDA.

                 498.      Even where such unbranded messages were channeled through third-party vehicles,

        Defendants adopted these messages as their own when they cited to, edited, approved, and distributed

        such materials knowing they were false, misleading, unsubstantiated, unbalanced, and incomplete.

        Unbranded brochures and other materials that are “disseminated by or on behalf of [the]

        manufacturer” constitute drug “labeling” that may not be false or misleading in any particular. See 21.

        C.F.R. 202.1(e)(7)(l)(2).76 Defendants’ sales representatives distributed third-party marketing material

        that was deceptive to Defendants’ target audiences. Defendants are responsible for these materials.

                 499.      Moreover, Defendants took an active role in guiding, reviewing, and approving many

        of the misleading statements issued by these third parties, ensuring that Defendants were consistently

        aware of their content. By funding, directing, editing, and distributing these materials, Defendants

        exercised control over their deceptive messages and acted in concert 77 with these third parties to

        fraudulently promote the use of opioids for the treatment of chronic pain.




        76 This regulation provides: “Brochures, booklets, mailing pieces, detailing pieces, file cards, bulletins, calendars, price lists,
        catalogs, house organs, letters, motion picture films, film strips, lantern slides, sound recordings, exhibits, literature, and
        reprints and similar pieces of printed, audio, or visual matter descriptive of a drug and the references published . . .
        containing drug information supplied by the manufacturer, packer, or distributor of the drug and which are disseminated by
        or on behalf of its manufacturer, packer, or distributor are hereby determined to be labeling, as defined in section 201(m)
        of the act.” As labeling, such third party-created content distributed by a drug company may not be misleading and must
        meet the accuracy, substantiation, and fair balance requirements in the FDCA.
        77 As used in this Complaint, the allegation that Defendants “acted in concert” with third parties is intended to mean both

        that they conspired with these third parties to achieve some end and that they aided and abetted these third parties in the
        commission of acts necessary to achieve it.

                                                                       105


                                                                 111 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 113 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                500.    For example, drug companies have been admonished for making functional claims in

        FDA-reviewed branded materials if there is no evidence for such claims. Thus, drug companies were

        put on notice that the FDA would not allow such claims in branded materials. Defendants instead

        created and disseminated these same unsupported claims—that opioids allow patients to sleep, return

        to work, or walk more easily—through unbranded marketing materials.

                501.    The third-party publications Defendants assisted in creating and distributing did not

        include the warnings and instructions mandated by their FDA-required drug labels and consistent with

        the risks and benefits known to Defendants. For example, these publications either did not disclose

        the risks of addiction, abuse, misuse, and overdose, or affirmatively denied that patients faced a serious

        risk of addiction.

                502.    By acting through third parties, Defendants were able to both avoid FDA scrutiny and

        give the false appearance that the messages reflected the views of independent third parties. Later,

        Defendants would cite to these sources as “independent” corroboration of their own statements. As

        one physician adviser to Defendants noted, third-party documents not only had greater credibility, but

        broader distribution as doctors did not “push back” at having materials from, for example, the non-

        profit American Pain Foundation (“APF”) on display in their offices, as they might with first party,

        drug company pieces. Nevertheless, the independence of these materials was a ruse—Defendants were

        in close contact with these third parties, paid for and were aware of the misleading information they

        were disseminating about the use of opioids to treat chronic pain, and regularly helped them to tailor

        and distribute their misleading, pro-opioid messaging.

                503.    As part of a strategic marketing scheme, Defendants spread and validated their

        deceptive messages through the following vehicles: (a) KOLs, who could be counted upon to write

        favorable journal articles and deliver supportive CMEs; (b) a body of biased and unsupported scientific

        literature; (c) treatment guidelines; (d) CMEs; (e) unbranded patient education materials; and (f) Front


                                                           106


                                                      112 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 114 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        Group patient-advocacy and professional organizations, which exercised their influence both directly

        and through Defendant-controlled KOLs who served in leadership roles in those organizations.

                       a. Defendants’ Use of KOLs

               504.    Defendants cultivated a small circle of doctors who, upon information and belief, were

        selected and sponsored by Defendants solely because they favored the aggressive treatment of chronic

        pain with opioids. Defendants’ support helped these doctors become respected industry experts. In

        return, these doctors repaid Defendants by touting the benefits of opioids to treat chronic pain.

               505.    Pro-opioid doctors have been at the hub of Defendants’ promotional efforts,

        presenting the appearance of unbiased and reliable medical research supporting the broad use of

        opioid therapy for chronic pain. KOLs have written, consulted on, edited, and lent their names to

        books and articles, and given speeches and CMEs supportive of chronic opioid therapy. They have

        served on committees that developed treatment guidelines that strongly encourage the use of opioids

        to treat chronic pain (even while acknowledging the lack of evidence in support of that position) and

        on the boards of pro-opioid advocacy groups and professional societies that develop, select, and

        present CMEs. Defendants were able to exert control of each of these modalities through their KOLs.

               506.    In return, the KOLs’ association with Defendants provided not only money, but

        prestige, recognition, research funding, and avenues to publish. This positioned them to exert even

        more influence in the medical community.

               507.    Although some KOLs initially may have advocated for more permissive opioid

        prescribing with honest intentions, Defendants cultivated and promoted only those KOLs who could

        be relied on to help broaden the chronic opioid therapy market. Defendants selected, funded, and

        elevated those doctors whose public positions were unequivocal and supportive of using opioids to




                                                          107


                                                     113 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                   INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 115 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        treat chronic pain.78 These doctors’ professional reputations were then dependent on continuing to

        promote a pro-opioid message, even in activities that were not directly funded by the drug companies.

                 508.     Defendants cited and promoted favorable studies or articles by these KOLs. By

        contrast, Defendants did not support, acknowledge, or disseminate the publications of doctors critical

        of the use of chronic opioid therapy. Indeed, one prominent KOL sponsored by Defendants, Russell

        Portenoy, stated that he was told by a drug company that research critical of opioids (and the doctors

        who published that research) would never obtain funding. Some KOLs have even gone on to become

        direct employees and executives of Defendants, like Dr. David Haddox, Purdue’s Vice President of

        Risk Management, or Dr. Bradley Galer, Endo’s former Chief Medical Officer.

                 509.     Defendants provided substantial opportunities for KOLs to participate in research

        studies on topics Defendants suggested or chose, with the predictable effect of ensuring that many

        favorable studies appeared in the academic literature. As described by Dr. Portenoy, drug companies

        would approach him with a study that was well underway and ask if he would serve as the study’s

        author. Dr. Portenoy regularly agreed.

                 510.     Defendants also paid KOLs to serve as consultants or on their advisory boards and

        give talks or present CMEs, typically over meals or at conferences. Since 2000, Cephalon, for instance,

        has paid doctors more than $4.5 million for programs relating to its opioids.

                 511.     These KOLs were carefully vetted to ensure that they were likely to remain on-message

        and supportive of a pharmaceutical industry agenda. One measure was a doctor’s prior work for

        trusted Front Groups.




        78 Opioid-makers were not the first to mask their deceptive marketing efforts in purported science. The tobacco industry
        also used KOLs in its effort to persuade the public and regulators that tobacco was not addictive or dangerous. For
        example, the tobacco companies funded a research program at Harvard and chose as its chief researcher a doctor who had
        expressed views in line with industry’s views. He was dropped when he criticized low-tar cigarettes as potentially more
        dangerous, and later described himself as a pawn in the industry’s campaign.

                                                                  108


                                                             114 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 116 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




               512.    Defendants kept close tabs on the content of the misleading materials published by

        these KOLs. In many instances, they also scripted what these KOLs said—as they did with all their

        recruited speakers. The KOLs knew, or deliberately ignored, the misleading way in which they

        portrayed the use of opioids to treat chronic pain to patients and prescribers, but they continued to

        publish those misstatements to benefit themselves and Defendants, all the while causing harm to City

        prescribers and patients.

               513.    Dr. Russell Portenoy, former Chairman of the Department of Pain Medicine and

        Palliative Care at Beth Israel Medical Center in New York, is one example of a KOL whom

        Defendants identified and promoted to further their marketing campaign. Dr. Portenoy received

        research support, consulting fees, and honoraria from Cephalon, Endo, Janssen, and Purdue (among

        others), and was a paid consultant to Cephalon and Purdue.

               514.    Dr. Portenoy was instrumental in opening the door for the regular use of opioids to

        treat chronic pain. He served on the American Pain Society (“APS”) / American Academy of Pain

        Medicine (“AAPM”) Guidelines Committees, which endorsed the use of opioids to treat chronic pain,

        first in 1997 and again in 2009. He was also a member of the board of APF, an advocacy organization

        almost entirely funded by Defendants.

               515.    Dr. Portenoy also made frequent media appearances promoting opioids and spreading

        misrepresentations. He appeared on Good Morning America in 2010 to discuss the use of opioids long-

        term to treat chronic pain. On this widely watched program, broadcast in the City of Buffalo and

        across the country, Dr. Portenoy claimed: “Addiction, when treating pain, is distinctly uncommon. If a

        person does not have a history, a personal history, of substance abuse, and does not have a history in




                                                         109


                                                    115 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 117 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        the family of substance abuse, and does not have a very major psychiatric disorder, most doctors can

        feel very assured that that person is not going to become addicted.”79

                 516.     Dr. Portenoy has recently admitted that he “gave innumerable lectures in the late 1980s

        and ‘90s about addiction that weren’t true.” These lectures falsely claimed that fewer than 1% of

        patients would become addicted to opioids. According to Dr. Portenoy, because the primary goal was

        to “destigmatize” opioids, he and other doctors promoting them overstated their benefits and glossed

        over their risks. Dr. Portenoy also conceded that “[d]ata about the effectiveness of opioids does not

        exist.” 80 Portenoy candidly stated: “Did I teach about pain management, specifically about opioid

        therapy, in a way that reflects misinformation? Well, . . . I guess I did.”81

                 517.     Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director of

        Lifetree Clinical Research, an otherwise unknown pain clinic in Salt Lake City, Utah. Dr. Webster was

        President in 2013 and is a current board member of AAPM, a front group that ardently supports

        chronic opioid therapy.82 He is a Senior Editor of Pain Medicine, the same journal that published Endo

        special advertising supplements touting Opana ER. Dr. Webster was the author of numerous CMEs

        sponsored by Cephalon, Endo, and Purdue. At the same time, Dr. Webster was receiving significant

        funding from Defendants (including nearly $2 million from Cephalon).

                 518.     Dr. Webster had been under investigation for overprescribing by the DEA, which

        raided his clinic in 2010. More than 20 of Dr. Webster’s former patients at the Lifetree Clinic have died

        of opioid overdoses. Ironically, Dr. Webster created and promoted the Opioid Risk Tool, a five

        question, one-minute screening tool relying on patient self-reports that purportedly allows doctors to

        manage the risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-


        79 Good Morning America television broadcast, ABC News (Aug. 30, 2010).
        80 Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, Wall St. J., Dec. 17, 2012.
        81 Id.
        82 Journal supplements are paid for by drug manufacturers and, although they may be designed to blend into the rest of the

        journal, are not peer-reviewed and constitute drug company advertising.

                                                                   110


                                                             116 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 118 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        sort patients likely to become addicted is an important tool in giving doctors confidence to prescribe

        opioids long-term, and for this reason, references to screening appear in various industry-supported

        guidelines. Versions of Dr. Webster’s Opioid Risk Tool appear on, or are linked to, websites run by

        Endo, Janssen, and Purdue. In 2011, Dr. Webster presented, via webinar, a program sponsored by

        Purdue titled, Managing Patient’s Opioid Use: Balancing the Need and the Risk. Dr. Webster recommended

        use of risk screening tools, urine testing, and patient agreements to prevent “overuse of prescriptions”

        and “overdose deaths.” This webinar was available to and was intended to reach City doctors.

                 519.     Dr. Webster also was a leading proponent of the concept of “pseudoaddiction,” the

        notion that addictive behaviors should be seen not as warnings, but as indications of undertreated pain.

        In Dr. Webster’s description, the only way to differentiate the two was to increase a patient’s dose of

        opioids. As he and his co-author wrote in a book entitled Avoiding Opioid Abuse While Managing Pain

        (2007), when faced with signs of aberrant behavior, increasing the dose “in most cases . . . should be

        the clinician’s first response.” Endo distributed this book to doctors. Years later, Dr. Webster reversed

        himself, acknowledging that “[pseudoaddiction] obviously became too much of an excuse to give

        patients more medication.”83

                          b. “Research” That Lacked Supporting Evidence

                 520.     Rather than find a way to actually test the safety and efficacy of opioids for long- term

        use, Defendants led people to believe that they already had. Defendants created a body of false,

        misleading, and unsupported medical and popular literature about opioids that (a) understated the risks

        and overstated the benefits of long-term use; (b) appeared to be the result of independent, objective

        research; and (c) was thus more likely to shape the perceptions of prescribers, patients and payors. This

        literature was, in fact, marketing material focused on persuading doctors and consumers that the

        benefits of long-term opioid use outweighed the risks.
        83John Fauber & Ellen Gabler, Networking Fuels Painkiller Boom, Milwaukee Wisc. J. Sentinel (Feb.
        19, 2012).

                                                                   111


                                                             117 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 119 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                521.     To accomplish this, Defendants—sometimes through third-party consultants and/or

        advocacy organizations—commissioned, edited, and arranged for the placement of favorable articles in

        academic journals. Defendants’ internal documents reveal plans to submit research papers and

        “studies” to long lists of journals, including back-up options and last resort, “fast-track” application

        journals, that they could use if the pending paper was rejected everywhere else.

                522.     Defendants coordinated the timing and publication of manuscripts, abstracts,

        posters/oral presentations, and educational materials in peer-reviewed journals and other publications

        to support the launch and sales of their drugs. The plans for these materials did not originate in the

        departments within the Defendant organizations that were responsible for research, development or

        any other area that would have specialized knowledge about the drugs and their effects on patients, but

        in Defendants’ marketing departments and with Defendants’ marketing and public relations

        consultants. Defendants often relied on “data on file” or presented posters, neither of which are

        subject to peer review. They also published their articles not through a competitive process, but in paid

        journal supplements, which allowed Defendants to publish, in nationally circulated journals, studies

        supportive of their drugs.

                523.     Defendants also made sure that favorable articles were disseminated and cited widely in

        the medical literature, even where references distorted the significance or meaning of the underlying

        study. Most notably, Purdue promoted a 1980 reference in the well-respected New England Journal of

        Medicine: J. Porter & H. Jick, Addiction Rare in Patients Treated with Narcotics, 302(2) New Eng. J. Med. 123

        (1980) (“Porter-Jick Letter”). It is cited 856 times in Google Scholar, and 86 times since 2010. It also

        appears as a reference in two CME programs in 2012 sponsored by Purdue and Endo.84 Defendants

        and those acting on their behalf fail to reveal that this “article” is actually a letter-to-the-editor, not a


        84 AAPM, Safe Opioid Prescribing Course, February 25-26, 2012, sponsored by Purdue and Endo; “Chronic Pain
        Management and Opioid Use,” October 11, 2012, sponsored by Purdue. Each CME is available for online credit, including
        to prescribers in Gennessee City.

                                                                112


                                                           118 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 120 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        peer-reviewed study (or any kind of study at all). The Porter-Jick Letter, reproduced in full below,

        describes a review of the charts of hospitalized patients who had received opioids. (Because it was a

        1980 study, standards of care almost certainly would have limited opioids to acute or end-of-life

        situations, not chronic pain.)




                524.    The Porter-Jick Letter notes that, when these patients’ records were reviewed, it found

        almost no references to signs of addiction, though there is no indication that caregivers were instructed

        to assess or document signs of addiction. None of these serious limitations is disclosed when

        Defendants, or those acting on their behalf, cite the Porter-Jick Letter, typically as the sole scientific

        support for the proposition that opioids are rarely addictive, even when taken long-term. In fact, Dr.

        Jick later complained that his letter had been distorted and misused.

                525.    Defendants worked not only to create or elevate favorable studies in the literature, but

        to discredit or bury negative information. Defendants’ studies and articles often targeted articles that

        contradicted Defendants’ claims or raised concerns about chronic opioid therapy. In order to do so,

        Defendants—often with the help of third-party consultants—targeted a broad range of media to get


                                                           113


                                                      119 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 121 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        their message out, including negative review articles, letters to the editor, commentaries, case-study

        reports, and newsletters.

                526.    Defendants’ strategies—first, to plant and promote supportive literature and then, to

        cite the pro-opioid evidence in their promotional materials, while failing to disclose evidence that

        contradicts those claims—are in dereliction of their legal obligations. The strategies were intended to,

        and did, knowingly and intentionally distort the truth regarding the risks, benefits and superiority of

        opioids for chronic pain relief resulting in distorted prescribing patterns.

                        c. Treatment Guidelines

                527.    Treatment guidelines have been particularly important in securing acceptance for

        chronic opioid therapy. They are relied upon by doctors, especially the general practitioners and family

        doctors targeted by Defendants, who are otherwise not experts, nor trained, in the treatment of

        chronic pain. Treatment guidelines not only directly inform doctors’ prescribing practices, but are cited

        throughout the scientific literature and referenced by third-party payors in determining whether they

        should cover treatments for specific indications. Furthermore, Endo’s internal documents indicate that

        pharmaceutical sales representatives employed by Endo, Actavis, and Purdue discussed treatment

        guidelines with doctors during individual sales visits.

                               i.   FSMB

                528.    The Federation of State Medical Boards (“FSMB”) is a trade organization representing

        the various state medical boards in the United States. The state boards that comprise the FSMB

        membership have the power to license doctors, investigate complaints, and discipline physicians. The

        FSMB finances opioid- and pain-specific programs through grants from Defendants.

                529.    In 1998, the FSMB developed Model Guidelines for the Use of Controlled Substances for the

        Treatment of Pain (“FSMB Guidelines”), which FSMB admitted was produced “in collaboration with




                                                            114


                                                       120 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                             INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 122 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        pharmaceutical companies.”85 The FSMB Guidelines taught not that opioids could be appropriate in

        limited cases or after other treatments had failed, but that opioids were “essential” for treatment of

        chronic pain, including as a first prescription option. The FSMB Guidelines failed to mention risks

        relating to respiratory depression and overdose, and they discussed addiction only in the sense that

        “inadequate understandings” of addiction can lead to “inadequate pain control.”

                   530.    A 2004 iteration of the FSMB Guidelines and the 2007 book adapted from the 2004

        guidelines, Responsible Opioid Prescribing, also make these same claims. These guidelines were posted

        online and were available to and intended to reach City physicians.

                   531.    The publication of Responsible Opioid Prescribing was backed largely by drug

        manufacturers, including Cephalon, Endo, and Purdue. The FSMB financed the distribution of

        Responsible Opioid Prescribing by its member boards by contracting with drug companies, including Endo

        and Cephalon, for bulk sales and distribution to sales representatives (for distribution to prescribing

        doctors).

                   532.    In all, 163,131 copies of Responsible Opioid Prescribing were distributed to state medical

        boards (and through the boards, to practicing doctors), and the FSMB benefitted by earning

        approximately $250,000 in revenue and commissions from their sale. The FSMB website describes the

        book as the “leading continuing medication education (CME) activity for prescribers of opioid

        medications.”

                   533.    Drug companies relied on FSMB guidelines to convey the message that “under-

        treatment of pain” would result in official discipline, but no discipline would result if opioids were

        prescribed as part of an ongoing patient relationship and prescription decisions were documented.

        FSMB turned doctors’ fear of discipline on its head—doctors, who used to believe that they would be




        85
             FSMB, “Position of the FSMB in Support of Adoption of Pain Management Guidelines” (1998).

                                                                 115


                                                            121 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                             INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 123 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        disciplined if their patients became addicted to opioids, were taught that they would be punished

        instead if they failed to prescribe opioids to their patients with pain.

                 534.      FSMB, more recently, has moderated its stance. Although the 2012 revision of

        Responsible Opioid Prescribing continued to teach that “pseudoaddiction” is real and that opioid addiction

        risk can be managed through risk screening, it no longer recommended chronic opioid therapy as a

        first choice after the failure of over-the-counter medication and has heightened its addiction and risk

        warnings.

                                   ii.    AAPM/APS Guidelines

                 535.      AAPM and the APS are professional medical societies, each of which received

        substantial funding from Defendants from 2009 to 2013 (with AAPM receiving over $2 million).

                 536.      They issued a consensus statement in 1997, The Use of Opioids for the Treatment of Chronic

        Pain, which endorsed opioids to treat chronic pain and claimed that the risk that patients would

        become addicted to opioids was low.86 The co-author of the statement, Dr. Haddox, was, at the time, a

        paid speaker for Purdue. Dr. Portenoy was the sole consultant. The consensus statement, which also

        formed the foundation of the FSMB Guidelines, remained on AAPM’s website until 2011. The

        statement was taken down from AAPM’s website only after a doctor complained, though it lingers on

        the internet elsewhere.87

                 537.      AAPM and APS issued their own guidelines in 2009 (“2009 Guidelines” or “Consensus

        Recommendations”) and continued to recommend the use of opioids to treat chronic pain.88 Fourteen

        of the 21 panel members who drafted the AAPM/APS Guidelines, including KOLs Dr. Portenoy and

        Dr. Perry Fine of the University of Utah, received support from Janssen, Cephalon, Endo, and Purdue.


        86 Consensus statement, The Use of Opioids for the Treatment of Chronic Pain, APS & AAPM (1997), available at
        http://opi.areastematicas.com/generalidades/OPIOIDES.DOLORCRONICO.pdf (accessed May 30, 2017).
        87 Id.
        88 Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Noncancer Pain, 10(2) The Journal of Pain:

        Official Journal of the American Pain Society 113-130 (2009)

                                                                        116


                                                                  122 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 124 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 538.     The 2009 Guidelines promote opioids as “safe and effective” for treating chronic pain,

        despite acknowledging limited evidence, and conclude that the risk of addiction is manageable for

        patients regardless of past abuse histories. One panel member, Dr. Joel Saper, Clinical Professor of

        Neurology at Michigan State University and founder of the Michigan Headache & Neurological

        Institute, resigned from the panel because of his concerns that the 2009 Guidelines were influenced by

        contributions that drug companies, including Defendants, made to the sponsoring organizations and

        committee members. These AAPM/APS Guidelines have been a particularly effective channel of

        deception and have influenced not only treating physicians, but also the body of scientific evidence on

        opioids; the Guidelines have been cited 732 times in academic literature, were disseminated in the City

        of Buffalo during the relevant time period, are still available online, and were reprinted in the Journal of

        Pain.

                 539.     Defendants widely referenced and promoted the 2009 Guidelines without disclosing

        the acknowledged lack of evidence to support them.

                                iii.   American Geriatrics Society

                 540.     The American Geriatrics Society (“AGS”), a nonprofit organization serving health care

        professionals who work with the elderly, disseminated guidelines regarding the use of opioids for

        chronic pain in 2002 (The Management of Persistent Pain in Older Persons, hereinafter “2002 AGS

        Guidelines”) and 2009 (Pharmacological Management of Persistent Pain in Older Persons, hereinafter “2009

        AGS Guidelines”). The 2009 AGS Guidelines included the following recommendations: “All patients

        with moderate to severe pain . . . should be considered for opioid therapy (low quality of evidence,

        strong recommendation),” and “the risks [of addiction] are exceedingly low in older patients with no

        current or past history of substance abuse.”89 These recommendations, which continue to appear on



        89 Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics Soc’y 1331, 1339, 1342 (2009),
        available at http://onlinelibrary.wiley.com/doi/10.1111/j.1526-4637.2009.00699.x/full (accessed May 30, 2017).

                                                                  117


                                                            123 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 125 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        AGS’s website, are not supported by any study or other reliable scientific evidence. Nevertheless, they

        have been cited 278 times in Google Scholar since their 2009 publication.

                   541.      AGS contracted with Defendants Endo, Purdue, and Janssen to disseminate the 2009

        Guidelines, and to sponsor CMEs based on them. These Defendants were aware of the content of the

        2009 Guidelines when they agreed to provide funding for these projects. The 2009 Guidelines were

        first published online on July 2, 2009. AGS submitted grant requests to Defendants including Endo

        and Purdue beginning July 15, 2009. Internal AGS discussions in August 2009 reveal that it did not

        want to receive up-front funding from drug companies, which would suggest drug company influence,

        but would instead accept commercial support to disseminate the publication. However, by drafting the

        guidelines knowing that pharmaceutical company funding would be needed, and allowing these

        companies to determine whether to provide support only after they had approved the message, AGS

        ceded significant control to these companies. Endo, Janssen, and Purdue all agreed to provide support

        to distribute the guidelines.

                   542.      According to one news report, AGS has received $344,000 in funding from opioid

        makers since 2009. 90 Five of 10 of the experts on the guidelines panel disclosed financial ties to

        Defendants, including serving as paid speakers and consultants, presenting CMEs sponsored by

        Defendants, receiving grants from Defendants, and investing in Defendants’ stock. The Institute of

        Medicine recommends that, to ensure an unbiased result, fewer than 50% of the members of a

        guidelines committee should have financial relationships with drug companies.

                                   iv.     Guidelines That Did Not Receive Defendants’ Support

                   543.      The extent of Defendants’ influence on treatment guidelines is demonstrated by the

        fact that independent guidelines—the authors of which did not accept drug company funding—

        reached very different conclusions. The 2012 Guidelines for Responsible Opioid Prescribing in Chronic Non-

        90   John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, Milwaukee J. Sentinel, May 30, 2012.

                                                                      118


                                                                124 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                          INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 126 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        Cancer Pain, issued by the American Society of Interventional Pain Physicians (“ASIPP”), warned that

        “[t]he recent revelation that the pharmaceutical industry was involved in the development of opioid

        guidelines as well as the bias observed in the development of many of these guidelines illustrate that

        the model guidelines are not a model for curtailing controlled substance abuse and may, in fact, be

        facilitating it.” ASIPP’s Guidelines further advise that “therapeutic opioid use, specifically in high

        doses over long periods of time in chronic non-cancer pain starting with acute pain, not only lacks

        scientific evidence, but is in fact associated with serious health risks including multiple fatalities, and is

        based on emotional and political propaganda under the guise of improving the treatment of chronic

        pain.” ASIPP recommends long-acting opioids in high doses only “in specific circumstances with

        severe intractable pain” and only when coupled with “continuous adherence monitoring, in well-

        selected populations, in conjunction with or after failure of other modalities of treatments with

        improvement in physical and functional status and minimal adverse effects.”91

                 544.      Similarly, the 2011 Guidelines for the Chronic Use of Opioids, issued by the American

        College of Occupational and Environmental Medicine, recommend against the “routine use of opioids

        in the management of patients with chronic pain,” finding “at least moderate evidence that harms and

        costs exceed benefits based on limited evidence,” while conceding there may be patients for whom

        opioid therapy is appropriate.92

                 545.      The Clinical Guidelines on Management of Opioid Therapy for Chronic Pain, issued by the U.S.

        Department of Veterans Affairs (“VA”) and Department of Defense (“DOD”) in 2010, notes that

        their review:



        91 Laxmaiah Manchikanti, et al., American Society of Interventional Pain Physicians (ASIPP) Guidelines for Responsible Opioid
        Prescribing in Chronic Non-Cancer Pain: Part 1, Evidence Assessment, 15 Pain Physician (Special Issue) S1-S66; Part 2 – Guidance,
        15 Pain Physician (Special Issue) S67-S116 (2012).
        92 American College of Occupational and Environmental Medicine’s Guidelines for the Chronic Use of Opioids, (2011), available at:

        https://www.nhms.org/sites/default/files/Pdfs/ACOEM%202011-Chronic%20Pain%20Opioid%20.pdf (accessed May
        30, 2017).

                                                                      119


                                                                125 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                            INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 127 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                         revealed the lack of solid evidence based research on the efficacy of long-term opioid
                         therapy. Almost all of the randomized trials of opioids for chronic non-cancer pain
                         were short-term efficacy studies. Critical research gaps . . . include: lack of effectiveness
                         studies on long-term benefits and harms of opioids . . .; insufficient evidence to draw
                         strong conclusions about optimal approaches to risk stratification . . .; lack of evidence
                         on the utility of informed consent and opioid management plans . . .; and treatment of
                         patients with chronic non-cancer pain at higher risk for drug abuse or misuse.93

                         d. Continuing Medical Education

                546.     CMEs are ongoing professional education programs provided to doctors. Doctors are

        required to attend a certain number and, often, type of CME programs each year as a condition of

        their licensure. These programs are delivered in person, often in connection with professional

        organizations’ conferences, online, or through written publications. Doctors rely on CMEs not only to

        satisfy licensing requirements, but to get information on new developments in medicine or to deepen

        their knowledge in specific areas of practice. Because CMEs are typically delivered by KOLs who are

        highly respected in their fields, and are thought to reflect these physicians’ medical expertise, they can

        be especially influential with doctors.

                547.     The countless doctors and other health care professionals who participate in accredited

        CMEs constitute an enormously important audience for opioid reeducation. As one target, Defendants

        aimed to reach general practitioners, whose broad area of focus and lack of specialized training in pain

        management made them particularly dependent upon CMEs and, as a result, especially susceptible to

        Defendants’ deceptions.

                548.     In all, Defendants sponsored CMEs that were delivered thousands of times, promoting

        chronic opioid therapy and supporting and disseminating the deceptive and biased messages described

        in this Complaint. These CMEs, while often generically titled to relate to the treatment of chronic pain,




        93 Management of Opioid Therapy for Chronic Pain Working Group, VA/DoD Clinical Practice Guideline for
        Management of Opioid Therapy for Chronic Pain (May 2010), available at
        http://www.healthquality.va.gov/guidelines/Pain/cot/COT_312_Full-er.pdf (accessed May 30, 2017).

                                                              120


                                                         126 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                               INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 128 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        focused on opioids to the exclusion of alternative treatments, inflated the benefits of opioids, and

        frequently omitted or downplayed their risks and adverse effects.

                549.     The American Medical Association (“AMA”) has recognized that support from drug

        companies with a financial interest in the content being promoted “creates conditions in which

        external interests could influence the availability and/or content” of the programs and urges that

        “[w]hen possible, CME[s] should be provided without such support or the participation of individuals

        who have financial interests in the educational subject matter.”94

                550.     Dozens of CMEs that were available to and attended or reviewed by City doctors

        during the relevant time period did not live up to the AMA’s standards.

                551.     The influence of Defendants’ funding on the content of these CMEs is clear. One

        study by a Georgetown University Medical Center professor compared the messages retained by

        medical students who reviewed an industry-funded CME article on opioids versus another group who

        reviewed a non-industry-funded CME article. The industry-funded CME did not mention opioid-

        related death once; the non-industry-funded CME mentioned opioid-related death 26 times. Students

        who read the industry-funded article more frequently noted the impression that opioids were

        underused in treating chronic pain. The “take-aways” of those reading the non- industry-funded CME

        mentioned the risks of death and addiction much more frequently than the other group. Neither group

        could accurately identify whether the article they read was industry-funded, making clear the difficulty

        health care providers have in screening and accounting for source bias.95

                552.     By sponsoring CME programs presented by Front Groups like APF, AAPM, and

        others, Defendants could expect messages to be favorable to them, as these organizations were

        otherwise dependent on Defendants for other projects. The sponsoring organizations honored this

        94 Opinion 9.0115, Financial Relationships with Industry in CME, Am. Med. Ass’n (Nov. 2011), available at
        http://eo2.commpartners.com/users/ama/downloads/120328_Opinion_E-9_0115.pdf (accessed May 30, 2017).
        95 Adriane Fugh-Berman, Marketing Messages in Industry-Funded CME, PharmedOut (June 25, 2010), available at

        pharmedout.galacticrealms.com/Fugh-BermanPrescriptionforConflict6-25-10.pdf.

                                                                121


                                                          127 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                            INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 129 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        principle by hiring pro-opioid KOLs to give talks that supported chronic opioid therapy. Defendant-

        driven content in these CMEs had a direct and immediate effect on prescribers’ views on opioids.

        Producers of CMEs and Defendants measured the effects of CMEs on prescribers’ views on opioids

        and their absorption of specific messages, confirming the strategic marketing purpose in supporting

        them.

                           e. Unbranded Patient Education

                 553.      Pharmaceutical industry marketing experts see patient-focused advertising, including

        direct-to-consumer marketing, as particularly valuable in “increas[ing] market share . . . by bringing

        awareness to a particular disease that the drug treats.”96 Evidence also demonstrates that physicians are

        willing to acquiesce to patient demands for a particular drug— even for opioids and for conditions for

        which they are not generally recommended. 97 An Actavis marketing plan, for example, noted that

        “[d]irect-to-consumer marketing affects prescribing decisions.” Recognizing this fact, Defendants put

        their relationships with Front Groups to work to engage in largely unbranded patient education about

        opioid treatment for chronic pain.

                 554.      The drug companies expect that they will recoup their investment in direct-to-

        consumer advertisements by capturing at least some of any additional prescriptions that result from

        patients “asking their doctor” about drugs that can treat their pain. Doctors also may review direct-to-

        consumer materials sales representatives give them to distribute to patients.

                           f. Defendants’ Use of Front Groups




        96 Kanika Johar, An Insider’s Perspective: Defense of the Pharmaceutical Industry’s Marketing Practices, 76 Albany L. Rev. 299, 308
        (2013).
        97 Prescribers often accede to patient requests. According to one study, nearly 20% of sciatica patients requesting

        oxycodone would receive a prescription for it, compared with 1% making no request. More than half of patients requesting
        a strong opioid received one. J.B. McKinlay et al., Effects of Patient Medication Requests on Physician Prescribing Behavior, 52(2)
        Med. Care 294 (2014).

                                                                       122


                                                                 128 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 130 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




               555.    As noted above, Defendants Cephalon, Endo, Janssen, and Purdue entered into

        arrangements with numerous organizations to promote opioids. These organizations depend upon

        Defendants for significant funding and, in some cases, for their survival. They were involved not only

        in generating materials and programs for doctors and patients that supported chronic opioid therapy,

        but also in assisting Defendants’ marketing in other ways—for example, responding to negative articles

        and advocating against regulatory changes that would constrain opioid prescribing. They developed

        and disseminated pro-opioid treatment guidelines; conducted outreach to groups targeted by

        Defendants, such as veterans and the elderly; and developed and sponsored CMEs that focused

        exclusively on use of opioids to treat chronic pain. Defendants funded these Front Groups in order to

        ensure supportive messages from these seemingly neutral and credible third parties, and their funding

        did, in fact, ensure such supportive messages.

               556.    Several representative examples of such Front Groups are highlighted below, but there

        are others, too, such as APS, AGS, FSMB, American Chronic Pain Association (“ACPA”), AAPM,

        American Society of Pain Educators (“ASPE”), NPF, and PPSG.

                              i.   American Pain Foundation

               557.    The most prominent of Defendants’ Front Groups was APF, which received more

        than $10 million in funding from opioid manufacturers from 2007 until it closed its doors in May

        2012. Endo alone provided more than half of that funding; Purdue was next, at $1.7 million.

               558.    APF issued education guides for patients, reporters, and policymakers that touted the

        benefits of opioids for chronic pain and trivialized their risks, particularly the risk of addiction. APF

        also launched a campaign to promote opioids for returning veterans, which has contributed to high

        rates of addiction and other adverse outcomes—including death—among returning soldiers. APF also

        engaged in a significant multimedia campaign—through radio, television and the internet—to educate




                                                          123


                                                     129 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                         INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 131 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        patients about their “right” to pain treatment, namely opioids. All of the programs and materials were

        available nationally and were intended to reach City residents.

                559.    In addition to Perry Fine, Russell Portenoy, and Scott Fishman, who served on APF’s

        Board and reviewed its publications, another board member, Lisa Weiss, was an employee of a public

        relations firm that worked for both Purdue and APF.

                560.    In 2009 and 2010, more than 80% of APF’s operating budget came from

        pharmaceutical industry sources. Including industry grants for specific projects, APF received about

        $2.3 million from industry sources out of total income of about $2.85 million in 2009; its budget for

        2010 projected receipts of roughly $2.9 million from drug companies out of total income of about $3.5

        million. By 2011, APF was entirely dependent on incoming grants from defendants Purdue, Cephalon,

        Endo, and others to avoid using its line of credit. As one of its board members, Russell Portenoy,

        explained, the lack of funding diversity was one of the biggest problems at APF.

                561.    APF held itself out as an independent patient advocacy organization. It often engaged

        in grassroots lobbying against various legislative initiatives that might limit opioid prescribing, and thus

        the profitability of its sponsors. It was often called upon to provide “patient representatives” for

        Defendants’ promotional activities, including for Purdue’s Partners Against Pain and Janssen’s Let’s Talk

        Pain. As laid out below, APF functioned largely as an advocate for the interests of Defendants, not

        patients. Indeed, as early as 2001, Purdue told APF that the basis of a grant was Purdue’s desire to

        “strategically align its investments in nonprofit organizations that share [its] business interests.”

                562.    In practice, APF operated in close collaboration with opioid makers. On several

        occasions, representatives of the drug companies, often at informal meetings at Front Group

        conferences, suggested activities and publications APF could pursue. APF then submitted grant

        proposals seeking to fund these activities and publications, knowing that drug companies would

        support projects conceived as a result of these communications.


                                                            124


                                                       130 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 132 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                   563.     APF assisted in other marketing projects for drug companies. One project funded by

        another drug company—APF Reporter’s Guide: Covering Pain and Its Management (2008)98—recycled text

        that was originally created as part of the company’s training document.

                   564.     The same drug company made general grants, but even then, it directed how APF used

        them. In response to an APF request for funding to address a potentially damaging state Medicaid

        decision related to pain medications generally, the company representative responded, “I provided an

        advocacy grant to APF this year—this would be a very good issue on which to use some of that. How

        does that work?”

                   565.     The close relationship between APF and the drug company was not unique, but in fact

        mirrors the relationships between APF and Defendants. APF’s clear lack of independence—in its

        finances, management, and mission—and its willingness to allow Defendants to control its activities

        and messages, support an inference that each Defendant that worked with APF was able to exercise

        editorial control over its publications.

                   566.     Indeed, the U.S. Senate Finance Committee began looking into APF in May 2012 to

        determine the links, financial and otherwise, between the organization and the manufacturers of opioid

        painkillers. The investigation caused considerable damage to APF’s credibility as an objective and

        neutral third party and Defendants stopped funding it. Within days of being targeted by Senate

        investigation, APF’s board voted to dissolve the organization “due to irreparable economic

        circumstances.” APF “cease[d] to exist, effective immediately.”99

                                  ii.    The American Academy of Pain Medicine

                   567.     The American Academy of Pain Medicine, with the assistance, prompting,

        involvement, and funding of Defendants, issued treatment guidelines and sponsored and hosted

        medical education programs essential to Defendants’ deceptive marketing of chronic opioid therapy.
        98   https://assets.documentcloud.org/documents/277606/apf-reporters-guide.pdf (accessed May 30, 2017).
        99   http://www.painfoundation.org (last visited May 30, 2017).

                                                                  125


                                                             131 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 133 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                568.     AAPM has received over $2.2 million in funding since 2009 from opioid

        manufacturers. AAPM maintains a corporate relations council, whose members pay $25,000 per year

        (on top of other funding) to participate. The benefits include allowing members to present educational

        programs at off-site dinner symposia in connection with AAPM’s marquee event—its annual meeting

        held in Palm Springs, California, or other resort locations. AAPM describes the annual event as an

        “exclusive venue” for offering education programs to doctors.

                569.     Membership in the corporate relations council also allows drug company executives

        and marketing staff to meet with AAPM executive committee members in small settings. Defendants

        Endo, Purdue, Cephalon and Actavis were members of the council and presented deceptive programs

        to doctors who attended this annual event.

                570.     AAPM is viewed internally by Endo as “industry friendly,” with Endo advisors and

        speakers among its active members. Endo attended AAPM conferences, funded its CMEs, and

        distributed its publications. The conferences sponsored by AAPM heavily emphasized sessions on

        opioids—37 out of roughly 40 at one conference alone. AAPM’s presidents have included top

        industry-supported KOLs Perry Fine, Russell Portenoy, and Lynn Webster. Dr. Webster was even

        elected president of AAPM while under a DEA investigation. Another past AAPM president, Dr.

        Scott Fishman, stated that he would place the organization “at the forefront” of teaching that “the

        risks of addiction are . . . small and can be managed.”100

                571.     AAPM’s staff understood that they and their industry funders were engaged in a

        common practice. Defendants were able to influence AAPM through both their significant and regular

        funding, and the leadership of pro-opioid KOLs within the organization.

                3. Defendants Acted in Concert with KOLs and Front Groups in the Creation,
                   Promotion, and Control of Unbranded Marketing.

        100Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and Pain Medicine, Chief of the
        Division of Pain Medicine, Univ. of Cal., Davis (2005), http://www.medscape.org/viewarticle/500829 (accessed May 30,
        2017).

                                                                 126


                                                           132 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 134 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                572.      Like cigarette manufacturers, which engaged in an industry-wide effort to misrepresent

        the safety and risks of smoking, Defendants worked with each other and with the Front Groups and

        KOLs they funded and directed to carry out a common scheme to deceptively present the risks,

        benefits, and superiority of opioids to treat chronic pain.

                573.      Defendants acted through and with the same network of Front Groups, funded the

        same KOLs, and often used the very same language and format to disseminate the same deceptive

        messages. These KOLs have worked reciprocally with Defendants to promote misleading messaging

        regarding the appropriate use of opioids to treat chronic pain. Although participants knew this

        information was false and misleading, these misstatements were nevertheless disseminated to

        prescribers and patients in the City of Buffalo.

                574.      One vehicle for their collective collaboration was Pain Care Forum (“PCF”). PCF

        began in 2004 as an APF project with the stated goals of offering “a setting where multiple

        organizations can share information” and to “promote and support taking collaborative action

        regarding federal pain policy issues.” APF President Will Rowe described the Forum as “a deliberate

        effort to positively merge the capacities of industry, professional associations, and patient

        organizations.”

                575.      PCF is comprised of representatives from opioid manufacturers and distributors

        (including Cephalon, Endo, Janssen, and Purdue); doctors and nurses in the field of pain care;

        professional organizations (e.g., American Academy of Pain Management, APS, and American Society

        of Pain Educators); patient advocacy groups (e.g., APF and ACPA); and other like-minded

        organizations (e.g., FSMB and Wisconsin Pain & Policy Studies Group), almost all of which received

        substantial funding from Defendants.




                                                           127


                                                       133 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                               INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 135 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 576.     PCF, for example, developed and disseminated “consensus recommendations” for a

        Risk Evaluation and Mitigation Strategy (“REMS”) for long-acting opioids that the FDA mandated in

        2009 to communicate the risks of opioids to prescribers and patients.101 This was critical as a REMS

        that went too far in narrowing the uses or benefits, or highlighting the risks of chronic opioid therapy,

        would deflate Defendants’ marketing efforts. The recommendations—drafted by Will Rowe of APF—

        claimed that opioids were “essential” to the management of pain, and that the REMS “should

        acknowledge the importance of opioids in the management of pain and should not introduce new

        barriers.”102 Defendants worked with PCF members to limit the reach and manage the message of the

        REMS, which enabled them to maintain, and not undermine, their deceptive marketing of opioids for

        chronic pain.

                 4. Defendants Targeted Vulnerable and Lucrative Populations.

                          a. The Elderly

                 577.     Elderly patients taking opioids have been found to be exposed to elevated fracture

        risks, a greater risk for hospitalizations, and increased vulnerability to adverse drug effects and

        interactions, such as respiratory depression, which, as Defendants acknowledge in their labels (but not

        in their marketing), occurs more frequently in elderly patients. A 2010 paper in the Archives of Internal

        Medicine reported that elderly patients who used opioids had a significantly higher rate of death, heart

        attacks, and strokes than users of NSAIDs. Defendants’ targeted marketing to the elderly and the

        absence of cautionary language in their promotional materials flies in the face of scientific evidence and

        their own labels, and creates a heightened risk of serious injury to elderly patients.

                 578.     Defendants also promoted the notion—also without adequate scientific foundation—

        that the elderly are particularly unlikely to become addicted to opioids. AGS’s 2009 Guidelines, for

        101 The FDA can require a drug maker to develop a REMS—which could entail (as in this case) an
        education requirement or distribution limitation—to manage serious risks associated with a drug.
        102 Defendants also agreed that short-acting opioids should also be included in REMS as not to

        disadvantage the long-acting, branded drugs.

                                                                  128


                                                            134 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 136 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        example, which Purdue, Endo, and Janssen publicized, described the risk of addiction as “exceedingly

        low in older patients with no current or past history of substance abuse.” Yet, a 2010 study examining

        overdoses among long-term opioid users found that patients 65 or older were among those with the

        largest number of serious overdoses.

               579.    Defendants’ efforts have paid off. Since 2007, prescriptions for the elderly have grown

        at twice the rate of prescriptions for adults between the ages of 40 and 59.

                       b. Veterans

               580.    Veterans, too, are suffering greatly from the effects of Defendants’ targeted marketing.

        A 2008 survey showed that prescription drug abuse among military personnel doubled from 2002 to

        2005, and then nearly tripled again over the next three years. In 2009, military doctors wrote 3.8

        million prescriptions for narcotic pain pills—four times as many as they did in 2001. Further, one-third

        of veterans prescribed opioids as of 2012 remained on take-home opioids for more than 90 days.

        Although many of these veterans are returning from service with traumatic injuries, the increase in

        opioid prescribing is disproportionate to the population and, in far too many cases, unsuited for their

        treatment. Among former service members receiving VA services nationally in a single year (2005),

        1,013 had died of accidental drug overdoses—double the rate of the civilian population.

               581.    The City has a substantial population of veterans who must cope with the

        consequences of overprescribing opioids.

               582.    Opioids are particularly dangerous to veterans. According to a study published in the

        2013 Journal of American Medicine, veterans returning from Iraq and Afghanistan who were

        prescribed opioids have a higher incidence of adverse clinical outcomes, such as overdoses and self-

        inflicted and accidental injuries; 40% of veterans with post-traumatic stress disorder received opioids

        and benzodiazepines (anti-anxiety drugs) that, when mixed with alcohol, can cause respiratory

        depression and death. According to a VA Office of Inspector General Report, despite the risks, 92.6%


                                                           129


                                                      135 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 137 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        of veterans who were prescribed opioid drugs were also prescribed benzodiazepines.103 Again, as with

        elderly patients, Defendants both purposefully sought to increase opioid prescribing to this vulnerable

        group and omitted from their promotional materials the known, serious risks opioids pose to them.

                 583.     Exit Wounds, a 2009 publication sponsored by Purdue, distributed by APF with grants

        from Janssen and Endo, and written as a personal narrative of one veteran, describes opioids as

        “underused” and the “gold standard of pain medications” and fails to disclose the risk of addiction,

        overdose, or injury. It notes that opioid medications “increase a person’s level of functioning” and that

        “[l]ong experience with opioids shows that people who are not predisposed to addiction are unlikely to

        become addicted to opioid pain medications.” The book also asserts that “[d]enying a person opioid

        pain medication because he or she has a history of substance abuse or addiction is contrary to the

        model guidelines for prescribing opioids, published by the U.S. Federation of State Medical Boards.”

        As laid out above, the FSMB itself received support from Defendants during the time it created and

        published its guidelines.

                 584.     Exit Wounds minimizes the risks of chronic opioid therapy and does not disclose the

        risk that opioids may have fatal interactions with benzodiazepines, which were taken by a significant

        number of veterans.104 It is not the unbiased narrative of a returning war veteran. It is pure marketing,

        sponsored by Purdue, Endo, and Janssen. The American Pain Foundation’s name is prominently

        marked on the book’s spine. Dr. Scott Fishman, then-chair of the APF, wrote the book’s preface,

        which touted the APF as “an organization that raises public awareness, provides education, promotes

        research, and advocates for improved access to effective pain management – answering the unmet

        needs of our active military and veterans in pain.”


        103https://www.va.gov/oig/pubs/VAOIG-14-00895-163.pdf (accessed May 30, 2017).
        104FDA guidance states that materials designed to target a particular audience should disclose risks particular to that
        audience. See FDA Notice, Guidance for Industry, “Brief Summary and Adequate Directions for Use: Disclosing Risk
        Information in Consumer-Directed Print Advertisements and Promotional Labeling for Prescription Drugs,” August 6,
        2015.

                                                                   130


                                                             136 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 138 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




               585.    Janssen, for example, supported the Exit Wounds marketing effort, advocacy of

        “improved access to effective pain management,” and the book’s insufficient disclosures, despite

        acknowledging on the label for its opioid Duragesic that its use with benzodiazepines “may cause

        respiratory depression, hypotension, and profound sedation or potentially result in coma.” A similar

        warning is found on the labels of other Defendants’ opioids.

               586.    Janssen, for example, supported the Exit Wounds marketing effort, advocacy of

        “improved access to effective pain management,” and the book’s insufficient disclosures, despite

        acknowledging on the label for its opioid Duragesic that its use with benzodiazepines “may cause

        respiratory depression, hypotension, and profound sedation or potentially result in coma.” A similar

        warning is found on the labels of other Defendants’ opioids.

               587.    The deceptive nature of Exit Wounds is obvious in comparing it to guidance on opioids

        published by the VA and DOD in 2010 and 2011. The VA’s Taking Opioids Responsibly describes

        opioids as “dangerous.” It cautions against taking extra doses and mentions the risk of overdose and

        the dangers of interactions with alcohol. The list of side effects from opioids includes decreased

        hormones, sleep apnea, hyperalgesia, addiction, immune system changes, birth defects and death—

        none of which is disclosed in Exit Wounds.

           D. Why Defendants’ Marketing Messages Are Misleading and Unfair

               588.    The history of opioids, as well as research and clinical experience over the last 20 years,

        established that opioids were highly addictive and responsible for a long list of very serious adverse

        outcomes. The Manufacturer Defendants had access to scientific studies, detailed prescription data,

        and reports of adverse events, including reports of addiction, hospitalization, and deaths – all of which

        made clear the harms from long-term opioid use and that patients are suffering from addiction,

        overdoses, and death in alarming numbers.




                                                          131


                                                     137 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                 INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 139 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                589.     Defendants’ marketing of opioids for long-term use to treat chronic pain, both directly

        and with and through third parties, included information that was false, misleading, contrary to

        credible scientific evidence and their own labels, and lacked balance and substantiation. Their

        marketing materials omitted material information about the risks of opioids, and overstated their

        benefits. Moreover, Defendants inaccurately suggested that chronic opioid therapy was supported by

        evidence, and failed to disclose the lack of evidence in support of treating chronic pain with opioids.

                590.     There are seven primary misleading and unfounded representations. Defendants and

        the third parties with which they teamed:

                     •   misrepresented that opioids improve function;

                     •   concealed the link between long-term use of opioids and addiction;

                     •   misrepresented that addiction risk can be managed;

                     •   masked the signs of addiction by calling them “pseudoaddiction”;

                     •   falsely claimed withdrawal is easily managed;

                     •   misrepresented or omitted the greater dangers from higher doses of opioids; and

                     •   deceptively minimized the adverse effects of opioids and overstated the risks of

                         NSAIDs.

                591.     In addition to these misstatements, Purdue purveyed an eighth deception that

        OxyContin provides a full 12 hours of pain relief.

                592.     Exacerbating each of these misrepresentations and deceptions was the collective effort

        of Defendants and third parties to hide from the medical community the fact that the FDA “is not

        aware of adequate and well-controlled studies of opioid use longer than 12 weeks.”105

                1. Defendants and Their Third-Party Allies Misrepresented that Opioids Improve
                   Function

        105Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew Kolodny, M.D., Pres. Physicians for
        Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10, 2013).

                                                                 132


                                                            138 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 140 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                  593.      Each of the following materials was created with the expectation that, by instructing

        patients and prescribers that opioids would improve patients’ function and quality of life, patients

        would demand opioids and doctors would prescribe them. These claims also encouraged doctors to

        continue opioid therapy in the belief that failure to improve pain, function, or quality of life, could be

        overcome by increasing doses or prescribing supplemental short-acting opioids to take on an as-

        needed basis for breakthrough pain.

                  594.      However, not only is there no evidence of improvement in long-term functioning, a

        2006 study-of-studies found that “[f]or functional outcomes . . . other analgesics were significantly

        more effective than were opioids.”106 Studies of the use of opioids in chronic conditions for which

        they are commonly prescribed, such as low back pain, corroborate this conclusion and have failed to

        demonstrate an improvement in patients’ function. Instead, research consistently shows that long-term

        opioid therapy for patients who have lower back injuries does not cause patients to return to work or

        physical activity. 107 Indeed, one Defendant’s own internal marketing plans characterized functional

        improvement claims as “aspirational.” Another acknowledged in 2012 that “[s]ignificant investment in

        clinical data [was] needed” to establish opioids’ effect on mitigating quality of life issues, like social

        isolation.

                  595.      The long-term use of opioids carries a host of serious side effects, including addiction,

        mental clouding and confusion, sleepiness, hyperalgesia, and immune-system and hormonal

        dysfunction that degrade, rather than improve, patients’ ability to function. Defendants often omitted

        these adverse effects as well as certain risks of drug interactions from their publications.

        106 Andrea D. Furlan et al., Opioids for chronic noncancer pain: a meta-analysis of effectiveness and side effects, 174(11) Can. Med. Ass’n
        J. 1589-1594 (2006). This study revealed that efficacy studies do not typically include data on opioid addiction, such that, if
        anything, the data overstate effectiveness.
        107 Moreover, users of opioids had the highest increase in the number of headache days per month, scored significantly

        higher on the Migraine Disability Assessment (MIDAS), and had higher rates of depression, compared to non-opioid users.
        They also were more likely to experience sleepiness, confusion, and rebound headaches, and reported a lower quality of life
        than patients taking other medications.

                                                                           133


                                                                    139 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                          INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 141 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                  596.   Yet each of the following statements by Defendants, suggests that the long-term use of

        opioids improve patients’ function and quality of life, and that scientific evidence supports this claim.



        Actavis
                     a. Documents from a 2010 sales training indicate that Actavis trained its sales
                        force to instruct prescribers that “most chronic benign pain patients do have markedly improved
                          ability to function when maintained on chronic opioid therapy.” (Emphasis added.)

                     b. Documents from a 2010 sales training indicate that Actavis trained its sales force that increasing
                         and restoring function is an expected outcome of chronic Kadian therapy, including physical,
                         social, vocational, and recreational function.

                     c. Actavis distributed a product advertisement that claimed that use of Kadian to treat chronic pain
                         would allow patients to return to work, relieve “stress on your body and your mental health,” and
                         cause patients to enjoy their lives. The FDA warned Actavis that such claims were misleading,
                         writing: “We are not aware of substantial evidence or substantial clinical experience
                         demonstrating that the magnitude of the effect of the drug has in alleviating pain, taken together
                         with any drug-related side effects patients may experience . . . results in any overall positive
                         impact on a patient’s work, physical and mental functioning, daily activities, or enjoyment of
                         life.”108

                     d. Actavis sales representatives told prescribers in the City of Buffalo that prescribing Actavis’s
                        opioids would improve their patients’ ability to function and improve their quality of life.




        108Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to Doug Boothe, CEO, Actavis
        Elizabeth LLC (Feb. 18. 2010), available at
        http://www.fda.gov/Drugs/GuidanceComplianceRegulatoryInformation/EnforcementActivitiesbyFDA/WarningLettersa
        ndNoticeofViolationLetterstoPharmaceuticalCompanies/ucm259240.htm.

                                                             134


                                                        140 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 142 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 e. Cephalon sponsored the FSMB’s Responsible Opioid Prescribing (2007),
                    which taught that relief of pain itself improved patients’ function. Responsible
        Cephalon   Opioid Prescribing explicitly describes functional improvement as the goal of a
                    “long-term therapeutic treatment course.” Cephalon also spent $150,000 to
                    purchase copies of the book in bulk and distributed the book through its pain
                    sales force to 10,000 prescribers and 5,000 pharmacists.

                      f. Cephalon sponsored the American Pain Foundation’s Treatment Options: A
                          Guide for People Living with Pain (2007), which taught patients that opioids, when
                          used properly “give [pain patients] a quality of life we deserve.” The Treatment
                          Options guide notes that non-steroidal anti-inflammatory drugs have greater risks
                          associated with prolonged duration of use, but there was no similar warning for
                          opioids. APF distributed 17,200 copies in one year alone, according to its 2007
                          annual report. The publication is also currently available online.

                      g.      Cephalon sponsored a CME written by key opinion leader Dr. Lynn Webster,
                           titled Optimizing Opioid Treatment for Breakthrough Pain, which was offered online
                           by Medscape, LLC from September 28, 2007, to December 15, 2008.
                           The CME taught that Cephalon’s Actiq and Fentora improve patients’ quality of
                           life and allow for more activities when taken in conjunction with long- acting
                           opioids.

                      h.    Cephalon sales representatives told prescribers in the City of Buffalo that opioids
                           would increase patients’ ability to function and improve their quality of life.



        Endo          i. Endo sponsored a website, painknowledge.com, through APF and NIPC,
                            which, in 2009, claimed that with opioids, “your level of function should
                            improve; you may find you are now able to participate in activities of daily living,
                            such as work and hobbies, that you were not able to enjoy when your pain was
                            worse.” Endo continued to provide funding for this website through 2012, and
                            closely tracked unique visitors to it.

                     j. A CME sponsored by Endo, titled Persistent Pain in the Older Patient, taught that
                       chronic opioid therapy has been “shown to reduce pain and improve
                       depressive symptoms and cognitive functioning.”

                      k. Endo distributed handouts to prescribers that claimed that use of Opana ER to
                         treat chronic pain would allow patients to perform work as a chef. This flyer
                         also emphasized Opana ER’s indication without including equally prominent
                         disclosure of the “moderate to severe pain” qualification.109

                      l. Endo’s sales force distributed FSMB’s Responsible Opioid Prescribing (2007), which
                        taught that relief of pain itself improved patients’ function. Responsible Opioid
                        Prescribing explicitly describes functional improvement as the goal of a “long-term
                        therapeutic treatment course.”

                      m. Endo provided grants to APF to distribute Exit Wounds to veterans, which taught

        109FDA regulations require that warnings or limitations be given equal prominence in disclosure, and failure to do so
        constitutes “misbranding” of the product. 21 C.F.R. § 202.1(e)(3); see also 21 U.S.C. §331(a).

                                                                   135


                                                             141 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                             INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 143 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        Endo         that opioid medications “increase your level of functioning” (emphasis in the
                     original). Exit Wounds also omits warnings of the risk of interactions between
        Cont’d       opioids and benzodiazepines, which would increase fatality risk.
                     Benzodiazepines are frequently prescribed to veterans diagnosed with post-
                     traumatic stress disorder.

                  n. Endo sales representatives told prescribers in the City of Buffalo that opioids would
                     increase patients’ ability to function and improve their quality of life by helping
                     them become more physically active and return to work.


        Janssen   o. Janssen sponsored a patient education guide titled Finding Relief: Pain
                    Management for Older Adults (2009), which its personnel reviewed and approved,
                    and its sales force distributed. This guide features a man playing golf on the
                    cover and lists examples of expected functional improvement from opioids, like
                    sleeping through the night, returning to work, recreation, sex, walking, and
                    climbing stairs. The guide states as a “fact” that “opioids may make it easier for
                    people to live normally” (emphasis in the original). The myth/fact structure
                    implies authoritative backing for the claims that does not exist. The targeting of
                    older adults also ignored heightened opioid risks in this population.

                  p. Janssen sponsored, developed, and approved content of a website, Let’s Talk
                    Pain in 2009, acting in conjunction with the APF, AAPM, and ASPMN, whose
                    participation in Let’s Talk Pain Janssen financed and orchestrated. This website
                    featured an interview, which was edited by Janssen personnel, claiming that
                    opioids were what allowed a patient to “continue to function,” inaccurately
                    implying her experience would be representative.

                  q. Janssen provided grants to APF to distribute Exit Wounds to veterans, which
                      taught that opioid medications “increase your level of functioning” (emphasis in
                      the original). Exit Wounds also omits warnings of the risk of interactions between
                      opioids and benzodiazepines, which would increase fatality risk. Benzodiazepines
                      are frequently prescribed to veterans diagnosed with post-traumatic stress
                      disorder.

                  r. Janssen sales representatives told prescribers in the City of Buffalo that opioids would
                     increase patients’ ability to function and improve their quality of life by helping
                     them become more physically active and return to work.


        Purdue    s. Purdue ran a series of advertisements for OxyContin in 2012 in medical journals
                     titled “Pain vignettes,” which were case studies featuring patients, each with
                     pain conditions persisting over several months, recommending OxyContin for
                     each. One such patient, “Paul,” is described as a “54-year- old writer with
                     osteoarthritis of the hands,” and the vignettes imply that an OxyContin
                     prescription will help him work more effectively.

                  t. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its
                     Management, which inaccurately claimed that “multiple clinical studies” had
                    shown that opioids are effective in improving daily function, psychological
                    health, and health-related quality of life for chronic pain patients.” The sole

                                                             136


                                                       142 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 144 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        Purdue          reference for the functional improvement claim noted the absence of long-term
                        studies and actually stated: “For functional outcomes, the other analgesics were
        Cont’d            significantly more effective than were opioids.” The Policymaker’s Guide is still
                          available online.

                    u. Purdue sponsored APF’s Treatment Options: A Guide for People Living with Pain
                        (2007), which counseled patients that opioids, when used properly, “give [pain
                        patients] a quality of life we deserve.” APF distributed 17,200 copies in one year
                        alone, according to its 2007 annual report. The guide is currently available
                        online.

                    v. Purdue sponsored APF’s Exit Wounds (2009), which taught veterans that opioid
                      medications “increase your level of functioning.” Exit Wounds also omits
                      warnings of the risk of interactions between opioids and benzodiazepines, which
                      would increase fatality risk. Benzodiazepines are frequently prescribed to
                      veterans diagnosed with post-traumatic stress disorder.

                    w. Purdue sponsored the FSMB’s Responsible Opioid Prescribing (2007), which taught
                       that relief of pain itself improved patients’ function. Responsible Opioid
                      Prescribing explicitly describes functional improvement as the goal of a “long-
                       term therapeutic treatment course.” Purdue also spent over $100,000 to
                       support distribution of the book.

                    x. Purdue sales representatives told prescribers in the City of Buffalo that opioids
                      would increase patients’ ability to function and improve their quality of life.




           2. Defendants and Their Third-Party Allies Concealed the Truth About the Risk of
           Addiction from Long-Term Opioid Use

                 597.     The fraudulent representation that opioids are rarely addictive is central to Defendants’

        scheme. To reach chronic pain patients Defendants, and the Front Groups and KOLs that they

        directed, assisted, and collaborated with, had to overcome doctors’ legitimate fears that opioids would

        addict their patients. The risk of addiction is an extremely weighty risk—condemning patients to,

        among other things, dependence, compulsive use, haziness, a lifetime of battling relapse, and a

        dramatically heightened risk of serious injury or death. But for Defendants’ campaign to convince




                                                                 137


                                                           143 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 145 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        doctors otherwise, finding benefits from opioid use for common chronic pain conditions sufficient to

        justify that risk would have, and previously had, posed a nearly insurmountable challenge.

               598.    Through their well-funded, comprehensive marketing efforts, Defendants and their

        KOLs and Front Groups were able to change prescriber perceptions despite the well-settled historical

        understanding and clear evidence that opioids taken long-term are often addictive. Defendants and

        their third-party partners: (a) brazenly maintained that the risk of addiction for patients who take

        opioids long-term was low; and (b) omitted the risk of addiction and abuse from the list of adverse

        outcomes associated with chronic opioid use, even though the frequency and magnitude of the risk—

        and Defendants’ own labels—compelled disclosure.

               599.    Further, in addition to falsely claiming opioids had low addiction risk or omitting

        disclosure of the risk of addiction altogether, Defendants employed language that conveyed to

        prescribers that the drugs had lower potential for abuse and addiction. Further, in addition to making

        outright misrepresentations about the risk of addiction, or failing to disclose that serious risk at all,

        Defendants used code words that conveyed to prescribers that their opioid was less prone to abuse

        and addiction. For instance, sales representatives for Actavis, Endo, Janssen, and Purdue promoted

        their drugs as having “steady-state” properties with the intent and expectation that prescribers would

        understand this to mean that their drugs caused less of a rush or a feeling of euphoria, which can

        trigger abuse and addiction. Further, Endo actively promoted its reformulated Opana ER on the basis

        that it was “designed to be crush-resistant,” suggesting both (a) that Endo had succeeded in making

        the drug harder to adulterate, and (b) that it was less addictive, in consequence. In fact, however, Endo

        knew that “the clinical significance of INTAC Technology or its impact on abuse/misuse has not been

        established for Opana ER” and that Opana ER could still be ground and cut into small pieces by those

        looking to abuse the drug. In the same vein, Janssen denied that Nucynta ER was an opioid and

        claimed that it was not addictive, and Purdue claimed that its opioids were not favored by addicts and


                                                          138


                                                     144 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 146 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        did not produce a buzz, all of which falsely suggested that its opioids were less likely to be abused or

        addictive.

                600.     Each of the following was created with the expectation that, by instructing patients and

        prescribers that addiction rates are low and that addiction is unlikely when opioids are prescribed for

        pain, doctors would prescribe opioids to more patients. For example, one publication sponsored

        exclusively by Purdue—APF’s 2011 A Policymaker’s Guide to Understanding Pain & Its Management—

        claimed that opioids are not prescribed often enough because of “misconceptions about opioid

        addiction.”110

                601.     Acting directly or with and through third parties, each of the Defendants claimed that

        the potential for addiction from its drugs was relatively small, or non-existent, even though there was

        no scientific evidence to support those claims, and the available research contradicted them. A recent

        literature survey found that while ranges of “problematic use” of opioids ranged from <1% to 81%, 111

        abuse averages between 21% and 29% and addiction between 8% and 12%.112 These estimates are well

        in line with Purdue’s own studies, showing that between 8% and 13% of OxyContin patients became

        addicted, but on which Purdue chose not to rely, instead citing the Porter-Jick letter.

                602.     The FDA has found that 20% of opioid patients use two or more pharmacies, 26%

        obtain opioids from two or more prescribers, and 16.5% seek early refills—all potential “red flags” for

        abuse or addiction.113 The FDA in fact has ordered manufacturers of long-acting opioids to “[c]onduct

        one or more studies to provide quantitative estimates of the serious risks of misuse, abuse, addiction,




        110 http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf (accessed May 30, 2017).
        111 Cited for the low end of that range was the 1980 Porter-Jick letter in the New England Journal of Medicine.
        112 Kevin Vowels et al., Rates of opioid misuse, abuse, and addiction in chronic pain: a systematic

        review and data synthesis, 156 PAIN 569-76 (April 2015).
        113 Len Paulozzi, M.D., “Abuse of Marketed Analgesics and Its Contribution to the National Problem of Drug Abuse,”

        available at http://www.fda.gov/downloads/AdvisoryCommittees/
        CommitteesMeetingMaterials/Drugs/AnestheticAndLifeSupportDrugsAdvisoryCommittee/UCM233244.pdf (accessed
        May 30, 2017).

                                                                139


                                                           145 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                              INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 147 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        overdose and death associated with long-term use of opioid analgesics for management of chronic

        pain,” in recognition of the fact that it found “high rates of addiction” in the medical literature.114

                603.     Of course, the significant (and growing) incidence of abuse, misuse, and addiction to

        opioids is also powerful evidence that Defendants’ statements regarding the low risk of addiction were,

        and are, untrue. This was well-known to Defendants who had access to sales data and reports, adverse

        event reports, federal abuse and addiction-related surveillance data, and other sources that

        demonstrated the widening epidemic of opioid abuse and addiction.

                604.     Acting directly or through and with third parties, each of the Defendants claimed that

        the potential for addiction even from long-term use of its drugs was relatively small, or non- existent,

        despite the fact that the contention was false and there was no scientific evidence to support it.

        Examples of these misrepresentations are laid out below:

        Actavis           a.   Documents from a 2010 sales training indicate that Actavis trained its sales force that
                               long-acting opioids were less likely to produce addiction than short-acting opioids,
                               although there is no evidence that either form of opioid is less addictive or that any
                               opioids can be taken long-term without the risk of addiction.

                          b. Actavis had a patient education brochure distributed in 2007 that claimed addiction is
                             possible, but it is “less likely if you have never had an addiction problem.” Although the
                             term “less likely” is not defined, the overall presentation suggests the risk is so low as
                             not to be a worry.

                          c. Kadian sales representatives told prescribers in the City of Buffalo that Kadian was
                             “steady state” and had extended release mechanisms, the implication of which was that
                             it did not produce a rush or euphoric effect, and therefore was less addictive and less
                             likely to be abused.

                          d. Kadian sales representatives told prescribers in the City of Buffalo that the contents of
                             Kadian could not be dissolved in water if the capsule was opened, implying that Kadian
                             was less likely to be abused—and thereby less addictive—than other opioids.

                          e. Kadian sales representatives omitted any discussion of addiction risks related to
                               Actavis’s drugs to City prescribers.


        114September 10, 2013 letter from Bob Rappaport, M.D., to NDA applicants of ER/LA opioid analgesics, available at
        http://www.fda.gov/downloads/Drugs/DrugSafety/InformationbyDrugClass/
        UCM367697.pdf (accessed May 30, 2017).; Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to
        Andrew Kolodny, M.D., Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10,
        2013).

                                                                140


                                                          146 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                               INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 148 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        Cephalon          f.    Cephalon sponsored and facilitated the development of a guidebook, Opioid
                                Medications and REMS: A Patient’s Guide, which claims, among other things, that
                                “patients without a history of abuse or a family history of abuse do not commonly
                                become addicted to opioids.”

                          g. Cephalon sponsored APF’s Treatment Options: A Guide for People Living with Pain
                             (2007), which taught that addiction is rare and limited to extreme cases of
                             unauthorized dose escalations, obtaining opioids from multiple sources, or theft.

                          h. Cephalon sales representatives omitted any discussion of addiction risks related to
                             Cephalon’s drugs to City prescribers.


        Endo         i.        Endo trained its sales force in 2012 that use of long-acting opioids resulted in increased
                               patient compliance, without any supporting evidence.

                     j.        Endo’s advertisements for the 2012 reformulation of Opana ER claimed it was designed to
                               be crush resistant, in a way that conveyed that it was less likely to be abused. This claim was
                               false; the FDA warned in a May 10, 2013 letter that there was no evidence Endo’s design
                               “would provide a reduction in oral, intranasal or intravenous abuse” and Endo’s “post-
                               marketing data submitted are insufficient to support any conclusion about the overall or
                               route-specific rates of abuse.” Further, Endo instructed its sales representatives to repeat
                               this claim about “design,” with the intention of conveying Opana ER was less subject to
                               abuse.

                     k. Endo sponsored a website, painknowledge.com, through APF and NIPC, which, in 2009,
                        claimed that: “[p]eople who take opioids as prescribed usually do not become addicted.”
                        Although the term “usually” is not defined, the overall presentation suggests the risk is so
                        low as not to be a concern. The language also implies that, as long as a prescription is
                        given, opioid use will not become problematic. Endo continued to provide funding for
                        this website through 2012, and closely tracked unique visitors to it.

                     l.        Endo sponsored a website, PainAction.com, which stated “Did you know? Most chronic
                               pain patients do not become addicted to the opioid medications that are prescribed for
                               them.”

                     m. Endo sponsored CMEs published by APF’s NIPC, of which Endo was the sole funder,
                        titled Persistent Pain in the Older Adult and Persistent Pain in the Older Patient. These CMEs
                        claimed that opioids used by elderly patients present “possibly less potential for abuse
                        than in younger patients[,]” which lacks evidentiary support and deceptively minimizes the
                        risk of addiction for elderly patients.

                     n.         Endo distributed an education pamphlet with the Endo logo titled Living with Someone with
                               Chronic Pain, which inaccurately minimized the risk of addiction: “Most health care
                               providers who treat people with pain agree that most people do not develop an addiction
                               problem.”

                     o. Endo distributed a patient education pamphlet edited by key opinion leader Dr. Russell
                        Portenoy titled Understanding Your Pain: Taking Oral Opioid Analgesics. It claimed that
                        “[a]ddicts take opioids for other reasons [than pain relief], such as unbearable emotional
                        problems.” This implies that pain patients prescribed opioids will not become addicted,


                                                                141


                                                          147 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 149 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        Endo              which is unsupported and untrue. Endo contracted with AGS to produce a CME
                          promoting the 2009 guidelines for the Pharmacological Management of Persistent Pain in
        Cont’d.           Older Persons. These guidelines falsely claim that “the risks [of addiction] are exceedingly
                          low in older patients with no current or past history of substance abuse.” None of the
                          references in the guidelines corroborates the claim that elderly patients are less likely to
                          become addicted to opioids, and there is no such evidence. Endo was aware of the AGS
                          guidelines’ content when it agreed to provide this funding, and AGS drafted the guidelines
                          with the expectation it would seek drug company funding to promote them after their
                          completion.

                     p. Endo sales representatives told prescribers in the City of Buffalo that its drugs were
                        “steady state,” the implications of which was that they did not produce a rush or euphoric
                        effect, and therefore were less addictive and less likely to be abused.

                     q. Endo provided grants to APF to distribute Exit Wounds (2009) to veterans, which taught
                        that “[l]ong experience with opioids shows that people who are not predisposed to
                        addiction are very unlikely to become addicted to opioid pain medications.” Although the
                        term “very unlikely” is not defined, the overall presentation suggests that the risk is so low
                        as not to be a concern.

                     r.   Endo sales representatives omitted discussion of addiction risks related to Endo’s drugs.


        Janssen      s.   Janssen sponsored a patient education guide titled Finding Relief: Pain Management for Older
                          Adults (2009), which its personnel reviewed and approved and which its sales force
                          distributed. This guide described a “myth” that opioids are addictive, and asserts as fact
                          that “[m]any studies show that opioids are rarely addictive when used properly for the
                          management of chronic pain.” Although the term “rarely” is not defined, the overall
                          presentation suggests the risk is so low as not to be a concern. The language also implies
                          that as long as a prescription is given, opioid use is not a problem.

                     t.   Janssen contracted with AGS to produce a CME promoting the 2009 guidelines for the
                          Pharmacological Management of Persistent Pain in Older Persons. These guidelines falsely
                          claim that “the risks [of addiction] are exceedingly low in older patients with no
                          current or past history of substance abuse.” The study supporting this assertion does not
                          analyze addiction rates by age and, as already noted, addiction remains a significant risk
                          for elderly patients. Janssen was aware of the AGS guidelines’ content when it agreed to
                          provide this funding, and AGS drafted the guidelines with the expectation it would seek
                          drug company funding to promote them after their completion.

                     u. Janssen provided grants to APF to distribute Exit Wounds (2009) to veterans, which
                        taught that [l]ong experience with opioids shows that people who are not predisposed to
                        addiction are very unlikely to become addicted to opioid pain medications.” Although the
                        term “very unlikely” is not defined, the overall presentation suggests the risk is so low as
                        not to be a concern.

                     v. Janssen currently runs a website, Prescriberesponsibly.com (last modified July 2, 2015), which
                        claims that concerns about opioid addiction are “overstated.”

                     w. A June 2009 Nucynta Training module warns Janssen’s sales force that physicians are
                        reluctant to prescribe controlled substances like Nucynta, but this reluctance is unfounded

                                                          142


                                                     148 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                                INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 150 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        Janssen                    because “the risks . . . are much smaller than commonly believed.”

        Cont’d.               x. Janssen sales representatives told prescribers in the City of Buffalo that its drugs were
                                 “steady state,” the implication of which was that they did not produce a rush or euphoric
                                 effect, and therefore were less addictive and less likely to be abused.

                              y. Janssen sales representatives told prescribers in the City of Buffalo that Nucynta and
                                 Nucynta ER were “not opioids,” implying that the risks of addiction and other adverse
                                 outcomes associated with opioids were not applicable to Janssen’s drugs. In truth,
                                 however, as set out in Nucynta’s FDA-mandated label, Nucynta “contains tapentadol, an
                                 opioid agonist and Schedule II substance with abuse liability similar to other opioid
                                 agonists, legal or illicit.”

                              z. Janssen sales representatives falsely told prescribers that Duragesic had anti abuse
                                 properties when it had none.

                              aa. Janssen’s sales representatives told prescribers in the City of Buffalo that Nucynta’s
                                  unique properties eliminated the risk of addiction associated with the drug.

                              bb. Janssen sales representatives omitted discussion of addiction risks related to Janssen’s
                                  drugs.



        Purdue                cc. Purdue published a prescriber and law enforcement education pamphlet in 2011 entitled
                                  Providing Relief, Preventing Abuse, which under the heading, “Indications of Possible Drug
                                  Abuse,” shows pictures of the stigmata of injecting or snorting opioids—skin popping,
                                  track marks, and perforated nasal septa. In fact, opioid addicts who resort to these
                                  extremes are uncommon; the far more typical reality is patients who become dependent
                                  and addicted through oral use. 115 Thus, these misrepresentations wrongly reassure
                                  doctors that, as long as they do not observe those signs, they need not be concerned that
                                  their patients are abusing or addicted to opioids.

                              dd. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its Management,
                                  which inaccurately claimed that less than 1% of children prescribed opioids will become
                                  addicted. This publication is still available online. This publication also asserted that pain is
                                  undertreated due to “misconceptions about opioid addiction.”

                              ee. Purdue sponsored APF’s Treatment Options: A Guide for People Living with Pain (2007), which
                                  asserted that addiction is rare and limited to extreme cases of unauthorized dose
                                  escalations, obtaining opioids from multiple sources, or theft.

                              ff. A Purdue-funded study with a Purdue co-author claimed that “evidence that the risk of
                                  psychological dependence or addiction is low in the absence of a history of substance
                                  abuse.”116 The study relied only on the Porter-Jick letter to the editor concerning a chart
                                  review of hospitalized patients, not patients taking Purdue’s long-acting, take-home opioid.

        115 Purdue itself submitted briefing materials in October 2010 to a meeting of the FDA’s Joint Meeting of the Anesthetic
        and Life Support Drugs Advisory Committee and the Drug Safety and Risk Management Advisory Committee in which it
        stated that OxyContin was used non-medically by injection 4-17% of the time.
        116 C. Peter N. Watson et al., Controlled-release oxycodone relieves neuropathic pain: a randomized controlled trial I painful diabetic

        neuropathy, 105 Pain 71 (2003).

                                                                          143


                                                                   149 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                             INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 151 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        Purdue                Although the term “low” is not defined, the overall presentation suggests the risk is so low
                              as not to be a concern.
        Cont’d.
                          gg. Purdue contracted with AGS to produce a CME promoting the 2009 guidelines for the
                              Pharmacological Management of Persistent Pain in Older Persons. These guidelines falsely claim
                              that “the risks [of addiction] are exceedingly low in older patients with no current or past
                              history of substance abuse.” None of the references in the guidelines corroborates the
                              claim that elderly patients are less likely to become addicted to opioids and the claim is, in
                              fact, untrue. Purdue was aware of the AGS guidelines’ content when it agreed to provide
                              this funding, and AGS drafted the guidelines with the expectation it would seek drug
                              company funding to promote them after their completion.

                          hh. Purdue sponsored APF’s Exit Wounds (2009), which counseled veterans that “[l]ong
                              experience with opioids shows that people who are not predisposed to addiction are very
                              unlikely to become addicted to opioid pain medications.” Although the term “very
                              unlikely” is not defined, the overall presentation suggests it is so low as not to be a worry.

                          ii. Purdue sales representatives told prescribers in the City of Buffalo that its drugs were
                              “steady state,” the implication of which was that they did not produce a rush or euphoric
                              effect, and therefore were less addictive and less likely to be abused.
                          jj. Purdue sales representatives told prescribers in the City of Buffalo that Butrans has a lower
                              abuse potential than other drugs because it was essentially tamper- proof and, after a
                              certain point, patients no longer experience a “buzz” from increased dosage.

                          kk. Advertisements that Purdue sent to prescribers in the City of Buffalo stated that
                              OxyContin ER was less likely to be favored by addicts, and, therefore, less likely to be
                              abused or diverted, or result in addiction.

                          ll. Purdue sales representatives omitted discussion of addiction risk related to
                                  Purdue’s drugs.



                  605.   In addition to denying or minimizing the risk of addiction and abuse generally,

        Defendants also falsely claimed that their particular drugs were safer, less addictive, and less likely to be

        abused or diverted than their competitors’ or predecessor drugs. In making these claims, Defendants

        said or implied that because their drug had a “steady-state” and did not produce peaks and valleys,

        which cause drug-seeking behavior—either to obtain the high or avoid the low—it was less likely to be

        abused or addicting. Endo also asserted in particular that, because a reformulation of Opana ER was

        (or was designed to be) abuse-deterrent or tamper-resistant, patients were less likely to become

        addicted to it. Defendants had no evidence to support any of these claims, which, by FDA regulation,



                                                              144


                                                         150 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 152 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        must be based on head-to-head trials; 117 the claims also were false and misleading in that they

        misrepresented the risks of both the particular drug and opioids as a class.

                 606.     Further, rather than honestly disclose the risk of addiction, Defendants, and the third

        parties they directed and assisted and whose materials they distributed, attempted to portray those who

        were concerned about addiction as unfairly denying treatment to needy patients. To increase pressure

        on doctors to prescribe chronic opioid therapy, Defendants turned the tables; it was doctors who fail

        to treat their patients’ chronic pains with opioids—not doctors who cause their patients to become

        addicted to opioids—who are failing their patients (and subject to discipline). Defendants and their

        third-party allies claimed that purportedly overblown worries about addiction cause pain to be under-

        treated and opioids to be over-regulated and under-prescribed. This mantra of under-treated pain and

        under-used drugs reinforced Defendants’ messages that the risks of addiction and abuse were not

        significant and were overblown.

                 607.     For example, Janssen’s website, Let’s Talk Pain, warns in a video posted online that

        “strict regulatory control has made many physicians reluctant to prescribe opioids. The unfortunate

        casualty in all of this is the patient, who is often undertreated and forced to suffer in silence.” The

        program goes on to say: “Because of the potential for abusive and/or addictive behavior, many

        healthcare professionals have been reluctant to prescribe opioids for their patients . . . . This

        prescribing environment is one of many barriers that may contribute to the undertreatment of pain, a

        serious problem in the United States.”

                 608.     In the same vein, a Purdue website called In the Face of Pain complains, under the

        heading of “Protecting Access,” that, through at least mid-2013, policy governing the prescribing of

        opioids was “at odds with” best medical practices by “unduly restricting the amounts that can be

        prescribed and dispensed”; “restricting access to patients with pain who also have a history of
        117See Guidance for Industry, “Abuse-Deterrent Opioids—Evaluation and Labeling,” April 2015 (describing requirements for
        premarket and postmarket studies).

                                                                  145


                                                            151 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 153 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        substance abuse”; and “requiring special government-issued prescription forms only for the

        medications that are capable of relieving pain that is severe.” This unsupported and untrue rhetoric

        aims to portray doctors who do not prescribe opioids as uncaring, converting their desire to relieve

        patients’ suffering into a mandate to prescribe opioids.

            3. Defendants and Their Third-Party Allies Misrepresented that Addiction Risk Can Be
            Avoided or Managed

                609.    To this day, defendants each continue to maintain that most patients can safely take

        opioids long-term for chronic pain without becoming addicted. Presumably only to explain why

        doctors encounter so many patients addicted to opioids, Defendants and their third-party allies have

        come to admit that some patients could become addicted, but that doctors can avoid or manage that

        risk by using screening tools or questionnaires. These tools, they say, identify those with higher

        addiction risks (stemming from personal or family histories of substance abuse, mental illness, or

        abuse) so that doctors can more closely monitor patients at greater risk of addiction.

                610.    There are three fundamental flaws in these assurances that doctors can identify and

        manage the risk of addiction. First, there is no reliable scientific evidence that screening works to

        accurately predict risk or reduce rates of addiction. Second, there is no reliable scientific evidence that

        high-risk or addicted patients can take opioids long-term without triggering addiction, even with

        enhanced monitoring and precautions. Third, there is no reliable scientific evidence that patients

        without these red flags are necessarily free of addiction risk.

                611.    Addiction is difficult to predict on a patient-by-patient basis, and there are no reliable,

        validated tools to do so. A recent Evidence Report by the Agency for Healthcare Research and Quality

        (“AHRQ”), which “systematically review[ed] the current evidence on long-term opioid therapy for

        chronic pain” identified “[n]o study” that had “evaluated the effectiveness of risk mitigation strategies,

        such as use of risk assessment instruments, opioid management plans, patient education, urine drug



                                                            146


                                                       152 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                         INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 154 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        screening, prescription drug monitoring program data, monitoring instruments, more frequent

        monitoring intervals, pill counts, or abuse- deterrent formulations on outcomes related to overdose,

        addiction, abuse or misuse.”118 Furthermore, attempts to treat high-risk patients, such as those who

        have a documented predisposition to substance abuse, by resorting to patient contracts, more frequent

        refills, or urine drug screening are not proven to work in the real world, if busy doctors even in fact

        attempt them.

                     612.   Most disturbingly, despite the widespread use of screening tools, patients with past

        substance use disorders—which every tool rates as a risk factor—receive, on average, higher doses of

        opioids.

                     613.   Each Defendant claimed that the risk of addiction could be avoided or managed,

        claims that are deceptive and without scientific support:

              Actavis          a.   Documents from a 2010 sales training indicate that Actavis trained its sales force that
                                    prescribers can use risk screening tools to limit the development of addiction.


              Cephalon         b. Cephalon sponsored APF’s Treatment Options: A Guide for People Living with Pain (2007),
                                  which taught patients that “opioid agreements” between doctors and patients can
                                  “ensure that you take the opioid as prescribed.”

              Endo             c. Endo paid for a 2007 supplement 119 available for continuing education credit in the
                                  Journal of Family Practice. This publication, titled Pain Management Dilemmas in
                                  Primary Care: Use of Opioids, recommended screening patients using tools like the
                                  Opioid Risk Tool or the Screener and Opioid Assessment for Patients with Pain, and
                                  advised that patients at high risk of addiction could safely (e.g., without becoming
                                  addicted) receive chronic opioid therapy using a “maximally structured approach”
                                  involving toxicology screens and pill counts.

              Purdue           d. Purdue’s unbranded website, In the Face of Pain (inthefaceofpain.com) states that
                                  policies that “restrict[] access to patients with pain who also have a history of substance
                                  abuse” and “requiring special government-issued prescription forms for the only




        118 The Effectiveness and Risks of Long-term Opioid Treatment of Chronic Pain, Agency for Healthcare Res. & Quality (September
        19, 2014).
        119 The Medical Journal, The Lancet found that all of the supplement papers it received failed peer-review. Editorial, “The

        Perils of Journal and Supplement Publishing,” 375 The Lancet 9712 (347) 2010.

                                                                      147


                                                                153 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                            INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 155 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




              Purdue              medications that are capable of relieving pain that is severe” are “at odds with” best
                                  medical practices.120
              Cont’d           e. Purdue sponsored a 2012 CME program taught by a KOL titled Chronic Pain
                                  Management and Opioid Use: Easing Fears, Managing Risks, and Improving Outcomes.
                                  This presentation recommended that use of screening tools, more frequent refills, and
                                  switching opioids could treat a high-risk patient showing signs of potentially addictive
                                  behavior.

                               f.   Purdue sponsored a 2011 webinar taught by Dr. Lynn Webster, titled Managing
                                    Patient’s Opioid Use: Balancing the Need and Risk. This publication taught prescribers
                                    that screening tools, urine tests, and patient agreements have the effect of preventing
                                    “overuse of prescriptions” and “overdose deaths.”

                               g. Purdue sales representatives told prescribers in the City of Buffalo that screening tools
                                  can be used to select patients appropriate for opioid therapy and to manage the risks of
                                  addiction.


               4. Defendants and Their Third-Party Allies Created Confusion By Promoting the
               Misleading Term “Pseudoaddiction.”

                  614.     Defendants and their third-party allies developed and disseminated each of the

        following misrepresentations with the intent and expectation that, by instructing patients and

        prescribers that signs of addiction are actually the product of untreated pain, doctors would prescribe

        opioids to more patients and continue to prescribing them, and patients would continue to use opioids

        despite signs that the patient was addicted. The concept of “pseudoaddiction” was coined by Dr.

        David Haddox, who went to work for Purdue, and popularized by Dr. Russell Portenoy, who

        consulted for Cephalon, Endo, Janssen, and Purdue. Much of the same language appears in other

        Defendants’ treatment of this issue, highlighting the contrast between “undertreated pain” and “true

        addiction,” as if patients could not experience both. As KOL Dr. Lynn Webster wrote:

        “[Pseudoaddiction] obviously became too much of an excuse to give patients more medication... It

        lead us down a path that caused harm. It is already something we are debunking as a concept.”121




        120 See In the Face of Pain Fact Sheet: Protecting Access to Pain Treatment, Purdue Pharma L.P. (Resources verified Mar. 2012),
        www.inthefaceofpain.com/content/uploads/2011/12/factsheet_ProtectingAccess.pdf (accessed May 30, 2017).
        121 John Fauber & Ellen Gabler, Networking Fuels Painkiller Boom, Milwaukee Wisc. J. Sentinel (Feb.19, 2012).



                                                                       148


                                                                 154 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                             INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 156 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                  615.   Each of the publications and statements below falsely states or suggests that the

        concept of “pseudoaddiction” is substantiated by scientific evidence and accurately describes the

        condition of patients who only need, and should be treated with, more opioids:


        Actavis           a.   Documents from a 2010 sales training indicate that Actavis trained its sales force to
                               instruct physicians that aberrant behaviors like self-escalation of doses constituted
                               “pseudoaddiction.”


        Cephalon          b. Cephalon sponsored FSMB’s Responsible Opioid Prescribing (2007), which taught that
                             behaviors such as “requesting drugs by name,” “demanding or manipulative behavior,”
                             seeing more than one doctor to obtain opioids, and hoarding are all signs of
                             “pseudoaddiction.” Cephalon also spent $150,000 to purchase copies of the book in bulk
                             and distributed it through its pain sales force to 10,000 prescribers and 5,000 pharmacists.



        Endo              c. Endo distributed copies of a book by KOL Dr. Lynn Webster entitled Avoiding Opioid
                             Abuse While Managing Pain (2007). Endo’s internal planning documents describe the
                             purpose of distributing this book as to “[i]ncrease the breadth and depth of the Opana ER
                             prescriber base.” The book claims that when faced with signs of aberrant behavior, the
                             doctor should regard it as “pseudoaddiction” and thus, increasing the dose in most cases . . .
                             should be the clinician’s first response.” (emphasis added).

                          d. Endo spent $246,620 to buy copies of FSMB’s Responsible Opioid Prescribing (2007), which
                             was distributed by Endo’s sales force. This book asserted that behaviors such as
                             “requesting drugs by name,” “demanding or manipulative behavior,” seeing more than
                             one doctor to obtain opioids, and hoarding, are all signs of “pseudoaddiction.”




        Janssen           e. From 2009 to 2011 Janssen’s website, Let’s Talk Pain, stated that “pseudoaddiction . . .
                             refers to patient behaviors that may occur when pain is under-treated” and that
                             “[p]seudoaddiction is different from true addiction because such behaviors can be resolved
                             with effective pain management.” (emphasis added).

        Purdue            f.   Purdue published a prescriber and law enforcement education pamphlet in 2011 entitled
                               Providing Relief, Preventing Abuse, which described “pseudoaddiction” as a concept that
                               “emerged in the literature to describe the inaccurate interpretation of [drug-seeking
                               behaviors] in patients who have pain that has not been effectively treated.”

                          g. Purdue distributed to physicians, at least as of November 2006, and posted on its
                             unbranded website, Partners Against Pain, a pamphlet copyrighted 2005 and titled Clinical
                             Issues in Opioid Prescribing. This pamphlet included a list of conduct, including “illicit drug
                             use and deception” it defined as indicative of “pseudoaddiction” or untreated pain. It also
                             states: “Pseudoaddiction is a term which has been used to describe patient behaviors that
                             may occur when pain is undertreated. ... Even such behaviors as illicit drug use and deception

                                                              149


                                                         155 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                             INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 157 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        Purdue                can occur in the patient’s efforts to obtain relief. Pseudoaddiction can be distinguished from
                              true addiction in that the behaviors resolve when the pain is effectively treated.” (Emphasis
        Cont’d                added.)

                         h. Purdue sponsored FSMB’s Responsible Opioid Prescribing (2007), which taught that behaviors
                            such as “requesting drugs by name, “demanding or manipulative behavior,” seeing more
                            than one doctor to obtain opioids, and hoarding, are all signs of “pseudoaddiction.”
                            Purdue also spent over $100,000 to support distribution of the book.

                         i.   Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its Management, which
                              states: “Pseudo-addiction describes patient behaviors that may occur when pain is
                              undertreated. . . . Pseudo-addiction can be distinguished from true addiction in that this
                              behavior ceases when pain is effectively treated.” (Emphasis added.)



            5. Defendants and Their Third-Party Allies Claimed Withdrawal is Simply Managed

                 616.   Defendants and their third-party allies promoted the false and misleading messages

        below with the intent and expectation that, by misrepresenting the difficulty of withdrawing from

        opioids, prescribers and patients would be more likely to start chronic opioid therapy and would fail to

        recognize the actual risk of addiction.

                 617.   In an effort to underplay the risk and impact of addiction, Defendants and their third-

        party allies frequently claim that, while patients become “physically” dependent on opioids, physical

        dependence can be addressed by gradually tapering patients’ doses to avoid the adverse effects of

        withdrawal. They fail to disclose the extremely difficult and painful effects that patients can experience

        when they are removed from opioids—effects that also make it less likely that patients will be able to

        stop using the drugs.

                 618.   In reality, withdrawal is prevalent in patients after more than a few weeks of therapy.

        Common symptoms of withdrawal include: severe anxiety, nausea, vomiting, headaches, agitation,

        insomnia, tremors, hallucinations, delirium, and pain. Some symptoms may persist for months, or even

        years, after a complete withdrawal from opioids, depending on how long the patient had been using




                                                              150


                                                         156 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                             INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 158 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        opioids. Withdrawal symptoms trigger a feedback loop that drives patients to seek opioids,

        contributing to addiction.

                  619.    Each of the publications and statements below falsely states or suggests that

        withdrawal from opioids was not a problem and they should not be hesitant about prescribing or using

        opioids:

        Actavis          a.   Documents from a 2010 sales training indicate that Actavis trained its sales force that
                              discontinuing opioid therapy can be handled “simply” and that it can be done at home.
                              Actavis’s sales representative training claimed opioid withdrawal would take only a week,
                              even in addicted patients.

        Endo             b. A CME sponsored by Endo, titled Persistent Pain in the Older Adult, taught that withdrawal
                            symptoms can be avoided entirely by tapering the dose by 10-20% per day for ten days.



        Janssen          c. A Janssen PowerPoint presentation used for training its sales representatives titled “Selling
                            Nucynta ER” indicates that the “low incidence of withdrawal symptoms” is a “core message”
                            for its sales force. This message is repeated in numerous Janssen training materials between
                            2009 and 2011. The studies supporting this claim did not describe withdrawal symptoms in
                            patients taking Nucynta ER beyond 90 days or at high doses and would therefore not be
                            representative of withdrawal symptoms in the chronic pain population. Patients on opioid
                            therapy long-term and at high doses will have a harder time discontinuing the drugs and are
                            more likely to experience withdrawal symptoms. In addition, in claiming a low rate of
                            withdrawal symptoms, Janssen relied upon a study that only began tracking withdrawal
                            symptoms in patients two to four days after discontinuing opioid use; Janssen knew or should
                            have known that these symptoms peak earlier than that for most patients. Relying on data
                            after that initial window painted a misleading picture of the likelihood and severity of
                            withdrawal associated with chronic opioid therapy. Janssen also knew or should have known
                            that the patients involved in the study were not on the drug long enough to develop rates of
                            withdrawal symptoms comparable to rates of withdrawal suffered by patients who use
                            opioids for chronic pain—the use for which Janssen promoted Nucynta ER.

                         d. Janssen sales representatives told prescribers in the City of Buffalo that patients on Janssen’s
                            drugs were less susceptible to withdrawal than those on other opioids.




                                                               151


                                                          157 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 159 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        Purdue          e. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its Management, which
                           taught that “Symptoms of physical dependence can often be ameliorated by gradually
                           decreasing the dose of medication during discontinuation,” but did not disclose the
                           significant hardships that often accompany cessation of use.

                        f.   Purdue sales representatives told prescribers in the City of Buffalo that the effects of
                             withdrawal from opioid use can be successfully managed.

                        g. Purdue sales representatives told prescribers in the City of Buffalo that the potential for
                           withdrawal on Butrans was low due to Butrans’ low potency and its extended release
                           mechanism.




           6. Defendants and Their Third-Party Allies Misrepresented that Increased Doses Pose No
           Significant Additional Risks

                 620.     Each of the following misrepresentations was created with the intent and expectation

        that, by misrepresenting and failing to disclose the known risks of high dose opioids, prescribers and

        patients would be more likely to continue to prescribe and use opioids, even when they were not

        effective in reducing patients’ pain, and not to discontinue opioids even when tolerance required them

        to reach even higher doses.

                 621.     Defendants and their third-party allies claimed that patients and prescribers could

        increase doses of opioids indefinitely without added risk, even when pain was not decreasing or when

        doses had reached levels that were “frighteningly high,” suggesting that patients would eventually reach

        a stable, effective dose. Each of Defendants’ claims also omitted warnings of increased adverse effects

        that occur at higher doses, and misleadingly suggested that there was no greater risk to higher dose

        opioid therapy.

                 622.     These claims are false. Patients receiving high doses of opioids as part of long-term

        opioid therapy are three to nine times more likely to suffer an overdose from opioid-related causes

        than those on low doses. As compared to available alternative pain remedies, scholars have suggested

        that tolerance to the respiratory depressive effects of opioids develops at a slower rate than tolerance



                                                            152


                                                        158 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                              INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 160 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        to analgesic effects. Accordingly, the practice of continuously escalating doses to match pain tolerance

        can, in fact, lead to overdose even where opioids are taken as recommended. The FDA has itself

        acknowledged that available data suggest a relationship between increased doses and the risk of

        adverse effects. Moreover, it is harder for patients to terminate use of higher-dose opioids without

        severe withdrawal effects, which contributes to a cycle of continued use, even when the drugs provide

        no pain relief and are causing harm—the signs of addiction.

                  623.   Each of the following claims suggests that high-dose opioid therapy is safe:

        Actavis           a.   Documents from a 2010 sales training indicate that Actavis trained its sales force that
                               “individualization” of opioid therapy depended on increasing doses “until patient reports
                               adequate analgesia” and to “set dose levels on [the] basis of patient need, not on [a]
                               predetermined maximal dose.” Actavis further counseled its sales representatives that the
                               reasons some physicians had for not increasing doses indefinitely were simply a matter of
                               physician “comfort level,” which could be overcome or used as a tool to induce them to
                               switch to Actavis’s opioid, Kadian.

        Cephalon          b. Cephalon sponsored APF’s Treatment Options: A Guide for People Living with Pain (2007),
                             which claimed that some patients “need” a larger dose of their opioid, regardless of the
                             dose currently prescribed.

                          c. Cephalon sponsored a CME written by KOL Dr. Lynn Webster, Optimizing Opioid Treatment
                             for Breakthrough Pain, which was offered online by Medscape, LLC from September 28, 2007
                             through December 15, 2008. The CME taught that non-opioid analgesics and combination
                             opioids that include aspirin and acetaminophen are less effective to treat breakthrough pain
                             because of dose limitations.

                          d. Cephalon sales representatives assured prescribers in the City of Buffalo that opioids were
                             safe, even at high doses.

        Endo              e. Endo sponsored a website, painknowledge.com, through APF and NIPC, which, in 2009,
                             claimed that opioids may be increased until “you are on the right dose of medication for
                             your pain,” and once that occurred, further dose increases would not occur. Endo funded
                             the site, which was a part of Endo’s marketing plan, and tracked visitors to it.

                          f.   Endo distributed a patient education pamphlet edited by KOL Dr. Russell Portenoy titled
                               Understanding Your Pain: Taking Oral Opioid Analgesics. In Q&A format, it asked: “If I take the
                               opioid now, will it work later when I really need it?” The response was: “The dose can be
                               increased . . . . You won’t ‘run out’ of pain relief.”




                                                                153


                                                          159 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 161 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        Janssen           g. Janssen sponsored a patient education guide entitled Finding Relief: Pain Management for Older
                             Adults (2009), which its personnel reviewed and approved an its sales force distributed.
                             This guide listed dose limitations as “disadvantages” of other pain medicines and omitted
                             any discussion of risks of increased doses of opioids. The publication also falsely claimed
                             that it is a “myth” that “opioid doses have to be bigger over time.”




        Purdue            h. Purdue’s In the Face of Pain website, along with initiatives of APF, promoted the notion that
                             if a patient’s doctor does not prescribe them what—in their view—is a sufficient dose of
                             opioids, they should find another doctor who will. In so doing, Purdue exerted undue,
                             unfair, and improper influence over prescribers who face pressure to accede to the
                             resulting demands.

                          i.   Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its
                               Management, which taught that dose escalations are “sometimes necessary,” even
                               indefinitely high ones. This suggested that high dose opioids are safe and appropriate and
                               did not disclose the risks from high dose opioids. This publication is still available online.

                          j.   Purdue sponsored APF’s Treatment Options: A Guide for People Living with Pain (2007),
                               which taught patients that opioids have “no ceiling dose” and are therefore the most
                               appropriate treatment for severe pain. The guide also claimed that some patients “need” a
                               larger dose of the drug, regardless of the dose currently prescribed. This language fails to
                               disclose heightened risks at elevated doses.

                          k. Purdue sponsored a CME issued by the American Medical Association in 2003, 2007, 2010,
                             and 2013. The CME, Overview of Management Options, was edited by KOL Dr. Russell
                             Portenoy, among others, and taught that other drugs, but not opioids, are unsafe at high
                             doses. The 2013 version is still available for CME credit.

                          l.   Purdue sales representatives told prescribers in the City of Buffalo that opioids were just as
                               effective for treating patients long-term and omitted any discussion that increased tolerance
                               would require increasing, and increasingly dangerous, doses.

           7. Defendants and Their Third-Party Allies Deceptively Omitted or Minimized Adverse
           Effects of Opioids and Overstated the Risks of Alternative Forms of Pain Treatment.

                  624.   Each of the following misrepresentations was created with the intent and expectation

        that, by omitting the known, serious risks of chronic opioid therapy, including the risks of addiction,

        abuse, overdose, and death, and emphasizing or exaggerating risks of competing products, prescribers

        and patients would be more likely to choose opioids. Defendants and their third-party allies routinely

        ignored the risks of chronic opioid therapy. These include (beyond the risks associated with misuse,

        abuse, and addiction): hyperalgesia, a “known serious risk associated with chronic opioid analgesic



                                                                154


                                                           160 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                         INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 162 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        therapy in which the patient becomes more sensitive to certain painful stimuli over time;”122 hormonal

        dysfunction; decline in immune function; mental clouding, confusion, and dizziness; increased falls and

        fractures in the elderly; neonatal abstinence syndrome (when an infant exposed to opioids prenatally

        withdraws from the drugs after birth); and potentially fatal interactions with alcohol or

        benzodiazepines, which are used to treat post-traumatic stress disorder and anxiety (disorders

        frequently coexisting with chronic pain conditions).123

                 625.      Despite these serious risks, Defendants asserted, or implied, that opioids were

        appropriate first-line treatments and safer than alternative treatments, including NSAIDs such as

        ibuprofen (Advil, Motrin) or naproxen (Aleve). While NSAIDs can pose significant gastrointestinal,

        renal, and cardiac risks, particularly for elderly patients, Defendants’ exaggerated descriptions of those

        risks were deceptive in themselves, and also made their omissions regarding the risks of opioids all the

        more striking and misleading. Defendants and their third-party allies described over-the-counter

        NSAIDs as life-threatening and falsely asserted that they were responsible for 10,000-20,000 deaths

        annually (more than opioids), when in reality the number is closer to 3,200. This description of

        NSAIDs starkly contrasted with their representation of opioids, for which the listed risks were nausea,

        constipation, and sleepiness (but not addiction, overdose, or death). Compared with NSAIDs, opioids

        are responsible for roughly four times as many fatalities annually.

                 626.      As with the preceding misrepresentations, Defendants’ false and misleading claims

        regarding the comparative risks of NSAIDs and opioids had the effect of shifting the balance of

        opioids’ risks and purported benefits. While opioid prescriptions have exploded over the past two

        decades, the use of NSAIDs has declined during that same time.

        122 Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew Kolodny, M.D., Pres. Physicians for
        Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10, 2013).
        123 Several of these risks do appear in the FDA-mandated warnings. See, e.g., the August 13, 2015

        OxyContin Label, Section 6.2, identifying adverse reactions including: “abuse, addiction … death, … hyperalgesia,
        hypogonadism . . . mood altered . . . overdose, palpitations (in the context of withdrawal), seizures, suicidal attempt, suicidal
        ideation, syndrome of inappropriate antidiuretic hormone secretion, and urticaria [hives].”

                                                                      155


                                                                161 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                              INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 163 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                  627.   Each of the following reflects Defendants’ deceptive claims and omissions about the

        risks of opioids, including in comparison to NSAIDs:

        Actavis           a.   Documents from a 2010 sales training indicate that Actavis trained its sales force that the
                               ability to escalate doses during long-term opioid therapy, without hitting a dose ceiling,
                               made opioid use safer than other forms of therapy that had defined maximum doses, such
                               as acetaminophen or NSAIDs

                          b. Actavis also trained physician-speakers that “maintenance therapy with opioids can be
                             safer than long-term use of other analgesics,” including NSAIDs, for older persons.

                          c. Kadian sales representatives told prescribers in the City of Buffalo that NSAIDs were
                             more toxic than opioids.



        Cephalon          d. Cephalon sponsored APF’s Treatment Options: A Guide for People Living with Pain (2007),
                             which taught patients that opioids differ from NSAIDs in that they have “no ceiling
                             dose” and are therefore the most appropriate treatment for severe pain. The publication
                             attributed 10,000 to 20,000 deaths annually to NSAID overdose. Treatment Options also
                             warned that risks of NSAIDs increase if “taken for more than a period of months,” with
                             no corresponding warning about opioids.

                          e. Cephalon sales representatives told City prescribers that NSAIDs were more toxic than
                             Cephalon’s opioids


        Endo              f.   Endo distributed a “case study” to prescribers titled Case Challenges in Pain Management: Opioid
                               Therapy for Chronic Pain. The study cites an example, meant to be representative, of a patient
                               “with a massive upper gastrointestinal bleed believed to be related to his protracted use of
                               NSAIDs” (over eight years), and recommends treating with opioids instead.

                          g. Endo sponsored a website, painknowledge.com, through APF and NIPC, which contained
                             a flyer called “Pain: Opioid Therapy.” This publication included a list of adverse effects from
                             opioids that omitted significant adverse effects like hyperalgesia, immune and hormone
                             dysfunction, cognitive impairment, tolerance, dependence, addiction, and death. Endo
                             continued to provide funding for this website through 2012, and closely tracked unique
                             visitors to it.

                          h. Endo provided grants to APF to distribute Exit Wounds (2009), which omitted warnings of
                             the risk of interactions between opioids and benzodiazepines, which would increase fatality
                             risk. Exit Wounds also contained a lengthy discussion of the dangers of using alcohol to treat
                             chronic pain but did not disclose dangers of mixing alcohol and opioids.

                          i.   Endo sales representatives told prescribers in the City of Buffalo that NSAIDs were more
                               toxic than opioids.




                                                               156


                                                          162 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                            INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 164 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        Janssen         j.   Janssen sponsored a patient education guide titled Finding Relief: Pain Management for Older
                             Adults (2009), which its personnel reviewed and approved and its sales force distributed.
                             This publication described the advantages and disadvantages of NSAIDs on one page,
                             and the “myths/facts” of opioids on the facing page. The disadvantages of NSAIDs are
                             described as involving “stomach upset or bleeding,” “kidney or liver damage if taken at
                             high doses or for a long time,” “adverse reactions in people with asthma,” and “can
                             increase the risk of heart attack and stroke.” The only adverse effects of opioids listed are
                             “upset stomach or sleepiness,” which the brochure claims will go away, and constipation.

                        k. Janssen sponsored APF’s Exit Wounds (2009), which omits warnings of the risk of
                           interactions between opioids and benzodiazepines. Janssen’s label for Duragesic,
                           however, states that use with benzodiazepines “may cause respiratory depression, [low
                           blood pressure], and profound sedation or potentially result in coma. Exit Wounds also
                           contained a lengthy discussion of the dangers of using alcohol to treat chronic pain but
                           did not disclose dangers of mixing alcohol and opioids.

                        l.   Janssen sales representatives told prescribers in the City of Buffalo that Nucynta was not
                             an opioid, making it a good choice for chronic pain patients who previously were unable
                             to continue opioid therapy due to excessive side effects. This statement was misleading
                             because Nucynta is, in fact, an opioid and has the same effects as other opioids.


        Purdue          a.   Purdue sponsored APF’s Exit Wounds (2009), which omits warnings of the risk of
                             interactions between opioids and benzodiazepines, which would increase fatality risk. Exit
                             Wounds also contained a lengthy discussion of the dangers of using alcohol to treat
                             chronic pain but did not disclose dangers of mixing alcohol and opioids.

                        b. Purdue sponsored APF’s Treatment Options: A Guide for People Living with Pain
                           (2007), which advised patients that opioids differ from NSAIDs in that they have “no
                           ceiling dose” and are therefore the most appropriate treatment for severe pain. The
                           publication attributes 10,000 to 20,000 deaths annually to NSAID overdose. Treatment
                           Options also warned that risks of NSAIDs increase if “taken for more than a period of
                           months,” with no corresponding warning about opioids.

                        c. Purdue sponsored a CME issued by the American Medical Association in 2003, 2007,
                           2010, and 2013; The 2013 version is still available for CME credit. The CME, Overview
                           of Management Options, was edited by KOL Dr. Russell Portenoy, among others, and
                           taught that NSAIDs and other drugs, but not opioids, are unsafe at high doses.

                        d. Purdue sales representatives told prescribers in the City of Buffalo that NSAIDs were
                           more toxic than opioids.



           8. Purdue Misleadingly Promoted OxyContin as Providing 12 Hours of Relief

               628.    In addition to making the deceptive statements above, Purdue also dangerously misled

        doctors and patients about OxyContin’s duration and onset of action.



                                                             157


                                                        163 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 165 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 629.     Purdue promotes OxyContin as an extended-release opioid, but the oxycodone does

        not enter the body on a linear rate. OxyContin works by releasing a greater proportion of oxycodone

        into the body upon administration, and the release gradually tapers, as illustrated in the following chart,

        which was, upon information and belief, adapted from Purdue’s own sales materials:124




        The reduced release of the drug over time means that the oxycodone no longer provides the same level

        of pain relief; as a result, in many patients, OxyContin does not last for the 12 hours for which Purdue

        promotes it—a fact that Purdue has known at all times relevant to this action.

                 630.     OxyContin tablets provide an initial absorption of approximately 40% of the active

        medicine. This has a two-fold effect. First, the initial rush of nearly half of the powerful opioid—

        OxyContin is roughly twice as powerful as morphine—triggers a powerful psychological response.

        OxyContin thus behaves more like an immediate release opioid, which Purdue itself once claimed was

        more addicting in its original 1995 FDA-approved drug label. Second, the initial burst of oxycodone

        124 Jim Edwards, “How Purdue Used Misleading Charts to Hide OxyContin’s Addictive Power,” CBSNews.com, Sept. 28, 2011,
        http://www.cbsnews.com/news/how-purdue-used-misleading-charts-to- hide-oxycontins-addictive-power/ (accessed May
        30, 2017). The 160 mg dose is no longer marketed. Purdue’s promotional materials in the past displayed a logarithmic scale,
        which gave the misleading impression the concentration remained constant.

                                                                   158


                                                             164 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 166 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        means that there is less of the drug at the end of the dosing period, which results in the drug not

        lasting for a full 12 hours and precipitates withdrawal symptoms in patients, a phenomenon known as

        “end of dose” failure. (The FDA found in 2008 that a “substantial number” of chronic pain patients

        will experience “end-of-dose failure” with OxyContin.) The combination of fast onset and end-of-dose

        failure makes OxyContin particularly addictive, even compared with other opioids.

               631.    Purdue nevertheless has falsely promoted OxyContin as if it were effective for a full 12

        hours. Its advertising in 2000 included claims that OxyContin provides “Consistent Plasma Levels

        Over 12 Hours.” That claim was accompanied by a chart depicting plasma levels on a logarithmic

        scale. The chart minimized the rate of end-of-dose failure by depicting 10 mg in a way that it appeared

        to be half of 100 mg in the table’s y-axis. That chart, shown below, depicts the same information as the

        chart above, but does so in a way that makes the absorption rate appear more consistent:




               632.    More recently, other Purdue advertisements also emphasized “Q12h” (meaning twice-

        daily) dosing. These include an advertisement in the February 2005 Journal of Pain and 2006 Clinical

        Journal of Pain featuring an OxyContin logo with two pill cups, reinforcing the twice-a-day message.




                                                          159


                                                     165 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                          INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 167 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        Other advertisements that ran in the 2005 and 2006 issues of the Journal of Pain depict a sample

        prescription for OxyContin, with “Q12h” handwritten for emphasis.

                 633.      The information that OxyContin did not provide pain relief for a full 12 hours was

        known to Purdue, and Purdue’s competitors, but was not disclosed to general practitioners. Purdue’s

        knowledge of some pain specialists’ tendency to prescribe OxyContin three times per day instead of

        two (which would have compensated for end-of-dose failure) was set out in Purdue’s internal

        documents as early as 1999 and is apparent from MEDWATCH Adverse Event reports for

        OxyContin. 125 Even Purdue’s competitor, Endo, was aware of the problem; Endo attempted to

        position its Opana ER drug as offering “durable” pain relief, which Endo understood to suggest a

        contrast to OxyContin. Opana ER advisory board meetings featured pain specialists citing lack of 12-

        hour dosing as a disadvantage of OxyContin. Endo even ran advertisements for Opana ER referring

        to “real” 12-hour dosing.

                 634.      Purdue’s failure to disclose the prevalence of end-of-dose failure meant that prescribers

        in the City of Buffalo were not informed of risks relating to addiction, and that they received the

        misleading message that OxyContin would be effective for treating chronic pain for the advertised

        duration. Furthermore, doctors would compensate by increasing the dose or prescribing “rescue”

        opioids, which had the same effect as increasing the amount of opioids prescribed to a patient.126, 127




        125 MEDWATCH refers to the FDA’s voluntary adverse event reporting system.
        126 Purdue’s Clinical Issues in Opioid Prescribing, put out in 2005 under Purdue’s unbranded Partners Against Pain banner, states
        that “it is recommended that a supplementary immediate-release medication be provided to treat exacerbations of pain that
        may occur with stable dosing.” References to “rescue” medication appear in publications Purdue sponsored such as APF’s
        A Policymaker’s Guide (2011) and the 2013 CME Overview of Pain Management Options.
        127 The Connecticut Attorney General’s office filed a citizens’ petition with the FDA on January 27, 2004, requesting that

        the OxyContin label be amended with a warning not to prescribe the drug more than twice daily as a means of
        compensating for end-of-dose failure. The FDA denied this request on September 11, 2008. The FDA found that the state
        had failed to present sufficient evidence that more frequent dosing caused adverse outcomes, but the FDA did not
        challenge the Connecticut finding that end-of-dose failure of OxyContin was prevalent. Indeed, the FDA found that end-
        of-dose failure affected a “substantial” number of chronic pain patients prescribed OxyContin.

                                                                      160


                                                                166 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 168 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




            E. Each Defendant Engaged in Deceptive Marketing, Both Branded and Unbranded, that
               Targeted and Reached City prescribers.

                635.       Defendants—and the Front Groups and KOLs who depended on and worked

        alongside them—were able to affect a sea change in medical opinion in favor of accepting opioids as a

        medically necessary long-term treatment for chronic pain. As set forth below, each Defendant

        contributed to that result through a combination of both direct marketing efforts and third-party

        marketing efforts over which that Defendant exercised editorial control. These deceptive and

        misleading statements were directed to, and reached, City prescribers and patients, with the intent of

        distorting their views on the risks, benefits, and superiority of opioids for treatment of chronic pain.

                636.       Defendants engaged in their deceptive marketing campaign, both nationwide and in the

        City of Buffalo, using a number of strategies. Defendants trained their sales forces and recruited

        physician speakers to deliver these deceptive messages and omissions, and they in turn conveyed them

        to prescribers. Defendants also broadly disseminated promotional messages and materials, both by

        delivering them personally to doctors during detailing visits and by mailing deceptive advertisements

        directly to prescribers. Because they are disseminated by Defendant drug manufacturers and relate to

        Defendants’ drugs, these materials are considered “labeling” within the meaning of 21 C.F.R. § 1.3(a),

        which means Defendants are liable for their content.

                637.       As described below, the City has located a number of City-area prescribers who

        received Defendants’ misrepresentations. Each of the misrepresentations received by these doctors

        constitutes an integral piece of a centrally directed marketing strategy to change medical perceptions

        regarding the use of opioids to treat chronic pain. Defendants were aware of each of these

        misrepresentations, and Defendants approved of them and oversaw their dissemination at the national,

        corporate level.

                1. Actavis



                                                           161


                                                       167 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 169 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                        a. Actavis’ Deceptive Direct Marketing

                638.    To help devise its marketing strategy for Kadian, Actavis commissioned a report from

        one of its consultants in January 2005 about barriers to market entry. The report concluded that two

        major challenges facing opioid manufacturers in 2005 were (i) overcoming “concerns regarding the

        safety and tolerability” of opioids, and (ii) the fact that “physicians have been trained to evaluate the

        supporting data before changing their respective practice behavior.” To address these challenges, the

        report advocated a “[p]ublication strategy based on placing in the literature key data that influence

        members of the target audience” with an “emphasis . . . on ensuring that the message is believable and

        relevant to the needs of the target audience.” This would entail the creation of “effective copy points .

        . . backed by published references” and “developing and placing publications that demonstrate [the]

        efficacy [of opioids] and [their] safety/positive side effect profile.” According to the report, this would

        allow physicians to “reach[] a mental agreement” and change their “practice behavior” without having

        first evaluated supporting data—of which Actavis (and other Defendants) had none.

                639.    The consulting firm predicted that this manufactured body of literature “w[ould], in

        turn, provide greater support for the promotional message and add credibility to the brand’s

        advocates” based on “either actual or perceived ‘scientific exchange’” in relevant medical literature.

        (emphasis added). To this end, it planned for three manuscripts to be written during the first quarter of

        2005. Of these, “[t]he neuropathic pain manuscript will provide evidence demonstrating KADIAN is

        as effective in patients with presumptive neuropathic pain as it is in those with other pain types”; “[t]he

        elderly subanalysis . . . will provide clinicians with evidence that KADIAN is efficacious and well

        tolerated in appropriately selected elderly patients” and will “be targeted to readers in the geriatrics

        specialty”; and “[t]he QDF/BID manuscript will . . . .call attention to the fact that KADIAN is the

        only sustained-release opioid to be labeled for [once or twice daily] use.” In short, Actavis knew exactly

        what each study would show—and how that study would fit into its marketing plan—before it was


                                                           162


                                                      168 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 170 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        published. Articles matching Actavis’s descriptions later appeared in the Journal of Pain and the Journal of

        the American Geriatrics Society.

                640.     To ensure that messages based on this science reached individual physicians, Actavis

        deployed sales representatives, or detailers, to visit prescribers in the City of Buffalo and across the

        country. At the peak of Actavis’s promotional efforts in 2011, the company spent $6.7 million on

        detailing.

                641.     To track its detailers’ progress, Actavis’s sales and marketing department actively

        monitored the prescribing behavior of physicians. It tracked the Kadian prescribing activity of

        individual physicians, and assessed the success of its marketing efforts by tabulating how many Kadian

        prescriptions a prescriber wrote after he or she had been detailed. As described below, Kadian

        monitored numerous City physicians.

                642.     Actavis also planned to promote Kadian by giving presentations at conferences of

        organizations where it believed it could reach a high concentration of pain specialists. Its choice of

        conferences was also influenced by the host’s past support of opioids. For example, Actavis

        documents show that Actavis presented papers concerning Kadian at an annual meeting of AGS

        because AGS’s guidelines “support the use of opioids.”

                643.     Actavis targeted prescribers using both its sales force and recruited physician speakers,

        as described below.

                                 i.    Actavis’ Deceptive Sales Training

                644.     Actavis’s sales representatives targeted physicians to deliver sales messages that were

        developed centrally and deployed uniformly across the country. These sales representatives were

        critical in delivering Actavis’s marketing strategies and talking points to individual prescribers.

                645.     Actavis’s strategy and pattern of deceptive marketing is evident in its internal training

        materials. A sales education module titled “Kadian Learning System” trained Actavis’s sales


                                                                163


                                                           169 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 171 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        representatives on the marketing messages—including deceptive claims about improved function, the

        risk of addiction, the false scientific concept of “pseudoaddiction,” and opioid withdrawal—that sales

        representatives were directed and required, in turn, to pass on to prescribers, nationally and in the City

        of Buffalo.

                646.    The sales training module, dated July 1, 2010, includes the misrepresentations

        documented in this Complaint, starting with its promise of improved function. The sales training

        instructed Actavis sales representatives that “most chronic benign pain patients do have markedly

        improved ability to function when maintained on chronic opioid therapy,” when, in reality, available

        data demonstrate that patients on chronic opioid therapy are less likely to participate in daily activities

        like work. The sales training also misleadingly implied that the dose of prescription opioids could be

        escalated without consequence and omitted important facts about the increased risks of high dose

        opioids. First, Actavis taught its sales representatives, who would pass the message on to doctors, that

        pain patients would not develop tolerance to opioids, which would have required them to receive

        increasing doses: “Although tolerance and dependence do occur with long-term use of opioids, many

        studies have shown that tolerance is limited in most patients with [Chronic pain].” Second, Actavis

        instructed its sales personnel that opioid “[d]oses are titrated to pain relief, and so no ceiling dose can

        be given as to the recommended maximal dose.” Actavis failed to explain to its sales representatives

        and, through them, to doctors, the greater risks associated with opioids at high doses.

                647.    Further, the 2010 sales training module highlighted the risks of alternate pain

        medications without providing a comparable discussion of the risks of opioids, painting the erroneous

        and misleading impression that opioids are safer. Specifically, the document claimed that “NSAIDs

        prolong the bleeding time by inhibiting blood platelets, which can contribute to bleeding

        complications” and “can have toxic effects on the kidney.” Accordingly, Actavis coached its sales

        representatives that “[t]he potential toxicity of NSAIDs limits their dose and, to some extent, the


                                                           164


                                                      170 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 172 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        duration of therapy” since “[t]hey should only be taken short term.” By contrast, the corresponding

        section related to opioids neglects to include a single side effect or risk associated with the use of

        opioids, including from long-term use.

                648.   This sales training module also severely downplayed the main risk associated with

        Kadian and other opioids—addiction. It represented that “there is no evidence that simply taking

        opioids for a period of time will cause substance abuse or addiction” and, instead, “[i]t appears likely

        that most substance-abusing patients in pain management practices had an abuse problem before

        entering the practice.” This falsely suggests that few patients would become addicted, that only those

        with a prior history of abuse are at risk of opioid addiction, and that doctors could screen for those

        patients and safely prescribe to others. To the contrary, opioid addiction affects a significant

        population of patients; while patients with a history of abuse may be more prone to addiction, all

        patients are at risk, and doctors may not be able to identify, or safely prescribe to, patients at greater

        risk.

                649.   The sales training also noted that there were various “signs associated with substance

        abuse,” including past history or family history of substance or alcohol abuse, frequent requests to

        change medication because of side effects or lack of efficacy, and a “social history of dysfunctional or

        high-risk behaviors including multiple arrests, multiple marriages, abusive relationships, etc.” This is

        misleading, as noted above, because it implies that only patients with these kinds of behaviors and

        history become addicted to opioids.

                650.   Further, the sales training neglected to disclose that no risk-screening tools related to

        opioids have ever been scientifically validated. The AHRQ recently issued an Evidence Report that

        could identify “[n]o study” that had evaluated the effectiveness of various risk mitigation strategies—

        including the types of patient screening implied in Actavis’s sales training—on outcomes related to

        overdose, addiction, abuse or misuse.


                                                           165


                                                      171 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 173 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                651.    The sales training module also directed representatives to counsel doctors to be on the

        lookout for the signs of “[p]seudoaddiction,” which were defined as “[b]ehaviors (that mimic addictive

        behaviors) exhibited by patients with inadequately treated pain.” However, the concept of

        “pseudoaddiction” is unsubstantiated and meant to mislead doctors and patients about the risks and

        signs of addiction.

                652.    Finally, the 2010 national training materials trivialized the harms associated with opioid

        withdrawal by explaining that “[p]hysical dependence simply requires a tapered withdrawal should the

        opioid medication no longer be needed.” This, however, overlooks the fact that the side effects

        associated with opiate withdrawal are severe and a serious concern for any person who wishes to

        discontinue long-term opioid therapy.

                653.    The Kadian Learning System module dates from July 2010, but Actavis sales

        representatives were passing deceptive messages on to prescribers even before then. A July 2010 “Dear

        Doctor” letter issued by the FDA indicated that “[b]etween June 2009 and February 2010, Actavis

        sales representatives distributed . . . promotional materials that . . . omitted and minimized serious risks

        associated with [Kadian].” Certain risks that were misrepresented included the risk of “[m]isuse,

        [a]buse, and [d]iversion of [o]pioids” and, specifically, the risk that “[o]pioid agonists have the potential

        for being abused and are sought by drug abusers and people with addiction disorders and are subject

        to criminal diversion.” The FDA also took issue with an advertisement for misrepresenting Kadian’s

        ability to help patients “live with less pain and get adequate rest with less medication,” when the

        supporting study did not represent “substantial evidence or substantial clinical experience.”

                654.    Actavis’s documents also indicate that the company continued to deceptively market its

        drugs after 2010. Specifically, a September 2012 Kadian Marketing Update, and the “HCP Detail” aid

        contained therein, noted that Kadian’s “steady state plasma levels” ensured that Kadian “produced

        higher trough concentrations and a smaller degree of peak-to-trough fluctuations” than other opioids.


                                                            166


                                                       172 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 174 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                655.    Actavis also commissioned surveys of prescribers to ensure Kadian sales

        representatives were promoting the “steady-state” message. That same survey—paid for and reviewed

        by Actavis—found repeated instances of prescribers being told by sales representatives that Kadian

        had low potential of abuse or addiction. This survey also found that prescribers were influenced by

        Actavis’s messaging. A number of Kadian prescribers stated that they prescribed Kadian because it was

        “without the addictive potential” and wouldn’t “be posing high risk for addiction.” As a result,

        Actavis’s marketing documents celebrated a “perception” among doctors that Kadian had “low abuse

        potential”.

                656.    Finally, the internal documents of another Defendant, Endo, indicate that

        pharmaceutical sales representatives employed by Endo, Actavis, and Purdue discussed the

        AAPM/APS Guidelines with doctors during detailing visits. These guidelines deceptively concluded

        that the risk of addiction is manageable for patients regardless of past abuse histories.

                              ii.   Actavis’ Deceptive Speaking Training

                657.    Actavis also increasingly relied on speakers—physicians whom Actavis recruited to

        market opioids to their peers—to convey similar marketing messages. Actavis set a goal to train 100

        new Kadian speakers in 2008 alone, with a plan to set up “power lunch teleconferences” connecting

        speakers to up to 500 participating sites nationwide. Actavis sales representatives, who were required

        to make a certain number of sales visits each day and week, saw the definition of sales call expanded to

        accommodate these changes; such calls now included physicians’ “breakfast & lunch meetings with

        Kadian advocate/speaker.”

                658.    A training program for Actavis speakers included training on many of the same

        messages found in the Kadian Learning System, as described below. The deceptive messages in

        Actavis’s speakers’ training are concerning for two reasons: (a) the doctors who participated in the

        training were, themselves, prescribing doctors, and the training was meant to increase their


                                                            167


                                                       173 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 175 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        prescriptions of Kadian; and (b) these doctors were trained, paid, and directed to deliver these

        messages to other doctors who would write prescriptions of Kadian.

                659.    Consistent with the training for sales representatives, Actavis’s speakers’ training falsely

        minimized the risk of addiction posed by long-term opioid use. Actavis claimed, without scientific

        foundation, that “[o]pioids can be used with minimal risk in chronic pain patients without a history of

        abuse or addiction.” The training also deceptively touted the effectiveness of “Risk Tools,” such as the

        Opioid Risk Tool, in determining the “risk for developing aberrant behaviors” in patients being

        considered for chronic opioid therapy. In recommending the use of these screening tools, the speakers’

        training neglected to disclose that none of them had been scientifically validated.

                660.    The speakers’ training also made reference to “pseudoaddiction” as a “[c]ondition

        characterized by behaviors, such as drug hoarding, that outwardly mimic addiction but are in fact

        driven by a desire for pain relief and usually signal undertreated pain.” It then purported to assist

        doctors in identifying those behaviors that actually indicated a risk of addiction from those that did not.

        Behaviors it identified as “[m]ore suggestive of addiction” included “[p]rescription forgery,”

        “[i]njecting oral formulations,” and “[m]ultiple dose escalations or other nonadherence with therapy

        despite warnings.” Identified as “[l]ess suggestive of addiction” were “[a]ggressive complaining about

        the need for more drugs,” “[r]equesting specific drugs,” “[d]rug hoarding during periods of reduced

        symptoms,” and “[u]napproved use of the drug to treat another symptom.” By portraying the risks in

        this manner, the speakers’ training presentation deceptively gave doctors a false sense of security

        regarding the types of patients who can become addicted to opioids and the types of behaviors these

        patients exhibit.

                661.    The speakers’ training downplayed the risks of opioids, while focusing on the risks of

        competing analgesics like NSAIDs. For example, it asserted that “Acetaminophen toxicity is a major

        health concern.” The slide further warned that “Acetaminophen poisoning is the most common cause


                                                           168


                                                       174 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 176 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        of acute liver failure in an evaluation of 662 US Subjects with acute liver failure between 1998-2003,”

        and was titled “Opioids can be a safer option than other analgesics.” However, in presenting the risks

        associated with opioids, the speakers’ training focused on nausea, constipation, and sleepiness, and

        ignored the serious risks of hyperalgesia, hormonal dysfunction, decline in immune function, mental

        clouding, confusion, and dizziness; increased falls and fractures in the elderly, neonatal abstinence

        syndrome, and potentially fatal interactions with alcohol or benzodiazepines. As a result, the training

        exaggerated the risks of NSAIDs, both absolutely and relative to opioids, to make opioids appear to be

        a more attractive first-line treatment for chronic pain.

                662.    The speakers’ training also misrepresented the risks associated with increased doses of

        opioids. For example, speakers were instructed to “[s]tart low and titrate until patient reports adequate

        analgesia” and to “[s]et dose levels on [the] basis of patient need, not on predetermined maximal

        dose.” However, the speakers’ training neglected to warn speakers (and speakers bureau attendees) that

        patients on high doses of opioids are more likely to suffer adverse events.

                        b. Actavis’s Deceptive Statements to Prescribers and Patients in the City of Buffalo

                663.    The misleading messages and training materials Actavis provided to its sales force and

        speakers were part of a broader strategy to convince prescribers to use opioids to treat their patients’

        pain, without complete and accurate information about the risks, benefits, and alternatives. This

        deception was national in scope and included the City of Buffalo. Actavis’s nationwide messages

        reached prescribers in the City of Buffalo in a number of ways. For example, they were carried into the

        City of Buffalo by Actavis’s sales representatives during detailing visits as well as made available to City

        patients and prescribers through websites and ads, including ads in prominent medical journals. They

        have also been delivered to City prescribers by Actavis’s paid speakers, who were required by Actavis

        policy and by FDA regulations to stay true to Actavis’s nationwide messaging.




                                                            169


                                                       175 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 177 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                664.       Once trained, Actavis’s sales representatives and speakers were directed to, and did,

        visit potential prescribers in the City of Buffalo, as elsewhere, to deliver their deceptive messages.

        These contacts are demonstrated by Actavis’s substantial effort in tracking the habits of individual City

        physicians prescribing Kadian, and by the direct evidence of Actavis detailing City prescribers.

                665.       Actavis tracked, in substantial detail, the prescribing behavior of the City of Buffalo

        area physicians.

                2. Cephalon

                666.       At the heart of Cephalon’s deceptive promotional efforts was a concerted and

        sustained effort to expand the market for its branded opioids, Actiq and Fentora, far beyond their

        FDA-approved use in opioid-tolerant cancer patients. Trading on their rapid-onset formulation,

        Cephalon touted its opioids as the answer to “breakthrough pain”—a term its own KOL allies planted

        in the medical literature—whether cancer pain or not. Cephalon promoted this message through its

        sales force, paid physician speakers, advertisements, and CMEs, even after the FDA issued the

        company warnings and rejected an expanded drug indication.

                667.       Even as it promoted Actiq and Fentora off-label, Cephalon also purveyed many of the

        deceptive messages described above. It did so both directly—through detailing visits and speaker

        programs—and through the publications and CMEs of its third-party partners. These messages

        included misleading claims about functional improvement, addiction risk, pseudoaddiction, and the

        safety of alternatives to opioids.

                668.       Based on the highly coordinated and uniform nature of Cephalon’s marketing,

        Cephalon conveyed these deceptive messages to prescribers in the City of Buffalo. The materials that

        Cephalon generated in collaboration with third-parties were also distributed or made available in the

        City of Buffalo. Cephalon distributed these messages, or facilitated their distribution, in the City of




                                                            170


                                                        176 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                         INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 178 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        Buffalo with the intent that prescribers and/or consumers in the City of Buffalo would rely on them in

        choosing to use opioids to treat chronic pain.

                        a. Cephalon’s Deceptive Direct Marketing

                669.    Like the other Defendants, Cephalon directly engaged in misleading and deceptive

        marketing of its opioids through its sales force and branded advertisements. These messages were

        centrally formulated and intended to reach prescribers nationwide, including those practicing in the

        City of Buffalo area. Cephalon also spent the money necessary to aggressively promote its opioid

        drugs, setting aside $20 million to market Fentora in 2009 alone.

                               i.   Cephalon’s Fraudulent Off-Label Marketing of Actiq and Fentora

                670.    Chief among Cephalon’s direct marketing efforts was its campaign to deceptively

        promote its opioids for off-label uses. Cephalon reaps significant revenue from selling its opioids for

        treatment of chronic non-cancer pain. However, neither of its two opioid drugs— Actiq or Fentora—

        is approved for this purpose. Instead, both have indications that are very clearly and narrowly defined

        to limit their use to a particular form of cancer pain. Despite this restriction, and in order to claim its

        piece of the broader chronic non-cancer pain market, Cephalon deceptively and unlawfully marketed

        Actiq and then Fentora for patients and uses for which they were not safe, effective, or allowed. This

        resulted in prescriptions written and paid and, grievously, caused patients to be injured and die.

        Cephalon’s efforts to expand the market for its drugs beyond cancer pain extended to prescribers in

        the City of Buffalo.

                                        a) Cephalon launched its fraudulent marketing scheme for Actiq




                                                            171


                                                       177 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 179 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 671.     Cephalon’s Actiq is a powerful opioid narcotic that is delivered to the bloodstream by a

        lollipop lozenge that dissolves slowly in the mouth. As described by one patient, Actiq “tastes like the

        most delicious candy you ever ate.”128

                 672.     Actiq is appropriately used only to treat “breakthrough” cancer pain that cannot be

        controlled by other medications. Breakthrough pain is a short-term flare of moderate-to- severe pain in

        patients with otherwise stable persistent pain. Actiq is a rapid-onset drug that takes effect within 10-15

        minutes but lasts only a short time. It is also an extremely strong drug, considered to be at least 80

        times more powerful than morphine. Fentanyl, a key ingredient in Actiq, has been linked to fatal

        respiratory complications in patients. Actiq is not safe in any dose for patients who are not opioid

        tolerant, meaning patients who have taken specific doses of opioids for a week or longer and whose

        systems have acclimated to the drugs.

                 673.     In 1998, the FDA approved Actiq “ONLY for the management of breakthrough

        cancer pain in patients with malignancies who are already receiving and who are tolerant to opioid

        therapy for their underlying persistent cancer pain.” 129 (emphasis in FDA document). Because of

        Actiq’s dangers, wider, off-label uses—as the FDA label makes clear—are not permitted:

                          This product must not be used in opioid non-tolerant patients because life-threatening
                          respiratory depression and death could occur at any dose in patients not on a chronic
                          regimen of opioids. For this reason, ACTIQ is contraindicated in the management of
                          acute or postoperative pain.130

                 674.     Actiq and Fentora are thus intended to be used only in the care of cancer patients and

        only by oncologists and pain specialists who are knowledgeable of, and skilled in, the use of Schedule

        II opioids to treat cancer pain. Unlike other drugs, of which off-label uses are permitted but cannot be


        128 See John Carreyrou, Narcotic ‘Lollipop’ Becomes Big Seller Despite FDA Curbs, Wall St. J., Nov. 3, 2006.
        129 FDA Approval Letter for NDA 20-747 (Nov. 4, 1998) at 5,
        http://www.accessdata.fda.gov/drugsatfda_docs/appletter/1998/20747ltr.pdf (accessed May 30, 2017)
        130 Actiq Drug Label, July 2011. The 1998 version does not substantively differ: “Because life-threatening hypoventilation

        could occur at any dose in patients not taking chronic opiates, Actiq is contra- indicated in the management of acute or
        postoperative pain. This product must not be used in opioid non-tolerant patients.” (emphasis in original).

                                                                   172


                                                              178 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 180 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        promoted by the drug maker, Actiq and Fentora are so potent that off- label use for opioid naïve

        patients is barred by the FDA, as their labels make clear.

               675.     Notwithstanding the drug’s extreme potency and related dangers, and the FDA’s

        explicit limitations, Cephalon actively promoted Actiq for chronic non-cancer pain—an unapproved,

        off-label use. Cephalon marketed Actiq as appropriate for the treatment of various conditions

        including back pain, headaches, pain associated with sports-related injuries, and other conditions not

        associated with cancer and for which it was not approved, appropriate, or safe.

               676.     Actiq’s initial sales counted in the tens of millions of dollars, corresponding to its

        limited patient population. But by 2005, Actiq sales reached $412 million, making it Cephalon’s

        second-highest selling drug. As a result of Cephalon’s deceptive, unlawful marketing, sales exceeded

        $500 million by 2006.

                                       b) October 1, 2006 – Cephalon fraudulently marked Actiq’s successor
                                          drug, Fentora

               677.     Actiq was set to lose its patent protection in September 2006. To replace the revenue

        stream that would be lost once generic competitors came to market, Cephalon purchased a new opioid

        drug, Fentora, from Cima Labs and, in August 2005, submitted a New Drug Application (“NDA”) to

        the FDA for approval. Like Actiq, Fentora is an extremely powerful and rapid-onset opioid. It is

        administered by placing a tablet in the mouth until it disintegrates and is absorbed by the mucous

        membrane that lines the inside of the mouth.

               678.     On September 25, 2006, the FDA approved Fentora, like Actiq, only for the treatment

        of breakthrough cancer pain in cancer patients who were already tolerant to around- the-clock opioid

        therapy for their underlying persistent cancer pain. Fentora’s unusually strong and detailed black box

        warning label—the most serious medication warning required by the FDA—makes clear that, among

        other things:



                                                           173


                                                      179 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 181 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                     Fatal respiratory depression has occurred in patients treated with FENTORA, including
                     following use in opioid non-tolerant patients and improper dosing. The substitution of
                     FENTORA for any other fentanyl product may result in fatal overdose.

                     Due to the risk of respiratory depression, FENTORA is contraindicated in the
                     management of acute or postoperative pain including headache/migraine and in opioid
                     non-tolerant patients.131

                 679.     When Cephalon launched Fentora on October 1, 2006, it picked up the playbook it had

        developed for Actiq and simply substituted in Fentora. Cephalon immediately shifted 100 general pain

        sales representatives from selling Actiq to selling Fentora to the very same physicians for uses that

        would necessarily and predictably be off-label. Cephalon’s marketing of Actiq therefore “primed the

        market” for Fentora. Cephalon had trained numerous KOLs to lead promotional programs for

        Fentora, typically including off-label uses for the drug. Cephalon billed Fentora as a major advance that

        offered a significant upgrade in the treatment of breakthrough pain generally—not breakthrough

        cancer pain in particular—from Actiq. Cephalon also developed a plan in 2007 to target elderly chronic

        pain patients via a multi-city tour with stops at AARP events, YMCAs, and senior living facilities.

                 680.     On February 12, 2007, only four months after the launch, Cephalon CEO Frank

        Baldino told investors:

                         [W]e’ve been extremely pleased to retain a substantial portion, roughly 75% of the `
                         rapid onset opioid market. We executed our transition strategy and the results in
                        our pain franchise have been better than we expected. With the successful launch of
                         FENTORA and the progress in label expansion program, we are well positioned
                         to grow our pain franchise for many years to come.132

                 681.     On May 1, 2007, just seven months after Fentora’s launch, Cephalon’s then-Executive

        Vice President for Worldwide Operations, Bob Roche, bragged to financial analysts that Fentora’s

        reach would exceed even Actiq’s. He described the company’s successful and “aggressive” launch of



        131 Fentora Drug Label, February 2013, http://www.accessdata.fda.gov/drugsatfda_docs/label/
        2013/021947s008lbl.pdf (accessed May 30, 2017)
        132 See Cephalon Q4 2006 Earnings Call Transcript, Seeking Alpha (February 12, 2007, 8:48 PM EST)

        at 5, http://seekingalpha.com/article/26813-cephalon-q4-2006-earnings-call-transcript (accessed May 30, 2017)

                                                                  174


                                                            180 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 182 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        Fentora that was persuading physicians to prescribe Fentora for ever broader uses. He identified two

        “major opportunities”—treating breakthrough cancer pain and:

                     The other opportunity of course is the prospect for FENTORA
                     outside of cancer pain, in indications such as breakthrough lower
                     back pain and breakthrough neuropathic pain. . . .
                     ....
                     We believe that a huge opportunity still exists as physicians and
                     patients recognize FENTORA as their first choice rapid onset
                     opioid medication. . . . [opioids are] widely used in the treatment
                     of. . . non-cancer patients . . . .
                     ....
                     Of all the patients taking chronic opioids, 32% of them take that
                     medication to treat back pain, and 30% of them are taking their
                     opioids to treat neuropathic pain. In contrast only 12% are taking
                     them to treat cancer pain, 12%.

                     We know from our own studies that breakthrough pain episodes
                     experienced by these non-cancer sufferers respond very well to
                     FENTORA. And for all these reasons, we are tremendously
                     excited about the significant impact FENTORA can have on
                     patient health and wellbeing and the exciting growth potential
                     that it has for Cephalon.

                     In summary, we have had a strong launch of FENTORA and
                     continue to grow the product aggressively. Today, that growth is
                     coming from the physicians and patient types that we have
                     identified through our efforts in the field over the last seven years.
                     In the future, with new and broader indications and a much
                     bigger field force presence, the opportunity that FENTORA
                     represents is enormous.133

                                           c) September 2007 – Reports of death and serious side effects led the
                                              FDA to issue a public health warning for Fentora

                682.     On September 10, 2007, Cephalon sent letters to doctors warning of deaths and other

        “serious adverse events” connected with the use of Fentora, indicating that “[t]hese deaths occurred as

        a result of improper patient selection (e.g., use in opioid non-tolerant patients), improper dosing,




        133See Cephalon Q1 2007 Earnings Call Transcript, Seeking Alpha (May 1, 2007, 8:48 PM EST) at 23,
        http://seekingalpha.com/article/34163-cephalon-q1-2007-earnings-call-transcript?page=1 (accessed May 30, 2017)

                                                                175


                                                           181 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 183 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        and/or improper product substitution.”134 The warning did not mention Cephalon’s deliberate role in

        the “improper patient selection.”

                 683.     Two weeks later, the FDA issued its own Public Health Advisory. The FDA

        emphasized, once again, that Fentora should be prescribed only for approved conditions and that dose

        guidelines should be carefully followed. The FDA Advisory made clear that several Fentora-related

        deaths had occurred in patients who were prescribed the drug for off-label uses. The FDA Advisory

        warned that Fentora should not be used for any off-label conditions, including migraines, post-

        operative pain, or pain due to injury, and that it should be given only to patients who have developed

        opioid tolerance. The Advisory reiterated that, because Fentora contains a much greater amount of

        fentanyl than other opiate painkillers, it is not a suitable substitute for other painkillers.135

                 684.     Notwithstanding the regulatory scrutiny, Cephalon’s off-label marketing continued.

        Cephalon’s 2008 internal audit of its Sales & Marketing Compliance Programs concluded that

        marketing and tactical documents, as written, may be construed to promote off-label uses. The same

        report acknowledged that Cephalon lacked a process to confirm that speakers’ program participants

        were following Cephalon’s written, formal policies prohibiting off-label promotion, and that “non-

        compliant [Cephalon Speaker Programs] may be taking place.” Moreover, the report acknowledged

        that Cephalon’s “call universe” may include “inappropriate prescribers”— prescribers who had

        nothing to do with cancer pain.

                                             d) May 6, 2008 – The FDA rejected Cephalon’s request for expanded
                                                approval of Fentora




        134 Letter from Jeffrey M. Dayno, M.D., Vice President, Medical Services, Cephalon, Inc. to Healthcare Providers (Sept. 10,
        2007), http://www.fda.gov/downloads/Safety/MedWatch/SafetyInformation/
        SafetyAlertsforHumanMed icalProducts/UCM154439.pdf (accessed May 30, 2017).
        135 FDA Public Health Advisory, Important Information for the Safe Use of Fentora (fentanyl buccal tablets) (Sept. 26, 2007),

        http://www.fda.gov/Drugs/DrugSafety/PostmarketDrugSafetyInformationforPatientsandProviders/ucm051273.htm
        (accessed May 30, 2017)

                                                                    176


                                                              182 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 184 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 685.      Cephalon filed a supplemental new drug application, (“sNDA”), asking the FDA to

        approve Fentora for the treatment of non-cancer breakthrough pain. Cephalon admitted that Fentora

        already had been heavily prescribed for non-cancer pain, but argued that such widespread use

        demonstrated why Fentora should be approved for these wider uses.136 Cephalon’s application also

        conceded that “[t]o date, no medication has been systematically evaluated in clinical studies or

        approved by the FDA for the management of [breakthrough pain] in patients with chronic persistent

        non-cancer-related pain.” Id.

                 686.     In response to Cephalon’s application, the FDA presented data showing that 95% of

        all Fentora use was for treatment of non-cancer pain. 137 By a vote of 17-3, the relevant Advisory

        Committee—a panel of outside experts—voted against recommending approval of Cephalon’s sNDA

        for Fentora, citing the potential harm from broader use. On September 15, 2008, the FDA denied

        Cephalon’s application and requested, in light of Fentora’s already off- label use, that Cephalon

        implement and demonstrate the effectiveness of proposed enhancements to Fentora’s Risk

        Management Program. In December 2008, the FDA followed that request with a formal request

        directing Cephalon to submit a Risk Evaluation and Mitigation Strategy for Fentora.

                                            e) March 26, 2009 – the FDA’s Division of Drug Marketing,
                                               Advertising and Communications (“DDMAC”) warned Cephalon
                                               about its misleading advertising of Fentora

                 687.     Undeterred by the rejection of its sNDA, Cephalon continued to use its general pain

        sales force to promote Fentora off-label to pain specialists as an upgrade of Actiq for the treatment of

        non-cancer breakthrough pain. Deceptively and especially dangerously, Cephalon also continued to



        136 See Fentora CII: Advisory Committee Briefing Document, U.S. FDA Anesthetic & Life Support
        Drugs Advisory Comm. & Drug Safety & Risk Mgmt. Advisory Comm. (May 6, 2008),
        http://www.fda.gov/ohrms/dockets/ac/08/briefing/2008-4356b2-02-Cephalon.pdf (accessed May 30, 2017)
        137 See Yoo Jung Chang & Lauren Lee, Review of Fentora and Actiq Adverse Events from the Adverse Event Reporting System

        (“AERS”) Database, U.S. FDA Anesthetic & Life Support Drugs Advisory Comm. & Drug Safety & Risk Mgmt. Advisory
        Comm. (May 6, 2008), http://www.fda.gov/ohrms/dockets/ac/08/slides/2008-4356s2-02-
        FDAcorepresentations.ppt#289,1 (accessed May 30, 2017).

                                                                  177


                                                            183 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                             INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 185 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        promote Fentora for use by all cancer patients suffering breakthrough cancer pain, and not only those

        who were opioid tolerant.

                688.     On March 26, 2009, DDMAC issued a Warning Letter to Cephalon, telling Cephalon

        that its promotional materials for Fentora amounted to deceptive, off-label promotion of the drug.138

        Specifically, the Warning Letter asserted that a sponsored link on Google and other search engines for

        Fentora, which said “[l]earn about treating breakthrough pain in patients with cancer,”139 was improper

        because it “misleadingly broaden[ed] the indication for Fentora by implying that any patient with

        cancer who requires treatment for breakthrough pain is a candidate for Fentora therapy . . . when this

        is not the case.”

                689.     DDMAC emphasized that Fentora’s label was limited to cancer patients with

        breakthrough pain “who are already receiving and who are tolerant to around-the-clock opioid

        therapy for their underlying persistent cancer pain.” (emphasis in original). DDMAC explained

        that the advertisement was “especially concerning given that Fentora must not be used in opioid non-

        tolerant patients because life-threatening hypoventilation and death could occur at any dose in patients

        not on a chronic regimen of opioids.” (Emphasis in original). DDMAC also warned Cephalon that,

        based on a review of Cephalon-sponsored links for Fentora on internet search engines, the company’s

        advertisements were “misleading because they make representations and/or suggestions about the

        efficacy of Fentora, but fail to communicate any risk information associated with the use” of the drug.

        (emphasis in original).

                                          f) Cephalon continues to knowingly, deceptively, and illegally promote
                                             Fenotra for off-label uses
        138 Letter from Michael Sauers, Regulatory Review Officer, Division of Drug Marketing, Advertising
        and Communications, to Carole S. Marchione, Senior Director and Group Leader, Regulatory Affairs (March 26, 2009),
        http://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/
        EnforcementActivitiesbyFDA/WarningLettersandNoticeofViolationLetterstoPharmaceuticalCompanies/UCM166238.pdf
        (accessed May 30, 2017).
        139 Screen shots of the sponsored link are available here: http://www.fda.gov/downloads/Drugs/

        GuidanceComplianceRegulatoryInformation/EnforcementActivitiesbyFDA/WarningLettersandNoticeofViolationLetterst
        oPharmaceuticalCompanies/UCM166240.pdf (accessed May 30, 2017).

                                                               178


                                                          184 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                              INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 186 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                   690.    Cephalon’s own market research studies confirm that its Fentora promotions were not

        focused on physicians who treat breakthrough cancer pain. Cephalon commissioned several market

        research studies to determine whether oncologists provided an “adequate” market potential for

        Fentora. These studies’ central goal was to determine whether oncologists treat breakthrough cancer

        pain themselves, or whether they refer such patients to general pain specialists. The first study,

        completed in 2007, reported that 90% of oncologists diagnose and treat breakthrough cancer pain

        themselves, and do not refer their breakthrough cancer pain patients to pain specialists. The second

        study, completed in 2009, confirmed the results of the 2007 study, this time reporting that 88% of

        oncologists diagnose and treat breakthrough cancer pain themselves and rarely, if ever, refer those

        patients to general pain specialists. (One reason that general pain specialists typically do not treat

        oncological pain is that the presence of pain can, in itself, be an indicator of a change in the patient’s

        underlying condition that should be monitored by the treating oncologist.)

                   691.    Cephalon was well aware that physicians were prescribing Fentora for off-label uses.

                   692.    Cephalon was also aware that its detailing had an impact on prescription rates.

                   693.    In 2011, Cephalon wrote and copyrighted an article titled “2011 Special Report: An

        Integrated Risk Evaluation and Risk Mitigation Strategy for Fentanyl Buccal Tablet (FENTORA®)

        and Oral Transmucosal Fentanyl Citrate (ACTIQ®)” that was published in Pain Medicine News.140 The

        article promoted Cephalon’s drugs for off-label uses by stating that the “judicious use of opioids can

        facilitate effective and safe management of chronic pain” and noted that Fentora “has been shown to

        be effective in treatment of [break through pain] associated with multiple causes of pain,” not just

        cancer.141

                                  ii.   Cephalon’s Misrepresentation of the Risks Associated with the Use of Opioids for the
                                        Long-Term Treatment of Chronic Pain
        140   http://www.pharmacytimes.com/publications/issue/2012/january2012/r514-jan-12-rems (accessed May 30, 2017)
        141   Id.

                                                                 179


                                                            185 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 187 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 694.     Cephalon’s conduct in marketing Actiq and Fentora for chronic non-cancer pain,

        despite their clear (and deadly) risks and unproved benefits, was an extension, and reaped the benefits,

        of Cephalon’s generally deceptive promotion of opioids for chronic pain.

                 695.     There is insufficient scientific evidence to corroborate a link between chronic opioid

        therapy and increased functionality. There is however, sufficient evidence to show increased risks of

        overdose and addiction .142

                 696.     Along with deploying its sales representatives, Cephalon used speakers bureaus to help

        reach prescribers. The company viewed each treating physician as a vehicle to generate prescriptions –

        whether written by that physician directly or caused indirectly by his or her influence over other

        physicians.

                 697.     Having determined that speakers were an effective way to reach prescribers, Cephalon

        set to work ensuring that its speakers would disseminate its misleading messages. Cephalon did not

        disclose to speakers that, even when these tools are applied, they are unable to control for the risk of

        addiction.

                 698.     As with the other Defendants, Cephalon deployed the made-up concept of

        “pseudoaddiction” to encourage prescribers to address addictive behavior in the worst way possible—

        with more opioids.

                 699.     Working with FSMB, Cephalon also trained its speakers to turn doctors’ fear of

        discipline on its head—doctors, who believed that they would be disciplined if their patients became

        addicted to opioids, were taught instead that they would be punished if they failed to prescribe opioids

        to their patients with pain. Through this messaging, Cephalon aimed to normalize the prescribing of




          Thomas R. Frieden & Debra Houry, Reducing the Risks of Relief – The CDC Opioid-Prescribing Guideline, 347 New Eng. J.
        142

        Med. 1501-04 (2016).

                                                                   180


                                                             186 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 188 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        opioids for chronic pain and failed to acknowledge the serious risks of long-term opioid use and its

        inappropriateness as a front-line treatment for pain.

               700.    Finally, Cephalon also developed a guidebook called Opioid Medications and REMS: A

        Patient’s Guide, which deceptively minimized the risks of addiction from the long- term use of opioids.

        Specifically, the guidebook claimed that “patients without a history of abuse or a family history of

        abuse do not commonly become addicted to opioids,” which is dangerously false. Cephalon

        distributed the guidebook broadly, and it was available to, and intended to reach, prescribers in the

        City of Buffalo.

               701.    The misleading messages and materials Cephalon provided to its sales force and its

        speakers were part of a broader strategy to convince prescribers to use opioids to treat their patients’

        pain, without complete and accurate information about the risks, benefits, and alternatives. This

        deception was national in scope and included the City of Buffalo. Cephalon’s nationwide messages

        have reached prescribers in the City of Buffalo in a number of ways. For example, they were delivered

        by Cephalon’s sales representatives in detailing visits and made available to City patients and

        prescribers through websites and ads, including ads in prominent medical journals. They have also

        been delivered to City prescribers by Cephalon’s paid speakers, who were required by Cephalon policy

        to stay true to the company’s nationwide messaging.

                       b. Cephalon’s Deceptive Third-Party Statements

               702.    Like the other Defendants, Cephalon also relied on third parties to disseminate its

        messages through deceptive publications and presentations. By funding, developing and reviewing the

        content, and distributing and facilitating the distribution of these messages, Cephalon exercised

        editorial control over them. Cephalon, in some instances, used its sales force to directly distribute

        certain publications by these Front Groups and KOLs, rendering those publications “labeling” within




                                                           181


                                                      187 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 189 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        the meaning of § 21 C.F.R. § 1.3(a) and making Cephalon responsible for their contents. Cephalon also

        deployed its KOLs as speakers for talks and CMEs to selected groups of prescribers.

                 703.   Cephalon’s relationships with several such Front Groups and KOLs—and the

        misleading and deceptive publications and presentations those relationships generated—are described

        below.

                              i.   FSMB – Responsible Opioid Prescribing

                 704.   In 2007, for example, Cephalon sponsored and distributed through its sales

        representatives FSMB’s Responsible Opioid Prescribing, which was drafted by Dr. Fishman. Dr. Fishman

        was frequently hired by a consulting Firm, Conrad & Associates LLC, to write pro-opioid marketing

        pieces disguised as science. Dr. Fishman’s work was reviewed and approved by drug company

        representatives, and he felt compelled to draft pieces that he admits distorted the risks and benefits of

        chronic opioid therapy in order to meet the demands of his drug company sponsors.

                 705.   Responsible Opioid Prescribing was a signature piece of Dr. Fishman’s work and contained

        a number of deceptive statements. This publication claimed that, because pain had a negative impact

        on a patient’s ability to function, relieving pain—alone—would “reverse that effect and improve

        function.” However, the truth is far more complicated; functional improvements made from increased

        pain relief can be offset by a number of problems, including addiction.

                 706.   Responsible Opioid Prescribing also misrepresented the likelihood of addiction by

        mischaracterizing drug-seeking behavior as “pseudoaddiction.” It explained that “requesting drugs by

        name,” engaging in “demanding or manipulative behavior,” seeing more than one doctor to obtain

        opioids, and hoarding were all signs of “pseudoaddiction” and are likely the effects of undertreated

        pain, rather than true addiction. There is no scientific evidence to support the concept of

        “pseudoaddiction,” and any suggestion that addictive behavior masquerades as “pseudoaddiction” is

        false.


                                                          182


                                                     188 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 190 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




               707.    Cephalon spent $150,000 to purchase copies of Responsible Opioid Prescribing in bulk. It

        then used its sales force to distribute these copies to 10,000 prescribers and 5,000 pharmacists

        nationwide. These were available to, and intended to, reach prescribers and pharmacists in the City of

        Buffalo.

                              ii.   APF – Treatment Options: A Guide for People Living with Pain

               708.    Cephalon also exercised considerable control over the Front Group APF, which

        published and disseminated many of the most egregious falsehoods regarding chronic opioid therapy.

        Their relationship, and several of the APF publications, are described in detail below.

               709.    Documents indicate that Cephalon provided APF with substantial assistance in

        publishing deceptive information regarding the risks associated with the use of opioids for chronic

        pain. An April 3, 2008 Fentora Assessment Strategy Tactics Team Meeting presentation outlines

        Cephalon’s strategy to prepare for a meeting at which the FDA Advisory Committee would consider

        expanding the indication of Fentora to include chronic, non-cancer pain. Cephalon prepared by

        “reaching out to third-party organizations, KOLs, and patients to provide context and, where

        appropriate, encourage related activity.” First among the Front Groups listed was APF.

               710.    Cephalon was among the drug companies that worked with APF to “educate” the

        Institute of Medicine of the National Academies (IOM) on issues related to chronic opioid therapy.

        APF President Will Rowe circulated a document to Cephalon and other drug company personnel that

        contained key message points and suggested that they “[c]onsider using this document in your

        communications with the members of the IOM Committee.” According to Rowe, recipients should

        “consider this a working document which you can add to or subtract from.” Rowe also advised that, if

        recipients “have an ally on that Committee,” they should “consider sharing this document with that

        person.”




                                                           183


                                                      189 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 191 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                   711.     Cephalon personnel responded enthusiastically, with Cephalon’s Associate Director for

        Alliance Development stating her belief that “the document does a good job of bringing together

        many important ideas.” Cephalon reviewed and directed changes to this document, with the Cephalon

        Associate Director thanking Rowe “for incorporating the points we had raised.” The close

        collaboration between Cephalon and APF on this project demonstrates their agreement to work

        collaboratively to promote the use of opioids as an appropriate treatment for chronic pain.

                   712.     Cephalon’s influence over APF’s activities was so pervasive that APF’s President, Will

        Rowe, even reached out to Defendants—including Cephalon—rather than his own staff, to identify

        potential authors to answer a 2011 article critical of opioids that had been published in the Archives of

        Internal Medicine.

                   713.     Starting in 2007, Cephalon sponsored APF’s Treatment Options: A Guide for People Living

        with Pain.143 It is rife with misrepresentations regarding the risks, benefits, and superiority of opioids.

                   714.     For example, Treatment Options deceptively asserts that the long-term use of opioids to

        treat chronic pain could help patients function in their daily lives by stating that, when used properly,

        opioids “give [pain patients] a quality of life [they] deserve.” There is no scientific evidence

        corroborating that statement, and such statements are, in fact, false. Available data demonstrate that

        patients on chronic opioid therapy are actually less likely to participate in life activities like work.

                   715.     Treatment Options also claims that addiction is rare and is evident from patients’ conduct

        in self-escalating their doses, seeking opioids from multiple doctors, or stealing the drugs. Treatment

        Options further minimizes the risk of addiction by claiming that it can be avoided through the use of

        screening tools, like “opioid agreements,” which can “ensure [that patients] take the opioid as

        prescribed.” Nowhere does Treatment Options explain to patients and prescribers that neither “opioid




        143   https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf (accessed May 30, 2017)

                                                                  184


                                                            190 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 192 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        agreements” nor any other screening tools have been scientifically validated to decrease the risks of

        addiction, and the publication’s assurances to the contrary are false and deceptive.

               716.    Treatment Options also promotes the use of opioids to treat chronic pain by painting a

        misleading picture of the risks of alternate treatments, most particularly NSAIDs. Treatment Options

        notes that NSAIDs can be dangerous at high doses, and attributes 10,000 to 20,000 deaths a year

        annually to NSAID overdose. According to Treatment Options, NSAIDs are different from opioids

        because opioids have “no ceiling dose,” which is beneficial since some patients “need” larger doses of

        painkillers than they are currently prescribed. These claims misleadingly suggest that opioids are safe

        even at high doses and omit important information regarding the risks of high-dose opioids.

               717.    Additionally, Treatment Options warns that the risks associated with NSAID use increase

        if NSAIDs are “taken for more than a period of months,” but deceptively omits any similar warning

        about the risks associated with the long-term use of opioids. This presentation paints a misleading

        picture of the risks and benefits of opioid compared with alternate treatments.

               718.    APF distributed 17,200 copies of Treatment Options in 2007 alone. It is currently

        available online and was intended to reach prescribers and pharmacists in the City of Buffalo.

                             iii.   Key Opinion Leaders and Misleading Science

               719.    Cephalon also knew that its misleading messages would be more likely to be believed

        by prescribers if they were corroborated by seemingly neutral scientific support.

               720.    Employing these tactics, Cephalon caused the term “breakthrough pain”—a term it

        seeded in the medical literature—to be used in articles published by practitioners and clinicians it

        supported. With funding from Cephalon, for example, Dr. Portenoy wrote an article that purported to

        expand the definition of breakthrough cancer pain to non-cancer indications, vastly expanding the

        marketing potential of Cephalon’s Fentora. The article was published in the nationally circulated Journal

        of Pain in 2006 and helped drive a surge in Fentora prescriptions.


                                                            185


                                                       191 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                               INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 193 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                721.     The concept of “breakthrough pain” ultimately formed the sole basis for the central

        theme of promotional messages Cephalon cited to support the approval and marketing of Actiq and

        Fentora, rapid-acting opioids which begin to work very quickly but last only briefly. Neither of these

        drugs had a natural place in the treatment of chronic pain before Cephalon’s marketing campaign

        changed medical practice. A recent literature survey of articles describing non-cancer breakthrough

        pain calls into question the validity of the concept, suggesting it is not a distinct pain condition but a

        hypothesis to justify greater dosing of opioids. In other words, Cephalon conjured the science of

        breakthrough pain in order to sell its drugs.

                722.     As one scholar has pointed out, references to breakthrough pain in articles published

        on the MEDLINE bibliographic database spiked in 1998 and again in 2006.144 These spikes coincide

        with FDA’s approval of Actiq and Fentora.

                               iv.    Misleading Continuing Medical Education

                723.     Cephalon developed sophisticated plans for the deployment of its KOLs, broken down

        by sub-type and specialty, to reach targeted groups of prescribers through CMEs. Cephalon used the

        CME programs it sponsored to deceptively portray the risks related to the use of opioids to treat

        chronic non-cancer pain and promote the off-label use of Actiq and Fentora.

                724.     In 2007 and 2008, Cephalon sponsored three CMEs that each positioned Actiq and

        Fentora as the only “rapid onset opioids” that would provide effective analgesia within the time period

        during which “breakthrough pain” was at its peak intensity. Although the CMEs used only the generic

        names of the drugs, the description of the active ingredient and means of administration means that a

        physician attending the CME knew it referred only to Actiq or Fentora.




        144Adriane Fugh-Berman, Marketing Messages in Industry-Funded CME, PharmedOut, Georgetown U. Med. Ctr. (June 25,
        2010), available at pharmedout.galacticrealms.com/Fugh BermanPrescriptionforConflict6-25-10.pdf (accessed May 30,
        2017).

                                                                186


                                                           192 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 194 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




               725.    The CMEs each taught attendees that there was no sound basis for the distinction

        between cancer and non-cancer “breakthrough pain,” and one instructed patients that Actiq and

        Fentora were commonly used in non-cancer patients, thus effectively endorsing this use. Optimizing

        Opioid Treatment for Breakthrough Pain, offered online by Medscape, LLC from September 28, 2007,

        through December 15, 2008, was prepared by KOL Dr. Webster and M. Beth Dove. It recommends

        prescribing a “short-acting opioid” (e.g., morphine, hydromorphone, oxycodone) “when pain can be

        anticipated,” or a rapid-onset opioid when it cannot. The only examples of rapid-onset opioids then on

        the market were oral transmucosal fentanyl citrate (i.e., Actiq) or fentanyl effervescent buccal tablet

        (i.e., Fentora): “Both are indicated for treatment of [breakthrough pain] in opioid-tolerant cancer

        patients and are frequently prescribed to treat [breakthrough pain] in noncancer patients as well.”

               726.     Optimizing Opioid Treatment for Breakthrough Pain not only deceptively promoted

        Cephalon’s drugs for off-label use, but also misleadingly portrayed the risks, benefits, and superiority

        of opioids for the treatment of chronic pain. For example, the CME misrepresented that Actiq and

        Fentora would help patients regain functionality by advising that they improve patients’ quality of life

        and allow for more activities when taken in conjunction with long-acting opioids. The CME also

        minimized the risks associated with increased opioid doses by explaining that NSAIDs were less

        effective than opioids for the treatment of breakthrough pain because of their dose limitations, without

        disclosing the heightened risk of adverse events on high-dose opioids.

               727.    Around the same time, Dr. Webster was receiving nearly $2 million in funding from

        Cephalon.

               728.    Optimizing Opioid Treatment for Breakthrough Pain was available online and was

        intended to reach City prescribers.

               729.    Cephalon similarly used an educational grant to sponsor the CME Breakthrough Pain:

        Improving Recognition and Management, which was offered online between March 31, 2008, and March 31,


                                                          187


                                                     193 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 195 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        2009, by Medscape, LLC. The direct result of Cephalon’s funding was a purportedly educational

        document that echoed Cephalon’s marketing messages. The CME deceptively omitted Actiq’s and

        Fentora’s tolerance limitations, cited examples of patients who experienced pain from accidents, not

        from cancer, and, like Cephalon’s Optimizing Opioid Treatment CME, taught that Actiq and Fentora were

        the only products on the market that would take effect before the breakthrough pain episode subsided.

        This CME was available online and was intended to reach City prescribers.

                730.    Lastly, KOL Dr. Fine authored a CME, sponsored by Cephalon, titled Opioid-Based

        Management of Persistent and Breakthrough Pain, with KOLs Dr. Christine A. Miaskowski and Michael J.

        Brennan, M.D. Cephalon paid to have this CME published in a supplement of Pain Medicine News in

        2009. 145 It instructed prescribers that “clinically, broad classification of pain syndromes as either

        cancer- or noncancer-related has limited utility,” and recommended dispensing “rapid onset opioids”

        for “episodes that occur spontaneously” or unpredictably, including “oral transmucosal fentanyl,” i.e.,

        Actiq, and “fentanyl buccal tablet,” i.e., Fentora, including in patients with chronic non-cancer pain. Dr.

        Miaskowski disclosed in 2009, in connection with the APS/AAPM Opioid Treatment Guidelines, that

        she served on Cephalon’s speakers bureau. 146 Dr. Fine also received funding from Cephalon for

        consulting services.

                731.    Opioid-Based Management of Persistent and Breakthrough Pain was available to and was

        intended to reach City prescribers.

                732.    Cephalon’s control over the content of these CMEs is apparent based on its advance

        knowledge of their content. A December 2005 Cephalon launch plan set forth key “supporting

        messages” to position Fentora for its product launch. Among them was the proposition that “15-

        minute onset of action addresses the unpredictable urgency of [breakthrough pain].” Years later, the

        145https://www.yumpu.com/en/document/view/11409251/opioid-based-management-of-persistent-and-breakthrough-
        pain (accessed May 30, 2017).
         14614 of 21 panel members who drafted the AAPM/APS Guidelines received support from Janssen, Cephalon,

         Endo, and Purdue.

                                                           188


                                                      194 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 196 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        same marketing messages reappeared in the Cephalon-sponsored CMEs described above. Echoing the

        Cephalon launch plan, Optimizing Opioid Treatment for Breakthrough Pain stated that “[t]he

        unpredictability of [breakthrough pain] will strongly influence the choice of treatment” and that

        Fentora “delivers an onset of analgesia that is similar to [Actiq] at ≤ 15 minutes.” Similarly, Opioid-

        Based Management of Persistent and Breakthrough Pain defined “breakthrough pain” as

        “unpredictable,” over a table describing both cancer and non-cancer “breakthrough pain.”

               733.    Cephalon tracked the effectiveness of its deceptive marketing through third parties,

        demonstrating that Cephalon not only planned for, but depended upon, their activities as a key

        element of its marketing strategy. These programs were available to prescribers in the City of Buffalo

        and, based on the uniform and nationwide character of Cephalon’s marketing, featured the same

        deceptive messages described above.

                       c. Cephalon’s Deceptive Third-Party Statements to City prescribers and Patients

               734.    Cephalon used various measures to disseminate its deceptive statements regarding the

        risks of off-label use of Actiq and Fentora and the risks, benefits, and superiority of opioids to City

        patients and prescribers.

               735.    Cephalon’s speakers regularly held talks for City prescribers. These talks followed the

        same deceptive talking points covered in Cephalon’s speakers’ training.

               736.    Cephalon also targeted City prescribers through the use of its sales force.

               737.    Given that Cephalon’s own studies demonstrated that the overwhelming majority of

        oncologists diagnose and treat breakthrough cancer pain themselves, Cephalon knew the only purpose

        of representatives meeting with these prescribers was to promote off-label use. Based on the uniform

        and nationwide character of Cephalon’s marketing, Cephalon’s deceptive messages would have been

        disseminated to City prescribers by Cephalon’s sales representatives during these events.




                                                          189


                                                     195 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 197 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                738.    Sales representatives, and the misrepresentations on which they were trained, drove

        significant Fentora sales.

                3. Endo

                739.    Endo promoted its opioids through the full array of marketing channels. The company

        deployed its sales representatives, paid physician speakers, journal supplements, and advertising in

        support of its branded opioids, principally Opana and Opana ER. Misleading claims about the

        purportedly lower abuse potential of Opana ER featured prominently in this campaign. Endo also

        made many other deceptive statements and omissions. These included deceptive messages about

        functional improvement, addiction risk, “pseudoaddiction,” addiction screening tools, and the safety of

        alternatives to opioids.

                740.    At the same time, Endo also relied on third-party partners to promote the safety,

        efficacy, and superiority of opioids generally, through a combination of CMEs, websites, patient

        education pamphlets, and other publications. These materials echoed the misrepresentations described

        above, and also made deceptive statements about withdrawal symptoms and the safety of opioids at

        higher doses.

                741.    Through the highly coordinated and uniform nature of Endo’s marketing, Endo

        conveyed these deceptive messages to City prescribers. The materials that Endo generated in

        collaboration with third-parties also were distributed or made available in the City of Buffalo. Endo

        distributed these messages, or facilitated their distribution, in the City of Buffalo with the intent that

        City prescribers and/or consumers would rely on them in choosing to use opioids to treat chronic

        pain.

                        a. Endo’s Deceptive Direct Marketing




                                                           190


                                                      196 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 198 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                742.    Like the other Defendants, Endo used deceptive direct marketing to increase the sales

        of its dangerous opioids. As set forth below, Endo conveyed these deceptive messages in training of its

        sales force and recruited speakers, who in turn conveyed them to physicians; in a misleading journal

        supplement; and in unbranded advertising.

                                  i.   Endo’s Sales Force and Deceptive Sales Training

                743.    Endo’s promotion of Opana ER relied heavily on in-person marketing, including to

        City prescribers. Endo had an aggressive detailing program. In the first quarter of 2010 alone, sales

        representatives made nearly 72,000 visits to prescribers nationwide to detail Opana ER. Between 2007

        and 2013, Endo spent between $3 million and $10 million each quarter to promote opioids through its

        sales force.

                744.    Endo’s sales representatives, like those of the other Defendants, targeted physicians to

        deliver sales messages that were developed centrally and deployed uniformly across the country. These

        sales representatives were critical in transmitting Endo’s marketing strategies and talking points to

        individual prescribers.

                745.    Endo specifically directed its sales force to target physicians who would prescribe its

        drugs to treat chronic pain. For example, an Opana Brand Tactical Plan dated August, 2007 aimed to

        increase “Opana ER business from [the Primary Care Physician] community” more than 45% by the

        end of that year. Indeed, Endo sought to develop strategies that would be most persuasive to primary

        care doctors—strategies that sought to influence the prescribing behavior of primary care physicians

        through the use of subject matter experts. A February 2011 Final Report on Opana ER Growth

        Trends, for example, predicted that Endo’s planned “[u]se of Pain Specialists as local thought leaders

        should affect increased primary care adoption.”

                746.    Endo trained its sales force to make a number of misrepresentations to physicians

        nationwide, including to physicians in the City of Buffalo. Endo’s sales representatives were trained to


                                                                191


                                                          197 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 199 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        represent to these prescribers that Opana ER would help patients regain function they had lost to

        chronic pain; that Endo opioids had a lower potential for abuse because they were “designed to be

        crush resistant,” despite the fact that “clinical significance of INTAC Technology or its impact on

        abuse/misuse ha[d] not been established for Opana ER;” and that drug seeking behavior was a sign of

        undertreated pain rather than addiction.

               747.    Endo knew that its marketing reached physicians repeatedly because it tracked their

        exposure. Internal Endo documents dated August 23, 2006 demonstrate that the following percentages

        of physicians would view an Endo journal insert (or paid supplement) at least 3 times in an 8 month

        period: 86% of neurologists; 86% of rheumatologists; 85% of oncologists; 85% of anesthesiologists;

        70% of targeted primary care physicians; and 76% of OB/GYNs.

                 748. Endo was not only able to reach physicians through its marketing, but also

         successfully impart its marketing messages. The company found that its promotional materials

         tripled prescribers’ ability to recall the sales message and doubled their willingness to prescribe

         Opana ER in the future. This was true of marketing that contained deceptions.

                 749. For example, according to internal Endo documents, up to 10% of physicians it

         detailed were able to recall, without assistance, the message that Opana ER had “Minimal/less

         abuse/misuse” potential than other drugs. The Endo message that prescribers retained was a plain

         misrepresentation: that use of Opana ER was unlikely to lead to abuse and addiction. Although

         Opana ER always has been classified under Schedule II as a drug with a “high potential for abuse”,

         the largest single perceived advantage of Opana ER, according to a survey of 187 physicians who

         reported familiarity with the drug, was “perceived low abuse potential,” cited by 15% of doctors as an

         advantage. Low abuse potential was among the deceptive messages that City prescribers received,

         and retained, from Endo sales representatives.




                                                          192


                                                     198 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 200 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 750. Endo’s own internal documents acknowledged the misleading nature of these

         statements, conceding that “Opana ER has an abuse liability similar to other opioid analgesics as

         stated in the [FDA-mandated] box warning.” A September 2012 Opana ER Business Plan similarly

         stated that Endo needed a significant investment in clinical data to support comparative

         effectiveness, scientific exchange, benefits and unmet need, while citing lack of “head-to-head data”

         as a barrier to greater share acquisition.

                 751. Nevertheless, Endo knew that its marketing was extremely effective in turning

         physicians into prescribers. Nationally, the physicians Endo targeted for in-person marketing

         represented approximately 84% of all prescribers of Opana ER in the first quarter of 2010.

         Endo also observed that the prescribers its sales representatives visited wrote nearly three times

         as many prescriptions per month for Opana ER as those physicians who were not targeted for

         Endo’s marketing—7.4 prescriptions per month versus 2.5. The most heavily targeted

         prescribers wrote nearly 30 prescriptions per month. Internal Endo documents from May 2008

         indicate that Endo expected that each of its sales representatives would generate 19.6

         prescriptions per week by the end of 2008. As summarized by a February 2011 report on

         Opana ER growth trends, Endo’s “[a]ggressive detailing [is] having an impact.”

                 752. More broadly, Endo’s sales trainings and marketing plans demonstrate that its

         sales force was trained to provide prescribers with misleading information regarding the risks

         of opioids when used to treat chronic pain. Foremost among these messages were misleading

         claims that the risks of addiction, diversion, and abuse associated with opioids—and Endo’s

         products in particular—were low, and lower than other opioids.

                                        a) Endo’s Sales Force Deceptively Minimized the Risks of Addiction
                                           Associated with Chronic Opioid Therapy.




                                                          193


                                                      199 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 201 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                753. By way of illustration, Endo’s Opana ER INTAC Technology Extended-Release Sell

         Sheet Implementation Guide, which instructs Endo sales personnel how to effectively “support key

         messages” related to the marketing of Opana ER, states that it is an “approved message” for sales

         representatives to stress that Opana ER was “designed to be crush resistant,” even though this

         internal document conceded that “the clinical significance of INTAC Technology or its impact on

         abuse/misuse has not been established for Opana ER.”

                754. Other Endo documents acknowledged the limitations on Opana ER’s INTAC

         technology, conceding that while Opana ER may be resistant to pulverization, it can still be

         “ground” and “cut into small pieces” by those looking to abuse the drug.

                755. Endo’s claims about the crush-resistant design of Opana ER also made their way to

         the company’s press releases. A January 2013 article in Pain Medicine News, based in part on an Endo

         press release, described Opana ER as “crush-resistant.” This article was posted on the Pain Medicine

         News website, which was accessible to City patients and prescribers.

                756. The only reason to promote the crush resistance of Opana ER was to persuade

         doctors that there was less risk of abuse, misuse, and diversion of the drug. The idea that Opana ER

         was less addictive than other drugs was the precise message that City prescribers took from Endo’s

         marketing.

                757. On May 10, 2013, the FDA warned Endo that there was no evidence that Opana ER’s

         design “would provide a reduction in oral, intranasal, or intravenous abuse” and that the post-

         marketing data Endo had submitted to the FDA “are insufficient to support any conclusion about

         the overall or route-specific rates of abuse.” Even though it was rebuked by the FDA, Endo

         continued to market Opana ER as having been designed to be crush resistant, knowing that this

         would (falsely) imply that Opana actually was crush resistant and that this crush-resistant quality

         would make Opana ER less likely to be abused.

                                                         194


                                                     200 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 202 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 758. Endo’s sales training and the promotional materials distributed by its sales

         representatives also minimized the risk of addiction. Endo also circulated education materials that

         minimized the risk of addiction. For example, Endo circulated an education pamphlet with the Endo

         logo titled “Living with Someone with Chronic Pain,” which implied, to persons providing care to

         chronic pain patients, that addiction was not a substantial concern by stating that “[m]ost health care

         providers who treat people with pain agree that most people do not develop an addiction problem.”

         This pamphlet was downloadable from Endo’s website and accessible to City prescribers.

                 759. Endo’s sales training also misrepresented the risks of addiction associated with Endo’s

         products by implying that Opana’s prolonged absorption would make it less likely to lead to abuse.

         For example, a presentation titled “Deliver the Difference for the Opana Brand in POA II” sets out

         that one of the “[k]ey [m]essages” for the Endo sales force was that Opana ER provides “[s]table,

         steady-state plasma levels for true 12-hour dosing that lasts.” Endo’s sales representatives used this

         messaging to imply to City prescribers that Opana ER provided “steady state” pain relief, making

         Opana less likely to incite euphoria in patients and less likely to lead to addiction.

               760.     Endo further instructed its sales force to promote the misleading concept of

        “pseudoaddiction,”—i.e., that drug-seeking behavior was not cause for alarm, but merely a

        manifestation of undertreated pain. In a sales training document titled “Understanding the Primary

        Care MD and their use of Opioids,” Endo noted that the “biggest concerns” among primary care

        physicians were “prescription drug abuse (84.2%), addiction (74.9%), adverse effects (68%), tolerance

        (60.7%), and medication interaction (32%).” In response to these concerns, Endo instructed its sales

        representatives to ask whether their customers were “confus[ing] ‘pseudo-addiction’ with ‘drug-

        seekers’” and how confident they were that their health care providers “know these differences

        (Tolerance, Dependence, Addiction, Pseudo- Addiction . . .).”




                                                            195


                                                       201 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 203 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                                        b) Endo’s Sales Force Deceptively Implied that Chronic Opioid
                                           Therapy Would Improve Patients’ Ability to Function.

                 761. In addition to their deceptive messages regarding addiction, Endo’s promotional

         materials and sales trainings also misleadingly claimed that patients using opioids for the long- term

         treatment of chronic pain would experience improvements in their daily function. In reality, long-

         term opioid use has not been shown to, and does not, improve patients’ function, and, in fact, is

         often accompanied by serious side effects that degrade function. Endo’s own internal documents

         acknowledged that claims about improved quality of life were unsubstantiated “off label claims.”

                 762. Nevertheless, Endo distributed product advertisements that suggested that using

         Opana ER to treat chronic pain would allow patients to perform demanding tasks like work as a

         chef. One such advertisement states prominently on the front: “Janice is a 46-year-old chef with

         chronic low back pain. She needs a treatment option with true 12-hour dosing.” The advertisement

         does not mention the “moderate to severe pain” qualification in Opana ER’s indication, except in

         the fine print. These advertisements were mailed to prescribers and distributed by Endo’s sales force

         in detailing visits, which would have included Endo representatives’ visits to prescribers.

                 763. In a 2007 sales tool that was intended to be shown by Endo sales personnel to

         physicians during their detailing visits, Endo highlighted a hypothetical patient named “Bill,” a 40-

         year-old construction worker who was reported to suffer from chronic low back pain. According to

         the sales tool, Opana ER will make it more likely that Bill can return to work and support his family.

                 764. Similarly, training materials for sales representatives from March 2009 ask whether it is

         true or false that “[t]he side effects of opioids prevent a person from functioning and can cause

         more suffering than the pain itself.” The materials indicate that this is “[f]alse” because “[t]he overall

         effect of treatment with opioids is very favorable in most cases.”




                                                           196


                                                      202 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 204 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 765. A sales training video dated March 8, 2012 that Endo produced and used to train its

         sales force makes the same types of claims. A patient named Jeffery explains in the video that he

         suffers from chronic pain and that “chronic pain [ . . .] reduces your functional level.” Jeffery claims

         that after taking Opana ER, he “can go out and do things” like attend his son’s basketball game and

         “[t]here’s no substitute for that.” This video was shown to Endo’s sales force, which adopted its

         misleading messaging in its nationwide sales approach, including the approach it used in the City of

         Buffalo.

                766.    Claims of improved functionality were central to Endo’s marketing efforts for years. A

        2012 Endo Business Plan lists ways to position Opana ER, and among them is the claim that Opana

        ER will help patients “[m]aintain[] normal functionality, sleep, [and] work/life/performance

        productivity” and have a positive “[e]ffect on social relationships.” Indeed, that business plan describes

        the “Opana ER Vision” as “[t]o make the Opana franchise (Opana ER, Opana, Opana Injection) the

        choice that maximizes improvement in functionality and freedom from the burden of moderate-to-

        severe pain.”

                                        c) Endo’s Sales Force Deceptively presented the Risks and Benefits of
                                           Opioids to Make Them Appear Safer Than Other Analgesics


                767.    Endo further misled patients and prescribers by downplaying the risks of opioids in

        comparison to other pain relievers. For example, in the City of Buffalo and elsewhere, Endo

        distributed a presentation titled Case Challenges in Pain Management: Opioid Therapy for Chronic Pain. This

        study held out as a representative example one patient who had taken NSAIDs for more than eight

        years and, as a result, developed “a massive upper gastrointestinal bleed.” The presentation

        recommended treating this patient with opioids instead. By focusing on the adverse side effects of

        NSAIDs, while omitting discussion of serious side effects associated with opioids, this presentation

        misleadingly portrayed the comparative risks and benefits of these drugs.


                                                           197


                                                      203 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 205 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




               768.    Endo distributed Case Challenges in Pain Management: Opioid Therapy for Chronic Pain to

        116,000 prescribers in 2007, including primary care physicians.

                              ii.   Endo’s Speakers Bureau Programs Deceptively Minimized the Risks of Addiction
                                    Associated with Chronic Opioid Therapy

                 769. In addition to its sales representatives’ visits to doctors, Endo also used deceptive

         science and speaker programs to spread its deceptive messages.

                 770. Endo leaned heavily on its speakers’ bureau programs. In 2008 alone, Endo spent

         nearly $4 million to promote up to 1,000 speakers programs around the country. Endo contracted

         with a medical communications firm to operate its speakers bureau program, planning to hold a total

         of 500 “fee-for-service . . . peer-to-peer promotional programs” for Opana ER in just the second

         half of 2011, including dinners, lunches and breakfasts. These programs were attended by sales

         representatives, revealing their true purpose as marketing, rather than educational, events.

                 771. Endo’s internal reporting stated that the “return on investment” turned positive 8-12

         weeks after such programs. Endo measured that return on investment in numbers of prescriptions

         written by physicians who attended the events. One internal Endo document concluded: “[w]e

         looked at the data for [the] 2011 program and the results were absolutely clear: physicians who came

         into our speaker programs wrote more prescriptions for Opana ER after attending than they had

         before they participated. You can’t argue with results like that.”

                 772. These speakers’ bureau presentations included the very same misrepresentations Endo

         disseminated through its sales representatives. A 2012 speaker slide deck for Opana ER— on which

         Endo’s recruited speakers were trained and to which they were required to adhere to in their

         presentations—misrepresented that the drug had low abuse potential, in addition to suggesting that

         as many as one-quarter of the adult population could be candidates for opioid therapy.




                                                           198


                                                      204 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 206 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 773. In addition, a 2013 training module directed speakers to instruct prescribers that

         “OPANA ER with INTAC is the only oxymorphone designed to be crush resistant” and advised

         that “[t]he only way for your patients to receive oxymorphone ER in a formulation designed to be

         crush resistant is to prescribe OPANA ER with INTAC.” This was a key point in distinguishing

         Opana ER from competitor drugs. Although Endo mentioned that generic versions of

         oxymorphone were available, it instructed speakers to stress that “[t]he generics are not designed to

         be crush resistant.” This was particularly deceptive given that Opana ER was not actually crush-

         resistant.

                 774. In 2009, Endo wrote a talk titled The Role of Opana ER in the Management of Chronic Pain.

         The talk included a slide titled “Use of Opioids is Recommended for Moderate to Severe Chronic

         Noncancer Pain,” which cited the AAPM/APS Guidelines—and their accompanying misstatements

         regarding the likelihood of addiction (by claiming that addiction risks were manageable regardless of

         patients’ past abuse histories) while omitting their disclaimer regarding the lack of supporting

         evidence in favor of that position. This dangerously misrepresented to doctors the force and utility

         of the 2009 Guidelines.

                775.   The misleading messages and materials Endo provided to its sales force and its

        speakers were part of a broader strategy to convince prescribers to use opioids to treat their patients’

        pain, irrespective of the risks, benefits, and alternatives. This deception was national in scope and

        included the City of Buffalo. Endo’s nationwide messages would have reached City prescribers in a

        number of ways. For example, they were carried into the City of Buffalo by Endo’s sales

        representatives during detailing visits as well as made available to City patients and prescribers through

        websites and ads. They also have been delivered to City prescribers by Endo’s paid speakers, who were

        required by Endo policy and by FDA regulations to stay true to Endo’s nationwide messaging.

                             iii.   Endo’s Misleading Journal Supplement


                                                            199


                                                       205 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 207 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                776. In 2007, Endo commissioned the writing, and paid for the publishing of a supplement

         available for CME credit in the Journal of Family Practice called Pain Management Dilemmas in

         Primary Care: Use of Opioids, and it deceptively minimized the risk of addiction by emphasizing the

         effectiveness of screening tools. Specifically, it recommended screening patients using tools like the

         Opioid Risk Tool or the Screener and Opioid Assessment for Patients with Pain. It also falsely

         claimed that, through the use of tools like toxicology screens, pill counts, and a “maximally

         structured approach,” even patients at high risk of addiction could safely receive chronic opioid

         therapy. Endo distributed 96,000 copies of this CME nationwide, and it was available to, and was

         intended to, reach City prescribers.

                             iv.   Endo’s Deceptive Unbranded Advertising

                777. Endo also used unbranded advertisements to advance its goals. By electing to focus

         on unbranded marketing, Endo was able to make claims about the benefits of its opioids that the

         FDA would never allow in its branded materials. The chart below compares an Endo unbranded

         statement with one of Endo’s FDA-regulated, branded statements:




                      Living with Someone                                   Opana ER Advertisement
                        with Chronic Pain                                   (2011/2012/2013) (Branded)
                       (2009)(Unbranded)


            Patient education material created by Endo                         Endo advertisement




                                                          200


                                                     206 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 208 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                                                                “[C]ontains oxymorphone, an opioid agonist
                                                                and Schedule II controlled substance with an
           “Most health care providers who treat people         abuse liability similar to other opioid
           with pain agree that most people do not              agonists, legal or illicit.”
           develop an addiction problem.”
                                                                “All patients treated with opioids require
                                                                careful monitoring for signs of abuse and
                                                                addiction, since use of opioid analgesic
                                                                products carries the risk of addiction
                                                                even under appropriate medical use.”


                       b. Endo’s Deceptive Third-Party Statements

                778. Endo’s efforts were not limited to directly making misrepresentations through its

         marketing materials, its speakers, and its sales force. Endo believed that support for patient advocacy

         and professional organizations would reinforce Endo’s position as “the pain management

         company.”

                779.    Prior to, but in contemplation of, the 2006 launch of Opana ER, Endo developed a

         “Public Stakeholder Strategy.” Endo identified “tier one” advocates to assist in promoting the

         approval and acceptance of its new extended release opioid. Endo also intended to enlist the support

         of organizations that would be “favorable” to schedule II opioids from a sales perspective and that

         engaged in, or had the potential to advocate for, public policy. Endo sought to develop its

         relationships with these organizations through its funding. In 2008, Endo spent $1 million per year

         to attend conventions of these pro-opioid medical societies, including meetings of AAPM, APS, and

         the American Society of Pain Management Nursing (“ASPMN”).

                780. APF’s ability to influence professional societies and other third parties is demonstrated

         by its approach to responding to a citizens’ petition filed with the FDA by the Physicians for

         Responsible Opioid Prescribing (the “PROP Petition”). The PROP petition, filed by a group of

         prescribers who had become concerned with the rampant prescribing of opioids to treat chronic


                                                          201


                                                     207 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 209 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         pain, asked the FDA to require dose and duration limitations on opioid use and to change the

         wording of the approved indication of various long-acting opioids to focus on the severity of the

         pain they are intended to treat.

                 781. The PROP Petition set off a flurry of activity at Endo. It was understood that Endo

         would respond to the petition but Endo personnel wondered “[s]hould we [ . . . ] consider filing a

         direct response to this [citizens’ petition] or do you think we are better served by working through

         our professional society affiliations?” One Endo employee responded: “My sense is the societies are

         better placed to make a medical case than Endo.” Endo’s Director of Medical Science agreed that “a

         reply from an external source would be most impactful.” These communications reflected Endo’s

         absolute confidence that the professional societies would support its position.

                              i.    APF

                 782. One of the societies with which Endo worked most closely was APF. Endo provided

         substantial assistance to, and exercised editorial control, over the deceptive and misleading messages

         that APF conveyed through its National Initiative on Pain Control (“NIPC”). Endo was one of

         APF’s biggest financial supporters, providing more than half of the $10 million APF received from

         opioid manufacturers during its lifespan. Endo spent $1.1 million on the NIPC program in 2008

         alone, funding earmarked in part, for the creation of CME materials that were intended to be used

         repeatedly.

                 783. Endo’s influence over APF’s activities was so pervasive that APF President Will Rowe

         reached out to Defendants—including Endo—rather than his own staff, to identify potential

         authors to answer a 2011 article critical of opioids that had been published in the Archives of

         Internal Medicine. Personnel from Defendants Purdue, Endo, Janssen, and Cephalon worked with

         Rowe to formulate APF’s response which was ultimately published.




                                                          202


                                                     208 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 210 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                784. Documents also indicate that Endo personnel were given advance notice of the

         materials APF planned to publish on its website and provided an opportunity to comment on the

         content of those materials before they were published. For example, in early July of 2009, APF’s

         Director of Strategic Development wrote to Endo personnel to give them advance notice of content

         that APF planned to be “putting . . . up on the website but it’s not up yet.” The Endo employee

         assured the sender that she “w[ould] not forward it to anyone at all” and promised that she would

         “’double delete it’ from [her] inbox.” In response, APF’s Director of Strategic Development replied

         internally with only four words: “And where’s the money?”

                785. At no time was Endo’s relationship with APF closer than during its sponsorship of

         the NIPC. Before being taken over by APF, the NIPC was sponsored by Professional Postgraduate

         Services which the Accreditation Council for Continuing Medical Education determined to be a

         “commercial interest” and could no longer serve as a sponsor. In response, Endo reached out to

         APF. An August 2009 document titled “A Proposal for the American Pain Foundation to Assume

         Sponsorship of the National Initiative on Pain Control,” pointed out that “[f]or the past 9 years, the

         NIPC has been supported by unrestricted annual grants from Endo Pharmaceuticals, Inc.”

         According to this document, APF’s sponsorship of the NIPC “[o]ffers the APF a likely opportunity

         to generate new revenue, as Endo has earmarked substantial funding: $1.2 million in net revenue for

         2010 to continue the NIPC.” Further, sponsorship of the APF would “[p]rovide[] numerous

         synergies to disseminate patient education materials,” including “[h]andouts to attendees at all live

         events to encourage physicians to drive their patients to a trusted source for pain education—the

         APF website.”

                786. A September 14, 2009 presentation to APF’s board contained a materially similar

         discussion of NIPC sponsorship, emphasizing the financial benefit to APF from assuming the role

         of administering NIPC. The proposal “offer[ed] a solution to continue the development and

                                                         203


                                                     209 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 211 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         implementation of the NIPC initiative as non-certified . . . yet independent education to physicians

         and healthcare professionals in the primary care setting, while providing the APF with a dependable,

         ongoing source of grant revenue.” A number of benefits related to NIPC sponsorship were listed,

         but chief among them was “a likely opportunity [for APF] to generate new revenue, as Endo has

         earmarked substantial funding: $1.2 million in net revenue for 2010 to continue the NIPC.”

                787. Internal Endo scheduling documents indicate that “NIPC module curriculum

         development, web posting, and live regional interactive workshops” were Endo promotional tasks in

         2010. Endo emails indicate that Endo personnel reviewed the content created by NIPC and

         provided feedback.

                788. Behind the scenes, Endo exercised substantial control over NIPC’s work. Endo

         exerted its control over NIPC by funding NIPC and APF projects; developing, specifying, and

         reviewing content; and taking a substantial role in the distribution of NIPC and APF materials,

         which in effect determined which messages were actually delivered to prescribers and consumers. As

         described below, Endo projected that it would be able to reach tens of thousands of prescribers

         nationwide through the distribution of NIPC materials.

                789. From 2007 until at least 2011, Endo also meticulously tracked the distribution of

         NIPC materials, demonstrating Endo’s commercial interest in, and access to, NIPC’s reach. Endo

         knew exactly how many participants viewed NIPC webinars and workshops and visited its website,

         Painknowledge.com. Endo not only knew how many people viewed NIPC’s content, but what their

         backgrounds were (e.g., primary care physicians or neurologists). Endo’s access to and detailed

         understanding of the composition of the audience at these events demonstrates how deeply Endo

         was involved in NIPC’s activities. Moreover, Endo tracked the activities of NIPC—ostensibly a

         third party—just as it tracked its own commercial activity.




                                                          204


                                                     210 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                   INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 212 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 790. Endo worked diligently to ensure that the NIPC materials it helped to develop would

         have the broadest possible distribution. Endo’s 2008 to 2012 Opana Brand Tactical Plan indicates

         that it sought to reach 1,000 prescribers in 2008 through live NIPC events, and also to “[l]everage

         live programs via enduring materials and web posting.” Endo also planned to disseminate NIPC’s

         work by distributing two accredited newsletters to 60,000 doctors nationwide for continuing

         education credit and by sponsoring a series of 18 NIPC regional case-based interactive workshops.

         Endo had earmarked more than one million dollars for NIPC activities in 2008 alone.

               791.    In short, NIPC was a key piece of Endo’s marketing strategy. Indeed, internal APF

        emails question whether it was worthwhile for APF to continue operating NIPC given that NIPC’s

        work was producing far more financial benefits for Endo than for APF. Specifically, after Endo

        approved a $244,337.40 grant request to APF to fund a series of NIPC eNewsletters, APF personnel

        viewed it as “[g]reat news,” but cautioned that “the more I think about this whole thing, [Endo’s]

        making a lot of money on this with still pretty slender margins on [APF’s] end.” APF’s commitment to

        NIPC’s “educational” mission did not figure at all in APF’s consideration of the value of its work, nor

        was Endo’s motive or benefit in doubt.

                                       a) Misleading Medical Education

                 792. NIPC distributed a series of eNewsletter CMEs focused on “key topic[s] surrounding

         the use of opioid therapy” sponsored by Endo. These newsletters were edited by KOL Dr. Fine and

         listed several industry-backed KOLs, including Dr. Webster, as individual authors. Endo estimated

         that roughly 60,000 prescribers viewed each one. These CMEs were available to, and would have

         been accessed by, City prescribers. Before-and-after surveys, summarized in the chart below, showed

         that prescriber comfort with prescribing opioids ranged from 27% to 62% before exposure to the

         CME, and from 76% to 92% afterwards:




                                                         205


                                                    211 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 213 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




               793.    Endo documents made it clear that the persuasive power of NIPC speakers was

        directly proportional to their perceived objectivity. Accordingly, Endo personnel directed that, when

        giving Endo-sponsored talks, NIPC faculty would not appear to be “Endo Speakers.” Nevertheless,

        the two parties understood that Endo and NIPC shared a common “mission to educate physicians”

        and working “through the APF . . . [wa]s a great way to work out . . .problems that could have been

        there without the APF’s participation and support.”

               794.    The materials made available on and through NIPC included misrepresentations. For

        example, Endo worked with NIPC to sponsor a series of CMEs titled Persistent Pain in the Older Patient

        and Persistent Pain in the Older Adult. These CMEs misrepresented the prevalence of addiction by stating

        that opioids have “possibly less potential for abuse” in elderly patients than in younger patients, even

        though there is no evidence to support such an assertion. Moreover, whereas withdrawal symptoms

        are always a factor in discontinuing long-term opioid therapy, Persistent Pain in the Older Adult also

        misleadingly indicated that such symptoms can be avoided entirely by tapering the patient’s does by



                                                          206


                                                     212 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 214 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




        10-20% per day for ten days. Persistent Pain in the Older Patient, for its part, made misleading claims that

        opioid therapy has been “shown to reduce pain and improve depressive symptoms and cognitive

        functioning.” NIPC webcast these CMEs from its own website, where they were available to, and were

        intended to reach, City prescribers.

                                        b) Painknowledge.com

                 795. Working with NIPC enabled Endo to make a number of misleading statements

         through the NIPC’s website, Painknowledge.com. Endo tracked visitors to PainKnowledge.com and used

         Painknowledge.com to broadcast notifications about additional NIPC programming that Endo helped

         to create.

                 796. APF made a grant request to Endo to create an online opioid “tool-kit” for NIPC and

         to promote NIPC’s website, Painknowledge.com. In so doing, APF made clear that it planned to

         disseminate Defendants’ misleading messaging. The grant request expressly indicated APF’s intent to

         make misleading claims about functionality, noting: “Some of these people [in chronic pain] may be

         potential candidates for opioid analgesics, which can improve pain, function, and quality of life.”

         Endo provided $747,517 to fund the project.

                 797. True to APF’s word, Painknowledge.com misrepresented that opioid therapy for chronic

         pain would lead to improvements in patients’ ability to function. Specifically, in 2009 the website

         instructed patients and prescribers that, with opioids, a patient’s “level of function should improve”

         and that patients “may find [they] are now able to participate in activities of daily living, such as work

         and hobbies, that [they] were not able to enjoy when [their] pain was worse.”

                 798. Painknowledge.com also deceptively minimized the risk of addiction by claiming that

         “[p]eople who take opioids as prescribed usually do not become addicted.” Painknowledge.com did not

         stop there. It deceptively portrayed opioids as safe at high doses and also misleadingly omitted




                                                            207


                                                       213 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 215 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         serious risks, including the risks of addiction and death, from its description of the risks associated

         with the use of opioids to treat chronic pain.

                 799. Endo was the sole funder of Painknowledge.com, and it continued to provide that

         funding despite being aware of the website’s misleading contents.

                                       c) Exit Wounds

                 800. Finally, Endo also sponsored APF’s publication and distribution of Exit Wounds, a

         publication aimed at veterans that also contained a number of misleading statements about the risks,

         benefits, and superiority of opioids to treat chronic pain. Exit Wounds was drafted by Derek

         Mcginnis.” Derek Mcginnis was frequently hired by a consulting Firm, Conrad & Associates LLC, to

         write pro-opioid marketing pieces disguised as science. Derek Mcginnis’s work was reviewed and

         approved by drug company representatives, and he felt compelled to draft pieces that he admits

         distorted the risks and benefits of chronic opioid therapy in order to meet the demands of his drug

         company sponsors.

                 801. Exit Wounds is a textbook example of Derek Mcginnis’s authorship on drug

         companies’ behalf. The book misrepresented the functional benefits of opioids by stating that opioid

         medications “increase your level of functioning” (emphasis in original).

                 802. Exit Wounds also misrepresented that the risk of addiction associated with the use of

         opioids to treat chronic pain was low. It claimed that “[l]ong experience with opioids shows that

         people who are not predisposed to addiction are very unlikely to become addicted to opioid pain

         medications.”

                 803. Finally, Exit Wounds misrepresented the safety profile of using opioids to treat chronic

         pain by omitting key risks associated with their use. Specifically, it omitted warnings of the risk of

         interactions between opioids and benzodiazepines—a warning sufficiently important to be included

         on Endo’s FDA-required labels. Exit Wounds also contained a lengthy discussion of the dangers of

                                                           208


                                                      214 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 216 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         using alcohol to treat chronic pain but did not disclose dangers of mixing alcohol and opioids—a

         particular risk for veterans.

                 804. As outlined above, Endo exercised dominance over APF and the projects it undertook

         in an effort to promote the use of opioids to treat chronic pain. In addition, as outlined above,

         Derek Mcginnis’s work was being reviewed and approved by drug company representatives,

         motivating him to draft pro-opioid propaganda masquerading as science. Combined, these factors

         gave Endo considerable influence over the work of Derek Mcginnis and over APF. Further, by

         paying to distribute Exit Wounds, Endo endorsed and approved its contents.

                                ii.   Other Front Groups: FSMB, AAPM, and AGS

                 805. In addition to its involvement with APF, Endo worked closely with other third-party

         Front Groups and KOLs to disseminate deceptive messages regarding the risks, benefits, and

         superiority of opioids for the treatment of chronic pain. As with certain APF publications, Endo in

         some instances used its sales force to directly distribute certain publications by these Front Groups

         and KOLs, making those publications “labeling” within the meaning of 21 C.F.R.§ 1.3(a).

                 806. In 2007, Endo sponsored FSMB’s Responsible Opioid Prescribing, which in various ways

         deceptively portrayed the risks, benefits, and superiority of opioids to treat chronic pain. Responsible

         Opioid Prescribing was drafted by “Dr. Fishman.”

                 807. Endo spent $246,620 to help FSMB distribute Responsible Opioid Prescribing. Endo

         approved this book for distribution by its sales force. Based on the uniform and nationwide

         character of Endo’s marketing campaign, and the fact that Endo purchased these copies specifically

         to distribute them, these copies were distributed to physicians nationwide, including physicians in

         the City of Buffalo.

                 808. In December 2009, Endo also contracted with AGS to create a CME to promote the

         2009 guidelines titled the Pharmacological Management of Persistent Pain in Older Persons with a $44,850

                                                            209


                                                      215 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 217 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         donation. These guidelines misleadingly claimed that “the risks [of addiction] are exceedingly low in

         older patients with no current or past history of substance abuse,” as the study supporting this

         assertion did not analyze addiction rates by age. They also stated, falsely, that “[a]ll patients with

         moderate to severe pain . . . should be considered for opioid therapy (low quality of evidence, strong

         recommendation)” when in reality, opioid therapy was only an appropriate treatment for a subset of

         those patients, as recognized by Endo’s FDA-mandated labels.

                  809. AGS’s grant request to Endo made explicit reference to the CME that Endo was

         funding. Endo thus knew full well what content it was paying to distribute, and was in a position to

         evaluate that content to ensure it was accurate, substantiated, and balanced before deciding whether

         or not to invest in it. After having sponsored the AGS CME, Endo’s internal documents indicate

         that Endo’s pharmaceutical sales representatives discussed the AGS guidelines with doctors during

         individual sales visits.

                  810. Endo also worked with AAPM, which it viewed internally as “Industry Friendly,” with

         Endo advisors and speakers among its active members. Endo attended AAPM conferences, funded

         its CMEs, and distributed its publications.

                  811. A talk written by Endo in 2009 and approved by Endo’s Medical Affairs Review

         Committee,147 titled The Role of Opana ER in the Management of Chronic Pain, includes a slide titled Use of

         Opioids is Recommended for Moderate to Severe Chronic Noncancer Pain. That slide cites the AAPM/APS

         Guidelines, which contain a number of misstatements and omits their disclaimer regarding the lack of

         supporting evidence. This talk dangerously misrepresented to doctors the force and utility of the 2009


        147 Although they were given slightly different names by each Defendant, each Defendant employed a committee that
        could review and approve materials for distribution. These committees included representatives from all relevant
        departments within Defendants’ organizations, including the legal, compliance, medical affairs, and marketing departments.
        The task of these review committees was to scrutinize the marketing materials Defendants planned to distribute and to
        ensure that those materials were scientifically accurate and legally sound. Tellingly, these committees were called to review
        only materials that created a potential compliance issue for the company, an implicit recognition by defendants that they
        ultimately would be responsible for the content under review.

                                                                    210


                                                              216 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                           INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 218 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         Guidelines.       Furthermore, Endo’s internal documents indicate that pharmaceutical sales

         representatives employed by Endo, Actavis, and Purdue discussed treatment guidelines with doctors

         during individual sales visits.

                                  iii.    Key Opinion Leaders and Misleading Science

                   812. Endo also sought to promote opioids for the treatment of chronic pain through the

         use of key opinion leaders and biased, misleading science.

                   813. Endo’s 2010 publication plan for Opana ER identified a corporate goal of making

         Opana ER the second-leading branded product for the treatment of moderate-to-severe chronic

         pain (after OxyContin). Endo sought to achieve that goal by providing “clinical evidence for the use

         of Opana ER in chronic low back pain and osteoarthritis,” and subsequently successfully had articles

         on this topic published.148

                   814. In the years that followed, Endo sponsored articles authored by Endo consultants and

         Endo employees, which argued that the metabolic pathways utilized by Opana ER, compared with

         other opioids, were less likely to result in drug interactions in elderly low back and osteoarthritis pain

         patients. In 2010, Endo directed its publication manager to reach out to a list of consultants

         conducting an ongoing Endo-funded study, to assess their willingness to respond to an article149 that

         Endo believed emphasized the risk of death from opioids, “without [] fair balance.”150

                   815. Endo’s reliance on flawed, biased research is also evident in its 2012 marketing

         materials and strategic plans. A 2012 Opana ER slide deck for Endo’s speakers bureaus—on which

         these recruited physician speakers were trained and to which they were required to adhere—

        148 These studies suffered from the limitations common to the opioid literature—and worse. None of the comparison trials
        lasted longer than three weeks. Endo also commissioned a six-month, open label trial during which a full quarter of the
        patients failed to find a stable dose, and 17% of patients discontinued, citing intolerable effects. In open label trials, subjects
        know which drug they are taking; such trials are not as rigorous as double-blind, controlled studies in which neither the
        patients nor the examiners know which drugs the patients are taking.
        149 Susan Okie, A Flood of Opioids, a Rising Tide of Deaths, 363 New Engl. J. Med. 1981 (2010), finding that opioid overdose

        deaths and opioid prescriptions both increased by roughly 10-fold from 1990 to 2007.
        150 Endo did manage to get a letter written by three of those researchers, which was not published.



                                                                       211


                                                                 217 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                 INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 219 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         misrepresented that the drug had low abuse potential and suggested that as many as one-quarter of

         the adult population could be candidates for opioid therapy. Although the FDA requires such

         speaker slide decks to reflect a “fair balance” of information on benefits and risks, Endo’s slides

         reflected one-sided and deeply biased information. The presentation’s 28 literature citations were

         largely to “data on file” with the company, posters, and research funded by, or otherwise connected

         to, Endo. Endo’s speakers relayed the information in these slides to audiences that were unaware of

         the skewed science on which the information was based.

                  816. A 2012 Opana ER Strategic Platform Review suffered from similar defects. Only a

         small number of the endnote referenced in the document, which it cited to indicate “no gap” in

         scientific evidence for particular claims, were to national-level journals. Many were published in

         lesser or dated journals, and written or directly financially supported by opioid manufacturers. Where

         the strategy document did cite independent, peer-reviewed research, it did so out of context. For

         example, it cited a 2008 review article on opioid efficacy for several claims, including that “treatment

         of chronic pain reduces pain and improves functionality,” but it ignored the article’s overall focus on

         the lack of consistent effectiveness of opioids in reducing pain and improving functional status.151

                  817. Notwithstanding Endo’s reliance upon dubious or cherry-picked science, in an Opana

         ER brand strategy plan it internally acknowledged the continuing need for a significant investment in

         clinical data to support comparative effectiveness. Endo also cited a lack of “head-to-head data” as a

         barrier to greater share acquisition, and the “lack of differentiation data” as a challenge to addressing

         the “#1 Key Issue” of product differentiation. This acknowledged lack of support did not stop

         Endo from directing its sales representatives to tell prescribers that its drugs were less likely to be

         abused or be addictive than other opioids.



        151Andrea M. Trescot et al., Opioids in the management of non-cancer pain: an Update of American Society of the
        Interventional Pain Physicians, Pain Physician 2008 Opioids Special Issue, 11:S5-S62.

                                                                 212


                                                           218 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 220 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 818. Endo also worked with various KOLs to disseminate various misleading statements

         about chronic opioid therapy. For example, Endo distributed a patient education pamphlet edited by

         KOL Dr. Russell Portenoy titled Understanding your Pain: Taking Oral Opioid Analgesics. This pamphlet

         deceptively minimized the risks of addiction by stating that “[a]ddicts take opioids for other reasons

         [than pain relief], such as unbearable emotional problems,” implying that patients who are taking

         opioids for pain are not at risk of addiction.

                 819. Understanding your Pain: Taking Oral Opioid Analgesics also misleadingly omitted any

         description of the increased risks posed by higher doses of opioid medication. Instead, in a Q&A

         format, the pamphlet asked “[i]f I take the opioid now, will it work later when I really need it?” and

         responded that “[t]he dose can be increased... [y]ou won’t ‘run out’ of pain relief.”

                 820. Dr. Portenoy received research support, consulting fees, and honoraria from Endo for

         editing Understanding Your Pain and other projects.

                 821. Understanding Your Pain was available on Endo’s website during the time period of this

         Complaint and was intended to reach City prescribers.

                 822. Endo similarly distributed a book written by Dr. Lynn Webster titled Avoiding Opioid

         Abuse While Managing Pain, which stated that in the face of signs of aberrant behavior, increasing the

         dose “in most cases . . . should be the clinician’s first response.”

                 823. A slide from an Opana ER business plan contemplated distribution of the book as

         part of Endo’s efforts to “[i]ncrease the breadth and depth of the OPANA ER prescriber base via

         targeted promotion and educational programs.” The slide indicates that the book would be

         particularly effective “for [the] PCP audience” and instructed “[s]ales representatives [to] deliver[ the

         book] to participating health care professionals.” The slide, shown below, demonstrates Endo’s

         express incorporation of this book by a KOL into its marketing strategy:




                                                             213


                                                          219 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 221 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                824. Endo Documents indicate that, around 2007, the company purchased at least 50,000

         copies of the book for distribution. Internal Endo documents Demonstrate that the book had been

         approved for distribution by Endo’s sales force, and that Endo had fewer than 8,000 copies on hand

         in March of 2013. Based on the nationwide and uniform character of Endo’s marketing, and the

         book’s approval for distribution, this book was available to and was intended to reach prescribers.

                       c. Endo’s Deceptive Statements to City prescribers and Patients

                825. Endo also directed the dissemination of the misstatements described above to City

         patients and prescribers, including through its sales force, speakers bureaus, CMEs, and the

         Painknowledge.com website.

                826. Consistent with their training, Endo’s sales representatives delivered all of these

         deceptive messages to City prescribers.

                827. Endo also directed misleading marketing to City prescribers and patients through the

         APF/NIPC materials it sponsored, reviewed, and approved. For example, Endo hired a New York-

         based KOL to deliver a CME titled Managing Persistent Pain in the Older Patient on April 27, 2010. As

         described above, this CME misrepresented the prevalence of addiction in older patients and made


                                                          214


                                                     220 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 222 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         misleading claims that chronic opioid therapy would improve patients’ ability to function. An email

         invitation to the event and other NIPC programs was sent to “all healthcare professionals” in APF’s

         database.

                 828. The significant response to Painknowledge.com also indicates that those websites were

         viewed by City prescribers, who were exposed to the site’s misleading information regarding the

         effect of opioids on patients’ ability to function and the deceptive portrayal of the risks of opioids.

         As of September 14, 2010, Painknowledge.com had 10,426 registrants, 86,881 visits, 60,010 visitors, and

         364,241 page views. Upon information and belief, based on the site’s nationwide availability, among

         the site’s visitors were City patients and prescribers who were exposed to the site’s misleading

         information regarding the effect of opioids on patients’ ability to function and the deceptive

         portrayal of the risks of opioids.

                 829. Endo knew that the harms from its deceptive marketing would be felt in the City of

         Buffalo. It saw workers’ compensation programs as a lucrative opportunity, and it promoted the use

         of opioids for chronic pain arising from work-related injuries, like chronic lower back pain. Endo

         developed plans to “[d]rive demand for access through the employer audience by highlighting cost

         of disease and productivity loss in those with pain; [with a] specific focus on high-risk employers and

         employees.” In 2007, Endo planned to reach 5,000 workers’ compensation carriers to ensure that

         Opana ER would be covered under disability insurance plans. Endo knew or should have known

         that claims for its opioids would be paid for by the City’s workers’ compensation program.

               4. Janssen

                 830. Janssen promoted its branded opioids, including Duragesic, Nucynta, and Nucynta

         ER, through its sales representatives and a particularly active speakers program. Deceptive messages

         regarding low addiction risk and low prevalence of withdrawal symptoms were a foundation of this




                                                          215


                                                     221 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 223 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         marketing campaign. Janssen also conveyed other misrepresentations including that its opioids could

         safely be prescribed at higher doses and were safer than alternatives such as NSAIDs.

                831. Janssen supplemented these efforts with its own unbranded website, as well as third-

         party publications and a Front Group website, to promote opioids for the treatment of chronic pain.

         These materials likewise made deceptive claims about addiction risk, safety at higher doses, and the

         safety of alternative treatments. They also claimed that opioid treatment would result in functional

         improvement, and further masked the risk of addiction by promoting the concept of

         pseudoaddiction.

                832. Based on the highly coordinated and uniform nature of Janssen’s marketing, Janssen

         conveyed these deceptive messages to City prescribers. The materials that Janssen generated in

         collaboration with third-parties also were distributed or made available in the City of Buffalo.

         Janssen distributed these messages, or facilitated their distribution, in the City of Buffalo with the

         intent that City prescribers and/or consumers would rely on them in choosing to use opioids to treat

         chronic pain.

                         a. Janssen’s Deceptive Direct Marketing

                833. Janssen joined the other Defendants in propagating deceptive branded marketing that

         falsely minimized the risks and overstated the benefits associated with the long-term use of opioids

         to treat chronic pain. Like the other Defendants, Janssen sales representatives visited targeted

         physicians to deliver sales messages that were developed centrally and deployed identically across the

         country. These sales representatives were critical in transmitting Janssen’s marketing strategies and

         talking points to individual prescribers. In 2011, at the peak of its effort to promote Nucynta ER,

         Janssen spent more than $90 million on detailing.

                834. Janssen’s designs to increase sales through deceptive marketing are apparent on the

         face of its marketing plans. For example, although Janssen knew that there was no credible scientific

                                                         216


                                                     222 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 224 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         evidence establishing that addiction rates were low among patients who used opioids to treat chronic

         pain, its Nucynta Business Plans indicated that one of the “drivers” to sell more Nucynta among

         primary care physicians was the “[l]ow perceived addiction and/or abuse potential” associated with

         the drug. However, there is no evidence that Nucynta is any less addictive or prone to abuse than

         other opioids, or that the risk of addiction or abuse is low. Similarly, Janssen knew that there were

         severe symptoms associated with opioid withdrawal including, severe anxiety, nausea, vomiting,

         hallucinations, and delirium, but Janssen touted the ease with which patients could come off opioids.

                              i.    Janssen’s Deceptive Sales Training

                 835. Janssen’s sales force was compensated based on the number of Nucynta prescriptions

         written in each sales representative’s territory. Janssen encouraged these sales representatives to

         maximize sales of Nucynta and meet their sales targets by relying on the false and misleading

         statements described above.

                 836. For example, Janssen’s sales force was trained to trivialize addiction risk. A June 2009

         Nucynta training module warns that physicians are reluctant to prescribe controlled substances like

         Nucynta because of their fear of addicting patients, but this reluctance is unfounded because “the

         risks . . . are [actually] much smaller than commonly believed.” Janssen also encouraged its sales

         force to misrepresent the prevalence of withdrawal symptoms associated with Nucynta. A Janssen

         sales training PowerPoint titled “Selling Nucynta ER and Nucynta” indicates that the “low incidence

         of opioid withdrawal symptoms” is a “core message” for its sales force. The message was touted at

         Janssen’s Pain District Hub Meetings, in which Janssen periodically gathered its sales force

         personnel to discuss sales strategy.

                 837. This “core message” of a lack of withdrawal symptoms runs throughout Janssen’s

         sales training materials. For example, Janssen’s “Licensed to Sell” Facilitator’s Guide instructs those

         conducting Janssen sales trainings to evaluate trainees, in part, on whether they remembered that

                                                             217


                                                        223 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 225 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         “[w]ithdrawal symptoms after abrupt cessation of treatment with NUCYNTA ER were mild or

         moderate in nature, occurring in 11.8% and 2% of patients, respectively” and whether they were able

         to “accurately convey” this “core message.” Janssen further claimed in 2008 that “low incidence of

         opioid withdrawal symptoms” was an advantage of the tapentadol molecule.

                 838. Similarly, a Nucynta Clinical Studies Facilitator’s Guide instructs individuals training

         Janssen’s sales representatives to ask trainees to describe a “key point”—that “83% of patients

         reported no withdrawal symptoms after abruptly stopping treatment without initiating alternative

         therapy”—“as though he/she is discussing it with a physician.”

                 839. This misrepresentation regarding withdrawal was one of the key messages Janssen

         imparted to employees in the “Retail ST 101 Training” delivered to Nucynta sales representatives.

                 840. Indeed, training modules between 2009 and 2011 instruct training attendees that

         “most patients [who discontinued taking Nucynta] experienced no withdrawal symptoms” and “[n]o

         patients experienced moderately severe or severe withdrawal symptoms.”

                 841. During the very time Janssen was instructing its sales force to trivialize the risks of

         addiction and withdrawal associated with the use of Nucynta to treat chronic pain, it knew or should

         have known, that significant numbers of patients using opioids to treat chronic pain experienced

         issues with addiction. Janssen knew or should have known that its studies on withdrawal were

         flawed and created a misleading impression of the rate of withdrawal symptoms and, as a result, the

         risk of addiction.

                 842. The misleading messages and materials Janssen provided to its sales force were part of

         a broader strategy to convince prescribers to use opioids to treat their patients’ pain, irrespective of

         the risks, benefits, and alternatives. This deception was national in scope and included the City of

         Buffalo. Janssen’s nationwide messages reached City prescribers in a number of ways, including

         through its sales force in detailing visits, as well as through websites and ads. They were also

                                                          218


                                                      224 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 226 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         delivered to City prescribers by Janssen’s paid speakers, who were required by Janssen policy and by

         FDA regulations to stay true to Janssen’s nationwide messaging.

                              ii.   Janssen’s Deceptive Speakers Bureau Programs

                 843. Janssen did not stop at disseminating its misleading messages regarding chronic opioid

         therapy through its sales force. It also hired speakers to promote its drugs and trained them to make

         the very same misrepresentations made by its sales representatives.

                 844. Janssen’s speakers worked from slide decks—which they were required to present—

         reflecting the deceptive information about the risks, benefits, and superiority of opioids outlined

         above. For example, a March 2011 speaker’s presentation titled A New Perspective For Moderate to Severe

         Acute Pain Relief: A Focus on the Balance of Efficacy and Tolerability set out the following adverse events

         associated with use of Nucynta: nausea, vomiting, constipation, diarrhea, dizziness, headache,

         anxiety, restlessness, insomnia, myalgia, and bone pain. It completely omitted the risks of misuse,

         abuse, addiction, hyperalgesia, hormonal dysfunction, decline in immune function, mental clouding,

         confusion, and other known, serious risks associated with chronic opioid therapy. The presentation

         also minimized the risks of withdrawal by stating that “more than 82% of subjects treated with

         tapentadol IR reported no opioid withdrawal symptoms.”

                 845. An August 2011 speaker presentation titled New Perspectives in the Management of Moderate

         to Severe Chronic Pain contained the same misleading discussion of the risks associated with chronic

         opioid therapy. It similarly minimized the risks of withdrawal by reporting that 86% of patients who

         stopped taking Nucynta ER “abruptly without initiating alternative opioid therapy” reported no

         withdrawal symptoms whatsoever. The same deceptive claims regarding risks of adverse events and

         withdrawal appeared in a July 2012 speaker’s presentation titled Powerful Pain Management: Proven

         Across Multiple Acute and Chronic Pain Models.




                                                             219


                                                          225 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 227 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                846.    These speakers presentations were part of Janssen’s nationwide marketing efforts.

        Upon information and belief, a number of these events were available to and were intended to reach

        prescribers in the City of Buffalo.

                              iii.      Janssen’s Deceptive Unbranded Advertising


                    847.             Janssen was aware that its branded advertisements and speakers programs

        would face regulatory scrutiny that would not apply to its unbranded materials, so Janssen also engaged

        in direct, unbranded marketing.

                    848.             One such unbranded project was Janssen’s creation and maintenance of

        Prescriberesponsibly.com (last updated July 2, 2015), a website aimed at prescribers and patients that claims

        that concerns about opioid addiction are “overstated.” A disclaimer at the bottom of the website states

        that the “site is published by Janssen Pharmaceuticals, Inc., which is solely responsible for its content.”

        This website was available to and intended to reach City prescribers and patients.

                        b. Janssen’s Deceptive Third-Party Statements

                 849. Janssen’s efforts were not limited to directly making misrepresentations through its

         sales force, speakers’ bureau, and website. To avoid regulatory constraints and give its efforts an

         appearance of independence and objectivity, Janssen obscured its involvement in certain marketing

         activities by “collaborat[ing] with key patient advocacy organizations” to release misleading

         information about opioids.

                                i.      AAPM and AGS – Finding Relief: Pain Management for Older Adults

                 850. Janssen worked with AAPM and AGS to create a patient education guide entitled

         Finding Relief: Pain Management for Older Adults (2009). In doing so, Janssen contracted with a medical

         publishing firm, Conrad & Associates, LLC. The content was drafted by a writer (“Medical Writer

         X”) hired by Conrad & Associates and funded by Janssen. These materials were reviewed, in detail,



                                                                220


                                                           226 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 228 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         by Janssen’s medical-legal review team, which conducted detailed reviews and gave him editorial

         feedback on his drafts, which was adopted in the published version.

                  851. Medical Writer X understood, without being explicitly told, that since his work was

         funded and reviewed by Janssen, the materials he was writing should aim to promote the sale of more

         drugs by overcoming the reluctance to prescribe or use opioids to treat chronic pain. He knew that

         the publication was undertaken in connection with the launch of a new drug and was part of its

         promotional effort. Medical Writer X knew of the drug company’s sponsorship of the publication,

         and he would go to the company’s website to learn about the drug being promoted. He also knew

         that his clients—including Janssen—would be most satisfied with his work if he emphasized that: (a)

         even when used long-term, opioids are safe and the risk of addiction is low; (b) opioids are effective

         for chronic pain; and (c) opioids are under-prescribed because doctors are hesitant, confused, or face

         other barriers.152

                  852. Finding Relief is rife with the deceptive content. Finding Relief misrepresents that opioids

         increase function by featuring a man playing golf on the cover and listing examples of expected

         functional improvement from opioids, like sleeping through the night, returning to work, recreation,

         sex, walking, and climbing stairs. The guide states as a “fact” that “opioids may make it easier for

         people to live normally” (emphasis in the original). The functional claims contained in Finding Relief

         are textbook examples of Defendants’ use of third parties to disseminate messages the FDA would

         not allow them to say themselves. Compare, e.g.:




        152Medical Writer X now acknowledges that the lists of adverse effects from chronic opioid use in the publications he
        authored, which excluded respiratory depression, overdose, and death and minimized addiction, were, “ridiculous” and
        “prime examples” of leaving out facts that the pharmaceutical company sponsors and KOLs knew at the time were true.
        His writings repeatedly described the risk of addiction as low. Medical Writer X stated that he understood that the goal was
        to promote opioids and, as a result, discussing addiction would be “counterproductive.”

                                                                    221


                                                              227 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                            INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 229 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                               Branded Advertisement That Triggers an
                               FDA Warning Letter (2008)153
                               Improvement in Daily Activities Includes:
                                  • Walking on a flat surface
                                  • Standing or sitting
                                  • Climbing stairs
                                  • Getting in and out of bed or bath
                                  • Ability to perform domestic duties


         with:



                               Seemingly Independent Publication: “Finding Relief: Pain
                               Management for Older Adults”
                               (Final Authority, Janssen 2009):
                               Your recovery will be measured by how well you reach functional
                               goals such as
                                   • Sleeping without waking from pain
                                   • Walking more, or with less pain
                                   • Climbing stairs with less pain
                                   • Returning to work
                                   • Enjoying recreational activities
                                   • Having sex
                                   • Sleeping in your own bed


                 853. Finding Relief also trivialized the risks of addiction describing as a “myth” that opioids

         are addictive, and asserting as fact that “[m]any studies show that opioids are rarely addictive when

         used properly for the management of chronic pain.”

                 854. Finding Relief further misrepresented that opioids were safe at high doses by listing dose

         limitations as “disadvantages” of other pain medicines and omitting any discussion of risks from

         increased doses of opioids. The publication also falsely claimed that it is a “myth” that “opioid doses

         have to be bigger over time.”



          This advertisement drew an FDA Warning Letter dated March 24, 2008. Though the advertisement was by drug
        153

        company King, it is used here to demonstrate the types of claims that the FDA regarded as unsupported.

                                                              222


                                                         228 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 230 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 855. Finally, Finding Relief deceptively overstated the risks associated with alternative forms

         of treatment. It juxtaposed the advantages and disadvantages of NSAIDs on one page, with the

         “myths/facts” of opioids on the facing page. The disadvantages of NSAIDs are described as

         involving “stomach upset or bleeding,” “kidney or liver damage if taken at high doses or for a long

         time,” “adverse reactions in people with asthma,” and “increase[d] . . .risk of heart attack and stroke.”

         Conversely, the only adverse effects of opioids listed by Finding Relief are “upset stomach or

         sleepiness,” which the brochure claims will go away, and constipation. The guide never mentions

         addiction, overdose, abuse, or other serious side effects of opioids.

                 856. Janssen was not merely a passive sponsor of Finding Relief. Instead, Janssen exercised

         control over its content and provided substantial assistance to AGS and AAPM to distribute it. A

         “Copy Review Approval Form” dated October 22, 2008 indicates that key personnel from Janssen’s

         Advertising    &   Promotion,     Legal,   Health    Care   Compliance,    Medical    Affairs,   Medical

         Communications, and Regulatory Departments reviewed and approved Finding Relief. All six Janssen

         personnel approving the publication checked the box on the approval form indicating that Finding

         Relief was “Approved With Changes.” After the publication was modified at the behest of Janssen

         personnel, Janssen paid to have its sales force distribute 50,000 copies of Finding Relief throughout the

         nation. Thus, Finding Relief is considered labeling for Janssen’s opioids within the meaning of 21

         C.F.R. § 1.3(a).

                 857. AAPM purchased and distributed copies of Finding Relief to all of its members,

         including those who reside in the City of Buffalo.

                 858. Finding Relief’s author, Medical Writer X, later said it was clear, from his position at the

         intersection of science and marketing, that the money paid by drug companies to the KOLs and

         professional and patient organizations with which he worked, distorted the information provided to

         doctors and patients regarding opioids. The money behind these and many other “educational”


                                                             223


                                                      229 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 231 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         efforts also, he believes, led to a widespread lack of skepticism on the part of leading physicians about

         the hazards of opioids. It also led these physicians to accept, without adequate scrutiny, published

         studies that, while being cited to support the safety of opioids, were, in fact, of such poor

         methodological quality that they would not normally be accepted as adequate scientific evidence.

                              ii.   AGS – Misleading Medical Education

                 859. Janssen also worked with AGS on another project—AGS’s CME promoting the 2009

         guidelines for the Pharmacological Management of Persistent Pain in Older Persons. These guidelines falsely

         claimed that “the risks [of addiction] are exceedingly low in older patients with no current or past

         history of substance abuse” although the study supporting this assertion did not analyze addiction

         rates by age. They also stated falsely, that “[a]ll patients with moderate to severe pain . . . should be

         considered for opioid therapy (low quality of evidence, strong recommendation).” Based on Janssen’s

         control over AGS’s Finding Relief, Janssen also would have exercised control over this project as well.

                             iii.   APF

                 860. Janssen also worked with APF to carry out its deceptive marketing campaign.

         Documents obtained from one of Janssen’s public relations firms, Ketchum, indicate that Janssen

         and the firm enlisted APF as part of an effort to “draft media materials and execute [a] launch plan”

         for Janssen’s drugs at an upcoming meeting of the AAPM. Janssen also drew on APF publications to

         corroborate claims in its own marketing materials and its sales training. Janssen personnel participated

         in a March 2011 call with APF’s “Corporate Roundtable,” in which they worked with APF and drug

         company personnel to develop strategies to promote chronic opioid therapy. APF personnel spoke

         with Janssen employees who “shar[ed] expertise from within their company for [a] public awareness

         campaign.”

                 861. Their joint work on the “Corporate Roundtable” demonstrates the close collaboration

         between Janssen and APF in promoting opioids for the treatment of chronic pain. APF President


                                                           224


                                                      230 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                   INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 232 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         Will Rowe also reached out to Defendants—including Janssen— rather than his own staff, to identify

         potential authors to answer a 2011 article critical of opioids that had been published in the Archives

         of Internal Medicine. Additional examples of APF’s collaboration with Janssen are laid out below:

                                        a) Let’s Talk Pain

                 862. Most prominent among these efforts was the Let’s Talk Pain website. Janssen

         sponsored Let’s Talk Pain in 2009, acting in conjunction with APF, American Academy of Pain

         Management, and American Society of Pain Management Nursing. Janssen financed and orchestrated

         the participation of these groups in the website.

                 863. Janssen exercised substantial control over the content of the Let’s Talk Pain website.

         Janssen’s internal communications always referred to Let’s Talk Pain as promoting tapentadol, the

         molecule it sold as Nucynta and Nucynta ER. Janssen regarded Let’s Talk Pain and another website—

         Prescriberesponsibly.com— as integral parts of Nucynta’s launch:




                                                             225


                                                       231 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 233 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 864. Janssen documents also reveal that Janssen personnel viewed APF and AAPM as

         “coalition members” in the fight to increase market share.

                 865. To this end, Janssen and APF entered into a partnership to “keep pain and the

         importance of responsible pain management top of mind” among prescribers and patients. They

         agreed to work to reach “target audiences” that included patients, pain management physicians,

         primary care physicians, and KOLs. One of the roles Janssen assumed in the process was to

         “[r]eview, provide counsel on, and approve materials.” Janssen did in fact review and approve

         material for the Let’s Talk Pain website, as evidenced by the following edits by a Janssen executive to

         the transcript of a video that was to appear on the site:




                 866. The final version of the video on Let’s Talk Pain omitted the stricken language above.

                 867. This review and approval authority extended to the Let’s Talk Pain website. Emails

         between Janssen personnel and a consultant indicate that, even though the Let’s Talk Pain website was

         hosted by APF, Janssen had approval rights over its content. Moreover, emails describing Janssen’s

         review and approval rights related to Let’s Talk Pain indicate that this right extended to “major

         changes and video additions.”

                 868. As a 2009 Janssen memo conceded, “[t]he Let’s Talk Pain Coalition is sponsored by

         Pricara, a Division of Ortho-McNeil-Janssen Pharmaceuticals, Inc.” and “[t]he Coalition and Pricara

         maintain editorial control of all Let’s Talk Pain materials and publications” (emphasis added).




                                                           226


                                                      232 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                         INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 234 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                   869. A 2011 Consulting Agreement between Janssen and one of APF’s employees, relating

         to the dissemination of national survey data, demonstrates the near-total control Janssen was

         empowered to exercise over APF in connection with the Let’s Talk Pain website, including requiring

         APF to circulate and post Janssen’s promotional content. The agreement required APF to

         “participate in status calls between Janssen, APF, AAPM, ASPMN, and Ketchum as requested by

         Janssen” and required APF to “respond to requests to schedule status calls within 48 hours of the

         request” (emphasis in original). APF also was required to “[r]eview and provide feedback to media

         materials, including a press release, pitch email, a key messages document, and social media messages,

         within one week of receipt” (emphasis in original).

                   870. The agreement further required APF to provide a summary of the survey results in

         APF’s PAIN MONITOR e-newsletter, post a link to the survey results on APF’s Facebook page,

         send out tweets related to the survey, serve as a spokesperson available for media interviews, “[s]hare

         information with any media contacts with whom APF has existing relationships to promote the

         announcement of the national survey findings,” identify at least two patient spokespersons to talk

         about the survey data, and include the survey results in “any future APF materials, as appropriate.”

         Tellingly, “any ideas made or conceived by [APF] in connection with or during the performance” of

         the Agreement “shall be the property of, and belong to, [Janssen].”

                   871. Janssen also exercised its control over Let’s Talk Pain. Janssen was able to update the

         Let’s Talk Pain website to describe its corporate restructuring and Janssen personnel asserted their

         control over “video additions” by reviewing and editing the interview touting the functional benefits

         of opioids. Given its editorial control over the content of Let’s Talk Pain, Janssen was, at all times,

         fully aware of—and fully involved in shaping—the website’s content.154


        154It bears noting that Janssen does not publicly identify its role in creating Let’s Talk Pain’s content.
        Instead, Let’s Talk Pain represents that “coalition members” develop the content that appears on the
        website and lists Janssen as the only sponsor of that coalition.

                                                                       227


                                                                 233 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                           INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 235 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                872. Let’s Talk Pain contained a number of misrepresentations.

                873. For example, Let’s Talk Pain misrepresented that the use of opioids for the treatment of

         chronic pain would lead to patients regaining functionality. Let’s Talk Pain featured an interview

         claiming that opioids were what allowed a patient to “continue to function.”

                874. In 2009, Let’s Talk Pain also promoted the concept of “pseudoaddiction,” which it

         described as patient behaviors that may occur when pain is under-treated” but differs “from true

         addiction because such behaviors can be resolved with effective pain management” (emphasis added).

         Let’s Talk Pain was available to, and was intended to, reach patients and prescribers in the City of

         Buffalo.

                                       b) Exit Wounds

                875. Janssen also engaged in other promotional projects with and through APF. One such

         project was the publication and distribution of Exit Wounds, which, as described above, deceptively

         portrayed the risks, benefits, and superiority of opioids to treat chronic pain. Exit Wounds was drafted

         by “Medical Writer X.” It is fully representative of his work on behalf of drug companies.

                876. Janssen gave APF substantial assistance in distributing Exit Wounds in the City of

         Buffalo and throughout the nation by providing grant money and other resources.

                       c. Janssen’s Deceptive Statements to Prescribers and Patients in the City of Buffalo

                877. Janssen also directed the misstatements described above to patients and prescribers in

         the City of Buffalo, including through CMEs, its sales force, and recruited physician speakers.

                              i.   Janssen’s Deceptive Medical Education Programs in the City of Buffalo

                878. Janssen sponsored CMEs and talks attended by City prescribers.

                             ii.   Janssen’s Deceptive Detailing Practices in the City of Buffalo

                879. The experiences of specific prescribers confirm both that Janssen’s national marketing

         campaign included the misrepresentations, and that the company disseminated these same

                                                              228


                                                        234 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 236 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         misrepresentations to prescribers and consumers in the City of Buffalo. In particular, these prescriber

         accounts reflect that Janssen detailers claimed that Nucynta was “not an opioid” because it worked

         on an “alternate receptor”;155 claimed that Janssen’s drugs would be less problematic for patients

         because they had anti-abuse properties and were “steady state”; claimed that patients on Janssen’s

         drugs were less susceptible to withdrawal; omitted or minimized the risk of opioid addiction; claimed

         or implied that opioids were safer than NSAIDs; and overstated the benefits of opioids, including by

         making claims of improved function.

                 5. Purdue

                  880. Purdue promoted its branded opioids—principally, Oxycontin, Butrans, and

         Hysingla—and opioids generally in a campaign that consistently mischaracterized the risk of

         addiction and made deceptive claims about functional improvement. Purdue did this through its sales

         force, branded advertisements, promotional materials, and speakers, as well as a host of materials

         produced by its third-party partners, most prominently APF. Purdue’s sales representatives and

         advertising also misleadingly implied that OxyContin provides a full 12 hours of pain relief, and its

         allied Front Groups and KOLs conveyed the additional deceptive messages about opioids’ safety at

         higher doses, the safety of alternative therapies, and the effectiveness of addiction screening tools.

                  881. Based on the highly coordinated and uniform nature of Purdue’s marketing, Purdue

         conveyed these deceptive messages to prescribers in the City of Buffalo . The materials that Purdue

         generated in collaboration with third parties also were distributed or made available in the City of

         Buffalo. Purdue distributed these messages, or facilitated their distribution, in the City of Buffalo with

         the intent that prescribers and/or consumers in the City of Buffalo would rely on them in choosing

         to use opioids to treat chronic pain.



        155The FDA-approved labels for both Nucynta and Nucynta ER describe the tapentadol molecule as an “opioid agonist
        and a Schedule II controlled substance that can be abused in a manner similar to other opioid agonists, legal or illicit.”

                                                                    229


                                                              235 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 237 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                          a. Purdue’s Deceptive Direct Marketing

                  882. Like the other Defendants, Purdue directly disseminated deceptive branded and

         unbranded marketing focused on minimizing the risks associated with the long-term use of opioids to

         treat chronic pain. Purdue directed these messages to prescribers and consumers through its sales

         force and branded advertisements.

                  883. Purdue engaged in in-person marketing to doctors in the City of Buffalo. Purdue had

         250 sales representatives in 2007, of whom 150 were devoted to promoting sales of OxyContin full

         time. Like the other Defendants’ detailers, Purdue sales representatives visited targeted physicians to

         deliver sales messages that were developed centrally and deployed, identically, across the country.

         These sales representatives were critical in delivering Purdue’s marketing strategies and talking points

         to individual prescribers.156 Indeed, Endo’s internal documents indicate that pharmaceutical sales

         representatives employed by Endo, Actavis, and Purdue discussed the AAPM/APS Guidelines,

         which as discussed above deceptively concluded that the risk of addiction is manageable for patients

         regardless of past abuse histories, with doctors during individual sales visits.

                  884. Purdue’s spending on detailing reached its nadir in 2006 and 2007, as the company

         faced civil and criminal charges for misbranding OxyContin. Since settling those charges in 2007,

         however, Purdue has sharply increased its quarterly spending on promotion through its sales force,

         from under $5 million in 2007 to more than $30 million by the end of 2014.

                  885. Purdue also marketed its drugs through branded advertisements which relied on,

         among other deceptive tactics, misleading statements about the efficacy and onset of OxyContin.

         Purdue marketed its drug as effective for 12 hours while knowing that these claims were misleading

         because, for many patients, the pain relief lasted for as little as eight hours, leading to end-of-dose

        156But Purdue did not stop there. It also tracked around 1,800 doctors whose prescribing patterns
        demonstrated a probability that they were writing opioid prescriptions for addicts and drug dealers.
        Purdue kept the program secret for nine years and, when it finally did report information about these
        suspicious doctors to law enforcement authorities, it only did so with respect to 8% of them.

                                                                   230


                                                              236 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 238 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         failure and withdrawal symptoms. This prompted doctors to prescribe, or patients to take, higher or

         more frequent doses of opioids, all of which increased the risk of abuse and addiction.

                 886. For example, a “Conversion and Titration Guide” submitted to the FDA and

         distributed to physicians by Purdue, prominently referred to “Q12h OxyContin Tablets,” meaning

         that each tablet was intended to “offer . . . every-twelve-hour dosing.” Other marketing materials

         directed at physicians and disseminated across the country in 2006 touted that OxyContin’s “12-hour

         AcroContin Delivery System” was “designed to deliver oxycodone over 12 hours,” which offered

         patients “life with Q12H relief.” Those same marketing materials included a timeline graphic with

         little white paper pill cups at “8AM” and, further down the line, at “8PM” only. They also proclaimed

         that OxyContin provided “Consistent Plasma Levels Over 12 Hours” and set forth charts

         demonstrating absorption measured on a logarithmic scale, which fraudulently made it appear that

         levels of oxycodone in the bloodstream slowly taper over a 12-hour time period.

                 887. Purdue advertisements that ran in 2005 and 2006 issues of the Journal of Pain depicted a

         sample prescription for OxyContin with “Q12h” handwritten. Another advertisement Purdue ran in

         2005 in the Journal of Pain touted OxyContin’s “Q12h dosing convenience” and displayed two paper

         dosing cups, one labeled “8 am” and one labeled “8 pm,” implying that OxyContin is effective for the

         12-hour period between 8 a.m. and 8 p.m. Similar ads appeared in the March 2005 Clinical Journal of

         Pain.

                 888. Purdue continued to include prominent 12-hour dosing instructions in its branded

         advertising, such as in a 2012 Conversion and Titration Guide, which states: “Because each patient’s

         treatment is personal / Individualize the dose / Q12h OxyContin Tablets.”

                 889. As outlined above, however, these statements are misleading because they fail to make

         clear that a 12-hour dose does not equate to 12 hours of pain relief. Nevertheless, Purdue’s direct

         marketing materials have misleadingly claimed OxyContin offers 12 hour “dosing convenience.”


                                                         231


                                                     237 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 239 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 890. As described below, these deceptive statements regarding the efficacy of OxyContin

         were also carried into the City of Buffalo by Purdue’s detailers.

                 891. Purdue’s direct marketing materials also misrepresented that opioids would help

         patients regain functionality and make it easier for them to conduct everyday tasks like walking,

         working, and exercising.

                 892. For example, in 2012, Purdue disseminated a mailer to doctors titled “Pain vignettes.”

         These “vignettes” consisted of case studies describing patients with pain conditions that persisted

         over a span of several months. One such patient, “Paul,” is described as a “54-year-old writer with

         osteoarthritis of the hands,” and the vignettes imply that an OxyContin prescription will help him

         work. None of these ads, however, disclosed the truth—that there is no evidence that opioids

         improve patients’ lives and ability to function and that there was substantial evidence to the contrary.

                 893. Some of the greatest weapons in Purdue’s arsenal, however, were unbranded materials

         it directly funded and authored. These were in addition to the unbranded materials, described below,

         that Purdue channeled through third parties.

                 894. In 2011, Purdue published a prescriber and law enforcement education pamphlet titled

         Providing Relief, Preventing Abuse, which deceptively portrayed the signs—and therefore the

         prevalence—of addiction. However, Purdue knew, as described above, that OxyContin was used

         non-medically by injection less than less than 17% of the time. Yet, Providing Relief, Preventing Abuse

         prominently listed side effects of injection like skin popping and track marks as “Indications of

         Possible Drug Abuse”—downplaying much more prevalent signs of addiction associated with

         OxyContin use such as asking for early refills, making it seem as if addiction only occurs when

         opioids are taken illicitly.

                 895. Providing Relief, Preventing Abuse also deceptively camouflaged the risk of addiction by

         falsely supporting the idea that drug-seeking behavior could, in fact, be a sign of “pseudoaddiction”


                                                           232


                                                      238 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 240 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         rather than addiction itself. Specifically, it noted that the concept of “pseudoaddiction” had “emerged

         in the literature” to describe “[drug-seeking behaviors] in patients who have pain that has not been

         effectively treated.” Nowhere in Providing Relief, Preventing Abuse did Purdue disclose the lack of

         scientific evidence justifying the concept of “pseudoaddiction,” or that the phrase itself had been

         coined by a Purdue vice president.

                 896. Providing Relief, Preventing Abuse was available nationally and was intended to reach

         prescribers in the City of Buffalo. As described below, the deceptive statements in Providing Relief,

         Preventing Abuse regarding addiction were the very same messages Purdue directed at prescribers in the

         City of Buffalo through its sales force.

                 897. Purdue also disseminated misrepresentations through two of its unbranded websites, In

         the Face of Pain and Partners Against Pain.

                 898. Consistent with Purdue’s efforts to portray opioid treatment as “essential” for the

         proper treatment of chronic pain and label skepticism related to chronic opioid therapy as an

         “inadequate understanding” that leads to “inadequate pain control,” In the Face of Pain criticized

         policies that limited access to opioids as being “at odds with best medical practices” and encouraged

         patients to be “persistent” in finding doctors who will treat their pain. This was meant to imply that

         patients should keep looking until they find a doctor willing to prescribe opioids.

                 899. In the Face of Pain was available nationally and was intended to reach prescribers in the

         City of Buffalo.

                 900. Purdue also used its unbranded website Partners Against Pain to promote the same

         deceptive messages regarding risk of addiction and delivered by its sales representatives. On this

         website, Purdue posted Clinical Issues in Opioid Prescribing, a pamphlet that was copyrighted in 2005.

         Purdue also distributed a hard-copy version of this pamphlet. Clinical Issues in Opioid Prescribing claimed

         that “illicit drug use and deception” were not indicia of addiction, but rather indications that a


                                                           233


                                                       239 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 241 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         patient’s pain was undertreated. The publication indicated that “[p]seudoaddiction can be

         distinguished from true addiction in that the behaviors resolve when the pain is effectively treated.”

         In other words, Purdue suggested that when faced with drug-seeking behavior from their patients,

         doctors should prescribe more opioids—turning evidence of addiction into an excuse to sell and

         prescribe even more drugs.

                901. Purdue’s misleading messages and materials were part of a broader strategy to convince

         prescribers to use opioids to treat their patients’ pain, irrespective of the risks, benefits, and

         alternatives. This deception was national in scope and included the City of Buffalo. As described

         above, Purdue’s nationwide messages would have reached City prescribers in a number of ways. For

         example, they were carried into the City of Buffalo by Purdue’s sales representatives during detailing

         visits as well as made available to patients and prescribers in the City of Buffalo through websites and

         ads, including ads in prominent medical journals. They would have also been delivered to prescribers

         in the City of Buffalo by Purdue’s paid speakers, who were required by Purdue policy and by FDA

         regulations to stay true to Purdue’s nationwide messaging.

                       b. Purdue’s Deceptive Third-Party Statements

                902. Purdue’s efforts were not limited to making misrepresentations through its own sales

         force and its own branded and unbranded marketing materials. As described above, Purdue knew that

         regulatory constraints restricted what it could say about its drugs through direct marketing. For this

         reason, like the other Defendants, Purdue enlisted the help of third parties to release misleading

         information about opioids. The most prominent of these was APF.

                              i.   APF

                                       a) Purdue’s Control of APF




                                                          234


                                                     240 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 242 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                903. Purdue exercised considerable control over APF, which published and disseminated

         many of the most blatant falsehoods regarding chronic opioid therapy. Their relationship, and several

         of the APF publications, is described in detail below.

                904. Purdue exercised its dominance over APF over many projects and years. Purdue was

         APF’s second-biggest donor, with donations totaling $1.7 million. Purdue informed APF that the

         grant money reflected Purdue’s effort to “strategically align its investments in nonprofit organizations

         that share [its] business interests,” making clear that Purdue’s funding depended upon APF

         continuing to support Purdue’s business interests. Indeed, Purdue personnel participated in a March

         2011 call with APF’s “Corporate Roundtable,” where they suggested that APF “[s]end ambassadors

         to talk about pain within companies and hospitals.” Thus, Purdue suggested what role APF could

         play that would complement its own marketing efforts. On that call, Purdue personnel also

         committed to provide APF with a list of “industry state advocates” who could help promote chronic

         opioid therapy, individuals and groups that, upon information and belief, APF reached out to. Purdue

         personnel remained in constant contact with their counterparts at APF.

                905. This alignment of interests was expressed most forcefully in the fact that Purdue hired

         APF to provide consulting services on its marketing initiatives. Purdue and APF entered into a

         “Master Consulting Services” Agreement on September 14, 2011. That agreement gave Purdue

         substantial rights to control APF’s work related to a specific promotional project. Moreover, based

         on the assignment of particular Purdue “contacts” for each project and APF’s periodic reporting on

         their progress, the agreement enabled Purdue to be regularly aware of the misrepresentations APF

         was disseminating regarding the use of opioids to treat chronic pain in connection with that project.

         The agreement gave Purdue—but not APF—the right to end the project (and, thus, APF’s funding)

         for any reason. This agreement demonstrates APF’s lack of independence and its willingness to




                                                          235


                                                     241 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 243 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         surrender to Purdue’s control and commercial interests, which would have carried across all of APF’s

         work.

                 906. Purdue used this agreement to conduct work with APF on the Partners Against Pain

         website. Partners Against Pain is a Purdue-branded site, and Purdue holds the copyright.

                 907. However, its ability to deploy APF on this project illustrates the degree of control

         Purdue exercised over APF. In 2011, it hired an APF employee to consult on the Partners Against Pain

         rollout, to orchestrate the media campaign associated with the launch of certain content on the

         website, and to make public appearances promoting the website along with a celebrity spokesperson.

         Purdue contemplated paying this consultant $7,500 in fees and expenses for 26 hours of work.

         Purdue would require this consultant to “to discuss and rehearse the delivery of [Purdue’s] campaign

         messages” and Purdue committed that “[m]essage points will be provided to [the] Consultant in

         advance and discussed on [a planned] call.” At all times, decisions regarding the final content on the

         Partners Against Pain website were “at the sole discretion of Purdue.”

                 908. APF also volunteered to supply one of its staff (a medical doctor or a nurse

         practitioner) to assist Purdue as a consultant and spokesperson for the launch of one of Purdue’s

         opioid-related projects, Understanding & Coping with Lower Back Pain, which appeared on Partners

         Against Pain. One of the consultants was APF’s paid employee, Mickie Brown. The consultant’s

         services would be provided in return for a $10,000 consulting fee for APF and $1,500 in honoraria

         for the spokesperson. All documents used by the consultant in her media appearances would be

         reviewed and approved by individuals working for Purdue. It was not until later that APF worried

         about “how Purdue sees this program fitting in with our [existing] grant request.”

                 909. Given the financial and reputational incentives associated with assisting Purdue in this

         project and the direct contractual relationship and editorial oversight, APF personnel were acting

         under Purdue’s control at all relevant times with respect to Partners Against Pain.


                                                           236


                                                      242 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                 INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 244 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                     910. APF acquiesced to Purdue’s frequent requests that APF provide “patient

         representatives” for Partners against Pain. Moreover, APF staff and board members and Front Groups

         ACPA and AAPM, among others (such as Dr. Webster), appear on Inthefaceofpain.com as “Voices of

         Hope”—“champions passionate about making a difference in the lives of people who live with pain”

         and providing “inspiration and encouragement” to pain patients. APF also contracted with Purdue

         for a project on back pain in which, among other things, it provided a patient representative who

         agreed to attend a Purdue-run “media training session.”

                     911. According to an Assurance of Voluntary Compliance (“AVC”) entered into between

         the New York Attorney General and Purdue Pharma on August 19, 2015, Inthefaceofpain.com received

         251,648 page views between March 2014 and March 2015. With the exception of one document

         linked to the website, Inthefaceofpain.com makes no mention of opioid abuse or addiction. Purdue’s

         copyright appears at the bottom of each page of the website, indicating its ownership and control of

         its content. There is no other indication that 11 of the individuals who provided testimonials on

         Inthefaceofpain.com received payments, according to the AVC, of $231,000 for their participation in

         speakers programs, advisory meetings and travel costs between 2008 and 2013. The New York

         Attorney General found Purdue’s failure to disclose its financial connections with these individuals

         had the potential to mislead consumers.

                     912. Nowhere was Purdue’s influence over APF so pronounced as it was with the APF’s

         “Pain Care Forum” (“PCF”). PCF was and continues to be run not by APF, but by Defendant

         Purdue’s in-house lobbyist, Burt Rosen. As described by a former drug company employee, Rosen

         exercised full control of PCF, telling them “what to do and how to do it.” This control allowed him,

         in turn, to run APF as, in accordance with Rosen’s thinking, “PCF was APF, which was Purdue.”

         PCF meets regularly in-person and via teleconference, and shares information through an email

         listserv.


                                                         237


                                                    243 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                 INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 245 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                913. In 2011, APF and another third-party advocacy group, the Center for Practical

         Bioethics, were considering working together on a project. Having reviewed a draft document

         provided by the Center for Practical Bioethics, the APF employee cautioned that “this effort will be

         in cooperation with the efforts of the PCF” and acknowledged that “I know you have reservations

         about the PCF and pharma involvement, but I do believe working with them and keeping the lines of

         communications open is important.” The Center for Practical Bioethics CEO responded by

         indicating some confusion about whom to speak with, asking “[i]s Burt Rosen the official leader” and

         reflecting what other sources have confirmed.

                914. In 2007, the PCF Education Subgroup, consisting of drug companies Purdue and

         Alpharma, and Front Groups APF and ACPA (self-described as “industry-funded” groups),

         developed a plan to address a perceived “lack of coordination” among the industry and pro-opioid

         professional and patient organizations. PCF members agreed to develop simplified “key” messages”

         to use for public education purposes. Their messages were reflected in programs like NIPC’s Let’s

         Talk Pain (put together by Endo and APF), and Purdue’s In the Face of Pain.

                915. When the FDA required drug companies to fund CMEs related to opioid risks in

         accordance with its 2009 REMS, Purdue, along with these Front Groups, worked through the PCF to

         ensure that, although it was mandatory for drug companies to fund these CMEs, it would not be

         mandatory for prescribers to attend them. A survey was circulated among Defendants Endo, Janssen,

         and Purdue, which predicted that the rates of doctors who would prescribe opioids for chronic pain

         would fall by 13% if more than four hours of mandatory patient education were required in

         accordance with the REMS. With a push from PCF, acting under Purdue’s direction, the CMEs were

         not made mandatory for prescribers.

                916. APF showed its indebtedness to Purdue and its willingness to serve Purdue’s corporate

         agenda when APF chairman Dr. James N. Campbell testified on the company’s behalf at a July 2007


                                                         238


                                                    244 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                   INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 246 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         hearing before the Senate Judiciary Committee “evaluating the propriety and adequacy of the

         OxyContin criminal settlement.”157 Despite its ostensible role as a patient advocacy organization,

         APF was willing to overlook substantial evidence—resulting in the jailing of Purdue executives—that

         Purdue blatantly, despite its clear knowledge to the contrary, told physicians and patients that

         OxyContin was “rarely” addictive and less addictive than other opioids. Like Purdue, APF ignored

         the truth about opioids and parroted Purdue’s deceptive messaging. Dr. Campbell testified on

         Purdue’s behalf that addiction was a “rare problem” for chronic pain patients and asserted: “[T]he

         scientific evidence suggests that addiction to opioids prescribed by legitimate chronic non-cancer pain

         patients without prior histories of substance abuse using the medication as directed is rare.

         Furthermore, no causal effect has been demonstrated between the marketing of OxyContin and the

         abuse and diversion of the drug.” There was, and is, no scientific support for those statements.

                  917. APF President Will Rowe reached out to Defendants—including Purdue—rather than

         his own staff, to identify potential authors to answer a 2011 article critical of opioids that had been

         published in the Archives of Internal Medicine..

                  918. Purdue’s control over APF shaped, and was demonstrated by specific APF, pro-opioid

         publications. These publications had no basis in science and were driven (and can only be explained)

         by the commercial interest of pharmaceutical companies—Purdue chief among them.

                                            b) A Policymaker’s Guide

                  919. Purdue provided significant funding to and was involved with APF’s creation and

         dissemination of A Policymaker’s Guide to Understanding Pain & Its Management, originally published in


        157Evaluating the Propriety and Adequacy of the Oxycontin Criminal Settlement: Before the S. Comm.
        On the Judiciary, 110th Cong. 46-50, 110-116 (2007) (statements of Dr. James Campbell, Chairman,
        APF), https://www.judiciary.senate.gov/imo/media/doc/Campbell%20Testimony%20073107.pdf (accessed May 30,
        2017). Purdue was also able to exert control over APF through its relationships with APF’s leadership. Purdue-sponsored
        KOLs Russell Portenoy and Scott Fishman chaired APF’s board. Another APF board member, Perry Fine, also received
        consulting fees from Purdue. APF board member Lisa Weiss was an employee of a public relations firm that worked for
        both Purdue and APF. Weiss, in her dual capacity, helped vet the content of the Purdue-sponsored Policymaker’s Guide,
        which is described below.

                                                                  239


                                                            245 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 247 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         2011 and still available online. A Policymaker’s Guide to Understanding Pain & Its Management

         misrepresented that there were studies showing that the use of opioids for the long-term treatment of

         chronic pain could improve patients’ ability to function.

                    920. Specifically, A Policymaker’s Guide to Understanding Pain & Its Management claimed that

         “multiple clinical studies” demonstrated that “opioids . . . are effective in improving [d]aily function,

         [p]sychological health [and] [o]verall health-related quality of life for people with chronic pain” and

         implied that these studies established that the use of opioids long-term led to functional

         improvement. The study cited in support of this claim specifically noted that there were no studies

         demonstrating the safety of opioids long-term and noted that “[f]or functional outcomes, the other

         [studied] analgesics were significantly more effective than were opioids.”158

                    921. The Policymaker’s Guide also misrepresented the risk of addiction. It claimed that pain

         had generally been “undertreated” due to “[m]isconceptions about opioid addiction” and that “less

         than 1% of children treated with opioids become addicted.”

                    922. Moreover, the Policymaker’s Guide attempted to distract doctors from their patients’

         drug-seeking behavior by labeling it as “pseudoaddiction,” which, according to the guide, “describes

         patient behaviors that may occur when pain is undertreated.” Like Partners Against Pain, A

         Policymaker’s Guide noted that “[p]seudo-addiction can be distinguished from true addiction in that this

         behavior ceases when pain is effectively treated.” The similarity between these messages regarding

         “pseudoaddiction” highlights the common, concerted effort behind Purdue’s deceptive statements.

                    923. The Policymaker’s Guide further misrepresented the safety of increasing doses of opioids

         and deceptively minimized the risk of withdrawal. For example, the Policymaker’s Guide claimed that

         “[s]ymptoms of physical dependence” on opioids in long-term patients “can often be ameliorated by

         gradually decreasing the dose of medication during discontinuation” while omitting the significant
        158 Andrea D. Furlan et al., Opioids for chronic noncancer pain: a meta-analysis of effectiveness and
        side effects, 174(11) Can. Med. Ass’n J. 1589 (2006).

                                                                             240


                                                                      246 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 248 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         hardship that often accompanies cessation of use. Similarly, the Policymaker’s Guide taught that even

         indefinite dose escalations are “sometimes necessary” to reach adequate levels of pain relief while

         completely omitting the safety risks associated with increased doses.

                 924. Purdue provided substantial monetary assistance toward the creation and dissemination

         of the Policymaker’s Guide, providing APF with $26,000 in grant money. APF ultimately disseminated

         Policymaker’s Guide on behalf of Defendants, including Purdue. Purdue was not only kept abreast of

         the content of the guide as it was being developed, but, based on the periodic reports APF provided

         to Purdue regarding its progress on the Policymaker’s Guide, had editorial input of the contents.

                 925. The Policymaker’s Guide was posted online and was available to, and intended to reach

         prescribers and consumers in the City of Buffalo. As described below, the deceptive statements in

         Policymaker’s Guide regarding addiction and functionality were the very same messages Purdue directed

         at the City of Buffalo through its own sales force.

                                        c) Treatment Options: A Guide for People Living with Pain

                 926. Purdue’s partnership with APF did not end with the Policymaker’s Guide. Purdue also

         substantially assisted APF by sponsoring Treatment Options: A Guide for People Living with Pain, starting

         in 2007. Based on Purdue’s control of other APF projects, Purdue also would have exercised control

         over Treatment Options.

                 927. Treatment Options is rife with misrepresentations regarding the safety and efficacy of

         opioids. For example, Treatment Options misrepresents that the long-term use of opioids to treat

         chronic pain could help patients function in their daily lives by stating that, when used properly,

         opioids “give [pain patients] a quality of life [they] deserve.”

                 928.    Further, as outlined above, Treatment Options claims that addiction is rare and that,

         when it does occur, it involves unauthorized dose escalations, patients who receive opioids from

         multiple doctors, or theft, painting a narrow and misleading portrait of opioid addiction.


                                                             241


                                                       247 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 249 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 929. Treatment Options also promotes the use of opioids to treat long-term chronic pain by

         denigrating alternate treatments, most particularly NSAIDs. Treatment Options notes that NSAIDs can

         be dangerous at high doses and inflates the number of deaths associated with NSAID use,

         distinguishing opioids as having less risk. According to Treatment Options, NSAIDs are different from

         opioids because opioids have “no ceiling dose.” This lack of ceiling is considered to be beneficial as

         some patients “need” larger doses of painkillers than they are currently prescribed. Treatment Options

         warns that the risks associated with NSAID use increased if NSAIDs are “taken for more than a

         period of months,” but deceptively omits any similar warning about the risks associated with the

         long-term use of opioids.

                 930. Treatment Options was posted online and remains online today. It was available to and

         intended to reach prescribers and patients in the City of Buffalo. As described below, the deceptive

         statements in Treatment Options regarding addiction and functionality echo the messages Purdue

         directed at the City of Buffalo through its own sales force. Purdue also engaged in other promotional

         projects with and through APF. One such project was the publication and distribution of Exit

         Wounds, which, as described above, deceptively portrayed the risks, benefits, and superiority of

         opioids to treat chronic pain.

                 931. Purdue provided APF with substantial assistance in distributing Exit Wounds in the City

         of Buffalo and throughout the nation by providing grant money and other resources.

                              ii.    Purdue’s Work with Other Third Party Front Groups and KOLs

                 932. Purdue also provided other third-party Front Groups with substantial assistance in

         issuing misleading statements regarding the risks, benefits, and superiority of opioids for the long-

         term treatment of chronic pain.

                                          a) FSMB – Responsible Opioid Prescribing




                                                             242


                                                        248 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 250 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 933. In 2007, Purdue sponsored FSMB’s Responsible Opioid Prescribing, which, as described

         above, deceptively portrayed the risks, benefits, and superiority of opioids to treat chronic pain.

         Responsible Opioid Prescribing also was drafted by Dr. Scott Fishman.

                 934.    Purdue spent $150,000 to help FSMB distribute Responsible Opioid Prescribing. The book

         was distributed nationally, and was available to and intended to reach prescribers in the City of

         Buffalo.

                                        b) AGS – Pharmacological Management of Persistent Pain in Older Persons

                 935. Along with Janssen, Purdue worked with the AGS on a CME to promote the 2009

         guidelines for the Pharmacological Management of Persistent Pain in Older Persons. As discussed above, these

         guidelines falsely claimed that “the risks [of addiction] are exceedingly low in older patients with no

         current or past history of substance abuse” as the study supporting this assertion did not analyze

         addiction rates by age. They also stated, falsely, that “[a]ll patients with moderate to severe pain

         should be considered for opioid therapy (low quality of evidence, strong recommendation).”

                 936. Controversy surrounding earlier versions of AGS guidelines had taught AGS that

         accepting money directly from drug companies to fund the guidelines’ development could lead to

         allegations of bias and “the appearance of conflict.” Accordingly, AGS endeavored to eliminate “the

         root cause of that flack” by turning down commercial support to produce the 2009 Guidelines.

         Having determined that its veneer of independence would be tarnished if it accepted drug company

         money to create the content, AGS decided to develop the guidelines itself and turn to the drug

         companies for funding to distribute the pro-drug company content once it had been created. As

         explained by AGS personnel, it was AGS’s “strategy that we will take commercial support to

         disseminate [the 2009 Guidelines] if such support is forthcoming.” AGS knew that it would be

         difficult to find such support unless the report was viewed favorably by opioid makers.




                                                            243


                                                       249 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 251 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                   937. AGS sought and obtained grants from Endo and Purdue to distribute Pharmacological

         Management of Persistent Pain in Older Persons. As a result, the publication was distributed nationally, and

         was available to and was intended to reach prescribers in the City of Buffalo. Indeed, internal

         documents of another Defendant, Endo, indicate that pharmaceutical sales representatives employed

         by Purdue discussed treatment guidelines that minimized the risk of addiction to opioids with doctors

         during individual sales visits.159

                                              c) Chronic Pain Management and Opioid Use: Easing Fears, Managing Risks,
                                                 and Improving Outcomes

                   938. Purdue sponsored a 2012 CME program called Chronic Pain Management and Opioid Use:

         Easing Fears, Managing Risks, and Improving Outcomes. The presentation deceptively instructed doctors

         that, through the use of screening tools, more frequent refills, and other techniques, high-risk patients

         showing signs of addictive behavior could be treated with opioids. This CME was presented at

         various locations in the United States and is available online today.

                                              d) Managing Patient’s Opioid Use: Balancing the Need and Risk

                   939. Purdue also sponsored a 2011 CME taught by KOL Lynn Webster via webinar titled

         Managing Patient’s Opioid Use: Balancing the Need and Risk. This presentation also deceptively instructed

         prescribers that screening tools, patient agreements, and urine test prevented “overuse of

         prescriptions” and “overdose deaths.” At the time, Dr. Webster was receiving significant funding

         from Purdue. Versions of Dr. Webster’s Opioid Risk Tool appear on, or are linked to, websites run

         by Purdue (and other Defendants). The webinar was available to and was intended to reach

         prescribers in the City of Buffalo.

                                              e) Path of the Patient, Managing Chronic Pain in Younger Adults at Risk for
                                                 Abuse

        159As described above, Purdue also provided substantial support for the AAPM/APS guidelines. The 1997 AAPM and
        APS consensus statement The Use of Opioids for the Treatment of Chronic Pain was authored by one of its paid speakers, and 14
        out of 21 panel members who drafted the AAPM/APS Guidelines received support from Defendants Janssen, Cephalon,
        Endo, and Purdue.

                                                                     244


                                                               250 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 252 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                940. Purdue also sponsored a CME program entitled Path of the Patient, Managing Chronic Pain

         in Younger Adults at Risk for Abuse. Path of the Patient was devoted entirely to the message of treating

         chronic pain with opioids. Although the program purported to instruct a treating physician how to

         manage chronic pain in younger adults at risk for abuse, it does no such thing.

                941. This “educational” program, addressing treatment of a population known to be

         particularly susceptible to opioid addiction, presents none of the alternative treatment options

         available, only discussing treatment of chronic pain with opioids.

                942. In a role-play in Path of the Patient, a patient who suffers from back pain tells his doctor

         that he is taking twice as many hydrocodone pills as directed. The doctor reports that the pharmacy

         called him because of the patient’s early refills. The patient has a history of drug and alcohol abuse.

         Despite these facts, the narrator notes that, because of a condition known as “pseudoaddiction,” the

         doctor should not assume his patient is addicted even if he persistently asks for a specific drug, seems

         desperate, hoards medicine, or “overindulges in unapproved escalating doses.” The doctor in the

         role-play treats this patient by prescribing a high-dose, long-acting opioid. This CME was available

         online and was intended to reach City prescribers.

                                       f) Overview of Management Options

                943. Purdue also sponsored a CME titled Overview of Management Options issued by the

         American Medical Association in 2003, 2007, and 2013 (the latter of which is still available for CME

         credit). The CME was edited by KOL Russel Portenoy, among others. It deceptively instructs

         physicians that NSAIDs and other drugs, but not opioids, are unsafe at high doses. In reality, the data

         indicates that patients on high doses of opioids are more likely to experience adverse outcomes than

         patients on lower doses of the drugs. Dr. Portenoy received research support, consulting fees, and




                                                          245


                                                     251 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 253 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         honoraria from Purdue (among others), and was a paid Purdue consultant. This CME was presented

         online in the United States and was available to prescribers in the City of Buffalo.

                                 iii.    Purdue’s Misleading Science

                   944. Purdue also misrepresented the risks associated with long-term opioid use by

         promoting scientific studies in a deceptive way. In 1998, Purdue funded two articles by Dr. Lawrence

         Robbins, which showed that between 8% and 13% of the patients he studied became addicted to

         opioids—a troubling statistic for Purdue, whose market, and marketing, depended upon the claim

         that opioids were rarely addictive.160 Purdue had these articles placed in headache-specific journals

         where they would be less likely to be encountered by pain specialists or general practitioners. The first

         of these articles has been cited a mere 16 times; the second does not even appear on Google scholar.

         Five years later, Purdue funded a study of OxyContin in diabetic neuropathy patients, which was

         published in 2003. Notwithstanding the fact that that Purdue-funded studies, testing Purdue’s own

         drugs, had previously indicated that addiction rates were between 8% and 13%, Purdue’s 2003 article

         reached back to the 1980 Porter-Jick Letter to support its claim that OxyContin was not commonly

         addictive. This article was placed in a prominent pain journal and has been cited 487 times. 161 While

         this article was drafted over a decade ago, it continues to be relied upon to further the

         misrepresentations that opioids are not addictive.

                                              a) Purdue’s Deceptive Statements to Prescribers and Patients in the
                                                 City of Buffalo

                   945. Purdue directed the dissemination of the misstatements described above to patients

         and prescribers in the City of Buffalo through the Front Groups, KOLs, and publications described

         above, as well as through its sales force in the City of Buffalo and through advertisements in

        160 Lawrence Robbins, Long-Acting Opioids for Severe Chronic Daily Headache, 10(2) Headache Q. 135
        (1999); Lawrence Robbins, Works in Progress: Oxycodone CR, a Long-Acting Opioid, for Severe
        Chronic Daily Headache, 19 Headache Q. 305 (1999).
        161 C. Peter N. Watson et al., Controlled-release oxycodone relieves neuropathic pain: a randomized

        controlled trial I painful diabetic neuropathy, 105 Pain 71 (2003).

                                                                    246


                                                               252 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 254 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         prominent medical journals. The deceptive statements distributed through each of these channels

         reflect a common theme of misrepresenting the benefits of Purdue’s opioids, unfairly portraying the

         risks of addiction associated with their use, and deceptively implying that they would improve

         patients’ ability to function.

                 946. The deceptive message that OxyContin provided 12 hours of pain relief was not only

         available to, and intended to, reach prescribers in the City of Buffalo through nationally circulated

         advertising, but was also carried directly into the offices of doctors in the City of Buffalo by Purdue’s

         sales representatives.

                 947. Likewise, the deceptive messages minimizing addiction were not only directed at

         patients and prescribers in the City of Buffalo through the publications circulated above, but were

         also disseminated directly by Purdue’s sales force.

                 948. Purdue also used its sales force to disseminate misleading statements about the ability

         of opioids to improve functionality.

                 949. Purdue’s national marketing campaign included the misrepresentations described above

         and the company disseminated these same misrepresentations to prescribers and consumers in the

         City of Buffalo. In particular, these prescriber accounts reflect that Purdue detailers omitted or

         minimized the risk of opioid addiction; claimed that Purdue’s drugs would be less problematic for

         patients because they had extended release mechanisms, were tamper proof, and were “steady state”;

         claimed that OxyContin would provide 12 hours of pain relief; represented that screening tools could

         help manage the risk of addiction; minimized the symptoms of withdrawal; claimed or implied that

         opioids were safer than NSAIDs; and overstated the benefits of opioids, including by making claims

         of improved function.

                 950. A survey of a sample of physicians, who reported the messages that they retained from

         detailing visits and other promotional activity, documented that Purdue sales representatives from at


                                                          247


                                                      253 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                          INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 255 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         least between 2008 and 2012, promoted OxyContin as being effective for a full 12 hours. Purdue

         sales representatives also promoted OxyContin as improving patients’ sleep (an unsubstantiated

         functional improvement) to an orthopedic surgeon in 2006 and to a physicians’ assistant in 2013.

         Purdue sales representatives also told internists that the reformulation of OxyContin prevented illegal

         drug use and that the formulation was ‘less addicting,” rather than being harder to adulterate. In 2011,

         Purdue sales representatives also claimed that the sustained-release property of OxyContin reduced

         patient “buzz,” which is neither based on scientific evidence nor true.

                   951. The same survey indicated that Purdue sales representatives promoted its Schedule III

         opioid Butrans as having low or little abuse potential.

                 6. Insys

                   952. Insys was co-founded in 2002 by Dr. John Kapoor, a serial pharmaceutical industry

         entrepreneur “known for applying aggressive marketing tactics and sharp price increases on older

         drugs.”162

                   953. In 2012, Insys received U.S. Food and Drug Administration approval for Subsys, a

         fentanyl sublingual spray product designed to treat breakthrough cancer pain. However, Insys

         encountered significant obstacles due to insurers employing a process known as prior authorization.

         Prior authorization prevents the over prescription and abuse of powerful and expensive drugs. The

         prior authorization process requires “additional approval from an insurer or its pharmacy benefit

         manager before dispensing…” and may also impose step therapy which requires beneficiaries to first
                                                                                                                163
         use less expensive medications before moving on to a more expensive approach.


        162 U.S. senate Homeland Security & Governmental Affairs Committee, Insys Therapeutics and the Systemic Manipulation of Prior
        Authorization (quoting Fentanyl Billionaire Comes Under Fire as Death Toll Mounts From Prescription Opioids, Wall Street Journal
        (Nov. 22, 2016) (www.wsj.com/articles/fentanylbillionaire-comes-under-fire-as-death-toll-mounts-from-prescription-
        opioids-1479830968)).
        163 Senate Permanent Subcommittee on Investigations, Combatting the Opioid Epidemic: A Review of Anti-Abuse Efforts in

        Medicare and Private Health Insurance Systems; see also Department of Health and Human Services, Centers for Medicare &
        Medicaid Services, How Medicare Prescription Drug Plans & Medicare Advantage Plans with Prescription Drug Coverage Use Pharmacies,
        Formularies, & Common Coverage Rules.

                                                                      248


                                                                254 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 256 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                   954. Insys circumvented this process by forming a prior authorization unit, known at one

         point as the Insys Reimbursement Center (“IRC”), to facilitate the process using aggressive and likely

         illegal marketing techniques. Insys published education articles that praised their products’ non-

         addictive nature; and funded patient advocacy groups who unknowingly promoted Insys’ agenda of

         raising the profile of pain so that drugs could be prescribed to treat it. Furthermore, Insys’ former

         sales representatives, motivated by corporate greed, paid off medical practitioners to prescribe Subsys

         in spite of any medical need.164 Insys employees were pressured internally and received significant

         monetary incentives to increase the rate of prescription approvals.165

                   955. According to a federal indictment and ongoing congressional investigation by Sen.

         Claire McCaskill, IRC employees pretended to be with doctors’ offices and falsified medical histories

         of patients. The report, acquired by McCaskill’s investigators, includes transcripts and an audio

         recording of employees implementing these techniques in order to obtain authorization from insurers

         and pharmacy benefit managers. The transcript reveals an Insys employee pretending to call on behalf

         of a doctor and inaccurately describes the patient’s medical history. 166 For example, Insys employees

         would create the impression that the patient had cancer, without explicitly saying so, because cancer

         was a requirement for prior clearance to prescribe Subsys. Insys was warned by a consultant that it

         lacked needed policies for governing such activities, but the executives failed to implement corrective

         internal procedures.

                   956. In a class action law suit against Insys, it was revealed that management “was ware that

         only about 10% of prescriptions approved through the Prior Authorization Department were for


        164  Lopez, Linette. “It’s been a brutal week for the most shameless company in the opioid crisis- and it’s about to get
        worse,” Business Insider, http://www.businessinsider.com/opioid-addiction-drugmaker-insys-arrests-justice-department-
        action-2017-7
        165 Boyd, Roddy. Murder Incorporated: Insys Therapeutics. Part 1. Southern Investigative Reporting Foundation. http://sirf-

        online.org/2015/12/03/murder-incorporated-the-insys-therapeutics-story/; see also Indictment. United States v. Babich, et
        al., D. Mass. (No. 1;16 CR 10343).
        166 U.S. Senate Homeland Security & Governmental Affairs Committee, Fueling an Epidemic: Insys Therapeutics and the

        Systematic Manipulation of Prior Authorization, see p. 7-10.

                                                                    249


                                                               255 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 257 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         cancer patients,” and an Oregon Department of Justice Investigation found that 78% of
                                                                                                                  167
         preauthorization forms submitted by Insys on behalf of Oregon patients were for off-label uses.

         Physicians are allowed to prescribe medications for indications outside of FDA guidelines if they see

         fit, but it is illegal for pharmaceutical companies to market a drug for off-label use.

                 957. In 2008, biopharmaceutical company Cephalon settled with the U.S. Government for

         425 million in a suit against the company that alleged it marketed drugs for unapproved uses (off-

         label). The FDA approved the drug only for opioid tolerant cancer patients. According to the Oregon

         settlement and class-action lawsuit, at least three employees involved in sales and/or marketing at

         Cephalon had moved over to Insys Therapeutics.168

                 958. Additionally, Insys created a “legal speaker program” which turned out to be a scam.

         The Justice Department commented on the program and stated:

                The Speaker Programs, which were typically held at high-end restaurants, were
                ostensibly designed to gather licensed healthcare professionals who had the capacity to
                prescribe Subsys and educate them about the drug. In truth, the events were usually
                just a gathering of friends and co-workers, most of whom did not have the ability to
                prescribe Subsys, and no educational component took place. “Speakers” were paid a
                fee that ranged from $1,000 to several thousand dollars for attending these dinners. At
                times, the sign-in sheets for the Speaker Programs were forged so as to make it appear
                that the programs had an appropriate audience of healthcare professionals.

                 959. Insys paid hundreds of thousands of dollars to doctors in exchange for prescribing

         Subsys and three top prescribers have already been convicted of taking bribes.

                 960. Fentanyl products are considered to be the most potent and dangerous opioids on the

         market and up to 50 times more powerful than heroine.169




        167 Gusovsky, Dina. The Pain Killer: A drug Company Putting Profits Above Patients, CNBC
        (https://www.cnbc.com/2015/11/04/the-deadly-drug-appeal-of-insys-pharmaceuticals.html)
        168 Id.
        169 U.S. Department of Justice. Drug Enforcement Administration. A Real Threat to Law Enforcement: Fentanyl.

        https://www.dea.gov/druginfo/DEA%20Targets%20Fentanyl%20%20A%20Real%20Threat%20to%20Law%20Enforce
        ment%20(2016).pdf

                                                            250


                                                       256 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 258 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                  961. In an internal presentation dated 2012 and entitles, “2013 SUBSYS Brand Plan,” Insys

         identified one of six “key strategic imperatives” as “Mitigate Prior Authorization barriers.”170 On a

         later slide, the company identified several tasks associated with this effort, including “Build internal

         [prior authorization] assistance infrastructure,” “Establish an internal 1-800 reimbursement assistance

         hotline,” and “Educate field force on [prior authorization] process and facilitation.”171

                  962.      Additional materials produced by Insys to the minority staff suggest, however, that

         Insys did not match these efforts with sufficient compliance processes to prevent fraud and was

         internally aware of the danger of problematic practices. Specifically, on February 18, 2014,

         Compliance Implementation Services (CIS)—a healthcare consultant—issued a draft report to Insys

         titled, “Insys Call Note, Email, & IRC Verbatim Data Audit Report.”172 The introduction to the

         report explained that “CIS was approached by INSYS’ legal representative … on behalf of the Board

         of Directors for Insys to request that CIS support in review of certain communications with Health

         Care Professionals (HCPs) and INSYS employees, and report how there were being documented.” 173

         Insys had expressed concerns “with respect to communications with HCPs by INSYS employees

         being professional in nature and in alignment with INSYS approved topics regarding off or on-label

         promotion of an INSYS product, and general adherence to INSYS documentation requirements.”174

         An additional concern “stemmed from the lack of monitoring of commercial activities where these

         types of interactions could occur.”175




        170 U.S. senate Homeland Security & Governmental Affairs Committee, Insys Therapeutics and the Systemic Manipulation of Prior
        Authorization (quoting Insys Therapeutics, Inc., 2013 Subsys Brand Plan, 2012 Assessment (2012)
        (INSYS_HSGAC_00007472)).
        171 Id. at INSYS_HSGAC_00007765.
        172 U.S. senate Homeland Security & Governmental Affairs Committee, Insys Therapeutics and the Systemic Manipulation of Prior

        Authorization (quoting Compliance Implementation Services, Insys Call Note, Email & IRC Verbatim Data Audit Report
        (Feb. 18, 2014) (INSYS_HSGAC_00007763)).
        173 Id. at INSYS_HSGAC_00007765.
        174 Id.
        175 Id.



                                                                    251


                                                              257 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 259 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                    963. Given these issues, Insys requested that CIS review—in part—“the general

         communications from the INSYS Reimbursement Center (IRC) to HCPs, their office staff or

         representatives, as well as health insurance carriers … to ensure they were appropriate in nature with

         respect to specific uses of SUBSYS, INSYS’ commercially marketed product.”176

                    964. According to the findings CIS issued, Insys lacked formal policies governing the

         actions of its prior authorization unit. For example, “[n]o formal and approved policy on appropriate

         communications between IRC employees and HCPs, their staff, [health care insurers (HCIs)], or

         patients exists…that governs the support function of obtaining a prior authorization for the use of

         SUBSYS.”177

                    965. In addition, the report noted that “there were also gaps in formally approved

         foundational policies, procedures, and [standard operating procedures] with respect to required

         processes specifically within the IRC.”178

                    966. In fact, “[t]he majority of managerial directives, changes to controlled documents or

         templates, as well as updates or revisions to processes were not formally approved, documented, and

         disseminated for use, and were sent informally via email blast.”179

                    967. Although four informal standard operating procedures existed with regarded to IRC

         functions, these documents “lacked a formal review and approval” and failed to “outline

         appropriately the actions performed within the IRC.”180

                    968. The report also explains that Insys lacked procedures for auditing interactions between

         IRC employees and outside entities. According to CIS, “no formal, documented, or detailed

         processes by which IRC representatives’ calls via telephone were audited for proper communication


        176   Id.
        177   Id. at INSYS_HSGAC_00007770.
        178   Id. at INSYS_HSGAC_00007768.
        179   Id. at INSYS_HSGAC_00007771.
        180   Id. at INSYS_HSGAC_00007770.

                                                           252


                                                       258 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 260 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         with HCPs or HCIs in any fashion [existed] other than random physical review of a call in a very

         informal and sporadic manner.”181

                    969. More broadly, the report notes that “no formal and documented auditing and

         monitoring or quality control policy, process, or function exists between IRC employee

         communications and HCPs, HCP staff, HCIs, or patients.”182

                    970. At the end of the report, CIS provided a number of recommendations concerning IRC

         activities. First, CIS suggested that IRC management “formally draft and obtain proper review and

         approval of an IRC specific policy detailing the appropriate communications that should occur while

         performing the IRC associate job functions and interacting with HCPs.”183

                    971. Similarly, IRC management was urged to formally draft IRC-specific standard

         operating procedures “specific to each job function within the IRC,” accompanied by “adequate

         training and understanding of these processes.”184 To ensure compliance with IRC standards, Insys

         was also directed to create an electronic system to allow management “to monitor both live and

         anonymously IRC employee communications both incoming and outgoing.” 185 Finally, CIS

         recommended that Insys institute a formal process for revising and updating “IRC documentation

         used for patient and HCP data.”186

                    972. The CIS report concluded by noting, in part, that a review of ten conversations

         between IRC employees and healthcare providers, office staff, and insurance carriers revealed “that

         all IRC staff was professional in communication, and in no instance was inaccurate or off-label usage

         of SUBSYS communicated.”187



        181   Id. at INSYS_HSGAC_00007769.
        182   Id. at INSYS_HSGAC_00007771.
        183   Id. at INSYS_HSGAC_00007770.
        184   Id. at INSYS_HSGAC_00007771.
        185   Id.
        186   Id.
        187   Id. at INSYS_HSGAC_00007772.

                                                         253


                                                    259 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 261 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                     973. Yet within a year of this conclusion, according to the recording transcribed below, an

         Insys IRC employee appears to have misled a pharmacy benefit manager representative regarding the

         IRC employee’s affiliation and the diagnosis applicable to Sarah Fuller. The alleged result, in that case,

         was death due to inappropriate and excessive Subsys prescriptions.

                     974. One former Insys sales representative described the motto of this approach to patients

         as “Start them high and hope they don’t die.”188

               F. The Result of Defendants’ Fraudulent Scheme

                     975. Through their direct promotional efforts, along with those of the third-party Front

         Groups and KOLs they assisted and controlled, and whose seemingly objective materials they

         distributed, Defendants accomplished exactly what they set out to do: change the institutional and

         public perception of the risk-benefit assessments and standard of care for treating patients with

         chronic pain. As a result, doctors in the City of Buffalo began prescribing opioids long-term to treat

         chronic pain—something most would never have considered prior to Defendants’ campaign.

                     976. But for the misleading information disseminated by Defendants, doctors would not, in

         most instances, have prescribed opioids as medically necessary or reasonably required to address

         chronic pain.

                    1. Defendants’ Fraudulent and Deceptive Marketing of Opioids Directly Caused
                       Harm to the City of Buffalo.

                     977. In the first instance, the City was damaged directly, through its payments of false claims

         for chronic opioid therapy by (a) partially funding a medical insurance plan for its employees and (b)

         its workers’ compensation program.

                     978. Defendants’ marketing of opioids caused health care providers to prescribe, and the

         City, through partially funding a medical insurance plan for its employees and its workers’


        188   Amended Class Action Complaint, Larson v. Insys Therapeutics Inc. (D. Ariz. Oct. 27, 2014.)

                                                                       254


                                                                 260 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                               INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 262 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         compensation program, to pay for prescriptions of opioids to treat chronic pain. Because of

         Defendants’ unbranded marketing, health care providers wrote and the City paid for prescriptions of

         opioids for chronic pain that were filled not only with their drugs, but with opioids sold by other

         manufacturers. All of these prescriptions were caused by Defendants’ fraudulent marketing and

         therefore all of them constitute false claims. Because, as laid out below, the City is obligated to cover

         medically necessary and reasonably required care, it had no choice but to pay for these false and

         fraudulent claims.

                  979. The fact that the City would pay for these ineligible prescriptions was both the

         foreseeable and intended consequence of Defendants’ fraudulent marketing scheme. Defendants set

         out to change the medical and general consensus supporting chronic opioid therapy with the

         intention of encouraging doctors to prescribe, and government payors such as the City of Buffalo, to

         pay for long-term prescriptions of opioids to treat chronic pain despite the absence of genuine

         evidence supporting chronic opioid therapy and the contrary evidence regarding the significant risks

         and limited benefits from long-term use of opioids.

                         a. Increase in Opioid Prescribing Nationally

                  980. Defendants’ scheme to change the medical consensus regarding opioid therapy for

         chronic pain was greatly successful. During the year 2000, outpatient retail pharmacies filled 174

         million prescriptions for opioids nationwide, rising to 257 million in 2009.189

                  981.     Opioid prescriptions increased even as the percentage of patients visiting doctors for

         pain remained constant. A study of 7.8 million doctor visits between 2000 and 2010 found that




        189Office of National Drug Control Policy, 2011 Prescription Drug Abuse Prevention Plan, Whitehouse.gov, (no longer
        available on whitehouse.gov), https://obamawhitehouse.archives.gov/ondcp/prescription-drug-abuse1 (accessed May 30,
        2017).

                                                                255


                                                          261 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 263 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         opioid prescriptions increased from 11.3% to 19.6% of visits, as NSAID and acetaminophen

         prescriptions fell from 38% to 29%, driven primarily by the decline of NSAID use.190

                   982. Approximately 20% of the population between the ages of 30 and 44 and nearly 30%

         of the population over 45 have used opioids. Indeed, “[o]pioids are the most common means of

         treatment for chronic pain.”191 From 1980 to 2000, opioid prescriptions for chronic pain visits

         doubled. This resulted not from an epidemic of pain, but an epidemic of prescribing. A study of 7.8

         million doctor visits found that prescribing for pain increased by 73% between 2000 and 2010—even

         though the number of office visits in which patients complained of pain did not change and

         prescribing of non-opioid pain medications decreased. For back pain alone—one of the most

         common chronic pain conditions—the percentage of patients prescribed opioids increased from 19%

         to 29% between 1999 and 2010, even as the use of NSAIDs or acetaminophen declined and referrals

         to physical therapy remained steady—and climbing.

                   983. This increase corresponds with, and was caused by, Defendants’ massive marketing

         push. As reflected in the chart below, according to data obtained from a marketing research

         company, Defendants’ spending on marketing of opioids nationwide—including all of the drugs at

         issue here—stood at more than $20 million per quarter and $91 million annually in 2000. By 2011,

         that figure hit its peak of more than $70 million per quarter and $288 million annually, an increase of

         more than three-fold. By 2014, the figures dropped to roughly $45 million per quarter and $182

         million annually, as Defendants confronted increasing concerns regarding opioid addiction, abuse,

         and diversion, and as Janssen, which accounted for most of the spending reduction, prepared to sell

         its U.S. rights to Nucynta and Nucynta ER. Even so, Defendants still spent double what they spent in

         2000 on opioid marketing.


        190 Matthew Daubresse et al., Ambulatory Diagnosis and Treatment of Nonmalignant Pain in the United
        States, 2000-2010, 51(10) Med. Care 870 (2013).
        191 Deborah Grady et al., Opioids for Chronic Pain, 171(16) Arch. Intern. Med. 1426 ( 2011).



                                                                     256


                                                               262 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                 INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 264 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                984. Defendants’ opioid detailing visits to individual doctors made up the largest

         component of this spending, with total detailing expenditures more than doubling between 2000 and

         2014 to $168 million annually.

                985. Each Defendant's promotional spending reflects its participation in this marketing

         blitz. Between 2000 and 2011:

                         •   Actavis’s promotional spending, which was virtually nonexistent in the 2004-

                             2008 period, began to sharply rise 2009. The third quarter of 2011 saw a peak of

                             $3 million at one point in 2011 and nearly $7 million for the year, as shown

                             below:




                                                        257


                                                   263 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                              INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 265 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                      •   Cephalon’s quarterly spending steadily climbed from below $1 million in 2000 to

                          more than $4 million in 2014 (and more than $13 million for the year), including

                          a peak, coinciding with the launch of Fentora, of nearly $9 million half way

                          through 2007 (and more than $27 million for the year), as shown below:




                                                     258


                                                264 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 266 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                      •   Endo's quarterly spending went from the $2 million to $4 million range from

                          2000 to 2004 to more than $10 million following the launch of Opana ER in

                          mid-2006 (and more than $38 million for the year in 2007) and more than $8

                          million coinciding with the launch of a reformulated version in 2012 (and nearly

                          $34 million for the year):




                      •   Janssen’s quarterly spending dramatically rose from less than $5 million in 2000

                          to more than $30 million in 2011, coinciding with the launch of Nucynta ER

                          (with yearly spending at $142 million for 2011) as shown below:




                                                       259


                                                  265 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                 INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 267 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                      •   Purdue’s quarterly spending notably decreased from 2000 to 2007, as Purdue

                          came under investigation by the Department of Justice, but then spiked to above

                          $25 million in 2011 (for a total of $110 million that year), and continued to rise,

                          as shown below:




                                                      260


                                                 266 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 268 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                       b. The City’s Increased Spending on Opioids

                986.   As a direct and foreseeable consequence of Defendants’ wrongful conduct, Plaintiff

        has been required to spend millions of dollars each year in its efforts to combat the public nuisance

        created by Defendants’ deceptive marketing campaign. Plaintiff has incurred, and continues to incur,

        costs related to opioid addiction and abuse, including, but not limited to, health care costs, criminal

        justice and victimization costs, social costs, and lost productivity costs. Defendants’ misrepresentations

        regarding the safety and efficacy of long-term opioid use proximately caused injury to Plaintiff and its

        residents.

                              i.   Defendants’ Misrepresentations Were Material

                 987. Defendants’ misrepresentations were material to, and influenced, the City’s decisions to

         pay claims for opioids for chronic pain (and, therefore, to bear its consequential costs in treating

         overdose, addiction, and other side effects of opioid use). In the first instance, the City would not

         have been presented with, or paid, claims for opioids that would not have been written but for

         Defendants’ fraudulent and deceptive marketing. Second, the City has demonstrated that Defendants’

         marketing is material by taking further steps to ensure that the opioids are only prescribed and

         covered when medically necessary or reasonably required.

                 988. As laid out above, Defendants’ misrepresentations related to the City’s requirement

         that medical treatments be medically necessary or reasonably required – a condition of payment for

         any medical treatment under the City’s health plans and workers’ compensation program. But for

         Defendants’ fraudulent and deceptive marketing, prescribers would have accurately understood the

         risks and benefits of opioids and would not have prescribed opioids where not medically necessary or

         reasonably required to treat chronic pain. Misrepresentations as to, for example, whether patients

         were likely to become addicted to the drug, would be able to resume life activities, and would




                                                           261


                                                      267 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                         INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 269 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         experience long-term relief were not minor or insubstantial matters, but the core of prescribers’

         decision-making.

                989. It is the City’s practice not to pay claims that are not medically necessary or reasonably

         required. However, the City would not have known whether a prescriber had made an informed

         judgment that a particular claim for opioids was medically necessary or reasonably required, or,

         conversely had acted under the influence of Defendants’ fraudulent and deceptive marketing. It is not

         clear from the face of a claim whether: (1) the patient suffered from cancer or another terminal

         condition, for example, where long-term prescribing was medically necessary or appropriate; or (2)

         the prescriber was exposed to Defendants’ marketing materials, treatment guidelines, or education

         programs, or visited by a drug representative who engaged in affirmative misrepresentations or

         omissions, for example.

                             ii.   The City’s Increased Costs Correlate with Defendants’ Promotion


                990. The City’s spending in connection with opioids rose along with Defendants’ spending

         to promote opioids. That spending was directly impacted by opioid use (and its consequences in

         abuse, addiction, and overdose) in the City of Buffalo.

                991. It is also distressing (and a sign of further problems ahead) that the drop in opioid

         prescribing beginning in 2014 has been accompanied by a corresponding increase in Defendants’

         promotional spending, which is headed towards a new high, despite evidence of the grave toll that

         opioids are taking on law enforcement, public health, and individual lives.

               2. Defendants’ Fraudulent and Deceptive Marketing of Opioids Directly Caused
                  Harm to Consumers in the City of Buffalo.

                       a. Increased Opioid Use Has Led to an Increase in Opioid Abuse, Addiction, and
                          Death




                                                            262


                                                       268 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                             INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 270 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                     992. Nationally, the sharp increase in opioid use has led directly to a dramatic increase in

         opioid abuse, addiction, overdose, and death. Scientific evidence demonstrates a very strong

         correlation between therapeutic exposure to opioid analgesics, as measured by prescriptions filled,

         and opioid abuse. “Deaths from opioid overdose have risen steadily since 1990 in parallel with

         increasing prescription of these drugs.”192 Prescription opioid use contributed to 16,917 overdose

         deaths nationally in 2011—more than twice as many deaths as heroin and cocaine combined; drug

         poisonings now exceed motor vehicle accidents as a cause of death. More Americans have died from

         opioid overdoses than from participation in the Vietnam War.

                     993. Contrary to Defendants’ misrepresentations, most of the illicit use stems from prescribed

         opioids; in 2011, 71% of people who abused prescription opioids got them through friends or

         relatives, not from drug dealers or the internet. According to the CDC, the 80% of opioid patients

         who take low-dose opioids from a single prescriber (in other words, who are not illicit users or

         “doctor-shoppers”) account for 20% of all prescription drug overdoses.

                     994. Death statistics represent only the tip of the iceberg. According to 2009 data, for every

         overdose death that year, there were nine abuse treatment admissions, 30 emergency department

         visits for opioid abuse or misuse, 118 people with abuse or addiction problems, and 795 non-medical

         users. Nationally, there were more than 488,000 emergency room admissions for opioids other than

         heroin in 2008 (up from almost 173,000 in 2004).

                     995. Emergency room visits tied to opioid use likewise have sharply increased in the City of

         Buffalo.

                     996. Widespread opioid use and abuse in the City of Buffalo are problems even when they

         do not result in injury or death. Opioid addiction is affecting residents of all ages, ethnicities, and

         socio-economic backgrounds in the City. Many addicts start with a legal opioid prescription—chronic

        192   Deborah Grady et al., Opioids for Chronic Pain, 171(16) Arch. Intern. Med. 1426 ( 2011).

                                                                       263


                                                                 269 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                 INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 271 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         back pain, fibromyalgia, or even dental pain—and do not realize they are addicted until they cannot

         stop taking the drugs.

                 997. These glaring omissions, described consistently by counselors and patients, mirror and

         confirm Defendants’ drug representatives’ own widespread practice, as described above, of omitting

         any discussion of addiction from their sales presentations to physicians or in their “educational”

         materials.

                       b. Increased Opioid Use Has Increased Costs Related to Addiction Treatment

                 998. The City of Buffalo has opioid treatment programs, Substance Alternative Clinics, that

         provide a comprehensive treatment program for persons addicted to heroin or other opioids.

                 999. In addition to intense counseling, many treatment programs prescribe additional drugs

         to treat opioid addiction. Nationally, in 2012, nearly 8 billion prescriptions of the two drugs

         commonly used to treat opioid addiction—buprenorphine/naloxone and naltrexone—were written

         and paid for. Studies estimate the total medical and prescription costs of opioid addiction and

         diversion to public and private healthcare payors to be $72.5 billion.

                       c. Increased Opioid Use Has Fueled An Illegal Secondary Market for Narcotics and
                          the Criminals Who Support It

                 1000. Defendants’ success in extending the market for opioids to new patients and chronic

         conditions has created an abundance of drugs available for criminal use and fueled a new wave of

         addiction, abuse, and injury. Defendants’ scheme supplies both ends of the secondary market for

         opioids—producing both the inventory of narcotics to sell and the addicts to buy them. One

         researcher who has closely studied the public health consequences of opioids has found, not

         surprisingly, that a “substantial increase in the nonmedical use of opioids is a predictable adverse




                                                          264


                                                      270 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 272 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         effect of substantial increases in the extent of prescriptive use.”193 It has been estimated that the

         majority of the opioids that are abused come, directly or indirectly, through doctors’ prescriptions.

                  1001. A significant black market in prescription opioids also has arisen, not only creating and

         supplying additional addicts, but fueling other criminal activities.

                  1002. In addition, because heroin is cheaper than prescription painkillers, many prescription

         opioid addicts migrate to heroin. Self-reported heroin use nearly doubled between 2007 and 2012,

         from 373,000 to 669,000 individuals. In 2010, more than 3,000 people in the U.S. died from heroin

         overdoses, also nearly double the rate in 2006. Nearly 80% of those who used heroin in the past year

         had previously abused prescription opioids. Patients become addicted to opioids and then move on

         to heroin because these prescription drugs are roughly four times more expensive than heroin on the

         street. In the words of one federal DEA official, “Who would have ever thought in this country it

         would be cheaper to buy heroin than pills . . . [t]hat is the reality we’re facing.”194

                  1003. That reality holds true in the City of Buffalo. According to addiction programs, a

         typical course sees addicts requesting more and more opioids from their doctors, who eventually cut

         them off. Many addicts then doctor-shop for additional prescriptions, and when that source runs out,

         turn to the streets to buy opioids illicitly. A significant number become heroin addicts. Addiction

         treatment programs, whose patient populations vary, reported rates of patients who had switched

         from prescription opioids to heroin ranging from half to 95%. Those addicts who do reach treatment

         centers often do so when their health, jobs, families and relationships reach the breaking point, or

         after turning to criminal activity such as prostitution and theft to sustain their addiction.

         Unfortunately, few are successful in getting and staying clean; repeated relapse is common.


        193 G. Caleb Alexander et al., Rethinking Opioid Prescribing to Protect Patient Safety and Public Health,
        308(18) JAMA 1865 (2012).
        194 Matt Pearce & Tina Susman, Philip Seymour Hoffman’s death calls attention to rise in heroin use,

        L.A. Times, Feb. 3, 2014, http://articles.latimes.com/2014/feb/03/nation/la-na-heroin-surge-20140204 (accessed May 30,
        2017).

                                                                 265


                                                           271 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 273 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 3. Defendants’ Fraudulent Marketing Has Led to Record Profits

                  1004. While the use of opioids has taken an enormous toll on the City of Buffalo and its

         residents, Defendants have gained blockbuster profits. In 2012, health care providers wrote 259

         million prescriptions for opioid painkillers nationally195—roughly one prescription per American

         adult. Opioids generated $8 billion in revenue for drug companies just in 2010.

                  1005. Financial information—where available—indicates that Defendants each experienced

         a material increase in sales, revenue, and profits from the fraudulent, misleading, and unfair market

         activities laid out above. Purdue’s OxyContin sales alone increased from $45 million in 1996 to $3.1

         billion in 2010.

                 4. Defendants Fraudulently Concealed Their Misrepresentations

                  1006. At all times relevant to this Complaint, Defendants took steps to avoid detection of,

         and fraudulently conceal, their deceptive marketing and conspiratorial behavior.

                  1007. First, and most prominently, Defendants disguised their own roles in the deceptive

         marketing of chronic opioid therapy by funding and working through patient advocacy and

         professional front organizations and KOLs. Defendants purposefully hid behind these individuals

         and organizations to avoid regulatory scrutiny and to prevent doctors and the public from

         discounting their messages.

                  1008. While Defendants were listed as sponsors of many of the publications described in this

         Complaint, they never disclosed their role in shaping, editing, and exerting final approval over their

         content. Defendants exerted their considerable influence on these promotional and “educational”

         materials.




        195 Press Release, Center for Disease Control, Opioid painkiller prescribing varies widely among states: Where you live
        makes a difference (July 1, 2014), https://www.cdc.gov/media/releases/2014/p0701-opioid-painkiller.html (accessed May
        30, 2017).

                                                                 266


                                                            272 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                    INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 274 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 1009. In addition to hiding their own role in generating the deceptive content, Defendants

         manipulated their promotional materials and the scientific literature to make it appear as if they were

         accurate, truthful, and supported by substantial scientific evidence. Defendants distorted the meaning

         or import of studies they cited and offered them as evidence for propositions they did not actually

         support. The true lack of support for Defendants’ deceptive messages was not apparent to the

         medical professionals who relied upon them in making treatment decisions, nor could they have been

         detected by the City.

                 1010. Thus, while the opioid epidemic was evident, Defendants, in furtherance of their

         respective marketing strategies, intentionally concealed their own role in causing it. Defendants

         successfully concealed from the medical community, patients, and health care payers facts sufficient

         to arouse suspicion of the existence of claims that the City now asserts. The City was not alerted to

         the existence and scope of Defendants industry-wide fraud and could not have acquired such

         knowledge earlier through the exercise of reasonable diligence.

                 1011. Through their public statements, marketing, and advertising, Defendants’ deceptions

         deprived the City of actual or presumptive knowledge of facts sufficient to put them on notice of

         potential claims.

        G. Defendants Entered into and Engaged in a Civil Conspiracy

                 1012. Defendants entered into a conspiracy to engage in the wrongful conduct complained of

         herein, and intended to benefit both independently and jointly from their conspiratorial enterprise.

                 1013. Each of the Defendants either actively participated and/or aided and abetted in the

         pursuance of this common purpose. Each of the participants in the opioid promotion enterprise

         described herein received substantial revenue from the scheme, in the form of sales for Manufacturer

         Defendants, sales and kickbacks for Distributor Defendants who reached particular monthly goals,

         and rebates or other financial incentives for pharmacy benefit managers who placed opioids in a


                                                          267


                                                     273 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 275 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         preferred place on a formulary or otherwise made opioids available for improper use—all in an effort

         to maximize profits.

                 1014. Defendants reached an agreement between themselves to set up, develop, and fund an

         unbranded promotion and marketing network to promote the use of opioids for the management of

         pain in order to mislead physicians, patients, and others through misrepresentations or omissions

         regarding the appropriate uses, risks and safety of opioids.

                 1015. At all relevant times, each Defendants was aware of the enterprise’s conduct, was a

         knowing and willing participant in that conduct, and reaped profits from that conduct in the form of

         increased sales, distributions, and prescriptions of opioids. In fact, Distributor Defendants received

         kick-backs from Manufacturer Defendants if they reached particular monthly goals.

                 1016. This network is interconnected, interrelated and relied upon Defendants’ collective use

         of and reliance upon unbranded marketing materials, such as KOLs, scientific literature, CMEs,

         patient education materials, and Front Groups. These materials were developed and funded

         collectively by Defendants, and Defendants relied upon the materials to intentionally mislead

         consumers and medical providers of the appropriate uses, risks and safety of opioids.

                 1017. By knowingly misrepresenting the appropriate uses, risks, and safety of opioids,

         Defendants committed overt acts in furtherance of their conspiracy.

        H. Defendants Flooded Plaintiff the City of Buffalo with Suspiciously Large Amounts of

        Opioids.

                 1018. The Distributor Defendants are opioid distributors in the City.

                 1019. The Distributor Defendants purchased opioids from manufacturers, such as the named

         defendants herein, and sold them to pharmacies throughout the City.

                 1020. The Distributor Defendants played an integral role in the chain of opioids being

         distributed throughout the City.


                                                           268


                                                      274 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 276 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 1021. Pursuant to Section 80.22 of the New York Codes, Rules and Regulations, entitled

         “Suspicious Orders,” the Defendants are required to:

                 [E]stablish and operate a system to disclose to the licensee suspicious orders for controlled
                 substances and inform the department of such suspicious orders. Suspicious orders shall
                 include, but not be limited to, orders of unusual size, orders deviating substantially from a
                 normal pattern, and orders of unusual frequency.
                 1022. The Defendants were each on notice that the controlled substances they manufactured

         and distributed were the kinds that were susceptible to diversion for illegal purposes, abused,

         overused, and otherwise sought for illegal, unhealthy and problematic purposes.

                 1023. The Defendants were each on notice that there was an alarming and suspicious rise in

         manufacturing and distributing opioids to retailers within the City during this time period.

                 1024. As entities involved in the manufacture and distribution of opioid medications,

         Defendants were engaged in abnormally and/or inherently dangerous activity and had a duty of care

         under New York Law.

                 1025. The Defendants had a duty to notice suspicious or alarming orders of opioid

         pharmaceuticals and to report suspicious orders to the proper authorities and governing bodies

         including the DEA and the New York State Department of Health.

                 1026. The Defendants knew or should have known that they were supplying vast amounts of

         dangerous drugs to the City that were already facing abuse, diversion, misuse, and other problems

         associated with the opioid epidemic.

                 1027. The Defendants failed in their duty to take any action to prevent or reduce the

         distribution of these drugs.

                 1028. The Defendants were in a unique position and had a duty to inspect, report, or

         otherwise limit the manufacture and flow of these drugs to the City.

                 1029. The Defendants, in the interest of their own massive profits, intentionally failed in this

         duty.


                                                          269


                                                     275 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 277 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                  1030. The Defendants have displayed a continuing pattern of failing to submit suspicious

         order reports.

                  1031. In 2008, McKesson paid a $13.25 million fine to settle similar claims regarding

         suspicious orders from internet pharmacies.196

                  1032. Despite these prior penalties, McKesson’s pattern of failing to report suspicious orders

         continued for many years.

                  1033. According to the DEA, McKesson “supplied various U.S. pharmacies an increasing

         amount of oxycodone and hydrocodone pills” during the time in question, and “frequently misused

         products that are part of the current opioid epidemic.”197

                  1034. On January 17, 2017, the DEA announced that McKesson had agreed to pay a record

         $150 million fine and suspend the sale of controlled substances from distribution centers in several

         states.198

                  1035. In 2008, defendant Cardinal paid a $34 million penalty to resolve allegations that it

         failed to report suspicious opioid orders.199

                  1036. Despite this past penalty, in 2017, it was announced that defendant Cardinal agreed to a

         $44 million fine to “resolve allegations that it failed to alert the Drug Enforcement Agency to

         suspicious orders of powerful narcotics by pharmacies in Florida, Maryland, and New York.200

                  1037. Defendant Amerisource faced a criminal inquiry “into its oversight of painkiller sales”

         in 2012.201 They have paid out fines for similar claims to the state of West Virginia.


        196 http://www.wvgazettemail.com/news-health/20161218/suspicious-drug-order-rules-never-enforced-by-state (accessed
        May 30, 2017).
        197 https://www.justice.gov/opa/pr/mckesson-agrees-pay-record-150-million-settlement-failure-report-suspicious-orders

        (accessed May 30, 2017).
        198 Id.
        199 https://www.justice.gov/usao-wdwa/pr/united-states-reaches-34-million-settlement-cardinal-health-civil-penalties-

        under-0 (access May 30, 2017).
        200 https://www.washingtonpost.com/national/health-science/cardinal-health-fined-44-million-for-opioid-reporting-

        violations/2017/01/11/4f217c44-d82c-11e6-9a36-1d296534b31e_story.html?utm_term=.7049c4431465 (accessed on May
        30, 2017).

                                                                270


                                                           276 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                              INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 278 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                   1038. Despite the charges, fines, and penalties brought against the Distributor Defendants in

         the past, they continued to fail to report suspicious orders or prevent the flow of prescription

         opioids, including into the City.

                   1039. The Distributor Defendants are also members of the Healthcare Distribution

         Management Association (“HDMA”). The HDMA created “Industry Compliance Guidelines” which

         stressed the critical role of each member of the supply chain in distributing controlled substances.

         The HDMA guidelines provided that “[a]t the center of a sophisticated supply chain, Distributors are

         uniquely situated to perform due diligence in order to help support the security of controlled

         substances they deliver to their customers.”

                   1040. Between the years in question, including 2007 through 2016, the Distributor

         Defendants have shipped millions of doses of highly addictive controlled opioid pain killers into the

         City.

                   1041. Many of these orders should have been stopped, or at the very least, investigated as

         potential suspicious orders.

                   1042. The sheer volume of the increase in opioid pain medications, including OxyCodone,

         being distributed to retailers, should have put the Defendants on notice to investigate and report such

         orders.

                   1043. The Defendants manufactured and delivered an excessive and unreasonable amount of

         opioid pain medications to retailers in the City.

                   1044. Upon information and belief, the Defendants did not refuse to manufacture, ship, or

         supply any opioid medications to any pharmacy in the City from 2007 to the present.

                   1045. The Defendants knew or should have known that they were manufacturing and

         distributing levels of opioid medications that far exceeded the legitimate needs of the City.
        201http://www.nytimes.com/2013/06/12/business/walgreen-to-pay-80-million-settlement-over-painkiller-sales.html
        (accessed on May 30, 2017).

                                                               271


                                                          277 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                       INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 279 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 1046. The Defendants also paid their sales force bonuses and commissions on the sale of

         most or all of the highly addictive opioid pain medications within the City.

                 1047. The Defendants made substantial profits from the opioids sold in the City.

                 1048. The Defendants violated New York State Department of Health rules and regulations

         for manufacturers and distributors, including the aforementioned section 80.22, by failing to properly

         report suspicious orders.

                 1049. By the actions and inactions described above, the Defendants showed a reckless

         disregard for the safety of the residents of the City.

                 1050. By the actions and inactions described above, the Defendants caused great harm to the

         City.

                 1051. On December 27, 2007, the U.S. Department of Justice, Drug Enforcement

         Administration, sent a letter to Cardinal stating, “This letter is being sent to every entity in the United

         States registered with the Drug Enforcement Agency (DEA) to manufacture or distribute controlled

         substances. The purpose of this letter is to reiterate the responsibilities of controlled substance

         manufacturers and distributors to inform DEA of suspicious orders in accordance with 21 C.F.R. §

         1301.74(b).”

                 1052. The DEA has provided briefings to each of the Defendant Distributors and conducted

         a variety of conferences regarding their duties under federal law.

                 1053. The DEA sent a letter to each of the Defendant Distributors on September 26, 2006,

         warning that it would use its authority to revoke and suspend registrations when appropriate. The

         letter expressly states that a distributor, in addition to reporting suspicious orders, has a “statutory

         responsibility to exercise due diligence to avoid filling suspicious orders that might be diverted into

         other than legitimate medical, scientific, and industrial channels.” The DEA warns that “even just one

         distributor that uses its DEA registration to facilitate diversion can cause enormous harm.”


                                                            272


                                                       278 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 280 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 1054. The DEA sent a second letter to each of the Defendant Distributors on December 27,

         2007. This letter reminded the Defendant Distributors of their statutory and regulatory duties to

         “maintain effective controls against diversion” and “design and operate a system to disclose to the

         registrant suspicious orders of controlled substances.” The letter further explains:

                 The regulation also requires that the registrant inform the local DEA Division Office
                 of suspicious orders when discovered by the registrant. Filing a monthly report of
                 completed transactions (e.g., “excessive purchase report” or “high unity purchases”)
                 does not meet the regulatory requirement to report suspicious orders. Registrants are
                 reminded that their responsibility does not end merely with the filing of a suspicious
                 order report. Registrants must conduct an independent analysis of suspicious orders
                 prior to completing a sale to determine whether the controlled substances are likely to
                 be diverted from legitimate channels. Reporting an order as suspicious will not
                 absolve the registrant of responsibility if the registrant knew, or should have known,
                 that the controlled substances were being diverted.

                 The regulation specifically states that suspicious orders include orders of unusual size,
                 orders deviating substantially from a normal pattern, and orders of an unusual
                 frequency. These criteria are disjunctive and are not all inclusive. For example, if an
                 order deviates substantially from a normal pattern, the size of the order does not
                 matter and the order should be reported as suspicious. Likewise, a registrant need not
                 wait for a “normal pattern” to develop over time before determining whether a
                 particular order is suspicious. The size of an order alone, whether or not it deviates
                 from a normal pattern, is enough to trigger the registrant’s responsibility to report the
                 order as suspicious. The determination of whether an order is suspicious depends not
                 only on the ordering patterns of the particular customer, but also on the patterns of
                 the registrant’s customer base and the pattern throughout the segment of the
                 regulated industry.

                 Registrants that rely on rigid formulas to define whether an order is suspicious may be
                 failing to detect suspicious orders. For example, a system that identifies orders as
                 suspicious only if the total amount of a controlled substance ordered during one
                 month exceeds the amount ordered the previous month by a certain percentage or
                 more is insufficient. This system fails to identify orders placed by a pharmacy if the
                 pharmacy placed unusually large orders from the beginning of its relationship with the
                 distributor. Also, this system would not identify orders as suspicious if the order were
                 solely for one highly abused controlled substance if the orders never grew
                 substantially. Nevertheless, ordering one highly abused controlled substance and little
                 or nothing else deviates from the normal pattern of what pharmacies generally order.

                 When reporting an order as suspicious, registrants must be clear in their
                 communication with DEA that the registrant is actually characterizing an order as
                 suspicious. Daily, weekly, or monthly reports submitted by registrant indicating



                                                           273


                                                      279 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 281 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                “excessive purchases” do not comply with the requirement to report suspicious
                orders, even if the registrant calls such reports “suspicious order reports.”

                Lastly, registrants that routinely report suspicious orders, yet fill these orders without
                first determining that order is not being diverted into other than legitimate medical,
                scientific, and industrial channels, may be failing to maintain effective controls against
                diversion. Failure to maintain effective controls against diversion is inconsistent with
                the public interest as that term is used in 21 U.S.C. §§ 823 and 824, and may result in
                the revocation of the registrant’s DEA Certificate of Registration.


                1055. As a result of the decade-long refusal by the Defendant Distributors to abide by federal

         law, the DEA has repeatedly taken administrative action to force compliance. The United States

         Department of Justice, Office of the Inspector General, Evaluation and Inspections Divisions,

         reported that the DEA issued final decisions in 178 registrant actions between 2008 and 2012. The

         Office of Administrative Law Judges issued a recommended decision in a total of 177 registrant

         actions before the DEA issued its final decision, including 76 actions involving orders to show cause

         and 41 actions involving immediate suspension orders. The Drug Enforcement Administration’s

         Adjudication of Registrant Actions, United States Department of Justice, Office of the Inspector

         General, Evaluation and Inspections Divisions, I-2014-003 (May 2014). The public record reveals

         many of these actions:

                On April 24, 2007, the DEA issued an Order to Show Cause and Immediate
                Suspension Order against the AmerisourceBergen Orlando, Florida distribution
                center (Orlando Facility) alleging failure to maintain effective controls against
                diversion of controlled substances. On June 22, 2007, AmerisourceBergen entered
                into a settlement which resulted in the suspension of its DEA registration;
                On November 28, 2007, the DEA issued an Order to Show Cause and Immediate
                Suspension Order against the Cardinal Health Auburn, Washington Distribution
                Center (Auburn Facility) for failure to maintain effective controls against diversion of
                hydrocodone;

                On December 5, 2007, the DEA issued an Order to Show Cause and Immediate
                Suspension Order against the Cardinal Health Lakeland, Florida Distribution Center
                (Lakeland Facility) for failure to maintain effective controls against diversion of
                hydrocodone;




                                                          274


                                                     280 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 282 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




               On December 7, 2007, the DEA issued an Order to Show Cause and Immediate
               Suspension Order against the Cardinal Health Swedesboro, New Jersey Distribution
               Center (Swedesboro Facility) for failure to maintain effective controls against
               diversion of hydrocodone;

               On January 30, 2008, the DEA issued an Order to Show Cause and Immediate
               Suspension Order against the Cardinal Health Stafford, Texas Distribution Center
               (Stafford Facility) for failure to maintain effective controls against diversion of
               hydrocodone;

               On May 2, 2008, McKesson Corporation entered into an Administrative
               Memorandum of Agreement (2008 MOA) with the DEA which provided that
               McKesson would “maintain a compliance program designed to detect and prevent the
               diversion of controlled substances, inform DEA of suspicious orders required by 21
               C.F.R. § 1301.74(b), and follow the procedures established by its Controlled
               Substance Monitoring Program”;

               On September 30, 2008, Cardinal Health entered into a Settlement and Release
               Agreement and Administrative Memorandum of Agreement with the DEA related to
               its Auburn Facility, Lakeland Facility, Swedesboro Facility, and Stafford Facility. The
               document also referenced allegations by the DEA that Cardinal failed to maintain
               effective controls against the diversion of controlled substances at its distribution
               facilities located in McDonough, Georgia (McDonough Facility), Valencia, California
               (Valencia Facility) and Denver, Colorado (Denver Facility);

               On February 2, 2012, the DEA issued an Order to Show Cause and Immediate
               Suspension Order against the Cardinal Health Lakeland, Florida Distribution Center
               (Lakeland Facility) for failure to maintain effective controls against diversion of
               oxycodone;

               On June 11, 2013, Walgreens paid $80 million in civil penalties for dispensing
               violations under the CSA regarding the Walgreens Jupiter Distribution Center and six
               Walgreens retail pharmacies in Florida;

               On December 23, 2016, Cardinal Health agreed to pay a $44 million fine to the DEA
               to resolve the civil penalty portion of the administrative action taken against its
               Lakeland, Florida Distribution Center; and

               On January 5, 2017, McKesson Corporation entered into an Administrative
               Memorandum Agreement with the DEA wherein it agreed to pay a $150,000,000 civil
               penalty for violation of the 2008 MOA as well as failure to identify and report
               suspicious orders at its facilities in Aurora, CO; Aurora, IL; Delran, NJ; La Crosse,
               WI; Lakeland, FL; Landover, MD; La Vista, NE; Livonia, MI; Methuen, MA; Santa Fe
               Springs, CA; Washington Courthouse, OH; and West Sacramento, CA.




                                                        275


                                                   281 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                                  INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 283 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                  1056. Rather than abide by these public safety statutes, the Defendant Distributors,

         individually and collectively through trade groups in the industry, pressured the U.S. Department of

         Justice to “halt” prosecutions and lobbied Congress to strip the DEA of its ability to immediately

         suspend distributor registrations. The result was a “sharp drop in enforcement actions” and the

         passage of the “Ensuring Patient Access and Effective Drug Enforcement Act” which, ironically,

         raised the burden for the DEA to revoke a distributor’s license from “imminent harm” to “immediate

         harm” and provided the industry the right to “cure” any violations of law before a suspension order

         can be issued.202




                                                 FIRST CAUSE OF ACTION

                                       DECEPTIVE ACTS AND PRACTICES
                                     NEW YORK GENERAL BUSINESS LAW §349
                                         (AGAINST ALL DEFENDANTS)

                  1057. Plaintiff incorporates the allegations within all prior paragraphs within this Complaint

         as if they were fully set forth herein.

                  1058. Defendants’ acts were consumer oriented.

                  1059. Defendants’ acts and/or practices are “deceptive or misleading in a material way” and

         include but are not limited to:

                              a. misrepresenting the truth about how opioids lead to addiction;



        202 See Lenny Bernstein and Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid
        Epidemic Grew Out of Control, WASH. POST (Oct. 22, 2016), https://www.washingtonpost.com/investigations/the-dea-
        slowed-enforcement-while-the-opioid-epidemic- grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
        d7c704ef9fd9_story.html?utm_term=.d84d374ef062; Lenny Bernstein and Scott Higham, Investigation: U.S. Senator Calls for
        Investigation of DEA Enforcement Slowdown Amid Opioid Crisis, WASH. POST (Mar. 6, 2017),
        https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea- enforcement-
        slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html?utm_term=.b44410552cde.

                                                                  276


                                                            282 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 284 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                            b. misrepresenting that opioids improve function;

                            c. misrepresenting that addiction risk can be managed;

                            d. misleading doctors, patients, and payors through the use of misleading terms
                               like “pseudoaddiction;”

                            e. falsely claiming that withdrawal is simply managed;

                            f. misrepresenting that increased doses pose no significant additional risks;

                            g. falsely omitting or minimizing the adverse effects of opioids and overstating the
                               risks of alternative forms of pain treatment.


                 1060. Defendants’ acts and/or practices caused actual harm to the City.

                 1061. The City has been injured as a result of Defendants’ acts and/or practices.

                 1062. New York General Business Law § 349 declares unlawful any deceptive acts or

         practices in the conduct of any business, trade or commerce or in the furnishing of any service in the

         state, and allows any person who has been injured by reason of any violation of that statute to bring

         an action to recover actual damages.

                 1063. Defendants violated New York General Business Law § 349, because they engaged in

         false advertising in the conduct of a business, trade or commerce in this state.

                 1064. Plaintiff and its residents have been injured by reason of Defendants’ violation of §

         349.

                 1065. Plaintiff is entitled to recover its damages caused by the violation of New York General

         Business Law § 349 by the defendants in an amount to be determined at trial, subject to trebling, plus

         attorneys’ fees.



                                          SECOND CAUSE OF ACTION

                                        FALSE ADVERTISING
                                 NEW YORK GENERAL BUSINESS LAW §350


                                                           277


                                                      283 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 285 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                                           (AGAINST ALL DEFENDANTS)

                 1066. Plaintiff incorporates the allegations within all prior paragraphs within this Complaint

         as if they were fully set forth herein.

                 1067. Defendants violated New York General Business Law § 350, because they engaged in

         false advertising in the conduct of a business, trade or commerce in this state.

                 1068. Defendants’ acts were consumer oriented and triggered reliance by patients, physicians

         and others.

                 1069. Defendants’ acts and/or practices are “deceptive or misleading in a material way” and

         include but are not limited to:

                            a. Misrepresenting the truth about how opioids lead to addiction;

                            b. misrepresenting that opioids improve function;

                            c. misrepresenting that addiction risk can be managed;

                            d. misleading doctors, patients, and payors through the use of misleading terms
                               like “pseudoaddiction;”

                            e. falsely claiming that withdrawal is simply managed;

                            f. misrepresenting that increased doses pose no significant additional risks;

                            g. falsely omitting or minimizing the adverse effects of opioids and overstating the
                               risks of alternative forms of pain treatment.


                 1070. Defendants’ acts and/or practices caused actual harm to the City.

                 1071. The City has been injured as a result of Defendants’ acts and/or practices.

                 1072. Plaintiff and its residents have been injured by reason of Defendants’ violation of §

         350.




                                                           278


                                                      284 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 286 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 1073. Plaintiff is entitled to recover its damages caused by the violation of New York General

         Business Law § 349 by the Defendants in an amount to be determined at trial, subject to trebling,

         plus attorneys’ fees

                                             THIRD CAUSE OF ACTION

                                               PUBLIC NUISANCE
                                          (AGAINST ALL DEFENDANTS)

                 1074. Plaintiff incorporates the allegations within all prior paragraphs within this Complaint

         as if they were fully set forth herein.

                 1075. Defendants, individually and acting through their employees and agents, and in concert

         with each other, have intentionally, recklessly, or negligently engaged in conduct or omissions which

         endanger or injure the property, health, safety or comfort of a considerable number of persons in the

         City of Buffalo by their production, promotion, and marketing of opioids for use by residents of the

         City of Buffalo.

                 1076. Defendants’ conduct and subsequent sale of its opioid products is not only unlawful

         and unreasonable, but has also resulted in substantial and unreasonable interference with the public

         health, and the public’s enjoyment of its right not to be defrauded or negligently injured.

                 1077. Defendants’ conduct is not insubstantial or fleeting. In fact, defendants’ unlawful

         conduct has so severely impacted public health on every geographic and demographic level that the

         public nuisance perpetrated by defendants’ conduct is commonly referred to as a “crisis” or an

         “epidemic.” It has caused deaths, serious injuries, and a severe disruption of public peace, order and

         safety; it is ongoing, and it is producing permanent and long-lasting damage.

                 1078. Defendants’ conduct constitutes a public nuisance.

                 1079. Defendants’ nuisance-causing activities are not outweighed by the utility of

         Defendants’ behavior. In fact, their behavior is illegal and has no social utility whatsoever. There is no



                                                           279


                                                      285 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 287 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




         legitimate societal interest in the Manufacturer Defendants’ dissemination of false “scientific” facts

         and advice in their pursuit of increased profits. There is no legitimate societal interest in the

         Distributor Defendants failing to identify, halt, and report suspicious opioid transactions.

                 1080. Defendants’ conduct directly and proximately caused injury to Plaintiff and its

         residents.

                 1081. Plaintiff and its residents suffered special injuries distinguishable from those suffered

         by the general public.

                 1082. Plaintiff is entitled to recover its damages caused by Defendants’ creation of this public

         nuisance in an amount to be determined at trial, plus costs and attorneys’ fees.




                                            FOURTH CAUSE OF ACTION

                        VIOLATION OF NEW YORK SOCIAL SERVICES LAW § 145-B
                                   (AGAINST ALL DEFENDANTS)

                 1083. Plaintiff incorporates the allegations within all prior paragraphs within this Complaint

         as if they were fully set forth herein.

                 1084. Defendants violated Social Services Law § 145-b, because they knowingly, by means of

         a false statement or representation, or by deliberate concealment of any material fact, or other

         fraudulent scheme or device, on behalf of themselves or others, attempted to obtain or obtained

         payment from public funds for services or supplies furnished or purportedly furnished pursuant to

         Chapter 55 of the Social Services Law.




                                                           280


                                                      286 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                          INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 288 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 1085. Plaintiff is a “political subdivision” of the State of New York as that term is used in §

         145- b (1) (b) and a “local social services district” as that term is used in § 145-b (2).

                 1086. As set forth herein, Defendants have knowingly set forth false statements or

         representations, deliberately concealed material facts, and/or perpetuated a fraudulent scheme, in

         attempts to obtain payment for opioids from public funds for services or supplies furnished by

         Plaintiff pursuant to Chapter 55.

                 1087. By reason of Defendants’ violation of § 145-b, Plaintiff has been damaged.

                 1088. Plaintiff is entitled to recover its damages caused by Defendants’ violation of § 145-b in

         an amount to be determined at trial and subject to the apportionment provisions of § 145-b.


                                             FIFTH CAUSE OF ACTION

                                                     FRAUD
                                           (AGAINST ALL DEFENDANTS)

                 1089. Plaintiff incorporates the allegations within all prior paragraphs within this Complaint

         as if they were fully set forth herein.

                 1090. Defendants, individually and acting through their employees and agents, and in concert

         with each other, knowingly made material misrepresentations and omissions of facts to Plaintiff and

         its residents to induce them to purchase, administer, and consume opioids as set forth in detail above.

                 1091. Defendants knew at the time that they made their misrepresentations and omissions

         that they were false.

                 1092. Defendants intended that Plaintiff, its residents and others would rely on their

         misrepresentations and omissions.

                 1093. Plaintiff,    its   residents   and    others    reasonably     relied   upon    Defendants’

         misrepresentations and omissions.




                                                             281


                                                        287 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                   INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 289 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 1094. In the alternate, the Defendants recklessly disregarded the falsity of their

         representations regarding opioids.

                 1095. By reason of their reliance on Defendants’ misrepresentations and omissions of

         material fact Plaintiff and its residents suffered actual pecuniary damage.

                 1096. Defendants’ conduct was willful, wanton, and malicious and was directed at the public

         generally.

                 1097. Plaintiff is entitled to recover its damages caused by defendants’ fraud in an amount to

         be determined by trial.

                                              SIXTH CAUSE OF ACTION

                                             UNJUST ENRICHMENT
                                          (AGAINST ALL DEFENDANTS)

                 1098. Plaintiff incorporates the allegations within all prior paragraphs within this Complaint

         as if they were fully set forth herein.

                 1099. Defendants acted willfully, wantonly, and with conscious disregard of the rights of the

         Plaintiff and its residents.

                 1100. As an expected and intended result of their conscious wrongdoing as set forth in this

         Complaint, Defendants have profited and benefited from opioid purchases made by Plaintiff and its

         residents.

                 1101. In exchange for the opioid purchases, and at the time Plaintiff and its residents made

         these payments, Plaintiff and its residents expected that Defendants had provided all of the necessary

         and accurate information regarding those risks and had not misrepresented any material facts

         regarding those risks.

                 1102. Defendants, through the wrongful conduct described above, have been unjustly

         enriched at the expense of Plaintiff.



                                                           282


                                                      288 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 290 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                 1103. In equity and good conscience, it would be unjust and inequitable to permit defendants

         to enrich themselves at the expense of the Plaintiff and its residents.

                 1104. By reason of the foregoing, Defendants must disgorge its unjustly acquired profits and

         other monetary benefits resulting from its unlawful conduct and provide restitution to the Plaintiff.

                                           SEVENTH CAUSE OF ACTION

                                                 NEGLIGENCE
                                           (AGAINST ALL DEFENDANTS)

                1105. Plaintiff incorporates the allegations within all prior paragraphs within this Complaint

        as if they were fully set forth herein.

                1106. Defendants have a duty to exercise reasonable care in the distribution of opioids.

                1107. Defendants breached this duty by failing to take any action to prevent or reduce the

        distribution of the opioids.

                1108. As a proximate result, Defendants and its agents have caused the City of Buffalo to

        incur excessive costs related to diagnosis, treatment, and cure of addiction or risk of addiction to

        opioids, the City has borne the massive costs of these illnesses and conditions by having to provide

        necessary resources for care, treatment facilities, and law enforcement services for City Residents and

        using City resources in relation to opioid use and abuse.

                1109. Defendants were negligent in failing to monitor and guard against third-party

        misconduct and participated and enabled such misconduct.

                1110. Defendants were negligent in disclosing to the City of Buffalo suspicious orders for

        opioids pursuant to Section 80.22 of the New York Codes, Rules and Regulations.

                1111. Defendants’ acts and omissions imposed an unreasonable risk of harm to others

        separately and/or combined with the negligent and/or criminal acts of third parties.




                                                           283


                                                      289 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                      INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 291 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                1112. Defendants are in a class of a limited number of parties that can legally manufacture

        and distribute opioids, which places it in a position of great trust by the City.

                1113. The trust placed in Defendants by the City of Buffalo through the license to

        manufacture and distribute opioids in the City of Buffalo creates a duty on behalf of Defendants to

        prevent diversion of the medications it supplies to illegal purposes.

                1114. A negligent and/or intentional violation of this trust poses distinctive and significant

        dangers to the City and its residents from the diversion of opioids for non-legitimate medical purposes

        and addiction to the same by consumers.

                1115. Defendants were negligent in not acquiring and utilizing special knowledge and special

        skills that relate to the dangerous activity in order to prevent and/or ameliorate such distinctive and

        significant dangers.

                1116. Defendants are required to exercise a high degree of care and diligence to prevent

        injury to the public from the diversion of opioids during manufacture and distribution.

                1117. Defendants breached their duty to exercise the degree of care, prudence, watchfulness,

        and vigilance commensurate to the dangers involved in the transaction of its business.

                1118. Defendants are in exclusive control of the management of the opioids it manufactured

        and distributed in the City of Buffalo.

                1119. The City of Buffalo is without fault and the injuries to the City and its residents would

        not have occurred in the ordinary course of events had Defendants used due care commensurate to

        the dangers involved in the manufacture and distribution of opioids.

                1120. Plaintiff is entitled to recover its damages caused by defendants’ fraud in an amount to

        be determined at trial.




                                                            284


                                                       290 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                        INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 292 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                                                   PRAYER FOR RELIEF

                 WHEREFORE, Plaintiff demands judgment against defendants, jointly and severally, as to

        the FIRST, SECOND, THIRD, FOURTH, FIFTH, SIXTH, and SEVENTH Causes of Action,

        awarding Plaintiff in amounts that exceed the jurisdiction of all lower Courts:

                 i.        Compensatory damages in an amount sufficient to fairly and completely compensate

                           Plaintiff for all damages;

                 ii.       Treble damages, penalties, and costs pursuant to Social Services Law §145-b;

                 iii.      Treble damages, penalties and costs pursuant to General Business Law §§349(h) and

                           350-3(3);

                 iv.       Punitive damages;

                 v.        Attorney’s fees

                 vi.       Interest, costs and disbursements;

                 vii.      Such and further relief as this Court may deem just and proper.


        Dated:        September 5, 2019
                      Melville, New York




                                                                      Paul J. Napoli
                                                                      Joseph L. Ciaccio
                                                                      Salvatore C. Badala
                                                                      Shayna E. Sacks
                                                                      NAPOLI SHKOLNIK PLLC
                                                                      400 Broadhollow Road, Suite 305
                                                                      Melville, New York 11747

                                                                      Attorneys for Plaintiff




                                                                285


                                                        291 of 292
FILED: ERIE COUNTY CLERK 09/05/2019 04:02 PM                                                     INDEX NO. 811359/2019
NYSCEF DOC. NO.Case
                2   1:19-cv-01517-EAW Document 1-4 Filed 11/08/19 Page 293 of 293
                                                                    RECEIVED  NYSCEF: 09/05/2019




                                                  VERIFICATION

        STATE OF NEW YORK              )
                                       ) ss.:
        COUNTY OF SUFFOLK              )


               Paul Napoli, being first duly sworn, deposes and says: That he represents the Plaintiff in the

        above entitled action, that he has read the foregoing Verified Complaint and knows the contents

        thereof; that the same is true of her own knowledge except as to matters and things therein stated

        upon information and belief, and as to those matters and things she believes it to be true.




                                                                __________________________
                                                                PAUL J. NAPOLI




                                                          286


                                                     292 of 292
